


Exhibit 10.20

 

Execution Version

 

 

 

 

 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

 

 

among

 

 

STARWOOD PROPERTY MORTGAGE SUB 2, L.L.C.,
a Delaware limited liability company

 

 

and

 

 

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.,
a Delaware limited liability company,

 

as Sellers



 

and



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,



as Buyer

 

 

 

 

Dated as of
January 27, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

APPLICABILITY

 

 

 

 

Section 1.01

Applicability

 

2

 

 

 

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

Section 2.01

Rules of Interpretation

 

36

 

 

 

 

ARTICLE 3

 

THE TRANSACTIONS

 

 

 

 

Section 3.01

Procedures

 

38

Section 3.02

Transfer of Purchased Assets; Servicing Rights

 

40

Section 3.03

Maximum Amount

 

41

Section 3.04

Early Repurchases; Mandatory Repurchases; Partial Prepayments

 

41

Section 3.05

Repurchase

 

42

Section 3.06

Payment of Price Differential and Fees

 

42

Section 3.07

Extension of the Maturity Date

 

43

Section 3.08

Payment, Transfer and Custody

 

44

Section 3.09

Repurchase Obligations Absolute

 

45

Section 3.10

Future Funding Transaction

 

46

Section 3.11

Additional Purchase Advance Transactions

 

47

 

 

 

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

 

 

 

Section 4.01

Margin Deficit

 

47

 

 

 

 

ARTICLE 5

 

APPLICATION OF INCOME

 

 

 

 

Section 5.01

Waterfall Account; Servicing Agreement Account

 

48

Section 5.02

No Material Default or Event of Default Exists; Maximum Amount Not Exceeded;
Second Extended Maturity Date Has Not Occurred

 

49

 

i

--------------------------------------------------------------------------------


 

Section 5.03

A Material Default or Event of Default Exists; Maximum Amount Exceeded; Second
Extended Maturity Date Has Occurred

 

50

Section 5.04

Seller to Remain Liable

 

51

 

 

 

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01

Conditions Precedent to Initial Transaction

 

51

Section 6.02

Conditions Precedent to All Transactions

 

52

 

 

 

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

Section 7.01

Seller

 

53

Section 7.02

Repurchase Documents

 

54

Section 7.03

Solvency

 

54

Section 7.04

Taxes

 

55

Section 7.05

Financial Condition

 

55

Section 7.06

True and Complete Disclosure

 

55

Section 7.07

Compliance with Laws

 

56

Section 7.08

Compliance with ERISA

 

57

Section 7.09

No Default or Material Adverse Effect

 

57

Section 7.10

Purchased Assets

 

57

Section 7.11

Purchased Assets Acquired from Transferors

 

58

Section 7.12

Transfer and Security Interest

 

58

Section 7.13

No Broker

 

59

Section 7.14

Separateness

 

59

Section 7.15

Interest Rate Protection Agreements

 

59

Section 7.16

Investment Company Act

 

59

 

 

 

 

ARTICLE 8

 

COVENANTS OF SELLER

 

 

 

 

Section 8.01

Existence; Governing Documents; Conduct of Business

 

59

Section 8.02

Compliance with Laws, Contractual Obligations and Repurchase Documents

 

60

Section 8.03

Structural Changes

 

60

Section 8.04

Protection of Buyer’s Interest in Purchased Assets

 

60

Section 8.05

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens

 

61

Section 8.06

Maintenance of Property, Insurance and Records

 

62

Section 8.07

Financial Covenants

 

62

Section 8.08

Delivery of Income

 

62

 

ii

--------------------------------------------------------------------------------


 

Section 8.09

Delivery of Financial Statements and Other Information

 

62

Section 8.10

Delivery of Notices

 

63

Section 8.11

Hedging

 

64

Section 8.12

Escrow Imbalance

 

64

Section 8.13

Guarantee Agreement

 

64

Section 8.14

Pledge and Security Agreement

 

65

Section 8.15

Management Internalization

 

65

Section 8.16

Taxes

 

65

 

 

 

 

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

 

Section 9.01

Covenants Applicable to Seller

 

65

Section 9.02

Additional Covenants Applicable to Seller

 

67

 

 

 

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01

Events of Default

 

67

Section 10.02

Remedies of Buyer as Owner of the Purchased Assets

 

70

 

 

 

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01

Grant

 

72

Section 11.02

Effect of Grant

 

72

Section 11.03

Seller to Remain Liable

 

73

Section 11.04

Waiver of Certain Laws

 

73

 

 

 

 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01

Market Disruption

 

74

Section 12.02

Illegality

 

74

Section 12.03

Breakfunding

 

74

Section 12.04

Increased Costs

 

74

Section 12.05

Capital Adequacy

 

75

Section 12.06

Taxes

 

75

Section 12.07

Payment and Survival of Obligations

 

78

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01

Indemnity

 

78

Section 13.02

Expenses

 

80

 

 

 

 

ARTICLE 14

 

INTENT

 

Section 14.01

Safe Harbor Treatment

 

81

Section 14.02

Liquidation

 

81

Section 14.03

Qualified Financial Contract

 

81

Section 14.04

Netting Contract

 

81

Section 14.05

Master Netting Agreement

 

82

 

 

 

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

ARTICLE 16

 

NO RELIANCE

 

ARTICLE 17

 

SERVICING

 

Section 17.01

Servicing Rights

 

83

Section 17.02

Accounts Related to Purchased Assets

 

83

Section 17.03

Servicing Reports

 

83

 

 

 

 

ARTICLE 18

 

MISCELLANEOUS

 

Section 18.01

Governing Law

 

84

Section 18.02

Submission to Jurisdiction; Service of Process

 

84

Section 18.03

IMPORTANT WAIVERS

 

84

Section 18.04

Integration

 

86

Section 18.05

Single Agreement

 

86

Section 18.06

Use of Employee Plan Assets

 

86

Section 18.07

Survival and Benefit of Seller’s Agreements

 

86

Section 18.08

Assignments and Participations

 

86

 

iv

--------------------------------------------------------------------------------


 

Section 18.09

Ownership and Hypothecation of Purchased Assets

 

88

Section 18.10

Confidentiality

 

89

Section 18.11

No Implied Waivers

 

89

Section 18.12

Notices and Other Communications

 

89

Section 18.13

Counterparts; Electronic Transmission

 

90

Section 18.14

No Personal Liability

 

90

Section 18.15

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances

 

90

Section 18.16

Default Rate

 

91

Section 18.17

Set-off

 

91

Section 18.18

Seller’s Waiver of Set-off

 

93

Section 18.19

Periodic Due Diligence Review

 

93

Section 18.20

Time of the Essence

 

93

Section 18.21

PATRIOT Act Notice

 

93

Section 18.22

Successors and Assigns; No Third Party Beneficiaries

 

93

Section 18.23

Joint and Several Repurchase Obligations

 

93

 

v

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT,
dated as of January 27, 2014 (this “Agreement”), is made by and among STARWOOD
PROPERTY MORTGAGE SUB-2, L.L.C. (“Seller 2”), a Delaware limited liability
company, and STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware limited
liability company (“Seller 2-A”, and together with Seller 2, individually and
collectively as the context may require, “Seller”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”).

 

WHEREAS, Seller 2 and Buyer entered into that certain Master Repurchase and
Securities Contract, dated as of August 6, 2010, as amended by Amendment No. 1
to Guarantee Agreement and Master Repurchase and Securities Contract, dated as
of December 6, 2010, between Seller 2 and Buyer (the “Original Master Repurchase
Agreement”), and as amended and restated by that certain Amended and Restated
Master Purchase Agreement and Securities Contract, dated as of February 28,
2011, between and among Seller 2, Seller 2-A and Buyer (the “First Amended and
Restated Master Repurchase Agreement”), as further amended by (a) Amendment
No. 1 to Amended and Restated Master Repurchase And Securities Contract, Amended
and Restated Guarantee and Security Agreement and Amended and Restated Fee and
Pricing Letter, dated as of May 24, 2011, between and among Seller 2, Seller
2-A, Starwood Property Trust, Inc., a Maryland corporation (together with its
successors and permitted assigns, “Guarantor”) and Buyer, (b) Amendment No. 2 to
Amended and Restated Master Repurchase and Securities Contract, Amended and
Restated Guarantee and Security Agreement and Amended and Restated Fee and
Pricing Letter, dated as of November 3, 2011, between and among Seller 2, Seller
2-A, Guarantor and Buyer, (c) Amendment No. 3 to Amended and Restated Master
Repurchase and Securities Contract, dated as of December 30, 2011, between and
among Seller 2, Seller 2-A and Buyer, (d) a second amendment styled Amendment
No. 3 to Amended and Restated Master Repurchase and Securities Contract, dated
as of June 28, 2012, between and among Seller 2, Seller 2-A and Buyer,
(e) Amendment No. 4 to Amended and Restated Master Repurchase and Securities
Contract and Amended and Restated Guarantee and Security Agreement, dated as of
June 26, 2013, between and among Seller 2, Seller 2-A, Guarantor and Buyer,
(f) Amendment No. 5 to Amended and Restated Master Repurchase and Securities
Contract and Amended and Restated Guarantee and Security Agreement, dated as of
August 2, 2013, between and among Seller 2, Seller 2-A, Guarantor and Buyer, and
(g) Amendment No. 6 to Amended and Restated Master Repurchase and Securities
Contract, dated as of October 22, 2013, between and among Seller 2, Seller 2-A
and Buyer (the First Amended and Restated Master Repurchase Agreement, together
with the subsequent amendments listed above, the “Existing Master Repurchase
Agreement”).

 

WHEREAS, Seller 2, Seller 2-A and Buyer desire to amend and restate the Existing
Master Repurchase Agreement upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, Seller 2, Seller 2-A and Buyer (each a “Party”) hereby agree
that the Existing Master Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01  Applicability.      Subject to the terms and conditions of the
Repurchase Documents, at the request of Seller, the Parties may enter into
transactions in which Seller sells, transfers and assigns to Buyer certain
Assets and all related rights in, and interests related to, such Assets on a
servicing released basis, against the transfer of funds by Buyer representing
the Purchase Price for such Assets, with a simultaneous agreement by Buyer to
transfer such Assets to Sellers for subsequent repurchase on the related
Repurchase Date against the transfer of funds by Seller representing the
Repurchase Price for such Assets, at a date not later than the Maturity Date
applicable to such Purchased Asset.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

“Accelerated Repurchase Date”: Defined in Section 10.02.

 

“Account Control Agreement”: A deposit account control agreement in favor of
Buyer with respect to any bank account related to a Purchased Asset,
substantially in the form attached as Exhibit G-1 hereto.

 

“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, with respect to Seller, Guarantor, Manager, the Intermediate
Starwood Entities and Sub-Servicer, such actual knowledge shall include the
knowledge of all such Persons collectively and each of their respective
employees, officers, directors and agents (and with respect to agents, solely to
those agents who worked on the acquisition of the Assets or this Transaction) of
any of them.

 

“Additional Purchase Advance”: Defined in Section 3.11(a).

 

“Additional Purchase Advance Available Amount”: With respect to any proposed
Additional Purchase Advance Transaction with respect to any Purchased Asset, the
excess, if any, of (a) the Maximum Advance Purchase Price for such Purchased
Asset as of the date of such proposed Additional Purchase Advance Transaction
minus (b) the outstanding Purchase Price of such Purchased Asset as of such
date.

 

“Additional Purchase Advance Purchased Asset”: Any Purchased Asset with respect
to which the parties have entered into an Additional Purchase Advance
Transaction pursuant to Section 3.11(a).

 

“Additional Purchase Advance Transaction”: Defined in Section 3.11(a).

 

“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.

 

2

--------------------------------------------------------------------------------


 

“Affiliated Hedge Counterparty”: Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with a Seller
Party.

 

“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

 

“Anti-Terrorism Laws”: Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the PATRIOT Act.

 

“Applicable Percentage”: For each Purchased Asset as of any date, the applicable
percentage determined by Buyer for such Purchased Asset on the related Purchase
Date and set forth in the Confirmation for such Purchased Asset, which shall be
no higher than the Maximum Applicable Percentage.

 

“Appraisal”: A FIRREA-compliant appraisal addressed to and reasonably
satisfactory to Buyer of the related Underlying Mortgaged Property from an
Independent Appraiser.

 

“Approved Representation Exception”: Any Representation Exception furnished by
Seller to Buyer and approved by Buyer prior to the related Purchase Date.

 

“Asset”: Any Whole Loan, Senior Interest or Subordinate Interest, the Underlying
Mortgaged Property for which is included in the categories for Types of
Mortgaged Property.

 

“Assignment and Acceptance”: Defined in Section 18.08(c).

 

“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or Sidley Austin LLP, or (ii) any other entity
approved by Buyer, which may be a title company, escrow company or attorney in
accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset.

 

“Bailee Agreement”: As defined in the Custodial Agreement.

 

“Bankruptcy Code”: Title 11 of the United States Code.

 

“Blank Assignment Documents”: Defined in Section 6.02(j).

 

“Book Value”: For each Purchased Asset, as of any date, an amount, as certified
by Seller in the related Transaction Request and Confirmation, equal to the
lesser of (a) the outstanding principal amount or par value thereof as of such
date (after giving effect to any additional advances to the Underlying Obligor
made by Seller pursuant to the Purchased Asset Documents on or prior to such
date), and (b) the price that Seller initially paid or advanced in respect
thereof plus any additional amounts advanced by Seller on or prior to such date,
minus Principal Payments received by Seller, and as further reduced by losses
realized and write-downs taken by Seller.

 

3

--------------------------------------------------------------------------------


 

“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day dealings in Dollar deposits are not carried on in the London
interbank market.

 

“Buyer”: Wells Fargo Bank, National Association.

 

“Buyer’s Margin Percentage”: For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing (a) one (1) by
(b) the Applicable Percentage used to calculate the Purchase Price on the
related Purchase Date.

 

“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Cash Liquidity”: With respect to Guarantor on any date, the amount of cash and
cash equivalents held by Guarantor and its direct or indirect Subsidiaries as of
such date.

 

“Change of Control”: The occurrence of any of the following events: (a) prior to
an internalization of management by Guarantor, if Manager is no longer the
manager of Guarantor; (b) after such time as Guarantor is internally managed,
any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of directors, of 20% or more; (c) change in Control of Manager and/or Starwood
Capital Group Global, L.P. from the Person or Persons who are directly or
indirectly Controlling such entities on the date hereof; or (d) each of either
Guarantor or the Intermediate Starwood Entities shall cease to own and control,
of record and beneficially, directly or indirectly 100% of the outstanding
Capital Stock of Seller. Notwithstanding the foregoing, Buyer shall not be
deemed to approve or to have approved any internalization of management by
Guarantor as a result of this definition or any other provision herein, other
than to the extent actually approved pursuant to Section 8.14 or
Section 10.01(g).

 

4

--------------------------------------------------------------------------------


 

“Class”: With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest, Junior Interest, Mezzanine Loan or
Mezzanine Participation Interest.

 

“Closing Certificate”: A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.

 

“Closing Date”: January 27, 2014.

 

“CMBS”: Shall mean mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

 

“CMBS Pricing Margin”: Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

 

“CMBS Pricing Margin Table”: Shall mean the table set forth under “CMBS Pricing
Margin” on Schedule 2 to the Fee and Pricing Letter.

 

“CMBS Purchased Asset Maturity Date”: For all CMBS Purchased Assets, the
earliest of (a) January 26, 2015, or, if such date is extended pursuant to
Section 3.07(b), January 26, 2016, (b) any Accelerated Repurchase Date, and
(c) such earlier date upon which the Maturity Date occurs in accordance with the
Repurchase Documents or Requirements of Law.

 

“CMBS Purchased Assets”: Each Purchased Asset which is either a Whole Loan or a
Senior Interest that accrues interest at a fixed rate and which is designated by
Buyer and Seller as a CMBS Purchased Asset on the related Confirmation and that
are, in each case, directly or indirectly secured by Liens on Underlying
Mortgaged Properties that, as of the Purchase Date therefor, (a) satisfy the LTV
Test applicable to CMBS Purchased Assets and (b) generate a Debt Yield that is
equal to or greater than the Debt Yield Purchase Threshold applicable to CMBS
Purchased Assets.

 

“Code”: The Internal Revenue Code of 1986, as amended.

 

“Collection Account”: Any collection, escrow, reserve, collateral or lock-box
accounts pledged to Seller with respect to any Purchased Asset.

 

“Compliance Certificate”: A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller.

 

“Confirmation”: For any Purchased Asset, a purchase confirmation in the form of
Exhibit B, duly completed, executed and delivered by Seller and Buyer in
accordance with Section 3.01, as same may be updated, amended, modified and/or
restated from time to time in connection with any Additional Purchase Advance
Transaction or Future Funding Transaction with respect to such Purchased Asset
or otherwise.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5

--------------------------------------------------------------------------------


 

“Contingent Liabilities”: With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off-balance sheet arrangements” (as defined in the Off-Balance Sheet
Rules defined below in this definition), (b) obligations, including Guarantee
Obligations, whether or not required to be disclosed in the footnotes to such
Person’s financial statements, guaranteeing in whole or in part any Non-Recourse
Indebtedness, lease, dividend or other obligation, excluding, however,
(i) contractual indemnities (including any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), and
(ii) guarantees of non-monetary obligations that have not yet been called on or
quantified, of such Person or any other Person, and (c) forward commitments or
obligations to fund or provide proceeds with respect to any loan or other
financing that is obligatory and non-discretionary on the part of the lender.
The amount of any Contingent Liabilities described in the preceding clause
(b) shall be deemed to be (i) with respect to a guarantee of interest or
interest and principal, or operating income guarantee, the sum of all payments
required to be made thereunder (which, in the case of an operating income
guarantee, shall be deemed to be equal to the debt service for the note secured
thereby), through (x) in the case of an interest or interest and principal
guarantee, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guarantee, the date through which such guarantee will remain in
effect, and (ii) with respect to all guarantees not covered by the preceding
clause (i), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements of
such Person. “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Controlled Account Agreement”: The Second Amended and Restated Controlled
Account Agreements with respect to the Waterfall Account and the Servicing
Agreement Account, respectively, each dated as of January 27, 2014, each among
Seller, Buyer and Waterfall Account Bank, and as each may subsequently be
amended, modified and/or restated from time to time.

 

6

--------------------------------------------------------------------------------


 

“Convertible Debt Securities”: Means the Existing Convertible Debt Securities
and any other debt securities of Guarantor, the terms of which provide for
conversion into Capital Stock, cash by reference to such Capital Stock, or a
combination thereof.

 

“Core Pricing Margin”: Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

 

“Core Purchased Assets”: All Purchased Assets that as of the Purchase Date
therefor, consist either of eligible Whole Loans or eligible Senior Interests
that are, in each case, directly or indirectly secured by Liens on Underlying
Mortgaged Properties that, as of the Purchase Date therefor, (a) satisfy the LTV
Test applicable to Core Purchased Assets of the applicable Type, and
(b) generate a Debt Yield that is equal to or greater than the Debt Yield
Purchase Threshold applicable to Core Purchased Assets of the applicable type.

 

“Credit Event”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Current Mark-to-Market Value”: For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date (after giving effect to
any additional advances to the Underlying Obligor made by Seller pursuant to the
Purchased Asset Documents on or prior to such date) as determined by Buyer by
(a) reference to Buyer’s assessment of the market value of the Underlying
Mortgaged Property, and (b) taking into account such other criteria (other than
current interest rates and spreads) as and to the extent that Buyer deems
appropriate, including, as appropriate, market conditions, credit quality,
liquidity of position, subordination and delinquency status and aging which
market value, in each case, may be determined to be zero. The Current
Mark-to-Market Value of each Purchased Asset as of the related Purchase Date
will be set forth in the Confirmation executed in connection with the related
Transaction, and the Current Mark-to-Market Value of any Purchased Asset other
than any CMBS Purchased Asset will not be adjusted by Buyer after the related
Purchase Date unless a Credit Event shall occur with respect to the related
Purchased Asset, provided that (a) the Current Mark-to-Market Value of any CMBS
Purchased Asset may be adjusted by Buyer at any time due to changes in interest
rates and spreads, and (b) there shall be no restrictions on Buyer’s ability to
recalculate, solely for internal purposes, the Current Mark-to-Market Value of
any Purchased Asset at any time.

 

“Custodial Agreement”: The Amended and Restated Custodial Agreement, dated as of
February 28, 2011, among Buyer, Seller and Custodian, as such agreement has been
or may hereafter be amended, modified and/or restated from time to time.

 

“Custodian”: Wells Fargo Bank, National Association, solely in its capacity as
Custodian or any successor permitted by the Custodial Agreement.

 

“Debt Yield”: With respect to any Purchased Asset(s) and for any relevant
calendar quarter, the percentage equivalent of the quotient obtained by dividing
(i) the product of (A) the underwritten net cash flow for such period from the
related Mortgaged Property or Mortgaged Properties securing the Purchased
Asset(s), as determined by Buyer in its sole and absolute discretion, multiplied
by (B) a fraction, (1) the numerator of which shall be 360, and (2)

 

7

--------------------------------------------------------------------------------


 

the denominator of which shall be the number of days in the relevant Test
Period, by (ii) the then-current Purchase Price of such Purchased Asset(s) on
the last day of such calendar quarter.

 

“Debt Yield Purchase Threshold”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

 

“Debt Yield Test”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Default”: Any event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 400
basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.

 

“Defaulted Asset”: Any Asset or Purchased Asset, as applicable, (a) that is
thirty (30) or more days (or, in the case of payments due at maturity, one
(1) day) delinquent in the payment of principal, interest, fees, distributions
or any other amounts payable under the related Purchased Asset Documents,
(b) for which there is a non—monetary default under the related Purchased Asset
Documents, beyond any applicable notice or cure period, (c) as to whose
Underlying Obligor an Insolvency Event has occurred, or (d) for which Seller,
Servicer or Sub-Servicer has received notice of the foreclosure or proposed
foreclosure of any Lien on the related Underlying Mortgaged Property; provided
that with respect to any Junior Interest, Senior Interest or Mezzanine
Participation Interest, in addition to the foregoing such Junior Interest,
Senior Interest or Mezzanine Participation Interest will also be considered a
Defaulted Asset to the extent that the Underlying Mortgage Loan would be
considered a Defaulted Asset as described in this definition.

 

“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based on one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

8

--------------------------------------------------------------------------------


 

“Dollars” and “$”: Lawful money of the United States of America.

 

“Early Repurchase Date”: Defined in Section 3.04.

 

“EBITDA”: With respect to any Person and for any Test Period, an amount equal to
the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or loss)):
(i) depreciation and amortization expense, (ii) Interest Expense, (iii) income
tax expense, and (iv) extraordinary or non-recurring gains and losses, plus
(b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such Test Period, plus (c) amounts deducted in accordance with GAAP in respect
of other non-cash expenses in determining such Net Income for such Person.

 

“Eligible Asset”: An Asset:

 

(a)             with respect to which no Representation Breach exists;

 

(b)             that is not a Defaulted Asset;

 

(c)             with respect to which there are no future funding obligations on
the part of Seller, Buyer or any other Person (except to the extent such Asset
has been approved as a Future Funding Asset by Buyer pursuant to Section 3.10);

 

(d)             whose Underlying Mortgaged Property is located in the United
States, whose Underlying Obligors are domiciled in the United States, and all
obligations thereunder and under the underlying Purchased Asset Documents are
denominated and payable in Dollars;

 

(e)             whose Underlying Obligors are not Sanctioned Entities; and

 

(f)             that is secured by a perfected, first priority security interest
in a commercial or multi-family property (or, in the case of a Mezzanine Loan or
a Mezzanine Participation Interest, secured by first priority pledges of all of
the Equity Interests of Persons that directly or indirectly own a commercial or
multi-family property); provided, that notwithstanding the failure of an Asset
or Purchased Asset to conform to the requirements of this definition, Buyer may,
subject to such terms, conditions and requirements and Applicable Percentage
adjustments as Buyer may require, designate in writing any such non-conforming
Asset or Purchased Asset as an Eligible Asset, which designation (1) may include
a temporary or permanent asset specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver).

 

“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) a bank, financial institution, pension fund,
insurance company

 

9

--------------------------------------------------------------------------------


 

or similar Person, an Affiliate of any of the foregoing, and an Affiliate of
Buyer, and (b) any other Person to which Seller has consented; provided, that
such consent of Seller shall not be unreasonably withheld, delayed or
conditioned, and shall not be required at any time when a Event of Default
exists.

 

“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

 

“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but not issued on any date.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of Seller’s or Guarantor’s controlled group or under common control with
Seller or Guarantor, within the meaning of Section 414 of the Code.

 

“Event of Default”: Defined in Section 10.01.

 

“Existing Convertible Debt Securities”: Means debt securities of Guarantor
existing as of April 19, 2013 and issued pursuant to the First Supplemental
Indenture.

 

“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or required to be withheld or deducted from a payment to Buyer: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the

 

10

--------------------------------------------------------------------------------


 

office from which it books the Transactions, except in each case to the extent
that, pursuant to Section 12.06, amounts with respect to such Taxes were payable
either to Buyer’s assignor immediately before Buyer became a party hereto or to
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 12.06(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exit Fee”: Defined in the Fee and Pricing Letter (as amended hereby), which
definition is incorporated herein by reference.

 

“Extended Term Maturity Date”: Defined in Section 3.07(d)(B).

 

“Extended Term Purchased Assets”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

 

“Extension Conditions”: Defined in Section 3.07(a).

 

“Extension Fee”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Extension Option”: Defined in Section 3.07(a).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 147 1(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FDIA”: Defined in Section 14.03.

 

“FDICIA”: Defined in Section 14.04.

 

“Fee and Pricing Letter”: The Second Amended and Restated Fee and Pricing
Letter, dated as of the Closing Date, by and between Buyer and Seller, as such
letter may subsequently be amended, modified and/or restated from time to time.

 

“First Extended Maturity Date”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

 

“First Extension Term”: Defined in Section 3.07(a).

 

“First Supplemental Indenture”: Means that certain First Supplemental Indenture,
dated as of February 15, 2013, to the Senior Debt Indenture, dated as of
February 15, 2013, by and among Guarantor, as issuer, and The Bank of New York
Mellon, as trustee.

 

11

--------------------------------------------------------------------------------

 

“Fixed Charge Coverage Ratio”: With respect to any Person and for any Test
Period at any time, the EBITDA for such period, divided by the Fixed Charges for
the same period.

 

“Fixed Charges”: With respect to any Person and for any Test Period at any time,
the sum of (a) debt service, (b) all preferred dividends, (c) Capital Lease
Obligations paid or accrued during such period, (d) capital expenditures (if
any), and (e) any amounts payable under any Ground Lease.

 

“Flex Pricing Margin”: Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

 

“Flex Purchased Assets”: (a) All Purchased Assets that as of the Purchase Date
therefor, consist of eligible Junior Interests, eligible Mezzanine Loans, and
eligible Mezzanine Participation Interests that are directly or indirectly
secured by Liens on Underlying Mortgaged Properties that, as of the Purchase
Date therefor (i) satisfy the LTV Test for Flex Purchased Assets of the
applicable Type, and (ii) generate a Debt Yield that is equal to or greater than
the Debt Yield Purchase Threshold applicable to Flex Purchased Assets that are
Subordinate Interests and (b) all Purchased Assets that as of the Purchase Date
therefor, consist of eligible Whole Loans or eligible Senior Interests that
otherwise meet all of the criteria to qualify as eligible Whole Loans or
eligible Senior Interests, except that they are directly or indirectly secured
by Liens on Underlying Mortgaged Properties that, as of the Purchase Date
therefor, generate a Debt Yield lower than the Debt Yield Purchase Threshold
applicable to Core Purchased Assets of the applicable Type but equal to or
greater than the Debt Yield Purchase Threshold applicable to Flex Purchased
Assets that are Whole Loans or Senior Interests of the applicable Type.

 

“Foreign Buyer”: A Buyer that is not a U.S. Buyer.

 

“Funding Period”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Future Funding Amount”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the product of (a) the amount that Seller is funding or has
funded to the Underlying Obligor as a post-closing advance on or prior to the
related Future Funding Date as required by the Underlying Loan Documents
relating to such Purchased Asset (other than any such post-closing advance which
was the subject of a prior Future Funding Transaction funded by Buyer prior to
such Future Funding Date) and (b) the Applicable Percentage for such Purchased
Asset, provided, in no event shall the aggregate amount so requested by Seller
exceed the maximum amount of future funding set forth on the related
Confirmation for such Purchased Asset.

 

“Future Funding Asset”: Any Purchased Asset which has been approved by Buyer as
a Future Funding Asset as set forth in the Confirmation for such Purchased
Asset.

 

“Future Funding Confirmation”: Defined in Section 3.10(a).

 

12

--------------------------------------------------------------------------------


 

“Future Funding Date”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Buyer funds a Future Funding Amount with respect to such Purchased
Asset pursuant to Section 3.10.

 

“Future Funding Request Package”: With respect to any Future Funding
Transaction, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery: (a) the related request for advance, executed by
the related Underlying Obligor ; (b) any officer’s certificate or affidavit
executed by the related Underlying Obligor and delivered to Seller pursuant to
the Purchased Asset Documents; (c) any title policy endorsement or updated title
search required to be delivered as a condition to such advance pursuant to the
Purchased Asset Documents; (d) copies of any new tenant leases or lease
amendments entered into by the related Underlying Obligor as a condition to such
advance pursuant to the Purchased Asset Documents; (e) any updated financial
statements, operating statements and/or rent rolls with respect to the related
Underlying Obligor; and (f) copies of any additional documentation required to
be delivered by the Underlying Obligor in connection with the related Purchased
Asset Documents, or as otherwise reasonably requested by Buyer, in each case, to
the extent in Seller’s or any Affiliate of Seller’s possession.

 

“Future Funding Transaction”: Any Transaction approved by Buyer pursuant to
Section 3.10.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi-judicial, quasi-legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, in each case, whether foreign or domestic, and (h)
supra-national body such as the European Union or the European Central Bank.

 

“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased

 

13

--------------------------------------------------------------------------------


 

property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guarantee Agreement”: An Amended and Restated Guarantee Agreement,
substantially in the form of Exhibit H, made by Guarantor in favor of Buyer.

 

“Guarantee Default”: Defined in Section 8.13.

 

“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof;
provided, however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); and
provided, further, that in the absence of any such stated amount or stated
liability, the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum anticipated liability in respect thereof as reasonably
determined by such Person in good faith.

 

“Guarantor”: Defined in the recitals hereto.

 

“Hedge Counterparty”: Either (a) an Affiliated Hedge Counterparty, or (b) any
other counterparty approved by Buyer to any Interest Rate Protection Agreement
with a Seller Party that satisfies the requirements of Section 8.11 and is, in
form and substance reasonably acceptable to Buyer.

 

“Hedge Required Asset”: A Purchased Asset that has a fixed rate of interest or
return, unless otherwise waived in writing by Buyer in its sole discretion.

 

14

--------------------------------------------------------------------------------


 

“Hotel Assets”: All Purchased Assets that are directly or indirectly secured by
hotels.

 

“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset): (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including Principal
Payments, Interest Payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds, and (d) all payments received from Hedge Counterparties pursuant
to Interest Rate Protection Agreements related to such Purchased Asset;
provided, that any amounts that under the applicable Purchased Asset Documents
are required to be deposited into and held in escrow or reserve to be used for a
specific purpose, such as taxes and insurance, shall not be included in the term
“Income” unless and until (i) an event of default exists under such Purchased
Asset Documents, (ii) the holder of the related Purchased Asset has exercised or
is entitled to exercise rights and remedies with respect to such amounts,
(iii) such amounts are no longer required to be held for such purpose under such
Purchased Asset Documents, or (iv) such amounts may be applied to all or a
portion of the outstanding indebtedness under such Purchased Asset Documents,
and provided, further, that “Income” from Junior Interests, Senior Interests and
Mezzanine Participation Interests shall include, without limitation, Seller’s
share of all amounts payable in respect of each such Junior Interest, Senior
Interest and Mezzanine Participation Interest and the Underlying Mortgage Loan
or the underlying Mezzanine Loan pursuant to the Junior Interest Documents,
Senior Interest Documents and Mezzanine Participation Documents.

 

“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off-Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment

 

15

--------------------------------------------------------------------------------


 

in respect of any mandatory redeemable stock issued by such Person or any other
Person (inclusive of forward equity contracts), valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) as applicable, all obligations of such Person (but not the
obligations of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any Purchased Asset
or any obligation senior to any Purchased Asset, unfunded interest reserve
amount under any Purchased Asset or any other obligation of such Person with
respect to such Purchased Asset that is senior to any Purchased Asset, purchase
obligation, repurchase obligation, sale/buy-back agreement, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than mandatory redeemable stock)),
(h) net obligations under any Derivatives Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Derivatives Termination
Value thereof, (i) all Non-Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons that such Person has guaranteed or is otherwise
recourse to such Person, (j) all indebtedness of another Person secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than certain Permitted Liens) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligation; provided, that if such Person has not assumed or become liable for
the payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien, (k) all Contingent Liabilities, (l) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person or obligations of such Person to pay the deferred purchase
or acquisition price of property or assets, including contracts for the deferred
purchase price of property or assets that include the procurement of services,
(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise), and
(n) obligations to fund capital commitments under any Governing Document,
subscription agreement or otherwise.

 

“Indemnified Amounts”: Defined in Section 13.01(a).

 

“Indemnified Person”: Defined in Section 13.01(a).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Independent Appraiser”: An independent professional real estate appraiser who is
a member in good standing of the American Appraisal Institute, and, if the state
in which the subject Underlying Mortgaged Property is located certifies or
licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five years experience in the subject property Type.

 

“Independent Director” or “Independent Manager”: An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company,

 

16

--------------------------------------------------------------------------------


 

Stewart Management Company, or Lord Securities Corporation or, if none of those
companies is then providing professional Independent Directors or Independent
Managers, independent members, another nationally recognized company reasonably
approved by Buyer, in each case that is not an Affiliate of Seller and that
provides professional independent directors, independent managers and/or other
corporate services in the ordinary course of its business, and which individual
is duly appointed as a member of the board of directors or board of managers of
such corporation or limited liability company and is not, has never been, and
will not while serving as Independent Director or Independent Manager be, any of
the following:

 

(a)           a member, partner, equity holder, manager, director, officer or
employee of Seller, any Pledgor, any of their respective equity holders or
Affiliates (other than (i) as an Independent Director or Independent Manager or
“special member” of Seller or Pledgor and (ii) as an Independent Director or
Independent Manager or “special member” of an Affiliate of Seller or Pledgor or
any of their respective single-purpose entity equity holder that is not in the
direct chain of ownership of Seller or Pledgor and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided, however,
that such Independent Director or Independent Manager is employed by a company
that routinely provides professional Independent Directors or Independent
Managers);

 

(b)           a creditor, supplier or service provider (including provider of
professional services) to Seller or any of their respective equity holders or
Affiliates (other than through a nationally-recognized company that routinely
provides professional independent directors, independent managers and/or other
corporate services to Seller, any single-purpose entity equity holder, or any of
their respective equity holders or Affiliates in the ordinary course of
business);

 

(c)           a family member of any such member, partner, equity holder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(d)           a Person who controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

 

An individual who otherwise satisfies the preceding definition other than clause
(a) by reason of being the Independent Director or Independent Manager of a
Special Purpose Entity affiliated with Seller or Pledgor shall not be
disqualified from serving as an Independent Director or Independent Manager of
Seller or Pledgor if the fees that such individual earns from serving as
Independent Director or Independent Manager of Affiliates of Seller in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

 

“Initial Maturity Date”: January 26, 2017.

 

“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause
(g) of the definition thereof.

 

“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any

 

17

--------------------------------------------------------------------------------


 

substantial part of its assets or property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, or ordering
the winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of thirty (30) days, (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, (c) the consent by such Person to the entry of
an order for relief in an involuntary case under any Insolvency Law, (d) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, (e) the
making by such Person of any general assignment for the benefit of creditors,
(f) the admission in a legal proceeding of the inability of such Person to pay
its debts generally as they become due, (g) the failure by such Person generally
to pay its debts as they become due, or (h) the taking of action by such Person
in furtherance of any of the foregoing.

 

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Interest Expense”: With respect to any Person and for any period, the amount of
total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.

 

“Interest Payments”: With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

 

“Interest Rate Protection Agreement”: With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies in form
and substance reasonably acceptable to Buyer, in each case with a Hedge
Counterparty and that is acceptable to Buyer. It is acknowledged and agreed that
Interest Rate Protection Agreements relating to Purchased Assets may cover Other
Hedged Assets. For the avoidance of doubt, any Interest Rate Protection
Agreement with respect to a Purchased Asset shall be included in the definitions
of “Purchased Asset” and “Repurchase Document” but any payments or proceeds of
an Interest Rate Protection Agreement that relates to Other Hedged Assets shall
not be included in the definitions of “Purchased Asset” and “Repurchase
Document”.

 

“Intermediate Starwood Entities”: Individually or collectively, Pledgor and SPT
Real Estate Sub I, LLC, a Delaware limited liability company.

 

18

--------------------------------------------------------------------------------


 

“Internal Control Event”: Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager, any Intermediate Starwood Entity or Guarantor over
financial reporting, in each case as described in the Securities Laws.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

“Irrevocable Redirection Notice”: A notice in form reasonably acceptable to
Buyer, sent by Seller in respect of each Purchased Asset (or by Seller’s
Affiliate or a Transferor in connection with the origination of any such
Purchased Asset) or by Servicer or Sub-Servicer on Seller’s behalf directing the
remittance of Income with respect to a Purchased Asset to the Servicing
Agreement Account (or other applicable account under the related Purchased Asset
Documents) and/or the Waterfall Account, as applicable, and, to the extent
required by either Buyer or Seller, executed by the applicable Underlying
Obligor, Servicer, Sub-Servicer or other Person with respect to such Purchased
Asset.

 

“IRS”: The United States Internal Revenue Service.

 

“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan, or (b) a “B-note” in an “A/B structure” (or a more
subordinate note in an “A/B/C”, “A/B/C/D” or similar structure) in a performing
commercial real estate loan; provided, however, that notwithstanding anything to
the contrary contained herein, any junior participation interest or “B-note” (or
more subordinate note) as to which each of the related senior participation
interests or senior notes, as applicable, are Purchased Assets hereunder shall
not be “Junior Interests” for any purposes under this Agreement, the Fee and
Pricing Letter or any of the other Repurchase Documents (and instead such junior
interest(s) and senior interest(s) shall be collectively treated as a Whole Loan
for all purposes hereunder and thereunder).

 

“Junior Interest Documents”: Shall mean, for any Junior Interest, the Junior
Interest Note together with any co-lender agreements, participation agreements
and/or other intercreditor agreements or other documents governing or otherwise
relating to such Junior Interest.

 

19

--------------------------------------------------------------------------------


 

“Junior Interest Note”: If the Junior Interest is (a) a promissory note, the
related original Mortgage Note and (b) a junior participation interest, the
related original participation certificate (if any).

 

“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

 

“Leverage Covenant”: The financial covenant set forth in Section 15(b) of the
Guarantee Agreement.

 

“LIBOR”: The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Reset Date (or if not so reported, then as
determined by Buyer from another recognized source or interbank quotation;
provided that, Buyer shall not use a method of determination that is different
from that used by Buyer for all of its other similarly-situated sellers under
repurchase transactions).

 

“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

 

“Liquidity”: With respect to Guarantor on any date, the total of Cash Liquidity
and Near Cash Liquidity of Guarantor and its direct or indirect Subsidiaries as
of such date.

 

“LTV Test”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“LTV Ratio”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Manager”: SPT Management, LLC, a Delaware limited liability company.

 

“Margin Call”: Defined in Section 4.01.

 

“Margin Deficit”: Defined in Section 4.01.

 

“Market Value”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

20

--------------------------------------------------------------------------------

 

“Material Adverse Effect”: Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, operations, financial condition, credit quality or prospects
of Seller, any Intermediate Starwood Entity or Guarantor, (b) the ability of
Seller to pay and perform the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Purchased
Asset Document, Purchased Asset or security interest granted hereunder or
thereunder, (d) the rights and remedies of Buyer or any Indemnified Person under
any Repurchase Document, Purchased Asset Document or Purchased Asset, or (e) the
perfection or priority of any Lien granted under any Repurchase Document or
Purchased Asset Document.

 

“Material Default”: The occurrence of any of the events described in clauses
(a), (f), (g), (j), (l), (q) and (s) of Section 10.01 which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default.

 

“Material Modification”: Any material extension, amendment, waiver, termination,
rescission, cancellation, release or other modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate and voting rights,
remedies, consents, approvals and waivers) of, any Purchased Asset, or Purchased
Asset Document.

 

“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

 

“Maturity Date”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Maximum Advance Purchase Price” shall mean, with respect to a Purchased Asset
with respect to which an Additional Purchase Advance Transaction is requested in
accordance with the terms of this Agreement, an amount (expressed in dollars)
equal to the product obtained by multiplying (i) the lesser of (A) the Market
Value of such Purchased Asset as of the Purchase Date for such Purchased Asset
and (B) the Market Value of such Purchased Asset as determined by Buyer in
Buyer’s sole discretion as of the proposed date of such requested Additional
Purchase Advance Transaction by (ii) the Maximum Applicable Percentage for such
Purchased Asset as set forth in the related Confirmation.

 

“Maximum Amount”: (a) Prior to the Initial Maturity Date, $1,000,000,000; (b) if
the Initial Maturity Date is extended to the First Extended Maturity Date, then,
at all times during the First Extension Term, either (i) if the sum of the
aggregate Repurchase Price for all Purchased Assets for each day of the 365 days
immediately prior to the Initial Maturity Date, divided by 365, is greater than
or equal to $800,000,000, then the Maximum Amount shall be $1,000,000,000, or
(ii) if the sum of the aggregate Repurchase Price for all Purchased Assets for
each day of the 365 days immediately prior to the Initial Maturity Date, divided
by 365, is less than $800,000,000, then the Maximum Amount shall be an amount
equal to the sum of (A) such quotient plus (B) (x) any Additional Purchase
Advance Available Amount approved but not yet funded under Section 3.11(a) and
(y) with respect to any Purchased Asset subject to a Future Funding Transaction,
any unfunded Future Funding Amounts available under Future Funding

 

21

--------------------------------------------------------------------------------


 

Transactions entered into in accordance with Section 3.10, but in no event shall
the Maximum Amount under this clause b(ii) be more than $800,000,000, and (c) if
the First Extended Maturity Date is extended to the Second Extended Maturity
Date, then, at all times during the Second Extension Term, an amount equal to
the sum of (x) the aggregate Repurchase Price for all Purchased Assets
outstanding on the First Extended Maturity Date, as such amount declines as
Purchased Assets are repurchased and Margin Deficits are satisfied, plus
(y) with respect to any Purchased Asset subject to a Future Funding Transaction,
any unfunded Future Funding Amounts available under Future Funding Transactions
entered into in accordance with Section 3.10; it being understood that, during
the Second Extension Term, Buyer and Seller may enter into Future Funding
Transactions and Additional Purchase Advance Transactions in accordance with
Section 3.10 and Section 3.11 that would otherwise cause the aggregate
Repurchase Price for all Purchased Assets outstanding to exceed the Maximum
Amount otherwise set forth in sub-clause(x) of clause (c) of this definition.

 

“Maximum Applicable Percentage”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

 

“Mezzanine Borrower” The obligor on a Mezzanine Note, including any Person who
has assumed or guaranteed the obligations of the obligor thereunder.

 

“Mezzanine Loan”: A performing senior or junior mezzanine loan secured by
pledges of one-hundred percent (100%) of the direct or indirect Equity Interests
in a Person that owns a Mortgaged Property.

 

“Mezzanine Loan Documents”: For any Mezzanine Loan, the Mezzanine Note and all
other documents executed in connection with, evidencing or governing such
Mezzanine Loan.

 

“Mezzanine Note”: The original executed promissory note or other tangible
evidence of the Mezzanine Loan indebtedness.

 

“Mezzanine Participation Certificate”: The original executed participation
certificate (if any) that evidences a Mezzanine Participation Interest.

 

“Mezzanine Participation Documents”: Shall mean, for any Mezzanine Participation
Interest, the Mezzanine Participation Certificate, if any, together with any
participation agreements and/or other intercreditor agreements or other
documents governing or otherwise relating to such Mezzanine Participation
Interest.

 

“Mezzanine Participation Interest”: A senior or junior participation interest in
a performing Mezzanine Loan.

 

“Moody’s”: Moody’s Investors Service, Inc., or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

22

--------------------------------------------------------------------------------


 

“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage Asset File”: The meaning specified in the Custodial Agreement.

 

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mortgage
Note, Senior Interest Note, Mezzanine Note, Mezzanine Participation Certificate
or Junior Interest Note.

 

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

 

“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Multifamily Assets”: Purchased Assets with respect to which the Underlying
Mortgaged Property consists of real property with five or more residential
rental units (including mixed use multi-family/office and multi-family retail)
as to which the majority of the underwritten revenue is from residential rental
units.

 

“Near Cash Liquidity”: Shall mean, with respect to Guarantor on any date, the
market value of Near Cash Securities held by Guarantor or its direct or indirect
Subsidiaries as of such date. Market value of Near Cash Securities shall be
determined on a monthly basis by at least one independent third party financial
institution reasonably acceptable to Buyer.

 

“Near Cash Securities”: Shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less
as determined by Tilden Park Capital Management (and, at Buyer’s request, the
assumptions used in such determination shall be provided to Buyer for Buyer’s
review), in each case, having a rating of Baa3 or BBB (or the equivalent) or
higher by at least one Rating Agency (it being acknowledged that such securities
may also have a lower rating from one or more Rating Agencies) or (iii) other
public or privately placed securities approved by Buyer.

 

“Net Cash Flow”: With respect to any Purchased Asset and for any period, the net
cash flow of such Purchased Asset for such period as underwritten by Buyer.

 

“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

23

--------------------------------------------------------------------------------


 

“Non-Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non-Utilization Fee”: Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.

 

“Off-Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

 

“Original Closing Date”: August 6, 2010.

 

“Other Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).

 

“Other Hedged Asset”: Shall mean any loan or other asset covered by an Interest
Rate Protection Agreement that is not a Purchased Asset.

 

“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt of perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Participant”: Defined in Section 18.08(b).

 

“Participant Register”: Defined in Section 18.08(g).

 

“Party”: The meaning set forth in the preamble to this Agreement.

 

24

--------------------------------------------------------------------------------


 

“PATRIOT Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

 

“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.

 

“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Plan”: An employee benefit or other plan established or maintained by Seller or
any ERISA Affiliate during the five year period ended prior to the date of this
Agreement or to which Seller or any ERISA Affiliate makes, is obligated to make
or has, within the five year period ended prior to the date of this Agreement,
been required to make contributions and that is covered by Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code, other than a Multiemployer
Plan.

 

“Plan Asset Regulation”: The regulation of the United States Department of Labor
at 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA).

 

“Pledge Agreement”: The Amended and Restated Pledge and Security Agreement,
dated as of February 28, 2011 between the Buyer and Pledgor, as such agreement
has been or may hereafter be amended, modified, waived, supplemented, extended,
restated or replaced from time to time.

 

“Pledged Collateral”: Defined in the Pledge Agreement.

 

“Pledgor”: Individually and collectively as the context may require, Starwood
Property Mortgage, L.L.C., a Delaware limited liability company, in its capacity
as the sole member of Seller 2, and Starwood Property Mortgage BC, L.L.C., a
Delaware limited liability company, the sole member of Seller 2-A.

 

“Power of Attorney”: A power of attorney made by Seller in favor of Buyer,
substantially in the form attached as Exhibit C hereto.

 

“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for such Transaction during such Pricing Period, times (ii) the outstanding
Purchase Price for each Purchased Asset subject to such Transaction on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.

 

25

--------------------------------------------------------------------------------


 

“Pricing Margin”: With respect to each Flex Purchased Asset, the applicable Flex
Pricing Margin, for each Core Purchased Asset, the applicable Core Pricing
Margin, and for each CMBS Purchased Asset, the applicable CMBS Pricing Margin.

 

“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Remittance Date and ending on but excluding such Remittance
Date; provided, that no Pricing Period for a Purchased Asset shall end after the
Repurchase Date for such Purchased Asset.

 

“Pricing Rate”: For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.

 

“Pricing Rate Reset Date”: (a) In the case of the first Pricing Period for any
Purchased Asset, the related Purchase Date for such Purchased Asset, and (b) in
the case of each subsequent Pricing Period, two (2) Business Days prior to the
Remittance Date on which such Pricing Period begins.

 

“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.

 

“Purchase Agreement”: Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset that is subsequently
sold to Buyer hereunder.

 

“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by Seller to Buyer.

 

“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) increased by any Future Funding Amounts disbursed by Buyer to Seller (or the
related borrower with respect to such Purchased Asset), (ii) increased by any
Additional Purchase Advances disbursed by Buyer to Seller, (iii) reduced by any
amount of Margin Deficit transferred by Seller to Buyer pursuant to Section 4.01
and applied to the Purchase Price of such Purchased Asset, (iv) reduced by any
Principal Payments remitted to the Waterfall Account and which were applied to
the Purchase Price of such Purchased Asset by Buyer and (v) reduced by any
payments made by Seller in reduction of the outstanding Purchase Price, in each
case before or as of such determination date with respect to such Purchased
Asset.

 

26

--------------------------------------------------------------------------------


 

“Purchased Asset Documents”: For any Purchased Asset, the Whole Loan Documents,
Senior Interest Documents, Junior Interest Documents, Mezzanine Loan Documents
or Mezzanine Participation Documents evidencing and governing such Purchased
Asset, each as amended, modified and/or restated from time to time (with Buyer’s
consent as and to the extent required under this Agreement).

 

“Purchased Assets”: (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Purchased Asset
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall Account, and the Waterfall Account
itself, and amounts and property from time to time on deposit in the Servicing
Agreement Account, and the Servicing Agreement Account itself, (viii) all
collection, escrow, reserve, collateral or lock-box accounts and all amounts and
property from time to time on deposit therein, to the extent of Seller’s or the
holder’s interest therein, (ix) Income, (x) security interests of Seller in
Derivatives Contracts entered into by Underlying Obligors, (xi) rights of Seller
under any letter of credit, guarantee, warranty, indemnity or other credit
support or enhancement, (xii) Interest Rate Protection Agreements relating to
such Assets, (xiii) all of the “Pledged Collateral”, as such term is defined in
the Pledge Agreement, and (xiv) supporting obligations of any kind; provided,
that (A) Purchased Assets shall not include any obligations of Seller or any
Retained Interests, and (B) for purposes of the grant of security interest by
Seller to Buyer set forth in Section 11.01 together with the other provisions of
Article 11, Purchased Assets shall include all of the following: general
intangibles, accounts, chattel paper, deposit accounts, securities accounts,
instruments, securities, financial assets, uncertificated securities, security
entitlements and investment property (as such terms are defined in the UCC) and
replacements, substitutions, conversions, distributions or proceeds relating to
or constituting any of the items described in the preceding clauses (i) through
(xiv).

 

“Rating Agencies”: Each of Fitch, Inc., Moody’s and S&P.

 

“Register”: Defined in Section 18.08(f).

 

“REIT”: A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c) and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.

 

“Related Purchased Assets”: Collectively, all of the Purchased Assets now or
hereafter in existence under the Related Repurchase Agreement.

 

“Related Repurchase Agreement”: The Master Repurchase and Securities Contract
between and among Buyer and the Related Sellers dated December 30, 2011, as
amended, restated or modified from time to time.

 

27

--------------------------------------------------------------------------------


 

“Related Repurchase Obligations”: Collectively, all of the obligations of the
Related Sellers now or hereafter in existence under the Related Repurchase
Agreement.

 

“Related Sellers”: Collectively, Starwood Property Mortgage Sub 5, L.L.C. and
Starwood Property Mortgage Sub-5-A, L.L.C.

 

“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property.

 

“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

 

“REMIC”: A REMIC, as that term is used in the REMIC Provisions.

 

“REMIC Provisions”: Sections 860A through 860G of the Code.

 

“Remittance Date”: The fourteenth (14th) day of each month (or if such day is
not a Business Day, the next following Business Day), or such other day as is
mutually agreed to by Seller and Buyer.

 

“REOC”: A Real Estate Operating Company within the meaning of Regulation
Section 2510.3-101(e) of the Plan Asset Regulations.

 

“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1(a), 1(b), 1(c) or 1(d)) or in any
certificate, notice, report or other document prepared and delivered by or on
behalf of Seller, Manager, any Intermediate Starwood Entity or Guarantor
pursuant to any Repurchase Document proves to be incorrect, false or misleading
in any material respect when made, and in the case of the representations and
warranties contained in Schedule 1(a), 1(b), 1(c) or 1(d) only, without regard
to any Knowledge or lack of Knowledge thereof by such Person or (unless
otherwise waived in writing), by Buyer, and without regard to any qualification,
representation or warranty relating to such Knowledge or lack of Knowledge.

 

“Repurchase Date”: For (A) any Purchased Asset other than a CMBS Purchased
Asset, the earliest to occur of (a) the Maturity Date, (b) any Early Repurchase
Date therefor, (c) the Business Day on which Seller is to repurchase such
Purchased Asset as specified by Seller and agreed to by Buyer in the related
Confirmation; and (d) the date that is two (2) Business Days prior to the
maturity date (under the related Purchased Asset Documents) for such Purchased
Asset, as such maturity date may be extended by the related Underlying Obligor
as a

 

28

--------------------------------------------------------------------------------


 

matter of right in accordance with the related Purchased Asset Documents
(provided that, solely with respect to this clause (A)(d), the settlement date
for payment of the Repurchase Price with respect to such Repurchase Date and
Purchased Asset may occur two (2) Business Days thereafter as provided in
Section 3.05) and (B) any Purchased Asset that is a CMBS Purchased Asset, the
earliest of (a) the CMBS Purchased Asset Maturity Date, (b) any Early Repurchase
Date therefor, and (c) the Business Day on which Seller is to repurchase such
CMBS Purchased Asset as specified by Seller and agreed to by Buyer in the
related Confirmation.

 

“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Controlled Account Agreements, the Pledge Agreement, all Interest Rate
Protection Agreements, the Guarantee Agreement, all Confirmations, all UCC
financing statements, amendments and continuation statements filed pursuant to
any other Repurchase Document, and all additional documents, certificates,
agreements or instruments, the execution of which is required, necessary or
incidental to or desirable for performing or carrying out any other Repurchase
Document.

 

“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents (for the
avoidance of doubt, including all obligations and liabilities of a Seller Party
to any Affiliated Hedge Counterparties arising under or in connection with the
Interest Rate Protection Agreements), whether now existing or hereafter arising,
and all interest and fees that accrue after the commencement by or against
Seller, any Intermediate Starwood Entity or Guarantor of any Insolvency
Proceeding naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding (in each
case, whether due or accrued).

 

“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
amounts that are, or otherwise would be, due and payable by the Seller Parties
to Buyer and any other Affiliated Hedge Counterparty in connection with the
termination of any Interest Rate Protection Agreement with Buyer and any other
Affiliated Hedge Counterparty relating to such Purchased Asset if such Interest
Rate Protection Agreement were terminated as of such date, (d) any accrued and
unpaid fees and expenses and indemnity amounts, late fees, default interest,
breakage costs and any other amounts owed by Seller or Guarantor to Buyer or any
of its Affiliates under this Agreement, any Repurchase Document or otherwise,
and (e) all other amounts due and payable as of such date by Seller to Buyer
under this Agreement or any Repurchase Document.

 

“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

 

29

--------------------------------------------------------------------------------


 

“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.

 

“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

 

“RMBS”: Shall mean mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

 

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

 

“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Second Extended Maturity Date”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

 

“Second Extension Term”: Defined in Section 3.07(a).

 

“Seller”: Individually and collectively, as the context may require, Starwood
Property Mortgage Sub-2, L.L.C., a Delaware limited liability company and
Starwood Property Mortgage Sub-2-A, L.L.C., a Delaware limited liability
company.

 

“Seller Party”: Collectively, or individually, as the context may otherwise
require, Seller, Guarantor or any Intermediate Starwood Entity, in its capacity
as a party to an Interest Rate Protection Agreement with a Hedge Counterparty.

 

“Senior Interest”: (a) A senior or pari passu participation interest (for which
the counterparty shall not be either Seller, Guarantor or any of their
respective Affiliates) in a performing commercial real estate loan, or (b) an “A
note” in an “A/B structure” in a performing commercial real estate loan;
provided that, notwithstanding anything to the contrary contained herein, any
senior participation interest or “A-note” as to which each of the related junior
participation interests or junior notes, as applicable, are Purchased Assets
hereunder shall not be “Senior Interests” for any purposes under this Agreement,
the Fee and Pricing Letter or any of

 

30

--------------------------------------------------------------------------------


 

the other Repurchase Documents (and instead such junior interest(s) and senior
interest(s) shall be collectively treated as a Whole Loan for all purposes
hereunder and thereunder).

 

“Senior Interest Documents”: For any Senior Interest, the Senior Interest Note
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest.

 

“Senior Interest Note”: If the Senior Interest is (a) a promissory note, the
related original Mortgage Note and (b) a senior participation interest, the
related original participation certificate (if any).

 

“Servicer”: Wells Fargo Bank, National Association, as servicer of all of the
Purchased Assets.

 

“Servicing Agreement Account”: The “Servicing Account” under the Servicing and
Sub-Servicing Agreement, which shall be a segregated interest bearing account
established at the Waterfall Account Bank, in the name of Seller, pledged to
Buyer and subject to a Controlled Account Agreement.

 

“Servicing and Sub-Servicing Agreement”: The Amended and Restated Servicing and
Sub-Servicing Agreement, dated as of February 28, 2011, between and among Buyer,
Seller, Servicer and Sub-Servicer, as amended, modified and/or restated from
time to time.

 

“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by Seller, Servicer and/or Sub-Servicer including the originals or
copies of all Purchased Asset Documents and other documents and agreements
relating to such Purchased Asset, including to the extent applicable all
servicing agreements, files, documents, records, data bases, computer tapes,
insurance policies and certificates, appraisals, other closing documentation,
payment history and other records relating to or evidencing the servicing of
such Purchased Asset, which file shall be held by Seller and/or the Servicer for
and on behalf of Buyer.

 

“Servicing Rights”: All right, title and interest of Seller, Guarantor or any
Affiliate of Seller or Guarantor in and to any and all of the following:
(a) rights to service and collect and make all decisions with respect to the
Purchased Assets and/or any Underlying Mortgage Loan, (b) amounts received by
Seller or any other Person for servicing the Purchased Assets and/or any
Underlying Mortgage Loan, (c) late fees, penalties or similar payments with
respect to the Purchased Assets and/or any Underlying Mortgage Loan,
(d) agreements and documents creating or evidencing any such rights to service,
documents, files and records relating to the servicing of the Purchased Assets
and/or any Underlying Mortgage Loan, and rights of Seller or any other Person
thereunder, (e) escrow, reserve and similar amounts with respect to the
Purchased Assets and/or any Underlying Mortgage Loan, (f) rights to appoint,
designate and retain any other servicers, sub-servicers, special servicers,
agents, custodians, trustees and liquidators with respect to the Purchased
Assets and/or any Underlying Mortgage Loan, and (g) accounts and other rights to
payment related to the Purchased Assets and/or any Underlying Mortgage Loan.

 

31

--------------------------------------------------------------------------------

 

“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Special Purpose Entity”: A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

 

“Structuring Fee”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Subordinate Interest”: Any Junior Interest, Mezzanine Loan or Mezzanine
Participation Interest.

 

“Sub-Limit”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Sub-Servicer”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Sub-Servicer Event of Default”: With respect to a Sub-Servicer, any default or
event of default (however defined), beyond all applicable notice and cure
periods, under the Servicing and Sub-Servicing Agreement between Servicer and
such Sub-Servicer.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.

 

“Tangible Net Worth”: With respect to any Person and any date, all amounts that
would be included under capital or shareholder’s equity (or any like caption) on
a balance sheet

 

32

--------------------------------------------------------------------------------


 

of such Person, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets (other than Interest Rate Protection Agreements to the
extent related to any Purchased Asset and excluding mortgage loan servicing
and/or special servicing rights of such Person and its consolidated
Subsidiaries), and (c) prepaid taxes and/or expenses, all on or as of such date.

 

“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period”: The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Assets”: With respect to any Person on any date, (i) an amount equal to
the aggregate book value of all assets owned by such Person and its Subsidiaries
on a consolidated basis and the proportionate share of assets owned by
non-consolidated Subsidiaries of such Person, less (ii) (A) amounts owing to
such Person or any of its Subsidiaries from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (B) intangible
assets (other than Interest Rate Protection Agreements specifically related to
the Purchased Assets and excluding mortgage loan servicing and/or special
servicing rights of such Person and its consolidated Subsidiaries) and
(C) prepaid taxes and expenses, plus (iii) the amount of any future funding
obligations of such Person and its Subsidiaries under any loans or financings
(including any construction loans) outstanding as of any date, all on or as of
such date and determined in accordance with GAAP.

 

“Total Indebtedness”: With respect to any Person and any date, all amounts of
Indebtedness (other than Contingent Liabilities not reflected on such Person’s
consolidated balance sheet), plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Affiliates of such Person, on or as of
such date.

 

“Trailing Future Funding Obligations”: Defined in Section 3.10(d).

 

“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset, including, without limitation, Future Funding
Transactions and Additional Purchase Advance Transactions.

 

“Transaction Request”: Defined in Section 3.01(a).

 

“Transferor”: The seller of an Asset under a Purchase Agreement.

 

“Type”: With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: retail, office, Multifamily Asset,
industrial, Hotel Asset,

 

33

--------------------------------------------------------------------------------


 

student housing, medical office product, self-storage, health club, or any other
property type approved by Buyer.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of a Requirement of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.

 

“Underlying Mortgage Loan”: With respect to any Senior Interest, Junior Interest
or Mezzanine Loan, a mortgage loan made in respect of the related Underlying
Mortgaged Property.

 

“Underlying Mortgaged Property”: In the case of any:

 

(a)           Whole Loan, the Mortgaged Property or Mortgaged Properties
securing such Whole Loan;

 

(b)           Junior Interest, the Mortgaged Property or Mortgaged Properties
securing such Junior Interest (if the Junior Interest is of the type described
in clause (a) of the definition thereof), or the Mortgaged Property securing the
Whole Loan in which such Junior Interest represents a junior participation (if
the Junior Interest is of the type described in clause (b) of the definition
thereof);

 

(c)           Senior Interest, the Mortgaged Property or Mortgaged Properties
securing such Senior Interest (if the Senior Interest is of the type described
in clause (a) of the definition thereof), or the Mortgaged Property securing the
Whole Loan in which such Senior Interest represents a senior participation (if
the Senior Interest is of the type described in clause (b) of the definition
thereof);

 

(d)           Mezzanine Loan, the Mortgaged Property or Mortgaged Properties
that is owned by a Person whose Equity Interest is pledged as collateral
security for such Mezzanine Loan; and

 

(e)           Mezzanine Participation Interest, the Mortgaged Property or
Mortgaged Properties that is owned by the Person the Capital Stock of which is
pledged as collateral security for the Mezzanine Loan in which such Mezzanine
Participation Interest represents an interest.

 

“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor or Mezzanine Borrower and other obligor or obligors for a
Purchased Asset, including (a) any Person who has not signed the related
Mortgage Note or Mezzanine Note but owns an interest in the related Underlying
Mortgaged Property, which interest has been encumbered to secure such Purchased
Asset and (b) any other Person who has assumed or guaranteed the obligations of
such Mortgagor or Mezzanine Borrower under the Purchased Asset Documents
relating to a Purchased Asset, and (c) for any Senior Interest, each obligor and
guarantor under the related Underlying Mortgage Loan.

 

34

--------------------------------------------------------------------------------


 

“Underwriting Package”: With respect an Asset, the internal document or credit
committee memorandum of Seller (redacted to protect confidential information)
setting forth all material information relating to such Asset which is known by
Seller, prepared by Seller for its evaluation of such Asset, to include at a
minimum all the information required to be set forth in the relevant
Confirmation. In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:

 

(a)           copies of all Purchased Asset Documents (provided that, in the
case of a Wet Mortgage Asset, the Underwriting Package delivered in connection
with a Transaction Request under Section 3.01(a) shall provide PDF copies of all
such Purchased Asset Documents to the extent available at such time, including
substantially final drafts of any documents that will constitute Purchased Asset
Documents upon their execution, together with a pledge by Seller to forward
final, signed Purchased Asset Documents within five (5) Business Days of the
related Purchase Date) and

 

(b)           all documents, instruments and agreement received in respect of
the closing of an acquisition or origination of an Asset, including, to the
extent received (i) an Appraisal, (ii) the current occupancy report, tenant
stack and rent roll, (iii) at least two (2) years of property-level financial
statements, (iv) the current financial statement of the Underlying Obligor,
(v) the mortgage asset file described in the Custodial Agreement,
(vi) third-party reports and agreed-upon procedures, letters and reports
(whether drafts or final forms), site inspection reports, market studies and
other due diligence materials prepared by or on behalf of or delivered to
Seller, (vii) aging of accounts receivable and accounts payable, (viii) such
further documents or information as Buyer may request, provided same are either
in Seller’s possession or are reasonably obtainable by Seller, (ix) any and all
agreements, documents, reports, or other information concerning the Asset
(including, without limitation, all of the related Purchased Asset Documents)
received or obtained in connection with the origination of the Asset, and
(x) any other material documents or reports concerning the Asset prepared or
executed by Seller or Guarantor, but only to the extent such documents are not
email correspondence, do not represent internal analysis or would otherwise not
be subject to attorney-client privilege.

 

“U.S. Buyer”: Any Buyer that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: Defined in Section 12.06(e).

 

“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

 

“Waterfall Account”: A segregated non-interest-bearing account established at
Waterfall Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.

 

“Waterfall Account Bank”: Wells Fargo Bank, National Association, or any other
bank requested by Seller and approved by Buyer.

 

35

--------------------------------------------------------------------------------


 

“Wet Funding”: A Transaction for which Seller has delivered to Buyer a
Transaction Request pursuant to Section 3.01(g).

 

“Wet Mortgage Asset”: An Eligible Asset for which Seller has delivered a
Transaction Request pursuant to Section 3.01(g) hereof, and for which a complete
Mortgage Asset File has not been delivered to Custodian prior to the related
Purchase Date.

 

“Whole Loan”: A performing first priority commercial real estate whole loan for
which the Underlying Mortgaged Property has stabilized, as determined by Buyer.

 

“Whole Loan Documents”: For any Whole Loan, the Mortgage Note and all other
documents executed in connection with, evidencing or governing such Whole Loan
and the related Underlying Mortgaged Property.

 

Section 2.01 Rules of Interpretation. Headings are for convenience only and do
not affect interpretation. The following rules of this Section 2.01 apply unless
the context requires otherwise. The singular includes the plural and conversely.
A gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to an Article,
Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix,
Attachment, Rider or Exhibit is, unless otherwise specified, a reference to an
Article, Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex,
Schedule, Appendix, Attachment, Rider or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof. A
reference to a party to this Agreement or another agreement or document includes
the party’s successors, substitutes or assigns permitted by the Repurchase
Documents. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Repurchase Document. A reference to legislation or to a
provision of legislation includes a modification, codification, replacement,
amendment or re-enactment of it, a legislative provision substituted for it and
a rule, regulation or statutory instrument issued under it. A reference to
writing includes a facsimile or electronic transmission and any means of
reproducing words in a tangible and permanently visible form. A reference to
conduct includes an omission, statement or undertaking, whether or not in
writing. A Default or Event of Default exists until it has been cured or waived
in writing by Buyer. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement, unless the context clearly requires or the language provides
otherwise. The word “including” is not limiting and means “including without
limitation.” The word “any” is not limiting and means “any and all” unless the
context clearly requires or the language provides otherwise. In the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.” The words “will”
and “shall” have the same meaning and effect. A reference to day or days without
further qualification means calendar days. A reference to any time means New
York time. This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms. Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements

 

36

--------------------------------------------------------------------------------


 

required hereunder shall be made in accordance with GAAP, without duplication of
amounts, and on a consolidated basis with all Subsidiaries. All terms used in
Articles 8 and 9 of the UCC, and used but not specifically defined herein, are
used herein as defined in such Articles 8 and 9. A reference to “fiscal year”
and “fiscal quarter” means the fiscal periods of the applicable Person
referenced therein. A reference to an agreement includes a security interest,
guarantee, agreement or legally enforceable arrangement whether or not in
writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided in computer disk form or both
printed and computer disk form. The Repurchase Documents are the result of
negotiations between the Parties, have been reviewed by counsel to Buyer and
counsel to Seller, and are the product of both Parties. No rule of construction
shall apply to disadvantage one Party on the ground that such Party proposed or
was involved in the preparation of any particular provision of the Repurchase
Documents or the Repurchase Documents themselves. Except where otherwise
expressly stated, Buyer may give or withhold, or give conditionally, approvals
and consents, and may form opinions and make determinations, in its sole and
absolute discretion subject in all cases to the implied covenant of good faith
and fair dealing. Reference herein or in any other Repurchase Document to
Buyer’s discretion, shall mean, unless otherwise expressly stated herein or
therein, Buyer’s sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive. In addition, whenever Buyer has a
decision or right of determination, opinion or request, exercises any right
given to it to agree, disagree, accept, consent, grant waivers, take action or
no action or to approve or disapprove (or any similar language or terms), or any
arrangement or term is to be satisfactory or acceptable to or approved by Buyer
(or any similar language or terms), the decision of Buyer with respect thereto
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive, in each case, except as may be otherwise specifically
provided herein or in the applicable Repurchase Document.

 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01          Procedures.

 

(a)           From time to time prior to the expiration of the applicable
Funding Period but not more frequently than twice per calendar week and with no
less than three (3) Business Days prior written notice to Buyer, Seller may
request Buyer to enter into a proposed Transaction by sending Buyer a notice
substantially in the form of Exhibit A (“Transaction Request”) (i) describing
the Transaction and each proposed Asset and any related Underlying Mortgaged
Property and other security therefor in reasonable detail, (ii) transmitting a
complete Underwriting Package (or whatever portion thereof is then currently
available to Seller) for each proposed Asset, (iii) specifying which (if any) of
the representations and warranties of Seller set forth in this Agreement
(including in Schedule 1(a), 1(b), 1(c) or 1(d) applicable to the Class of such
Asset) Seller will be unable to make with respect to such Asset, (iv) indicating
whether or not Seller proposes to treat such Asset as a CMBS Purchased Asset,
and (v) indicating the

 

37

--------------------------------------------------------------------------------


 

amount of all unfunded future funding obligations. Within five (5) Business Days
after the receipt by Buyer of a Transaction Request, Buyer shall indicate to
Seller its preliminary approval or disapproval of the proposed Asset. Seller
shall promptly deliver to Buyer any supplemental materials requested at any time
by Buyer, provided the same are either in Seller’s possession or are reasonably
obtainable by Seller. Buyer shall conduct such review of the Underwriting
Package and each such Asset as Buyer determines appropriate. Buyer shall
determine whether or not it is willing to purchase any or all of the proposed
Assets, and if so, on what terms and conditions. It is expressly agreed and
acknowledged that Buyer is entering into the Transactions on the basis of all
such representations and warranties and on the completeness and accuracy of the
information contained in the applicable Underwriting Package, and any
incompleteness or inaccuracies in the related Underwriting Package will only be
acceptable to Buyer if disclosed in writing to Buyer by Seller in advance of the
related Purchase Date, and then only if Buyer opts to purchase the related
Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies. In the event of a Representation Breach, Seller shall immediately
repurchase the related Asset or Assets in accordance with Section 3.04.

 

(b)             If Buyer communicates to Seller a final non-binding
determination that it is willing to purchase any or all of such Assets, which
non binding determination shall include the principal terms for the proposed
Transaction, Seller shall deliver to Buyer an executed preliminary Confirmation
for such Transaction, describing each such Asset and its proposed Purchase Date,
Market Value, Applicable Percentage, Purchase Price, whether such Asset is a
Future Funding Asset and, if so, the amount of the future funding obligations,
and such other terms and conditions as Buyer may require, and indicating whether
or not Seller proposes to treat such Asset as a CMBS Purchased Asset. If Buyer
requires changes to the preliminary Confirmation, Seller shall make such changes
and re execute the preliminary Confirmation. If Buyer determines to enter into
the Transaction on the terms described in the preliminary Confirmation, Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction. Buyer’s approval of the
purchase of an Asset on such terms and conditions as Buyer may require shall be
evidenced only by its execution and delivery of the related Confirmation. For
the avoidance of doubt, Buyer shall not (i) be bound by any preliminary or final
non-binding determination referred to above, (ii) be deemed to have approved the
purchase of an Asset by virtue of the approval or entering into by Buyer of a
rate lock agreement, Interest Rate Protection Agreement, total return swap or
any other agreement with respect to such Asset, or (iii) be obligated to
purchase an Asset notwithstanding a Confirmation executed by the Parties unless
and until all applicable conditions precedent in Article 6 have been satisfied
or waived by Buyer.

 

(c)             Buyer shall communicate to Seller a final determination of
whether or not it is willing to purchase each proposed Purchased Asset, and if
so, on what terms and conditions, within ten (10) Business Days from the date of
the delivery of the related Transaction Request to Buyer. If Buyer has not
communicated such final determination to Seller by such date, Buyer shall
automatically and without further action be deemed to have determined not to
purchase the related proposed Purchased Asset.

 

(d)             Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby, and shall
be construed to be cumulative to the extent possible. If terms in a Confirmation
are inconsistent with terms in this

 

38

--------------------------------------------------------------------------------


 

Agreement with respect to a particular Transaction, the Confirmation shall
prevail. Whenever the Applicable Percentage or any other term of a Transaction
(other than the Pricing Rate, Market Value and outstanding Purchase Price) with
respect to an Asset is revised or adjusted in accordance with this Agreement, an
amended and restated Confirmation reflecting such revision or adjustment and
that is otherwise acceptable to the Parties shall be prepared by Seller and
executed by the Parties.

 

(e)             The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset, if such Asset or Purchased Asset does not meet the requirements
therefor, as set forth in the definition of “Eligible Asset”.

 

(f)             No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Asset subject to such
Transaction would be later than (A) for all Purchased Assets other than CMBS
Purchased Assets, the Maturity Date (but, if the original Maturity Date is
extended pursuant to Section 3.07(a), in no event beyond the last day of the
First Extension Term), and (B) for all CMBS Purchased Assets, the CMBS Purchased
Asset Maturity Date, (iii) after giving effect to such Transaction, the
aggregate outstanding Purchase Price of all Purchased Assets subject to
Transactions then outstanding would exceed the Maximum Amount, (iv) a material
adverse change with respect to the related proposed Purchased Asset, Seller
and/or Guarantor has occurred, (v) any proposed Purchased Asset does not qualify
as an Eligible Asset, (vi) Seller has not provided Buyer with all of the
necessary or requested due diligence materials to allow Buyer to determine
whether or not a proposed Purchased Asset qualifies as an Eligible Asset or
(vii) the Funding Period applicable to the Purchased Asset has expired;
provided, that (A) after the last day of the Funding Period, Future Funding
Transactions may be entered into to the limited extent set forth in
Section 3.10(d), and (B) after the last day of the Second Extension Term,
certain Purchased Assets may be considered Extended Term Purchased Assets as
provided in Section 3.01(i).

 

(g)             In addition to the foregoing provisions of this Section 3.01,
solely with respect to any Wet Mortgage Asset, a copy of the related Transaction
Request shall be delivered by Seller to Bailee no later than 10:00 a.m. (New
York City time) one (1) Business Day prior to the requested Purchase Date, to be
held in escrow by Bailee on behalf of Buyer pending finalization of the
Transaction.

 

(h)             Notwithstanding any of the foregoing provisions of this
Section 3.01 or any contrary provisions set forth in the Custodial Agreement,
solely with respect to any Wet Mortgage Asset:

 

(i)              by 10:00 a.m. (New York City time) on the related Purchase
Date, Seller or Bailee shall deliver signed .pdf copies of the Purchased Asset
Documents to Custodian via electronic mail, and Seller shall deliver the
appropriate written third-party wire transfer instructions to Buyer;

 

39

--------------------------------------------------------------------------------


 

(ii)             not later than 10:00 a.m. (New York City time) on the related
Purchase Date, (A) Bailee shall deliver an executed .pdf copy of the Bailee
Agreement to Seller, Buyer and Custodian by electronic mail and (B) if Buyer has
previously received the trust receipt in accordance with Section 3.01(b) of the
Custodial Agreement, determined that all other applicable conditions in this
Agreement, including without limitation those set forth in Section 6.02 hereof,
have been satisfied, and otherwise has agreed to purchase the related Wet
Mortgage Asset, Buyer shall (I) execute and deliver a .pdf copy of the related
Confirmation to Seller and Bailee via electronic mail and (II) wire funds in the
amount of the related Purchase Price for the related Wet Mortgage Asset in
accordance with the wire transfer instructions that were previously delivered to
Buyer by Seller; and

 

(iii)            within three (3) Business Days after the applicable Purchase
Date with respect to any Wet Mortgage Asset, Seller shall deliver, or cause to
be delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer.

 

Section 3.02          Transfer of Purchased Assets; Servicing Rights. Seller
hereby sells, transfers, conveys and assigns to Buyer on a servicing-released
basis all of Seller’s right, title and interest (except with respect to any
Retained Interests) in and to each Purchased Asset, together with all related
Servicing Rights. Subject to this Agreement, until the applicable Maturity Date,
Seller may sell to Buyer, repurchase from Buyer and re-sell Eligible Assets to
Buyer, but may not substitute other Eligible Assets for Purchased Assets. On
each Purchase Date ownership of and title to each Purchased Asset shall be
transferred to and vest in Buyer or its designee against the simultaneous
transfer of the Purchase Price to the account of Seller specified in Annex 1 (or
if not specified therein, in the related Confirmation or as directed by Seller).
Buyer has the right to designate the servicer and sub-servicer of the Purchased
Assets, and the Servicing Rights and other servicing provisions under this
Agreement are not severable from or to be separated from the Purchased Assets
under this Agreement, and such Servicing Rights and other servicing provisions
of this Agreement constitute (a) “related terms” under this Agreement within the
meaning of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Documents.

 

Section 3.03          Maximum Amount. The aggregate outstanding Purchase Price
for all Purchased Assets as of any date shall not exceed the Maximum Amount. If
such aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller
shall immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount.

 

Section 3.04          Early Repurchases; Mandatory Repurchases; Partial
Prepayments.

 

(a)           The terms and provisions governing early repurchases and mandatory
repurchases under Section 3.04(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

 

40

--------------------------------------------------------------------------------


 

(b)           In addition to other rights and remedies of Buyer under any
Repurchase Document, Seller shall repurchase any Purchased Asset that no longer
qualifies as an Eligible Asset, as determined by Buyer, within three
(3) Business Days of the receipt by Seller of a related repurchase notice from
Buyer.

 

(c)           Notwithstanding the foregoing and any other provision to the
contrary contained elsewhere in any Repurchase Document, Seller cannot
repurchase a Purchased Asset in connection with a full payoff of the Underlying
Mortgage Loan by the Underlying Obligor, unless (i) at any time during the
existence of an uncured Default or Event of Default, 100% of the net proceeds
due in respect of the related Purchased Asset in connection with the relevant
payoff in question are paid directly to Buyer and (ii) at any time following the
First Extended Maturity Date and prior to the Second Extended Maturity Date,
120% of the Repurchase Price of the related Purchased Asset in connection with
the relevant payoff in question are paid directly to Buyer. The portion of all
such net proceeds in excess of the then-current Repurchase Price of the related
Purchased Asset will be applied by Buyer to reduce any other amounts due and
payable to Buyer under this Agreement, and then to reduce the Repurchase Prices
of the other Purchased Assets in such order and in such amounts as Buyer shall
determine.

 

Section 3.05          Repurchase. On the Repurchase Date for each Purchased
Asset, Seller shall transfer to Buyer the Repurchase Price for such Purchased
Asset as of the Repurchase Date, and the related Seller Party shall pay all
amounts due to any Affiliated Hedge Counterparty under the related Interest Rate
Protection Agreement and, so long as no Event of Default has occurred and is
continuing, Buyer shall transfer to Seller such Purchased Asset, whereupon the
Transaction with respect to such Purchased Asset shall terminate; provided,
however, that, with respect to any Repurchase Date that occurs on the second
Business Day prior to the maturity date (under the related Purchased Asset
Documents) for such Purchased Asset by reason of clause (d) of the definition of
“Repurchase Date”, settlement of the payment of the Repurchase Price and such
amounts may occur on or prior to the second Business Day after such Repurchase
Date. So long as no Event of Default has occurred and is continuing, Buyer shall
be deemed to have simultaneously released its security interest in such
Purchased Asset, shall authorize Custodian to release to Seller the Purchased
Asset Documents for such Purchased Asset and, to the extent any UCC financing
statement filed against Seller specifically identifies such Purchased Asset,
Buyer shall deliver an amendment thereto or termination thereof evidencing the
release of such Purchased Asset from Buyer’s security interest therein. Any such
transfer or release shall be without recourse to Buyer and without
representation or warranty by Buyer, except that Buyer shall represent to
Seller, to the extent that good title was transferred and assigned by Seller to
Buyer hereunder on the related Purchase Date, that Buyer is the sole owner of
such Purchased Asset, free and clear of any other interests or Liens created by
Buyer. Any Income with respect to such Purchased Asset received by Buyer or
Waterfall Account Bank after payment of the Repurchase Price therefor shall be
remitted to Seller. Notwithstanding the foregoing, (A) on or before the CMBS
Purchased Asset Maturity Date, Seller shall repurchase all CMBS Purchased Assets
by paying to Buyer the outstanding Repurchase Price therefor and all other
related outstanding Repurchase Obligations, and (B) on or before the Maturity
Date, Seller shall repurchase all remaining Purchased Assets by paying to Buyer
the outstanding Repurchase Price therefor and all other outstanding Repurchase
Obligations.

 

41

--------------------------------------------------------------------------------

 

Section 3.06          Payment of Price Differential and Fees.

 

(a)             Notwithstanding that Buyer and Seller intend that each
Transaction hereunder constitute a sale to Buyer of the Purchased Assets subject
thereto, Seller shall pay to Buyer the accrued value of the Price Differential
for each Purchased Asset on each Remittance Date. Buyer shall give Seller notice
of the Price Differential and any fees and other amounts due under the
Repurchase Documents on or prior to the second (2nd) Business Day preceding each
Remittance Date; provided, that Buyer’s failure to deliver such notice shall not
affect Seller’s obligation to pay such amounts. If the Price Differential
includes any estimated Price Differential, Buyer shall recalculate such Price
Differential after the Remittance Date and, if necessary, make adjustments to
the Price Differential amount due on the following Remittance Date.

 

(b)             Seller shall pay to Buyer all fees and other amounts as and when
due as set forth in this Agreement including, without limitation:

 

(i)              the Non-Utilization Fee, which shall be due and payable on an
annual basis as set forth in the definition thereof; provided that, with respect
to any Non-Utilization Fee that becomes due and payable to Buyer by Seller,
Buyer shall deliver to Seller a notice (which may be sent via facsimile or
e-mail), setting forth (A) the amount due and (B) the calculations upon which
such Non-Utilization Fee is based.

 

(ii)             the Exit Fee, which will be due and payable in accordance with
the provisions of Section 4 of the Fee and Pricing Letter (as amended hereby);

 

(iii)            the Structuring Fee, which shall be due and payable on the
Closing Date; and

 

(iv)            the Extension Fee, which shall be payable on the date of the
exercise by Seller of each Non-CMBS Extension Option.

 

Section 3.07          Extension of the Maturity Date. Seller shall have the
options (each, an “Extension Option”) to (x) extend the Initial Maturity Date
for an additional period of one year to the First Extended Maturity Date (the
period of such first extension, the “First Extension Term”) and, (y) if the
Initial Maturity Date has been so extended, to extend the First Extended
Maturity Date for an additional consecutive period of one year to the Second
Extended Maturity Date (the period of such second extension, the “Second
Extension Term”; together with the First Extension Term, collectively, the
“Extension Terms”). Each Extension Option may be exercised by delivery to Buyer
from Seller of written notice requesting an extension of the Initial Maturity
Date or First Extended Maturity Date, as applicable, no earlier than sixty (60)
days and no later than thirty (30) days prior to the Initial Maturity Date or
First Extended Maturity Date, as the case may be. Following the receipt of
notice in the manner set forth herein, Buyer shall grant the applicable
Extension Option, subject to the requirement that, as of the Initial Maturity
Date or First Extended Maturity Date, as applicable, each of the following
conditions (collectively, the “Extension Conditions”) are satisfied, as
determined by Buyer: (i) no Default or Event of Default has occurred and is
continuing, (ii) no Margin Deficit is outstanding, (iii) Seller is in compliance
with the Debt Yield Test, (iv) all Purchased Assets qualify as

 

42

--------------------------------------------------------------------------------


 

Eligible Assets (or, if any Purchased Asset is not an Eligible Asset, Seller has
repurchased such Purchased Asset no later than the earlier of (x) the
then-current Maturity Date, or (y) three (3) business days after the delivery of
notice thereof from Buyer, provided that the failure of Buyer to deliver such
written notice shall not be construed as a waiver of Buyer’s right to require
Seller to satisfy all of the Extension Conditions), and (v) Seller has paid to
Buyer the applicable Extension Fee; provided that, with respect to the Extension
Condition set forth in clause (i), if a Default (but no Event of Default) has
occurred and is continuing as of the Initial Maturity Date or First Extended
Maturity Date, as the case may be, then the Initial Maturity Date or the First
Extended Maturity Date, as applicable, shall be extended on an interim basis
until the earlier of (x) the date such Default is cured to Buyer’s satisfaction
(whereupon the applicable Extension Option shall be immediately effective and
the then current Maturity Date shall be extended for the applicable Extension
Term) or (y) the date that the applicable cure period for such Default expires
and such Default has not been cured to Buyer’s satisfaction (in which case such
Extension Option shall not be effective and the Maturity Date shall be deemed to
immediately occur).

 

(b)           Seller shall have the option to extend the CMBS Maturity Date for
an additional period of one year by delivery to Buyer from Seller of written
notice requesting an extension of the CMBS Maturity Date no earlier than sixty
(60) days and no later than thirty (30) days prior to the CMBS Maturity Date,
accompanied by a certification by a Responsible Officer of Seller that all of
the Extension Conditions are satisfied or, if any of the Extension Conditions
are not satisfied as of the date of such written notice, an explanation of how
Seller proposes to comply with each such Extension Condition as of the CMBS
Maturity Date. Following the receipt of notice in the manner set forth herein,
Buyer shall conditionally grant the applicable Extension Option, which grant of
extension is conditional upon Buyer’s independent determination that, as of the
CMBS Maturity Date each of the Extension Conditions are satisfied; provided
that, with respect to the Extension Condition set forth in clause (i) of such
definition, if a Default (but no Event of Default) has occurred and is
continuing as of the CMBS Maturity Date, then the CMBS Maturity Date shall be
extended on an interim basis until the earlier of (x) the date such Default is
cured to Buyer’s satisfaction (in which case such extension shall be deemed to
have been granted) or (y) the date that the applicable cure period for such
Default expires and such Default has not been cured to Buyer’s satisfaction (in
which case such extension shall be deemed to have been denied and the CMBS
Maturity Date shall be deemed to immediately occur).

 

(c)           Notwithstanding any provision to the contrary set forth elsewhere
in this Agreement, except for Future Funding Transactions which may be entered
into by Buyer and Seller in connection with Trailing Future Funding Obligations
in accordance with Section 3.10(d) hereof, no additional Transactions shall be
entered into after the expiration of the Funding Period.

 

(d)           The terms and provisions governing further extensions of the
Maturity Date under Section 3.07(d) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

 

43

--------------------------------------------------------------------------------


 

Section 3.08          Payment, Transfer and Custody.

 

(a)             Unless otherwise expressly provided herein, all amounts required
to be paid or deposited by Seller hereunder shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without deduction, set-off or counterclaim,
and if not received before such time shall be deemed to be received on the next
Business Day. Whenever any payment under the Repurchase Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment. If Seller fails to pay all
or part of any Repurchase Price amount by 5:00 p.m., New York City time on any
date when due, Buyer may require Seller to pay (in addition to, and together
with, such past-due Repurchase Price) a late fee equal to one percent (1%) of
the total amount of the late payment, plus interest on such past due Repurchase
Price as provided in Section 18.16, until any such past due Repurchase Price is
received in full by Buyer. Amounts payable to Buyer and not otherwise required
to be deposited into the Waterfall Account shall be deposited into an account of
Buyer. Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account
or the Servicing Agreement Account. Amounts in the Servicing Agreement Account
may be invested at the direction and in the discretion of Buyer in cash
equivalents before they are distributed in accordance with Article 5.

 

(b)             Any Purchased Asset Documents not delivered to Buyer or
Custodian on the relevant Purchase Date and subsequently received or held by
Seller are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof until so delivered to Buyer or Custodian. Seller or
its agent shall maintain a copy of such Purchased Asset Documents and the
originals of the Purchased Asset Documents not delivered to Buyer or Custodian.
The possession of Purchased Asset Documents by Seller or its agent is in a
custodial capacity only at the will of Buyer for the sole purpose of assisting
Servicer and Sub-Servicer with their duties under the Servicing and
Sub-Servicing Agreement. Each Purchased Asset Document retained or held by
Seller or its agent shall be segregated on Seller’s books and records from the
other assets of Seller or its agent, and the books and records of Seller or its
agent shall be marked to reflect clearly the sale of the related Purchased Asset
to Buyer on a servicing-released basis. Seller or its agent shall release its
custody of the Purchased Asset Documents only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets by Servicer or is in connection with a
repurchase of any Purchased Asset by Seller, in each case in accordance with the
Custodial Agreement.

 

Section 3.09          Repurchase Obligations Absolute. All amounts payable by
Seller under the Repurchase Documents shall be paid without notice (except as
expressly required in the Repurchase Documents), demand, counterclaim, set-off,
deduction or defense (as to any Person and for any reason whatsoever) and
without abatement, suspension, deferment, diminution or reduction (as to any
Person and for any reason whatsoever), and the Repurchase Obligations shall not
be released, discharged or otherwise affected, except as expressly provided
herein, by reason of: (a) any damage to, destruction of, taking of, restriction
or prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset, the Pledged Collateral or
related Underlying Mortgaged Property, (b) any

 

44

--------------------------------------------------------------------------------


 

Insolvency Proceeding relating to Seller, any Underlying Obligor or any other
loan participant under a Senior Interest, or any action taken with respect to
any Repurchase Document or Purchased Asset Document by any trustee or receiver
of Seller or any Underlying Obligor or any other loan participant under a Senior
Interest, or by any court in any such proceeding, (c) any claim that Seller has
or might have against Buyer under any Repurchase Document or otherwise, (d) any
default or failure on the part of Buyer to perform or comply with any Repurchase
Document or other agreement with Seller, (e) the invalidity or unenforceability
of any Purchased Asset, Repurchase Document or Purchased Asset Document, or
(f) any other occurrence whatsoever, whether or not similar to any of the
foregoing, and whether or not Seller has notice or Knowledge of any of the
foregoing. The Repurchase Obligations shall be full recourse to Seller and
limited recourse to Guarantor to the extent set forth in the Guarantee
Agreement. This Section 3.09 shall survive the termination of the Repurchase
Documents and the payment in full of the Repurchase Obligations.

 

Section 3.10          Future Funding Transaction. Buyer’s agreement to enter
into any Future Funding Transaction is subject to the satisfaction of the
following conditions precedent, both immediately prior to entering into such
Future Funding Transaction and also after giving effect to the consummation
thereof:

 

(a)             Prior to the Maturity Date (as may be extended pursuant to
Section 3.07(a)) or the CMBS Maturity Date (without giving effect to any
extension pursuant to Section 3.07(b)), Seller may request that Buyer enter into
a Future Funding Transaction, by delivering a signed, written confirmation
substantially in the form of Exhibit J attached hereto prior to the related
Future Funding Date (each, a “Future Funding Confirmation”), signed by a
Responsible Officer of Seller. Each Future Funding Confirmation shall
(i) identify the related Purchased Asset, (ii) specify the amount of the related
future advance made or to be made by Seller to the Underlying Obligor and the
requested Future Funding Amount, (iii) specify the Future Funding Date,
(iv) specify the Book Value of the Purchased Asset before and after giving
effect to the related future advance, (v) specify the Purchase Price of the
Purchased Asset before and after giving effect to the requested Future Funding
Amount and (vi) be executed by both Buyer (upon Buyer’s approval of such Future
Funding Transaction) and Seller; provided, however, that Buyer shall not be
liable to Seller if it inadvertently acts on a Future Funding Confirmation that
has not been signed by a Responsible Officer of Seller. Each Future Funding
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of the Future Funding Transaction covered thereby. If terms in a Future
Funding Confirmation are inconsistent with terms in this Agreement with respect
to a particular Future Funding Transaction, the terms of such Future Funding
Confirmation shall prevail.

 

(b)             For each proposed Future Funding Transaction, no less than seven
(7) Business Days prior to the proposed Future Funding Date, Seller shall
deliver to Buyer a Future Funding Request Package. Buyer shall have the right to
review the Future Funding Request Package and to update Buyer’s original due
diligence and to conduct additional due diligence with respect to the applicable
Purchased Asset as Buyer determines. Prior to the approval of each proposed
Future Funding Transaction by Buyer, Buyer shall have determined, in its sole
and absolute discretion, that both at the time of such request and as of the
Future Funding Date, the related Purchased Asset (i) is not a Defaulted Asset,
(ii) has a Debt Yield that is equal to or greater than the applicable Debt Yield
Purchase Threshold, (iii) satisfies the Debt Yield Test and

 

45

--------------------------------------------------------------------------------


 

(iv) that the conditions precedent for a Transaction set forth in sub-paragraphs
(b), (e), (f), (g) and (i) of Section 6.02 have been met by Seller.

 

(c)           Upon the approval by Buyer of a particular Future Funding
Transaction, Buyer shall deliver to Seller a signed copy of the related Future
Funding Confirmation described in clause (i) above, on or before the related
Future Funding Date. On the related Future Funding Date, which shall occur no
later than three (3) Business Days after the final approval of the Future
Funding Transaction by Buyer (a) if Seller has not remitted to the applicable
Underlying Obligor the applicable future advance amount due in connection with
the related Future Funding Transaction pursuant to the Purchased Asset Documents
on or prior to the Future Funding Date: (i) if an escrow agreement has been
established in connection with such Future Funding Transaction, Buyer shall
remit the related Future Funding Amount to the related escrow account, (ii) if
the terms of the Purchased Asset Documents provide for a reserve account in
connection with future advances, Buyer shall remit the related Future Funding
Amount to the applicable reserve account, or (iii) otherwise, Buyer shall remit
the related Future Funding Amount directly to the related Underlying Obligor; or
(b) if Seller has provided Buyer with evidence satisfactory to it that Seller
has remitted to the applicable Underlying Obligor the full amount due in
connection with the related Future Funding Transaction on or prior to the Future
Funding Date, Buyer shall remit such Future Funding Amount directly to Seller.

 

(d)           If Seller applies to extend the Maturity Date to the Second
Extension Termination Date in accordance with Section 3.07(a) within the time
period permitted thereunder, Seller shall submit to Buyer a list of all
Purchased Assets with unfunded future funding obligations and provide such other
related information as requested by Buyer. Buyer shall have the option to
approve or reject any or all of the items on Seller’s list, as determined in its
discretion on or before the first day of the Second Extension Term. All of the
approved items, if any, on Seller’s list shall, immediately thereafter, be
incorporated by reference into this Agreement as Schedule 3 hereto and
thereafter, each such approved item shall be referred to as a “Trailing Future
Funding Obligation”. During the Second Extension Term, Seller shall be permitted
to request Future Funding Transactions which constitute Trailing Future Funding
Obligations, so long as each such unfunded Future Funding Transaction satisfies
all of the terms, conditions and requirements set forth in Section 3.10(b) other
than the requirement that the Funding Period has not expired, so long as each
such Future Funding Transaction is entered into prior to the last day of the
Second Extension Term.

 

Section 3.11          Additional Purchase Advance Transactions.

 

(a)           Prior to the Maturity Date (as same may be extended through to the
First Extended Maturity Date), Seller may request that Buyer increase the
Maximum Applicable Percentage for any Purchased Asset other than a CMBS
Purchased Asset, by written request delivered no less than seven (7) Business
Days prior to the proposed date for the requested additional advance that would
be based on such increased percentage (each such transaction pursuant to which
such an advance is made, an “Additional Purchase Advance Transaction” and the
amount advanced in any such transaction, an “Additional Purchase Advance”). In
connection with any such Additional Purchase Advance Transaction, Buyer and
Seller shall execute and deliver to each other an updated Confirmation setting
forth the new Maximum Applicable Percentage and outstanding Purchase Price with
respect to such Purchased Asset.

 

46

--------------------------------------------------------------------------------


 

(b)           Any Additional Purchase Advance Transaction shall be entered into
only if Buyer agrees to do so in its discretion, it being understood without
limiting the generality of the foregoing that Buyer’s agreement to enter into
any Additional Purchase Advance Transaction is subject to the satisfaction of
the following conditions precedent, both immediately prior to entering into the
related Additional Purchase Advance Transaction and also after giving effect to
the consummation thereof: (i) no Margin Deficit, Default or Event of Default
exists, (ii) the aggregate outstanding Purchase Price of all Purchased Assets
subject to Transactions then outstanding does not exceed the Maximum Amount,
(iii) no Sub-Limit is exceeded, (iv) the amount of such Additional Purchase
Advance does not exceed the Additional Purchase Advance Available Amount and
(v) no Material Adverse Effect has occurred and is continuing.

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01          Margin Deficit.

 

(a)             If on any date (i) the Market Value for any Purchased Asset (as
determined by Buyer) is less than (ii) the product of (A) the applicable Buyer’s
Margin Percentage times (B) the outstanding Purchase Price for such Purchased
Asset as of such date (the excess, if any, of (ii) over (i), a “Margin
Deficit”), then Seller shall, within three (3) Business Days after notice from
Buyer (a “Margin Call”), transfer cash to Buyer in an amount at least equal to
such Margin Deficit. Buyer shall apply the funds received in satisfaction of a
Margin Deficit to the Repurchase Obligations in such manner as Buyer determines,
to amounts due and owing under the Repurchase Documents on such date. Additional
terms and provisions governing Margin Deficits and Margin Calls under this
Section 4.01(a) are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

(b)             In no case shall Buyer’s forbearance from delivering a Margin
Call at any time there is a Margin Deficit be deemed to waive such Margin
Deficit or in any way limit, stop or impair Buyer’s right to deliver a Margin
Call at any time when the same or any other Margin Deficit exists on the same or
any other Purchased Asset (and the conditions to delivery of such Margin Call
under Section 4.01(a) above are satisfied). Buyer’s rights under this
Section 4.01 are cumulative and in addition to and not in lieu of any other
rights of Buyer under the Repurchase Documents or Requirements of Law.

 

(c)             All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the Waterfall Account,
except as directed by Buyer, and notwithstanding any provision in Section 5.02
to the contrary, shall be applied to reduce the Purchase Price of such Purchased
Asset.

 

ARTICLE 5

 

APPLICATION OF INCOME

 

Section 5.01          Waterfall Account; Servicing Agreement Account. The
Waterfall Account and the Servicing Agreement Account shall be established at
Waterfall Account Bank.

 

47

--------------------------------------------------------------------------------


 

The customary related fees and expenses of Waterfall Account Bank in connection
with maintaining the Waterfall Account and the Servicing Agreement Account will
be the sole responsibility of Seller. Buyer shall have sole dominion and control
(including, without limitation, “control” within the meaning of
Section 9-104(a) of the UCC) over the Waterfall Account and the Servicing
Agreement Account. Neither Seller nor any Person claiming through or under
Seller shall have any claim to or interest in the Waterfall Account or the
Servicing Agreement Account. All Income received by Seller, Buyer or Waterfall
Account Bank in respect of the Purchased Assets, as well as any interest
received from the reinvestment of such Income, (other than amounts of
reinvestment income permitted to be retained by Servicer as additional servicing
compensation in accordance with Section 3.03(c) of the Servicing and
Sub-Servicing Agreement) shall be deposited directly into the Waterfall Account
except, in the case of amounts deposited by Servicer, such deposits to the
Waterfall Account shall occur from the Servicing Agreement Account in accordance
with Section 3.04(a)(iv) of the Servicing and Sub-Servicing Agreement, and shall
be applied to and remitted by Waterfall Account Bank in accordance with this
Article 5. If any Underlying Obligor shall make any payment due in connection
with any Purchased Asset to Seller, Seller shall cause such payment to be
deposited or transferred to the Waterfall Account within two (2) Business Days.
Notwithstanding the foregoing, so long as the Servicing and Sub-Servicing
Agreement is in full force and effect and Manager is acting as Sub-Servicer
thereunder, all amounts to be paid or are otherwise received from, or on behalf
of, a related Underlying Obligor shall be paid directly to the Servicing
Agreement Account and, thereafter, remitted to the Waterfall Account in
accordance with the terms of the Servicing and Sub-Servicing Agreement. With
respect to any Purchased Asset that was originated by Seller, Seller shall
establish and maintain at all times the Collection Account(s) relating to such
Purchased Asset at Waterfall Account Bank.

 

Section 5.02          No Material Default or Event of Default Exists; Maximum
Amount Not Exceeded; Second Extended Maturity Date Has Not Occurred. If no
Material Default or Event of Default exists, and the aggregate Repurchase Price
of all Purchased Assets subject to Transactions then outstanding is less than or
equal to the Maximum Amount and the Second Extended Maturity Date has not
occurred, all Income described in Section 5.01 and deposited into the Waterfall
Account during each Pricing Period shall be applied by Waterfall Account Bank by
no later than the next following Remittance Date (except as otherwise expressly
provided below) in the following order of priority:first, to pay all
then-currently due and payable servicing fees to Buyer (or its designated
Servicer), and to reimburse Buyer (or its designated Servicer) for any and all
costs, expenses, advances and similar amounts incurred by Buyer (or its
designated Servicer) in connection with the servicing of the Purchased Assets;

 

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion and any tenant improvement, capital expenditure or
other reserve portion of any payments received from each Underlying Obligor to
the respective escrow agents pursuant to the escrow agreements or the Purchased
Asset Documents for the related Whole Loan or Underlying Mortgage Loans, and
whether or not any event of default exists with respect to the related Whole
Loan or Underlying Mortgage Loan;

 

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

48

--------------------------------------------------------------------------------


 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

fifth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

 

sixth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

seventh, (A) for each Purchased Asset other than, on and after January 27, 2015,
CMBS Purchased Assets, to pay the Applicable Percentage of any Principal Payment
to Buyer, but only to the extent that such remittance would not result in the
creation of a Margin Deficit, to be applied by Buyer within one (1) Business Day
of receipt to reduce the outstanding Purchase Price of the applicable Purchased
Asset, with the balance of such Principal Payment to be paid to Seller within
three (3) Business Days of receipt;

 

eighth, for each CMBS Purchased Asset on and after January 27, 2015, to pay 100%
of all Income payments received with respect to any CMBS Purchased Asset to
Buyer, to be applied by Buyer within one Business Day of receipt to reduce the
outstanding Repurchase Price of the applicable CMBS Purchased Asset and, after
payment in full of such Purchase Price, any remaining portion of such Principal
Payment shall be applied to the outstanding Purchase Price of the other CMBS
Purchased Assets in such order and in such amounts as determined by Buyer, until
the aggregate Repurchase Price of all CMBS Purchased Assets has been reduced to
zero;

 

ninth, to pay Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

 

tenth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.

 

Section 5.03          A Material Default or Event of Default Exists; Maximum
Amount Exceeded; Second Extended Maturity Date Has Occurred. If a Material
Default or an Event of Default exists, or the aggregate Repurchase Price of all
Purchased Assets subject to Transactions then outstanding exceeds the Maximum
Amount, or the Second Extended Maturity Date has occurred, all Income deposited
into the Waterfall Account in respect of the Purchased Assets shall be applied
by Waterfall Account Bank, on the Business Day next following the Business Day
on which each amount of Income is so deposited, in the following order of
priority:first, to pay all then-currently due and payable servicing fees to
Buyer (or its designated Servicer), and to reimburse Buyer (or its designated
Servicer) for any and all costs, expenses, advances and similar amounts incurred
by Buyer (or its designated Servicer) in connection with the servicing of the
Purchased Assets;

 

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion of any payments received from each Underlying Obligor
to the respective escrow agents

 

49

--------------------------------------------------------------------------------


 

pursuant to the escrow agreements or other Purchased Asset Documents for the
related Whole Loan or Underlying Mortgage Loans, and whether or not any event of
default exists with respect to the related Whole Loan or Underlying Mortgage
Loan;

 

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

sixth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero) plus all other
amounts due to Buyer under the Repurchase Documents;

 

seventh, to pay to Buyer all other Repurchase Obligations and each of the
Related Repurchase Obligations due to Buyer, in such order and in such amounts
as Buyer shall determine in its discretion; and

 

eighth, to pay to Seller any remainder for its own account.

 

Section 5.04           Seller to Remain Liable. If the amounts remitted to Buyer
as provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due
and payable from Seller to Buyer under this Agreement or any Repurchase Document
on a Remittance Date, a Repurchase Date or Maturity Date, whether due to the
occurrence of an Event of Default or otherwise, Seller shall remain liable to
Buyer for payment of all such amounts when due.

 

ARTICLE 6


CONDITIONS PRECEDENT

 

Section 6.01          Conditions Precedent to Initial Transaction. Buyer shall
not be obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied as determined, or waived by Buyer, on
and as of the Closing Date:

 

(a)           Buyer has received the following documents, each dated as of the
Closing Date unless otherwise specified: (i) each Repurchase Document duly
executed and delivered by the parties thereto, (ii) an official good standing
certificate or its documentary equivalent dated a recent date with respect to
Seller and Guarantor (including, with respect to Seller, in each jurisdiction
where any Underlying Mortgaged Property is located to the extent necessary for
Buyer to enforce its rights and remedies thereunder), (iii) certificates of the
secretary or an assistant secretary of Seller and Guarantor with respect to
attached copies of the Governing Documents and applicable resolutions of Seller
and Guarantor, and the incumbencies and

 

50

--------------------------------------------------------------------------------


 

signatures of officers of Seller and Guarantor executing the Repurchase
Documents to which each is a party, evidencing the authority of Seller and
Guarantor with respect to the execution, delivery and performance thereof,
(iv) a Closing Certificate, (v) an executed Power of Attorney, (vi) such
opinions from counsel to Seller and Guarantor as Buyer may require, including
with respect to corporate matters (including, without limitation, the valid
existence and good standing of Seller, Guarantor and Pledgor and the
enforceability of their respective operating agreements), the due authorization,
execution, delivery and enforceability of each of the Repurchase Documents,
non-contravention, no consents or approvals required other than those that have
been obtained, first priority perfected security interests in the Purchased
Assets, the Pledged Collateral and any other collateral pledged pursuant to the
Repurchase Documents, Investment Company Act matters, and the applicability of
Bankruptcy Code safe harbors, (vii) a duly completed Compliance Certificate, and
(viii) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as Buyer may require;

 

(b)             (i) UCC financing statements have been filed against Seller and
Pledgor in all filing offices required by Buyer, (ii) Buyer has received such
searches of UCC filings, tax liens, judgments, pending litigation and other
matters relating to Seller and the Purchased Assets as Buyer may require,
(iii) the results of such searches are satisfactory to Buyer and (iv) all
original certificates evidencing all ownership interests in Seller, which
interests shall be in certificated form pursuant to Section 8-103 of the UCC,
together with executed original copies of all necessary blank transfer
documents, have been delivered to Custodian; and

 

(c)             Buyer has received payment from Seller of all fees and expenses
then payable under this Agreement, as contemplated by Section 13.02 and by the
applicable provisions of the Fee and Pricing Letter.

 

Section 6.02          Conditions Precedent to All Transactions. Buyer shall not
be obligated to enter into any Transaction, purchase any Asset, or be obligated
to take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied as determined by or waived by Buyer,
with respect to each Asset on and as of the Purchase Date (including the first
Purchase Date) therefor:

 

(a)             Buyer has received the following documents for each Purchased
Asset: (i) a Transaction Request, (ii) an Underwriting Package, (iii) a
Confirmation, (iv) fully executed Irrevocable Redirection Notices, except to the
extent set forth in Section 8.17 , (v) a trust receipt and other items required
to be delivered under the Custodial Agreement, (vi) with respect to any Wet
Mortgage Asset, a Bailee Agreement, and (vii) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
Buyer may require (provided, however, that with respect to any Wet Mortgage
Asset, delivery of the foregoing items in accordance with the provisions of
Sections 3.01(g) and (h) shall be deemed to satisfy the conditions of this
Section 6.01(a) (unless otherwise determined in the discretion of Buyer));

 

(b)             immediately before such Transaction and after giving effect
thereto and to the intended use thereof, no Representation Breach (including
with respect to any Purchased Asset), Default, Event of Default, Margin Deficit
or Material Adverse Effect exists;

 

51

--------------------------------------------------------------------------------

 

(c)             Buyer has completed its due diligence review of the Underwriting
Package, Purchased Asset Documents and such other documents, records and
information as Buyer deems appropriate, and the results of such reviews are
satisfactory to Buyer;

 

(d)             Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;

 

(e)             immediately after giving effect to such Transaction, the
aggregate outstanding Purchase Price of all Transactions does not exceed the
Maximum Amount;

 

(f)             the Repurchase Date specified in the Confirmation is not later
than (i) for all Purchased Assets other than CMBS Purchased Assets, the Maturity
Date, and (ii) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity
Date;

 

(g)             Seller has satisfied all requirements and conditions and has
performed all covenants, duties, obligations and agreements contained in the
other Repurchase Documents to be performed by Seller on or before the Purchase
Date;

 

(h)             to the extent the related Purchased Asset Documents contain
notice, cure and other provisions in favor of a pledgee under a repurchase or
warehouse facility, and without prejudice to the sale treatment of such Asset to
Buyer, Buyer has received evidence that Seller has given notice to the
applicable Persons of Buyer’s interest in such Asset and otherwise satisfied any
other applicable requirements under such pledgee provisions so that Buyer is
entitled to the rights and benefits of a pledgee under such pledgee provisions;

 

(i)              (i) Buyer has received a copy of any Interest Rate Protection
Agreement and related documents entered into with respect to such Asset,
(ii) the Related Seller Party has assigned to Buyer all of assignor’s rights
(but none of its obligations) under such Interest Rate Protection Agreement and
related documents, and (iii) no termination event, default or event of default
(however defined) exists thereunder;

 

(j)              Custodian shall have received executed blank assignments of all
Purchased Asset Documents, if applicable, in appropriate form for recording in
the jurisdiction in which the underlying real estate is located (the “Blank
Assignment Documents”); and

 

(k)             For all Assets acquired from or originated by (whether directly
or indirectly) an Affiliate of Seller (other than any Asset acquired directly or
indirectly from and/or originated by Guarantor or any Intermediate Starwood
Entity), if requested by Buyer, a true sale opinion from counsel to Seller in
form and substance reasonably satisfactory to Buyer.

 

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied,
unless any such condition precedent was expressly waived in the related
Confirmation.

 

The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or

 

52

--------------------------------------------------------------------------------


 

before the related Purchase Date, give rise to the right of Buyer at any time to
rescind the related Transaction, whereupon Seller shall immediately pay to Buyer
the Repurchase Price of such Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect, as follows:

 

Section 7.01          Seller.  Seller has been duly organized and validly exists
in good standing as a limited liability company under the laws of the State of
Delaware. Seller (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to which it is a party, and (z) originate, service,
acquire, own, sell, assign, pledge and repurchase the Purchased Assets. Seller’s
exact legal name is set forth in the preamble and signature pages of this
Agreement. Seller’s location (within the meaning of Article 9 of the UCC), and
the office where Seller keeps all records (within the meaning of Article 9 of
the UCC) relating to the Purchased Assets is at the address of Seller referred
to in Annex 1. Seller has not changed its name or location within the past
twelve (12) months. Seller 2’s organizational identification number is 4792057
and its tax identification number is 27-2143719. Seller 2-A’s organizational
identification number is 4942463 and its tax identification number is
27-5082708. Seller 2 is a wholly-owned Subsidiary of Starwood Property Mortgage,
L.L.C., a Delaware limited liability company. Seller 2-A is a wholly-owned
Subsidiary of Starwood Property Mortgage BC, L.L.C., a Delaware limited
liability company. The fiscal year of Seller is the calendar year. Seller has no
Indebtedness, Contractual Obligations or investments other than (a) ordinary
trade payables, (b) in connection with Assets acquired or originated for the
Transactions, and (c) the Repurchase Documents. Each of Seller 2 and Seller 2-A
have no Guarantee Obligations. Each of Seller 2 and Seller 2-A have no
Subsidiaries.

 

Section 7.02          Repurchase Documents.  Each Repurchase Document to which
Seller is a party has been duly executed and delivered by Seller and constitutes
the legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than
Liens granted pursuant to or by the Repurchase Documents) on any of the
properties or assets of Seller. All approvals, authorizations, consents, orders,
filings, notices or other actions of any Person or Governmental Authority
required for the execution, delivery and performance by Seller of the

 

53

--------------------------------------------------------------------------------


 

Repurchase Documents to which it is a party and the sale of and grant of a
security interest in each Purchased Asset to Buyer, have been obtained,
effected, waived or given and are in full force and effect. The execution,
delivery and performance of the Repurchase Documents do not require compliance
by Seller with any “bulk sales” or similar law. There is no material litigation,
proceeding or investigation pending or, to Seller’s Knowledge, threatened,
against Seller, Manager, any Intermediate Starwood Entity or Guarantor before
any Governmental Authority (a) asserting the invalidity of any Repurchase
Document, (b) seeking to prevent the consummation of any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.03          Solvency.  None of Seller, Manager, any Intermediate
Starwood Entity or Guarantor is or has ever been the subject of an Insolvency
Proceeding. Seller, Manager, each Intermediate Starwood Entity and Guarantor are
Solvent and the Transactions do not and will not render Seller, Manager, any
Intermediate Starwood Entity or Guarantor not Solvent. Seller is not entering
into the Repurchase Documents or any Transaction with the intent to hinder,
delay or defraud any creditor of Seller, Manager, any Intermediate Starwood
Entity or Guarantor. Seller has received or will receive reasonably equivalent
value for the Repurchase Documents and each Transaction. Seller has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations. Seller
is generally able to pay, and as of the date hereof is paying, its debts as they
come due.

 

Section 7.04          Taxes.  Seller, Manager, each Intermediate Starwood Entity
and Guarantor have filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have paid all material taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges payable by them, or with respect to any of
their properties or assets, which have become due, and income or franchise taxes
have been paid or are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP. Seller, Manager, each Intermediate Starwood Entity and
Guarantor have paid, or have provided adequate reserves for the payment of, all
such taxes for all prior fiscal years and for the current fiscal year to date.
There is no material action, suit, proceeding, investigation, audit or claim
relating to any such taxes now pending or, to Seller’s Knowledge, threatened by
any Governmental Authority which is not being contested in good faith as
provided above. None of Seller, Manager, any Intermediate Starwood Entity or
Guarantor has entered into any agreement or waiver or been requested to enter
into any agreement or waiver extending any statute of limitations relating to
the payment or collection of taxes, or is aware of any circumstances that would
cause the taxable years or other taxable periods of Seller, Manager, any
Intermediate Starwood Entity or Guarantor not to be subject to the normally
applicable statute of limitations. No tax liens have been filed against any
assets of Seller, Manager, any Intermediate Starwood Entity or Guarantor. Seller
does not intend to treat any Transaction as being a “reportable transaction” as
defined in Treasury Regulation Section 1.6011—4. If Seller determines to take
any action inconsistent with such intention, it will promptly notify Buyer, in
which case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112—1 and will maintain the lists and other records required
thereunder.

 

54

--------------------------------------------------------------------------------


 

Section 7.05          Financial Condition.  The audited balance sheet of
Guarantor as at the fiscal year most recently ended for which such audited
balance sheet is available, and the related audited statements of income and
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct and present
fairly the financial condition of Guarantor as of such date and the results of
its operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor does not have any material
contingent liability or liability for taxes or any long term lease or unusual
forward or long term commitment, including any Derivative Contract, which is not
reflected in the foregoing statements or notes.

 

Section 7.06          True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 7.07          Compliance with Laws.  Seller has complied in all material
respects with all Requirements of Laws, and, to Seller’s Actual Knowledge, no
Purchased Asset contravenes any Requirements of Laws. None of Seller 2-A, Seller
2 nor any Affiliate of either Seller (a) is an “enemy” or an “ally of the enemy”
as defined in the Trading with the Enemy Act of 1917, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its Knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than ten percent (10%) of its assets located in Sanctioned Entities, or
(g) derives more than ten percent (10%) of its operating income from investments
in or transactions with Sanctioned Entities. The proceeds of any Transaction
have not been and will not be used to fund any operations in, finance any
investments or activities in or make any payments to a Sanctioned Entity. Seller
is a “qualified purchaser” as defined in the Investment Company Act. None of
Seller, Manager, any Intermediate Starwood Entity or Guarantor (a) is or is
controlled by an “investment company” as defined in such Act or is exempt from
the provisions of the Investment Company Act, (b) is a “broker” or “dealer” as
defined in, or could be subject to a liquidation proceeding under, the
Securities Investor Protection Act of 1970, or (c) is subject to regulation by
any Governmental Authority limiting its ability to incur the Repurchase
Obligations. No properties presently or previously owned or leased by Seller,
Manager, any Intermediate Starwood Entity or Guarantor, or any of their
respective predecessors contain or previously contained any Materials of
Environmental Concern that constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to

 

55

--------------------------------------------------------------------------------


 

liability of Seller, Manager, any Intermediate Starwood Entity or Guarantor
thereunder. Seller has no Actual Knowledge of any violation, alleged violation,
non-compliance, liability or potential liability of Seller, Manager, any
Intermediate Starwood Entity or Guarantor under any Environmental Law. Materials
of Environmental Concern have not been released, transported, generated,
treated, stored or disposed of in violation of Environmental Laws or in a manner
that reasonably could be expected to give rise to liability of Seller, Manager,
any Intermediate Starwood Entity or Guarantor thereunder. Seller and all
Affiliates of Seller are in compliance with the Foreign Corrupt Practices Act of
1977 and any foreign counterpart thereto. Neither Seller nor any Affiliate of
Seller has made, offered, promised or authorized a payment of money or anything
else of value (a) in order to assist in obtaining or retaining business for or
with, or directing business to, any foreign official, foreign political party,
party official or candidate for foreign political office, (b) to any foreign
official, foreign political party, party official or candidate for foreign
political office, or (c) with the intent to induce the recipient to misuse his
or her official position to direct business wrongfully to Seller, any Affiliate
of Seller or any other Person, in violation of the Foreign Corrupt Practices
Act.

 

Section 7.08          Compliance with ERISA.  (a) Neither Seller has any
employees as of the date of this Agreement.

 

(b)             Each of Seller and Guarantor either (i) qualifies as a VCOC or a
REOC, (ii) complies with an exception set forth in the Plan Asset Regulations
such that the assets of such Person would not be subject to Title I of ERISA
and/or Section 4975 of the Code, or (iii) does not hold any “plan assets” within
the meaning of the Plan Asset Regulations that are subject to ERISA.

 

(c)             Assuming that no portion of the Purchased Assets are funded by
Buyer with “plan assets” within the meaning of the Plan Asset Regulations, none
of the transactions contemplated by the Repurchase Documents will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Buyer to any tax or penalty
or prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.

 

Section 7.09          No Default or Material Adverse Effect.  No Event of
Default and, to Seller’s Knowledge, no Default exists. Seller believes that it
is and will be able to pay and perform each agreement, duty, obligation and
covenant contained in the Repurchase Documents and Purchased Asset Documents to
which it is a party, and that it is not subject to any agreement, obligation,
restriction or Requirements of Law which would unduly burden its ability to do
so or could reasonably be expected to have a Material Adverse Effect. Seller has
no Knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect. No Internal
Control Event has occurred.

 

Section 7.10          Purchased Assets.  Each Purchased Asset is an Eligible
Asset. Each representation and warranty of Seller set forth in the Repurchase
Documents (including those set forth in Schedule 1(a), 1(b), 1(c) or
1(d) applicable to the Class of such Purchased Asset) and the Purchased Asset
Documents with respect to each Purchased Asset is true and correct. Seller has
delivered to Custodian true, correct and complete copies of the Purchased Asset
Documents, as applicable, relating to each Purchased Asset. Seller has no Actual

 

56

--------------------------------------------------------------------------------


 

Knowledge of any fact which could reasonably lead it to expect that any
Purchased Asset will not be paid in full. None of the Purchased Asset Documents
has any marks or notations indicating that it has been sold, assigned, pledged,
encumbered or otherwise conveyed to any Person other than Buyer. If any
Purchased Asset Document requires the holder or transferee of the related
Purchased Asset to be a qualified transferee, qualified institutional lender or
qualified lender (however defined), Seller meets such requirement. Assuming that
Buyer also meets such requirement, the assignment and pledge of such Purchased
Asset to Buyer pursuant to the Repurchase Documents do not violate such
Purchased Asset Document. Seller and all Affiliates of Seller (a) have sold and
transferred all Servicing Rights with respect to the Purchased Assets to Buyer,
and (b) have no Retained Interests.

 

Section 7.11          Purchased Assets Acquired from Transferors.  With respect
to each Purchased Asset purchased by Seller or an Affiliate of Seller from a
Transferor, (a) such Purchased Asset was acquired and transferred pursuant to a
Purchase Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Asset, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to Seller
or an Affiliate of Seller, (d) no such transfer is or may be voidable or subject
to avoidance under the Bankruptcy Code, and (e) the representations and
warranties made by such Transferor to Seller or such Affiliate in such Purchase
Agreement are hereby incorporated herein mutatis mutandis and are hereby remade
by Seller to Buyer on each date as of which they speak in such Purchase
Agreement.

 

Section 7.12          Transfer and Security Interest.  The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens (other than Liens granted
pursuant to or by the Repurchase Documents). With respect to the protective
security interest granted by Seller in Section 11.01, upon the delivery of the
Confirmations and the Purchased Asset Documents to Custodian, the execution and
delivery of the Controlled Account Agreement and the filing of the UCC financing
statements as provided herein, such security interest shall be a valid first
priority perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC, subject only to
Permitted Liens. Upon receipt by Custodian of each Purchased Asset Document
required to be endorsed in blank by Seller and payment by Buyer of the Purchase
Price for the related Purchased Asset, Buyer shall either (a) own such Purchased
Asset and the related Purchased Asset Documents or (b) have a valid first
priority perfected security interest in such Purchased Asset and the related
Purchased Asset Documents. At Buyer’s election (and at Buyer’s sole cost and
expense, or if completed and recorded following a Material Default or Event of
Default, at Seller’s sole cost and expense), Buyer or any nominee or agent of
Buyer may complete and record any or all of the Blank Assignment Documents as
further evidence of Buyer’s ownership interest in the related Purchased Asset
Documents. Seller has not authorized the filing of and is not aware of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement.

 

Section 7.13          No Broker.  Neither Seller nor any Affiliate of Seller has
dealt with any broker, investment banker, agent or other Person, except for
Buyer or an Affiliate of Buyer, who may be entitled to any commission or
compensation in connection with any Transaction.

 

57

--------------------------------------------------------------------------------


 

Section 7.14          Separateness.  Seller is in compliance with the
requirements of Article 9.

 

Section 7.15          Interest Rate Protection Agreements.  (a) Each Interest
Rate Protection Agreement with respect to each Purchased Asset is in full force
and effect, (b) no termination event, default or event of default (however
defined) exists thereunder, and (c) the related Seller Party has effectively
assigned to Buyer all of such Seller Party’s rights (but none of its
obligations) under each such Interest Rate Protection Agreement.

 

Section 7.16          Investment Company Act.  None of Seller, Guarantor or any
Affiliate of Seller or Guarantor is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act, or otherwise required to register thereunder.

 

ARTICLE 8

 

COVENANTS OF SELLER

 

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect:

 

Section 8.01          Existence; Governing Documents; Conduct of
Business.  Seller shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, including all special purpose entity provisions, and
(d) not modify, amend or terminate its Governing Documents in any material
respect, without Buyer’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Seller shall (a) continue to
engage in the same (and no other) general lines of business as presently
conducted by it, (b) maintain and preserve all of its material rights,
privileges, licenses and franchises necessary for the operation of its business,
and (c) maintain Seller’s status as a qualified transferee, qualified lender or
any similar term (however defined) if and to the extent required under the
Purchased Asset Documents. Seller shall not (A) change its name, organizational
number, tax identification number, fiscal year, method of accounting, identity,
structure or jurisdiction of organization (or have more than one such
jurisdiction), move the location of its principal place of business and chief
executive office, as defined in the UCC) from the location referred to in
Section 7.01, or (B) move, or consent to Custodian moving, the Purchased Asset
Documents from the location thereof on the applicable Purchase Date for the
related Purchased Asset, unless in each case Seller has given at least thirty
(30) days prior notice to Buyer and has taken all actions required under the UCC
to continue the first priority perfected security interest of Buyer in the
Purchased Assets. Seller shall enter into each Transaction as principal, unless
Buyer agrees before a Transaction that Seller may enter into such Transaction as
agent for a principal and under terms and conditions disclosed to Buyer.

 

Section 8.02          Compliance with Laws, Contractual Obligations and
Repurchase Documents.  Seller shall comply in all material respects with each
and every Requirement of

 

58

--------------------------------------------------------------------------------


 

Law, including those relating to any Purchased Asset and to the reporting and
payment of taxes. No part of the proceeds of any Transaction shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Seller shall conduct or cause to be conducted the
requisite due diligence in connection with the origination or acquisition of
each Purchased Asset for purposes of complying with the Anti-Terrorism Laws,
including with respect to the legitimacy of the applicable Underlying Obligor
and the origin of the assets used by such Person to purchase the Underlying
Mortgaged Property, and will maintain sufficient information to identify such
Person for purposes of the Anti-Terrorism Laws. Seller shall maintain the
Custodial Agreement and Controlled Account Agreement in full force and effect.
Seller shall not directly or indirectly enter into any agreement that would be
violated or breached by any Transaction or the performance by Seller of any
Repurchase Document.

 

Section 8.03          Structural Changes.  Seller shall not enter into merger or
consolidation, or liquidate, wind up or dissolve, or sell all or substantially
all of its assets or properties, or permit any changes in the ownership of its
Equity Interests which results in a Change of Control of Seller, without the
consent of Buyer (unless, in any of the foregoing cases, the Repurchase
Obligations are paid in full in connection with any such transaction). Seller
shall ensure that all direct Equity Interests of Seller shall continue to be
directly owned by the owner or owners thereof as of the date hereof. Seller
shall ensure that neither the Equity Interests of Seller nor any property or
assets of Seller shall be pledged to any Person other than Buyer. Seller shall
not enter into any transaction with an Affiliate of Seller unless such
transaction is on market and arm’s-length terms and conditions.

 

Section 8.04          Protection of Buyer’s Interest in Purchased Assets.  With
respect to each Purchased Asset, Seller shall take all action necessary or
required by the Repurchase Documents, Purchased Asset Documents and each and
every Requirements of Law, or requested by Buyer, to perfect, protect and more
fully evidence Buyer’s ownership of and first priority perfected security
interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each of the Repurchase Obligations, to the extent
permitted under the terms of each related Purchase Agreement. Seller shall
comply with all requirements of the Custodial Agreement with respect to each
Purchased Asset, including the delivery to Custodian of all required Purchased
Asset Documents. Should Seller fail to deliver any Purchased Asset Document to
Custodian on a timely basis as required under the Custodial Agreement, Seller
shall make best efforts to effect such delivery as soon as possible thereafter.
Seller shall (a) not assign, sell, transfer, pledge, hypothecate, grant, create,
incur, assume or suffer or permit to exist any security interest in or Lien on
any Purchased Asset to or in favor of any Person other than Buyer, (b) defend
such Purchased Asset against, and take such action as is necessary to remove,
any such Lien, and (c) defend the right, title and interest of Buyer in and to
all Purchased Assets against the claims and demands of all Persons whomsoever.
Notwithstanding the foregoing, if Seller grants a Lien on any Purchased Asset in
violation of this Section 8.04 or any other Repurchase Document, Seller shall be
deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such

 

59

--------------------------------------------------------------------------------


 

Lien has not already been granted to Buyer; provided, that such equal and
ratable Lien shall not cure any resulting Default or Event of Default. Seller
shall not materially amend, modify, waive or terminate any provision of any
Purchase Agreement or the Servicing and Sub-Servicing Agreement. Seller shall
not, or permit any Servicer to make or enter into any Material Modification to
any Purchased Asset, Purchased Asset Document without Buyer’s prior written
consent. Seller shall mark its computer records and tapes to evidence the
interests granted to Buyer hereunder. Seller shall not take any action to cause
any Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer.

 

Section 8.05          Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens.  At any
time after the occurrence and during the continuance of any Default under
Sections 10.01(a) or 10.01(f), any Event of Default or any breach of the Debt
Yield Test, Seller shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Seller,
Manager, any Intermediate Starwood Entity or Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller, Manager,
any Intermediate Starwood Entity or Guarantor. Seller shall not contract,
create, incur, assume or permit to exist any Indebtedness, Guarantee
Obligations, Contractual Obligations or Investments, except to the extent
(a) arising or existing under the Repurchase Documents, (b) existing as of the
Closing Date, as referenced in the financial statements delivered to Buyer prior
to the Closing Date, and any renewals, refinancings or extensions thereof in a
principal amount not exceeding that outstanding as of the date of such renewal,
refinancing or extension, (c) incurred after the Closing Date to originate or
acquire Assets or to provide funding with respect to Assets, (d) required
pursuant to any Interest Rate Protection Agreements entered into pursuant to
Section 8.11, and (e) unsecured trade payables and personal property leases and
financings incurred in the ordinary course of business, so long as the maximum
outstanding amount of all liabilities described in this clause (e) shall at no
time exceed an amount equal to three hundred thousand dollars ($300,000) (it
being agreed that, for purposes hereof, “trade payables” shall not include
unpaid legal fees and unpaid transaction costs in connection with the execution
of this Agreement and the related Repurchase Documents, the acquisition or
origination of any Purchased Asset or any Transaction under this Agreement).
Seller shall not (I) contract, create, incur, assume or permit to exist any Lien
on or with respect to any of its property or assets (including the Purchased
Assets) of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except for Permitted Liens, or (II) except as
provided in the preceding clause (I), grant, allow or enter into any agreement
or arrangement with any Person that prohibits or restricts or purports to
prohibit or restrict the granting of any Lien on any of the foregoing.

 

Section 8.06          Maintenance of Records.  Seller shall keep and maintain
all documents, books, records and other information (including with respect to
the Purchased Assets) that are reasonably necessary or advisable in the conduct
of its business.

 

60

--------------------------------------------------------------------------------

 

Section 8.07          Financial Covenants.

 

(a)             Neither Seller shall permit its Net Income during any fiscal
year, determined on an individual basis, to be less than zero.

 

(b)             Each Seller shall comply at all times with all applicable
Sub-Limits, determined on an aggregate basis.

 

Section 8.08          Delivery of Income.  Seller shall, and pursuant to
Irrevocable Redirection Notices shall cause the Underlying Obligors under the
Purchased Assets and all other applicable Persons to, deposit all Income in
respect of the Purchased Assets into the Servicing Agreement Account or the
Waterfall Account in accordance with Section 5.01 hereof on the day the related
payments are due. Seller, Servicer and Sub-Servicer (a) shall comply with and
enforce each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer’s consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice. In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall provide or cause to be provided to Buyer and
Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies. If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request. If any Income is
received by Seller, Guarantor or any Affiliate of Seller or Guarantor, Seller
shall pay or deliver such Income to Buyer or Custodian on behalf of Buyer within
two (2) Business Days after receipt, and, until so paid or delivered, hold such
Income in trust for Buyer, segregated from other funds of Seller.

 

Section 8.09          Delivery of Financial Statements and Other
Information.  Seller shall deliver the following to Buyer and any other
Affiliated Hedge Counterparty, as soon as available and in any event within the
time periods specified:

 

(a)             within forty-five (45) days after the end of the first three
(3) fiscal quarters, (i) the unaudited balance sheets of Guarantor as at the end
of such period, (ii) the related unaudited statements of income, retained
earnings and cash flows for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, (iii) a Compliance Certificate, (iv) a
schedule listing all assets and liabilities excluded from the Leverage Covenant
calculations, as such covenant is set forth in Section 15(b) of the Guarantee
Agreement and (v) a written certification by Seller and Guarantor of the market
value of all Near Cash Securities as determined by an independent third party
valuation agent reasonably acceptable to Buyer, showing all calculations and
supporting materials;

 

(b)             within seventy-five (75) days after the end of each fiscal year
of Guarantor, (i) the audited balance sheets of Guarantor as at the end of such
fiscal year, (ii) the related statements of income, retained earnings and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, (iii) an opinion thereon of

 

61

--------------------------------------------------------------------------------


 

independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said financial statements fairly present the financial condition and
results of operations of Guarantor as at the end of and for such fiscal year in
accordance with GAAP, (iv) a projections of Guarantor of the operating budget
and cash flow budget of Guarantor for the following fiscal year, to the extent
such is prepared and (v) a Compliance Certificate;

 

(c)             all reports submitted to Guarantor by independent certified
public accountants in connection with each annual, interim or special audit of
the books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;

 

(d)             with respect to each Purchased Asset and related Underlying
Mortgaged Property, on or before each Remittance Date, all remittance,
servicing, securitization, exception and other reports, if any, and all
operating and financial statements and rent rolls of all Underlying Obligors for
all Mortgaged Properties during the prior month, when and as received from
Sub-Servicer, an Underlying Obligor, a third-party servicer or from any other
source;

 

(e)             all financial statements, reports, notices and other documents
that Guarantor sends to holders of its Equity Interests or makes to or files
with any Governmental Authority, promptly after the delivery or filing thereof;

 

(f)             any other material agreements, correspondence, documents or
other information not included in an Underwriting Package on the related
Purchase Date, which is related to Seller or the Purchased Assets, as soon as
possible after the discovery thereof by Seller, any Intermediate Starwood Entity
or Guarantor; and

 

(g)             such other information regarding the financial condition,
operations or business of Seller, Guarantor or any Underlying Obligor as Buyer
may reasonably request including, without limitation, any such information which
is otherwise necessary to allow Buyer to monitor compliance with the terms of
the Repurchase Documents.

 

Section 8.10          Delivery of Notices.  Seller shall promptly (and in no
event later than one (1) Business Day from the date that Seller has Knowledge of
each such occurrence) notify Buyer and any other Affiliated Hedge Counterparty
of the occurrence of any of the following of which Seller has Knowledge,
together with a certificate of a Responsible Officer of Seller setting forth
details of such occurrence and any action Seller has taken or proposes to take
with respect thereto:

 

(a)             a Representation Breach;

 

(b)             any of the following: (i) with respect to any Purchased Asset or
related Underlying Mortgaged Property: material change in Market Value, material
loss or damage, material licensing or permit issues, violation of Requirements
of Law, discharge of or damage from Materials of Environmental Concern or any
other actual or expected event or change in circumstances that could reasonably
be expected to result in a default or material decline in value or cash flow,
and (ii) with respect to Seller: violation of Requirements of Law, material
decline

 

62

--------------------------------------------------------------------------------


 

in the value of Seller’s assets or properties, an Internal Control Event or
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect;

 

(c)             the existence of any Default, Event of Default or material
default under or related to a Purchased Asset, Purchased Asset
Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller;

 

(d)             the resignation or termination of Sub-Servicer under the
Servicing and Sub-Servicing Agreement;

 

(e)             the establishment of a rating by any Rating Agency applicable to
Seller, Guarantor, Manager or any Intermediate Starwood Entity, and any
downgrade in or withdrawal of such rating once established;

 

(f)             the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, Guarantor, any Purchased Asset, Pledged Collateral or any Underlying
Mortgaged Property, (ii) questions or challenges the validity or enforceability
of any Repurchase Document, Transaction, Purchased Asset or Purchased Asset
Document, or (iii) individually or in the aggregate, if adversely determined,
could reasonably be likely to have a Material Adverse Effect;

 

(g)             loss of Guarantor’s status as a REIT; and

 

(h)             if (i) any CMBS Purchased Asset is presented for consideration
as part of any securitization, (ii) Seller withdraws any such presentation or
(iii) Seller receives written notice that, for any reason, any such CMBS
Purchased Asset has been rejected or not accepted for such securitization.

 

Section 8.11          Hedging.  The terms and provisions governing hedging under
Section 8.11 are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

Section 8.12          Escrow Imbalance.  Seller shall, no later than ten
(10) Business Days after learning of any material overdraw, deficit or imbalance
in any escrow or reserve account relating to a Purchased Asset, use reasonable
efforts to cause the applicable Underlying Obligor to correct and eliminate the
same, including by depositing its own funds into such account.

 

Section 8.13          Guarantee Agreement.  If at any time (a) the obligations
of any Guarantor under the Guarantee Agreement shall cease to be in effect,
(b) any Insolvency Event has occurred with respect to Guarantor, or (c) any
violation of any provision set forth in Section 15 of the Guarantee Agreement
should occur and be continuing (any of the foregoing events, a “Guarantee
Default”), then, within sixty (60) days after the occurrence of any such
Guarantee Default, Seller shall cause a replacement guarantor acceptable to
Buyer to assume in writing all obligations of Guarantor under the Guarantee
Agreement or become a Guarantor, as Buyer deems necessary to correct such
Guarantee Default.

 

63

--------------------------------------------------------------------------------


 

Section 8.14          Pledge and Security Agreement.  Seller shall not take any
direct or indirect action that would cause Pledgor to breach any of its
covenants under the Pledge and Security Agreement. Seller shall not permit any
additional Persons to acquire Equity Interests in Seller other than the Equity
Interests owned by Pledgor and pledged to Buyer on the Closing Date, and Seller
shall not permit any sales, assignments, pledges or transfers of the Equity
Interests in Seller other than to Buyer.

 

Section 8.15          Management Internalization.  Seller shall not permit
Guarantor to internalize its management without Buyer’s prior written approval,
which shall not be unreasonably withheld.

 

Section 8.16          REIT Status.  Guarantor shall at all times continue to be
(a) qualified as a REIT as defined in Section 856 of the Code (after giving
effect to any cure or corrective periods or allowances, including pursuant to
Code Sections 856(c), 857 and 860), (b) entitled to a dividends paid deduction
under Section 857 of the Code with respect to dividends paid by it with respect
to each taxable year for which it claims a deduction on its Form 1120-REIT filed
with the United States Internal Revenue Service, and (c) a publicly traded
company listed, quoted or traded on and in good standing in respect of any Stock
Exchange. Each of Seller-2 and Seller-2-A shall at all times be a disregarded
entity for U.S. federal income tax purposes. Post-Closing Obligations. For any
Purchased Asset acquired by Seller on the secondary market from unaffiliated
third parties, (a) Seller shall deliver fully-executed Irrevocable Redirection
Notices to Buyer prior to the later to occur of (x) the next Remittance Date and
(y) thirty (30) days from the related Purchase Date, and (b) if, in Buyer’s
determination, Seller does not have a perfected first-priority security interest
in each bank account constituting a portion of the collateral pledged in
connection with each such Purchased Asset and all amounts and assets at any time
credited thereto, or any such security interest is not fully assignable and has
not been properly previously fully assigned to Buyer, Seller shall, as soon as
reasonably practicable following the Purchase Date, cause the Underlying Obligor
and/or collection agent to enter into such contractual arrangements including,
without limitation, an Account Control Agreement with Seller that Buyer
reasonably deems necessary or desirable in order to validly grant and perfect
Seller’s security interest in such accounts, amounts and assets, in form and
substance reasonably acceptable to Buyer.

 

SINGLE-PURPOSE ENTITY

 

Section 9.01          Covenants Applicable to Seller.  Seller shall (i) own and
has owned no assets, and shall not engage in any business, other than the assets
and transactions specifically contemplated by this Agreement and any other
Repurchase Document (provided, however, that it shall not be a breach of the
foregoing covenant if Seller holds any Senior Interest or Junior Interest in a
Whole Loan or Mezzanine Loan which Senior or Junior Interest does not become a
Purchased Asset hereunder provided that such Asset is transferred to an
Affiliate of Seller prior to the Purchase Date for the related Purchased Asset),
(ii) not incur any Indebtedness or other obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (I) with respect to the Purchased Asset Documents and
the Retained Interests, (II) commitments to make loans which may become Eligible
Assets, and (III) as otherwise permitted under this Agreement, (iii) not make
any loans or advances to any Affiliate or third party and shall not acquire
obligations or securities of its Affiliates, in each case

 

64

--------------------------------------------------------------------------------


 

other than in connection with the origination or acquisition of Assets for
purchase under the Repurchase Documents, (iv) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets, (v) comply with the provisions of its Governing Documents, (vi) do
all things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents in any material respect without the prior written
approval of Buyer, (vii) maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that
(I) appropriate notation shall be made on such financial statements to indicate
the separateness of Seller from such Affiliate and to indicate that Seller’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (II) such assets shall also be listed
on Seller’s own separate balance sheet) and file its own tax returns (except to
the extent consolidation is required or permitted under Requirements of Law),
(viii) be, and at all times shall hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any Affiliate),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, and shall not identify itself or
any of its Affiliates as a division of the other, (ix) maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall remain
Solvent, (x) not engage in or suffer any Change of Control, dissolution, winding
up, liquidation, consolidation or merger in whole or in part or convey or
transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein), (xi) not commingle its funds or other assets
with those of any Affiliate or any other Person (except with those of the other
Seller in accordance with the terms of the Repurchase Documents) and shall
maintain its properties and assets in such a manner that it would not be costly
or difficult to identify, segregate or ascertain its properties and assets from
those of others, (xii) maintain its properties, assets and accounts separate
from those of any Affiliate or any other Person, (xiii) not hold itself out to
be responsible for the debts or obligations of any other Person (except for the
other Seller in accordance with the terms of the Repurchase Documents),
(xiv) not, without the prior unanimous written consent of all of its Independent
Directors or Independent Managers, take any Insolvency Action, (xv) (I) have at
all times at least one (1) Independent Director, or such greater number if
necessary to comply with customary industry standards then-currently applicable
to bankruptcy remote entities, and (II) provide Buyer with up-to-date contact
information for each such Independent Director(s) or Independent Manager(s) and
a copy of the agreement pursuant to which each Independent Director(s) or
Independent Manager(s) consents to and serves as an “Independent Director” or
“Independent Manager” for Seller, (xvi) the Governing Documents for Seller shall
provide that for so long as any Repurchase Obligations remain outstanding, that
(I) Buyer be given at least two (2) Business Days prior notice of the removal
and/or replacement of any Independent Director or Independent Manager, together
with the name and contact information of the replacement Independent Director or
Independent Manager and evidence of the replacement’s satisfaction of the
definition of Independent Director or Independent Manager, (II) to the fullest
extent permitted by law, and notwithstanding any duty otherwise existing at law
or in equity, any Independent Director or Independent Manager shall consider
only the interests of Seller, including its respective creditors, in acting or
otherwise voting on the Insolvency Action, and (III) except for duties to Seller
as set forth in the immediately preceding clause (including duties to the
holders of the

 

65

--------------------------------------------------------------------------------


 

Equity Interests in Seller or Seller’s respective creditors solely to the extent
of their respective economic interests in Seller, but excluding (A) all other
interests of the holders of the Equity Interests in Seller, (B) the interests of
other Affiliates of Seller, and (C) the interests of any group of Affiliates of
which Seller is a part), the Independent Directors or Independent Managers shall
not have any fiduciary duties to the holders of the Equity Interests in Seller,
any officer or any other Person bound by the Governing Documents; provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing, (xvii) not enter into any transaction with an
Affiliate of Seller except on commercially reasonable terms similar to those
available to unaffiliated parties in an arm’s-length transaction,
(xviii) maintain a sufficient number of employees in light of contemplated
business operations (xix) use separate stationary, invoices and checks bearing
its own name, (xx) allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an affiliate, (xxi) not
pledge its assets to secure the obligations of any other Person, and (xxii) not
form, acquire or hold any Subsidiary or own any Equity Interest in any other
entity.

 

Section 9.02          Additional Covenants Applicable to Seller.  Seller
(i) shall be a Delaware limited liability company, (ii) shall have at least one
Independent Director or Independent Manager serving as manager of such company,
(iii) shall not take any Insolvency Action and shall not cause or permit Pledgor
to take any Insolvency Action with respect to Seller, in each case unless all of
its Independent Director(s) or Independent Manager(s) then serving as managers
of the company shall have consented in writing to such action, and (iv) shall
have either (A) a member which owns no economic interest in the company, has
signed the company’s limited liability company agreement and has no obligation
to make capital contributions to the company, or (B) two natural persons or one
entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company simultaneously with the last
remaining member of the company ceasing to be a member of the company.

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01       Events of Default.  Each of the following events shall be an
“Event of Default”:

 

(a)             Seller fails to make a payment of (i) Margin Deficit or
Repurchase Price (other than Price Differential) when due, whether by
acceleration or otherwise, (ii) Price Differential when due, or (iii) any other
amount when due, in each case under the Repurchase Documents;

 

(b)             Seller fails to observe or perform in any material respect any
other Repurchase Obligation of Seller under the Repurchase Documents or the
Purchased Asset Documents to which Seller is a party, and (except in the case of
a failure to perform or observe the Repurchase Obligations of Seller under
Section 8.04 and 18.08(a)) such failure continues unremedied for five
(5) Business Days after the earlier of receipt of notice thereof from Buyer or
the discovery of such failure by Seller (or such longer period as agreed to by
Buyer, not to exceed fifteen (15) days from the date of the underlying breach,
but only if such underlying

 

66

--------------------------------------------------------------------------------


 

breach is capable of being cured and so long as Seller diligently and
continuously takes all actions necessary to cure such underlying breach);

 

(c)             any Representation Breach (other than a breach of any of the
representations and warranties set forth on Schedule 1(a), 1(b), 1(c) and
1(d) hereto, which will not, in and of themselves, be Events of Default) exists
and continues unremedied for ten (10) Business Days after the earlier of receipt
of notice thereof from Buyer or the discovery of such Representation Breach by
Seller;

 

(d)             Seller or Guarantor defaults beyond any applicable grace period
in paying any amount or performing any obligation under any Indebtedness,
Guarantee Obligation or Contractual Obligation with an outstanding amount of at
least $100,000 with respect to Seller, or $25,000,000 with respect to Guarantor,
and the effect of such default is to permit the acceleration thereof (regardless
of whether such default is waived or such acceleration occurs);

 

(e)             Seller or Guarantor defaults beyond any applicable grace period
in paying any amount or performing any obligation due to Buyer or any Affiliate
of Buyer under any other financing, hedging, security or other agreement between
Seller or Guarantor and Buyer or any Affiliate of Buyer;

 

(f)             an Insolvency Event occurs with respect to Seller, any
Intermediate Starwood Entity or Guarantor;

 

(g)             a Change of Control occurs with respect to Seller, Manager, any
Intermediate Starwood Entity or Guarantor, without the prior written consent of
Buyer, not to be unreasonably withheld;

 

(h)             a final judgment or judgments for the payment of money in excess
of $100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, in
each case in the aggregate and in each case that is not insured against is
entered against Seller or Guarantor by one or more Governmental Authorities and
the same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within thirty (30) days from the date of entry thereof;

 

(i)              a Governmental Authority takes any action to (i) condemn, seize
or appropriate, or assume custody or control of, all or any substantial part of
the property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents;

 

(j)              Seller, any Intermediate Starwood Entity or Guarantor admits in
writing that it is not Solvent or is not able to perform any of its Repurchase
Obligations, Contractual Obligations, Guarantee Obligations, Capital Lease
Obligations or Off-Balance Sheet Obligations;

 

(k)             any provision of the Repurchase Documents, any right or remedy
of Buyer or obligation, covenant, agreement or duty of Seller thereunder, or any
Lien, security interest or control granted under or in connection with the
Repurchase Documents, Pledged Collateral or Purchased Assets terminates, is
declared null and void, ceases to be valid and effective, ceases to

 

67

--------------------------------------------------------------------------------


 

be the legal, valid, binding and enforceable obligation of Seller or any other
Person, or the validity, effectiveness, binding nature or enforceability thereof
is contested, challenged, denied or repudiated by Seller or any other Person, in
each case directly, indirectly, in whole or in part, except that, Seller have a
period of three (3) Business Days from the date of each such violation to either
repurchase the related Purchased Asset from Buyer pursuant to Section 3.04 or
cure the related breach, as such cure is determined by Buyer or any Pledged
Collateral;

 

(l)              Buyer ceases for any reason to have a valid and perfected first
priority security interest in any Purchased Asset except that, Seller have a
period of three (3) Business Days from the date of each such violation to cure
the related breach, as such cure is determined by Buyer;

 

(m)           Seller, any Intermediate Starwood Entity or Guarantor is required
to register as an “investment company” (as defined in the Investment Company
Act) or the arrangements contemplated by the Repurchase Documents shall require
registration of Seller, Manager, any Intermediate Starwood Entity or Guarantor
as an “investment company”;

 

(n)             Seller engages in any conduct or action where Buyer’s prior
consent is required by any Repurchase Document and Seller fails to obtain such
consent;

 

(o)             Seller, Sub-Servicer, Guarantor, Manager, any Intermediate
Starwood Entity or any other Person or, due to the action or inaction of any of
the foregoing, (but not merely as a result of the unprompted failure by any
Underlying Obligor to make a payment under a Purchased Asset) any Underlying
Obligor or any other Person fails to deposit to the Servicing Agreement Account
or the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due, or the occurrence of a Sub-Servicer Event of Default;

 

(p)             Guarantor’s audited annual financial statements or the notes
thereto or other opinions or conclusions stated therein are qualified or limited
by reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;

 

(q)             Guarantor (i) fails (A) to qualify as a REIT (after giving
effect to any cure or corrective periods or allowances or other actions,
including pursuant to Code Sections 856(c), 857, and 860, permitted to be taken
by Guarantor to maintain its REIT status), or (B) to continue to be entitled to
a dividends paid deduction under Section 857 of the Code with respect to
dividends paid by it and therefore fails the requirements of Code
Section 857(a)(1) (after giving effect to any cure or corrective provisions,
including pursuant to Code Section 860) or (ii) enters into a “prohibited
transaction” as defined in Section 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6) (E) of the Code) that
results in “prohibited transactions taxes” having an amount greater than
$25,000,000 being imposed on Guarantor;

 

(r)              any termination event, default or event of default (however
defined) shall have occurred with respect to a Seller Party under any Interest
Rate Protection Agreement and either (i) same is not cured or (ii) a replacement
Interest Rate Protection Agreement acceptable to

 

68

--------------------------------------------------------------------------------


 

Buyer in its reasonable discretion has not been entered into and assigned to
Buyer on or before the earlier to occur of (I) the date that is ten
(10) Business Days after the occurrence of any such event and (II) the next
Remittance Date;

 

(s)             Guarantor breaches any of the obligations, terms or conditions
set forth in the Guarantee Agreement and such breach remains uncured for at
least three (3) Business Days; or

 

(t)              any Material Modification is made to any Purchased Asset
Document without the prior written consent of Buyer.

 

Section 10.02       Remedies of Buyer as Owner of the Purchased Assets.  If an
Event of Default exists, at the option of Buyer, exercised by notice to Seller
(which option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”). If
Buyer exercises or is deemed to have exercised the foregoing option:

 

(a)             All Repurchase Obligations shall become immediately due and
payable on and as of the Accelerated Repurchase Date.

 

(b)             All amounts in the Waterfall Account and/or the Servicing
Agreement Account and all Income paid after the Accelerated Repurchase Date
shall be retained by Buyer and applied in accordance with Article 5.

 

(c)             Buyer may complete any assignments, allonges, endorsements,
powers or other documents or instruments executed in blank and otherwise obtain
physical possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by Custodian under the Custodial Agreement.
Buyer may obtain physical possession of all Servicing Files, Servicing
Agreements and other files and records of Seller, Servicer or Sub-Servicer.
Seller shall deliver to Buyer such assignments and other documents with respect
thereto as Buyer shall request.

 

(d)             Buyer may immediately, at any time, and from time to time,
exercise either of the following remedies with respect to any or all of the
Purchased Assets: (i) sell such Purchased Assets on a servicing-released basis
and/or without providing any representations and warranties on an “as-is where
is” basis, in a recognized market and by means of a public or private sale at
such price or prices as Buyer accepts, and apply the net proceeds thereof in
accordance with Article 5, or (ii) retain such Purchased Assets and give Seller
credit against the Repurchase Price for such Purchased Assets (or if the amount
of such credit exceeds the Repurchase Price for such Purchased Assets, to credit
against other Repurchase Obligations due and any other amounts (without
duplication) then owing to Buyer by any other Person pursuant to any Repurchase
Document, in such order and in such amounts as determined by Buyer), in an
amount equal to the market value of such Purchased Assets. Until such time as
Buyer exercises either such remedy with respect to a Purchased Asset, Buyer may
hold such Purchased Asset for

 

69

--------------------------------------------------------------------------------


 

its own account and retain all Income with respect thereto and apply such Income
in accordance with Article 5.

 

(e)             The Parties agree that the Purchased Assets are of such a nature
that they may decline rapidly in value, and may not have a ready or liquid
market. Accordingly, Buyer shall not be required to sell more than one Purchased
Asset on a particular Business Day, to the same purchaser or in the same manner.
Buyer may determine whether, when and in what manner a Purchased Asset shall be
sold, it being agreed that both a good faith public and a good faith private
sale shall be deemed to be commercially reasonable. Except as expressly required
herein or in the other Repurchase Documents, Buyer shall not be required to give
notice to Seller or any other Person prior to exercising any remedy in respect
of an Event of Default. If no prior notice is given, Buyer shall give notice to
Seller of the remedies exercised by Buyer promptly thereafter. Buyer shall act
in good faith in exercising its rights and remedies under this Article 10.

 

(f)             Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.

 

(g)             Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.

 

(h)             Seller hereby appoints Buyer as attorney-in-fact of Seller for
purposes of carrying out the Repurchase Documents, including executing,
endorsing and recording any instruments or documents and taking any other
actions that Buyer deems necessary or advisable to accomplish such purposes,
which appointment is coupled with an interest and is irrevocable.

 

(i)              Buyer may, without prior notice to Seller, exercise any or all
of its set-off rights including those set forth in Section 18.17 and pursuant to
any other Repurchase Document. This Section 10.02(i) shall be without prejudice
and in addition to any right of set-off, combination of accounts, Lien or other
rights to which any Party is at any time otherwise entitled.

 

(j)              All rights and remedies of Buyer under the Repurchase
Documents, including those set forth in Section 18.17, are cumulative and not
exclusive of any other rights or remedies that Buyer may have and may be
exercised at any time when an Event of Default exists. Such rights and remedies
may be enforced without prior judicial process or hearing. Seller agrees that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s-length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies.

 

70

--------------------------------------------------------------------------------

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01       Grant.    (a) Buyer and Seller intend that the Transactions
be sales to Buyer of the Purchased Assets and not loans from Buyer to Seller
secured by the Purchased Assets. However, to preserve and protect Buyer’s rights
with respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for Seller’s performance
of the Repurchase Obligations, Seller hereby grants to Buyer a present Lien on
and security interest in all of the right, title and interest of Seller in, to
and under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in the proviso in the definition thereof), and
(ii) each Interest Rate Protection Agreement with each Hedge Counterparty
relating to each Purchased Asset, and the transfer of the Purchased Assets to
Buyer shall be deemed to constitute and confirm such grant, to secure the
payment and performance of the Repurchase Obligations (including the obligation
of Seller to pay the Repurchase Price, or if the related Transaction is
recharacterized as a loan, to repay such loan for the Repurchase Price) and all
of the Related Repurchase Obligations.As security for the payment and
performance by each of the Related Sellers to Buyer of the Related Repurchase
Obligations of each of the Related Sellers, Seller hereby grants to Buyer a Lien
on and security interest in all of the right, title and interest of Seller in,
to and under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in the proviso in the definition thereof), and
(ii) each Interest Rate Protection Agreement with each Hedge Counterparty
relating to any Purchased Asset, and the transfers of the Purchased Assets to
Buyer shall be deemed to constitute and confirm such grant, to secure the
payment and performance of all of the Related Repurchase Obligations.Buyer
hereby acknowledges and agrees that Buyer’s security interest in the collateral
described in Section 11.01(b) as security for the Related Repurchase Obligations
shall at all times be junior and subordinate in all respects to Buyer’s security
interest in such collateral as security for the Repurchase Obligations. The
preceding subordination of Buyer’s security interest in such collateral affects
only the relative priority of Buyer’s security interest in such collateral, and
shall not subordinate the Related Repurchase Obligations in right of payment to
the Repurchase Obligations.

 

Section 11.02       Effect of Grant.     If any circumstance described in
Section 11.01 occurs, (a) this Agreement shall also be deemed to be a security
agreement as defined in the UCC, (b) Buyer shall have all of the rights and
remedies provided to a secured party by Requirements of Law (including the
rights and remedies of a secured party under the UCC and the right to set off
any mutual debt and claim) and under any other agreement between Buyer and
Seller, (c) without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of the Repurchase Obligations and all of the Related Repurchase
Obligations, without prejudice to Buyer’s right to recover any deficiency,
(d) the possession by Buyer or any of its agents, including Custodian, of the
Purchased Asset Documents, the Purchased Assets and such other items of property
as constitute instruments, money, negotiable documents, securities or chattel
paper shall be deemed to be possession by the secured party for purposes of
perfecting such security interest under the UCC and Requirements of Law, and
(e) notifications to Persons (other than Buyer) holding such property, and
acknowledgments, receipts or confirmations from Persons (other than Buyer)

 

71

--------------------------------------------------------------------------------


 

holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law. The security interest of Buyer
granted herein shall be, and Seller hereby represents and warrants to Buyer that
it is, a first priority perfected security interest. For the avoidance of doubt,
(A) each Purchased Asset and each Interest Rate Protection Agreement relating to
a Purchased Asset secures the Repurchase Obligations of Seller with respect to
all other Transactions and all other Purchased Assets, including any Purchased
Assets that are junior in priority to the Purchased Asset in question, and also
secures all of the Related Repurchase Obligations, and (B) if an Event of
Default exists, no Purchased Asset or Interest Rate Protection Agreement
relating to a Purchased Asset will be released from Buyer’s Lien or transferred
to Seller until the Repurchase Obligations and all of the Related Repurchase
Obligations are indefeasibly paid in full; provided, however, notwithstanding
the foregoing, Buyer shall be required to release its Lien on any Purchased
Asset in the event of a repayment in full by the Underlying Obligor of any Whole
Loan, Senior Interest, Junior Interest, Mezzanine Loan or Mezzanine
Participation Interest, and Seller’s payment of the Repurchase Price with
respect to such Purchased Asset in accordance with Section 3.04. Notwithstanding
the foregoing, the Repurchase Obligations shall be full recourse to Seller.

 

Section 11.03       Seller to Remain Liable.     Buyer and Seller agree that the
grant of a security interest under this Article 11 shall not constitute or
result in the creation or assumption by Buyer of any Retained Interest or other
obligation of Seller or any other Person in connection with any Purchased Asset
or any Interest Rate Protection Agreement, whether or not Buyer exercises any
right with respect thereto. Seller and any other related Seller Party, as
applicable, shall remain liable under the Purchased Assets, each Interest Rate
Protection Agreement, the Purchased Asset Documents to perform all of Seller’s
or all other Seller Party’s duties and obligations thereunder to the same extent
as if the Repurchase Documents had not been executed.

 

Section 11.04       Waiver of Certain Laws.     Seller agrees, to the extent
permitted by Requirements of Law, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Purchased Assets may be situated in order to prevent, hinder
or delay the enforcement or foreclosure of this Agreement, or the absolute sale
of any of the Purchased Assets or Interest Rate Protection Agreement relating to
a Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets or Interest Rate Protection Agreement relating
to a Purchased Asset marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement relating to a Purchased Asset as an entirety or in such parcels as
Buyer or such court may determine.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01       Market Disruption.     The terms and provisions regarding
circumstances affecting the ability to ascertain LIBOR are set forth in the Fee
and Pricing Letter, and are hereby incorporated by reference.

 

Section 12.02       Illegality.     The terms and provisions regarding changes
in Requirements of Law are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.

 

Section 12.03       Breakfunding.     In the event of (a) the failure by Seller
to terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04 but
excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical) (upon request, Buyer shall provide Seller with notice of the
underlying calculation methodology), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because LIBOR is not available for any reason on a day that is not the last day
of the then-current Pricing Period, Seller shall compensate Buyer for the cost
and expense which Buyer may sustain or incur arising from such event. A
certificate of Buyer setting forth any amount or amounts that Buyer is entitled
to receive pursuant to this Section 12.03 shall be delivered to Seller and shall
be conclusive to the extent calculated in good faith and absent manifest error.
Seller shall pay Buyer the amount shown as due on any such certificate within
ten (10) days after receipt thereof.

 

Section 12.04       Increased Costs.     The terms and provisions regarding
increased costs are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

Section 12.05       Capital Adequacy.     The terms and provisions regarding
capital adequacy are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

Section 12.06       Taxes.

 

(a)           Any and all payments by or on account of any obligation of Seller
under any Repurchase Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law requires
the deduction or withholding of any Tax from any such payment, then Seller shall
be entitled to make (or cause to be made) such deduction or withholding and
timely pay (or cause to be timely paid) the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by Seller shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 12.06)

 

73

--------------------------------------------------------------------------------


 

Buyer receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)           Seller shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Seller shall indemnify Buyer, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) paid by Buyer or required to be withheld or deducted
from a payment to Buyer, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Seller by Buyer shall be
conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 12.06, Seller shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.

 

(e)           (i) If Buyer is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Repurchase Document,
Buyer shall deliver to Seller, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Seller as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Buyer, if reasonably requested by
Seller, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether or not
Buyer is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and
Section 1 2.06(e)(ii)(D) below) shall not be required if in Buyer’s reasonable
judgment such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)            if Buyer is a U.S. Buyer, it shall deliver to Seller on or prior
to the date on which Buyer becomes a Party under this Agreement (and from time
to time thereafter upon the reasonable request of Seller), executed originals of
IRS Form W-9 certifying that Buyer is exempt from U.S. federal backup
withholding tax;

 

(B)            if Buyer is a Foreign Buyer, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Buyer becomes a Party
under this

 

74

--------------------------------------------------------------------------------


 

Agreement (and from time to time thereafter upon the reasonable request of
Seller), whichever of the following is applicable:

 

(I)            in the case of a Foreign Buyer claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Repurchase Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Repurchase Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Buyer claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, reasonably satisfactory to Seller, to the effect that such Foreign
Buyer is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Buyer is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, reasonably satisfactory to Seller, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Buyer is a partnership and one or more
direct or indirect partners of such Foreign Buyer are claiming the portfolio
interest exemption, such Foreign Buyer may provide a U.S. Tax Compliance
Certificate, reasonably satisfactory to Seller, on behalf of each such direct
and indirect partner;

 

(C)          if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to Buyer under any Repurchase Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail
to comply with the applicable reporting requirements of FATCA

 

75

--------------------------------------------------------------------------------


 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Buyer shall deliver to Seller at the time or times prescribed by
law and at such time or times reasonably requested by Seller such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer has complied with Buyer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

 

(f)            If any Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 12.06 (including by the payment of
additional amounts pursuant to this Section 12.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 12.06 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 12.06(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 12.06(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 12.06(f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 12.06(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(g)             For purposes of this Section 12.06, the term “applicable law”
includes FATCA.

 

Section 12.07 Payment and Survival of Obligations.     Buyer may at any time
send Seller a notice showing the calculation of any amounts payable pursuant to
this Article 12, and Seller shall pay such amounts to Buyer within ten
(10) Business Days after Seller receives such notice. The obligations of Seller
under this Article 12 shall apply to Eligible Assignees and Participants and
survive any assignment of rights by, or the replacement of Buyer, the
termination of the Transactions and the repayment, satisfaction or discharge of
all obligations under any Repurchase Document.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01       Indemnity.

 

(a)           Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), against, and shall hold each Indemnified Person
harmless, on an after-Tax basis, from any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, fees, costs, expenses
(including reasonable legal fees, charges, and disbursements of any counsel for
any such Indemnified Person and expenses), penalties or fines of any kind that
may be imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Transactions, any Underlying Mortgaged Property or related property, or any
action taken or omitted to be taken by any Indemnified Person in connection with
or under any of the foregoing, or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of any Repurchase Document, any Transaction, any
Purchased Asset, any Purchased Asset Document or any Pledged Collateral,
(ii) any claims, actions or damages by an Underlying Obligor or lessee with
respect to a Purchased Asset, (iii) any violation or alleged violation of,
non-compliance with or liability under any Requirements of Law, (iv) ownership
of, Liens on, security interests in or the exercise of rights or remedies under
any of the items referred to in the preceding clause (i), (v) any accident,
injury to or death of any person or loss of or damage to property occurring in,
on or about any Underlying Mortgaged Property or on the adjoining sidewalks,
curbs, parking areas, streets or ways, (vi) any use, nonuse or condition in, on
or about, or possession, alteration, repair, operation, maintenance or
management of, any Underlying Mortgaged Property or on the adjoining sidewalks,
curbs, parking areas, streets or ways, (vii) any failure by Seller to perform or
comply with any Repurchase Document, Purchased Asset Document or Purchased
Asset, (viii) performance of any labor or services or the furnishing of any
materials or other property in respect of any Underlying Mortgaged Property or
Purchased Asset, (ix) any claim by brokers, finders or similar Persons claiming
to be entitled to a commission in connection with any lease or other transaction
involving any Repurchase Document, Purchased Asset or Underlying Mortgaged
Property, (x) the execution, delivery, filing or recording of any Repurchase
Document, Purchased Asset Document or any memorandum of any of the foregoing,
(xi) any Lien or claim arising on or against any Purchased Asset or related
Underlying Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor,
(2) any presence of any Materials of Environmental Concern in, on, within,
above, under, near, affecting or emanating from any Underlying Mortgaged
Property in violation of Environmental Law, (3) the failure to timely perform
any Remedial Work required under the Purchased Asset Documents or pursuant to
Environmental Law, (4) any past, present or future activity by any

 

77

--------------------------------------------------------------------------------


 

Person or other source, whether related or unrelated to Seller or any Underlying
Obligor in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from any Underlying
Mortgaged Property of any Materials of Environmental Concern at any time located
in, under, on, above or affecting any Underlying Mortgaged Property, in each
case, in violation of Environmental Law, (5) any past, present or future actual
Release (whether intentional or unintentional, direct or indirect, foreseeable
or unforeseeable) to, from, on, within, in, under, near or affecting any
Underlying Mortgaged Property by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor, in each case, in violation of
Environmental Law, (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Lien on any Underlying Mortgaged Property
with regard to, or as a result of, any Materials of Environmental Concern or
pursuant to any Environmental Law, or (7) any misrepresentation or failure to
perform any obligations pursuant to any Repurchase Document, or Purchased Asset
Document relating to environmental matters in any way, (xiii) any business
communications or dealings between the Parties relating thereto, or (xiv)
Seller’s conduct, activities, actions and/or inactions in connection with,
relating to or arising out of any of the foregoing clauses of this
Section 13.01, that, in each case, results from anything whatsoever other than
any Indemnified Person’s gross negligence or intentional misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non-appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction is entered into.
This Section 13.01(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim and
in no event shall any Indemnified Amounts include any Excluded Taxes.

 

(b)             If for any reason the indemnification provided in this
Section 13.01 is unavailable to the Indemnified Person or is insufficient to
hold an Indemnified Person harmless, even though such Indemnified Person is
entitled to indemnification under the express terms thereof, then Seller shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative benefits received by such Indemnified Person on the one
hand and Seller on the other hand, the relative fault of such Indemnified
Person, and any other relevant equitable considerations.

 

(c)             An Indemnified Person may at any time send Seller a notice
showing the calculation of Indemnified Amounts, and Seller shall pay such
Indemnified Amounts to such Indemnified Person within ten (10) Business Days
after Seller receives such notice. The

 

78

--------------------------------------------------------------------------------


 

obligations of Seller under this Section 13.01 shall apply (without duplication)
to Eligible Assignees and Participants and survive the termination of this
Agreement.

 

Section 13.02       Expenses.     Seller shall promptly on demand pay to or as
directed by Buyer all third-party out-of-pocket costs and expenses (including
legal, accounting and advisory fees and expenses) incurred by Buyer in
connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by Seller of any Repurchase
Obligations, and (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets.

 

ARTICLE 14

 

INTENT

 

Section 14.01       Safe Harbor Treatment.     The Parties intend (a) for each
Transaction to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for Buyer to be entitled to all of the rights, benefits and protections
afforded to Persons under the Bankruptcy Code with respect to a “repurchase
agreement” as defined in Section 101(47) of the Bankruptcy Code (to the extent
that a Transaction has a maturity date of less than one (1) year) and a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments and transfers under this Agreement constitute transfers made by,
to or for the benefit of a financial institution, financial participant or repo
participant within the meaning of Section 546(e) or 546(f) of the Bankruptcy
Code, (b) for the Guarantee Agreement and the Pledge Agreement to each
constitute a security agreement or arrangement or other credit enhancement
within the meaning of Section 101 of the Code related to a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent
that the Guarantee Agreement and the Pledge Agreement relate to a Transaction
that has a maturity date of less than one (1) year, a “repurchase agreement” as
that term is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and
(c) that Buyer (for so long as Buyer is a “financial institution,” “financial
participant,” “repo participant,” “master netting participant” or other entity
listed in Section 555, 362(b)(6) or 362(b)(7) of the Bankruptcy Code) shall be
entitled to the “safe harbor” benefits and protections afforded under the
Bankruptcy Code with respect to a “repurchase agreement,” “securities contract”
and a “master netting agreement,” including (x) the rights, set forth in
Article 10 and in Sections 555, 559 and 561 of the Bankruptcy Code, to liquidate
the Purchased Assets and terminate this Agreement, and (y) the right to offset
or net out as set forth in Article 10 and Section 18.17 and in Sections
362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546 of the Bankruptcy Code.

 

Section 14.02 Liquidation.     The Parties acknowledge and agree that
(a) Buyer’s right to liquidate Purchased Assets delivered to it in connection
with Transactions hereunder or to exercise any other remedies pursuant to
Articles 10 and 11 and as otherwise provided in the Repurchase Documents is a
contractual right to liquidate such Transactions as described in Sections 555,
559 and 561 of the Bankruptcy Code.

 

79

--------------------------------------------------------------------------------


 

Section 14.03       Qualified Financial Contract.     The Parties acknowledge
and agree that if a Party is an “insured depository institution,” as such term
is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

 

Section 14.04       Netting Contract.     The Parties acknowledge and agree that
this Agreement constitutes a “netting contract” as defined in and subject to
Title IV of the Federal Deposit Insurance Corporation Improvement Act of 1991
(“FDICIA”) and each payment entitlement and payment obligation under any
Transaction shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

Section 14.05       Master Netting Agreement.     The Parties intend that this
Agreement, the Guarantee Agreement and the Pledge and Security Agreement
constitutes a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The Parties acknowledge that they have been advised and understand that:

 

(a)             if one of the Parties is a broker or dealer registered with the
Securities and Exchange Commission under Section 14 of the Securities Exchange
Act of 1934, the Securities Investor Protection Corporation has taken the
position that the provisions of the Securities Investor Protection Act of 1970
do not protect the other Party with respect to any Transaction;

 

(b)             if one of the Parties is a government securities broker or a
government securities dealer registered with the Securities and Exchange
Commission under Section 14C of the Securities Exchange Act of 1934, the
Securities Investor Protection Act of 1970 will not provide protection to the
other Party with respect to any Transaction;

 

(c)             if one of the Parties is a financial institution, funds held by
the financial institution pursuant to any Transaction are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable; and

 

(d)             if one of the Parties is an “insured depository institution” as
that term is defined in Section 1813(c)(2) of Title 12 of the United States
Code, funds held by the financial institution pursuant to any Transaction are
not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation, the Savings Association Insurance Fund or the Bank Insurance Fund,
as applicable.

 

80

--------------------------------------------------------------------------------

 

ARTICLE 16

 

NO RELIANCE

 

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

 

(a)             It is not relying (for purposes of making any investment
decision or otherwise) on any advice, counsel or representations (whether
written or oral) of the other Party, other than the representations expressly
set forth in the Repurchase Documents;

 

(b)             It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

 

(c)             It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Repurchase Documents and each Transaction and is capable of assuming and
willing to assume (financially and otherwise) those risks;

 

(d)             It is entering into the Repurchase Documents and each
Transaction for the purposes of managing its borrowings or investments or
hedging its underlying assets or liabilities and not for purposes of
speculation;

 

(e)             It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other Party and has not given the other Party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and

 

(f)             No partnership or joint venture exists or will exist as a result
of the Transactions or entering into and performing the Repurchase Documents.

 

ARTICLE 17

 

SERVICING

 

This Article 17 shall apply to all Purchased Assets.

 

Section 17.01       Servicing Rights.     The terms and provisions governing
Servicing Rights under Section 17.01 are set forth in the Fee and Pricing
Letter, and are hereby incorporated by reference.

 

81

--------------------------------------------------------------------------------


 

Section 17.02       Accounts Related to Purchased Assets.     All accounts
directly related to the Purchased Assets shall be maintained at institutions
reasonably acceptable to Buyer, and Seller shall cause each Underlying Obligor
to enter into the contractual arrangements with Seller that are necessary in
order to create a perfected security interest in favor of Seller in all such
accounts, including, without limitation, an Account Control Agreement in form
and substance reasonably acceptable to Buyer and its outside counsel. Seller
shall execute all documents necessary to assign all of Seller’s rights in such
accounts to Buyer.

 

Section 17.03       Servicing Reports.     Seller shall deliver and cause
Sub-Servicer to deliver to Buyer and Custodian a monthly remittance report on or
before the 15th day of each month containing servicing information, including
those fields reasonably requested by Buyer from time to time, on an
asset-by-asset and in the aggregate, with respect to the Purchased Assets for
the month (or any portion thereof) before the date of such report.

 

ARTICLE 18



MISCELLANEOUS

 

Section 18.01       Governing Law.    This Agreement and any claim, controversy
or dispute arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by and construed in accordance
with the laws of the State of New York without regard to any conflicts of law
principles other than Section 5-1401 of the New York General Obligations Law.

 

Section 18.02       Submission to Jurisdiction; Service of Process.     Each of
Buyer and Seller irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Repurchase
Documents, or for recognition or enforcement of any judgment, and each Party
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each Party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or the other
Repurchase Documents shall affect any right that Buyer may otherwise have to
bring any action or proceeding arising out of or relating to the Repurchase
Documents against Seller or its properties in the courts of any jurisdiction.
Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 18.12. Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by applicable law.

 

82

--------------------------------------------------------------------------------


 

Section 18.03       IMPORTANT WAIVERS.

 

(a)             SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

 

(b)             TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.

 

(c)             TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY
WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION, INCLUDING ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE, RECKLESS
DISREGARD, WILLFUL OR WONTON MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR
FAILURE TO ACT IN GOOD FAITH. NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE
DOCUMENT OR THE TRANSACTIONS.

 

(d)             SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN
THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE
OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE
REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

83

--------------------------------------------------------------------------------


 

(e)             EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03
ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY
HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS,
AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED
FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

(f)             THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(g)             THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION
OF THE REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE
REPURCHASE OBLIGATIONS.

 

Section 18.04       Integration.     The Repurchase Documents supersede and
integrate all previous negotiations, contracts, agreements and understandings
(whether written or oral) between the Parties relating to a sale and repurchase
of Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.

 

Section 18.05       Single Agreement.     Seller agrees that (a) each
Transaction is in consideration of and in reliance on the fact that all
Transactions constitute a single business and contractual relationship, and that
each Transaction has been entered into in consideration of the other
Transactions, (b) a default by it in the payment or performance of any its
obligations under a Transaction shall constitute a default by it with respect to
all Transactions, (c) Buyer may set off claims and apply properties and assets
held by or on behalf of Buyer with respect to any Transaction against the
Repurchase Obligations owing to Buyer with respect to other Transactions, and
(d) payments, deliveries and other transfers made by or on behalf of Seller with
respect to any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers with respect to all Transactions, and
the obligations of Seller to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

Section 18.06       Use of Employee Plan Assets.     No assets of an employee
benefit plan subject to any provision of ERISA shall be used by either Party in
a Transaction.

 

Section 18.07       Survival and Benefit of Seller’s Agreements.     The
Repurchase Documents and all Transactions shall be binding on and shall inure to
the benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the

 

84

--------------------------------------------------------------------------------


 

Repurchase Documents and the payment in full of the Repurchase Obligations, and
shall apply to and benefit Eligible Assignees and Participants. No other Person
shall be entitled to any benefit, right, power, remedy or claim under the
Repurchase Documents.

 

Section 18.08       Assignments and Participations.

 

(a)           Sellers shall not sell, assign or transfer any of its rights or
the Repurchase Obligations or delegate its duties under this Agreement or any
other Repurchase Document without the prior written consent of Buyer, and any
attempt by a Seller to do so without such consent shall be null and void.

 

(b)           Buyer may at any time, without the consent of either Seller or
Guarantor, sell participations to any Person (other than a natural person or
Seller, Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in
up to one hundred percent (100%) (in the aggregate, in one or more transactions,
including any assignments under Section 18.08(c)) of Buyer’s rights and/or
obligations under the Repurchase Documents; provided, that (i) Buyer’s
obligations and Seller’s rights and obligations under the Repurchase Documents
shall remain unchanged, (ii) Buyer shall remain solely responsible to Seller for
the performance of such obligations, (iii) Seller shall continue to deal solely
and directly with Buyer in connection with Buyer’s rights and obligations under
the Repurchase Documents, and (iv) each Participant agrees to be bound by the
confidentiality provisions set forth in Section 18.10; provided, that, so long
as no Event of Default has occurred and is continuing, Buyer shall retain full
decision-making authority under the Repurchase Documents. No Participant shall
have any right to approve any amendment, waiver or consent with respect to any
Repurchase Document, except to the extent that the Repurchase Price or Price
Differential of any Purchased Asset would be reduced or the Repurchase Date of
any Purchased Asset would be postponed. Each Participant shall be entitled to
the benefits of Article 12 (subject to the requirements and limitations and
obligations set forth therein, including the requirements under
Section 12.06(e) (it being understood that the documentation required under
Section 12.06(e) shall be delivered to the participating Buyer)) and Article 13
to the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c), provided that such Participant shall not be entitled to
receive any greater payment under Section 12.04 or Section 12.06 than its
participating Buyer would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from the adoption of or
any change in any Requirements of Law or in the interpretation or application
thereof by a Governmental Authority or compliance by Buyer or such Participant
with a request or directive (whether or not having the force of law) from a
central bank or other Governmental Authority having jurisdiction over Buyer or
such Participant, in each case made or issued after the Participant acquired the
applicable participation. To the extent permitted by Requirements of Law, each
Participant shall also be entitled to the benefits of Sections 10.02(j) and
18.17 to the same extent as if it had acquired its interest by assignment
pursuant to Section 18.08(c).

 

(c)           Buyer may at any time, without the consent of either Seller or
Guarantor but upon notice to Seller, sell and assign to any Eligible Assignee up
to one hundred percent (100%) (in the aggregate, in one or more transactions,
and including any participations under Section 18.08(b)) of the rights and
obligations of Buyer under the Repurchase Documents. Each such assignment shall
be made pursuant to an Assignment and Acceptance substantially in the form of
Exhibit F (an “Assignment and Acceptance”), a copy of which shall be delivered
to

 

85

--------------------------------------------------------------------------------


 

Seller as soon as reasonably possible after the execution thereof. From and
after the effective date of such Assignment and Acceptance, (i) such Eligible
Assignee shall be a Party and, to the extent provided therein, have the rights
and obligations of Buyer under the Repurchase Documents with respect to the
percentage and amount of the Repurchase Price allocated to it; provided that
Buyer shall remain solely responsible to Seller for the performance of Buyer’s
obligations under the Repurchase Documents, (ii) Seller shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, and (iii) Buyer will give prompt written notice
thereof (including identification of the Eligible Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).

 

(d)           Seller shall cooperate with Buyer in connection with any such sale
and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller.

 

(e)           [Intentionally Omitted].

 

(f)            Buyer, acting solely for this purpose as a non-fiduciary agent of
Seller, shall maintain a register for the recordation of each Assignment and
Acceptance and the names and addresses of the Eligible Assignees that become
Parties hereto and, with respect to each such Eligible Assignee, the aggregate
assigned Purchase Price and applicable Price Differential (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Parties shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Buyer for all purposes of this Agreement. The Register
shall be available for inspection by the Parties at any reasonable time and from
time to time upon reasonable prior notice.

 

(g)           Each Party that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Seller, maintain a register on which it
enters the name and address of each Participant and, with respect to each such
Participant, the aggregate participated Purchase Price and applicable Price
Differential, and any other interest in any obligations under the Repurchase
Documents (the “Participant Register”); provided that Buyer shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations under any Repurchase Document) to any Person except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and Buyer shall treat each Person whose name
is recorded in the Participant Register as the owner of the applicable
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

86

--------------------------------------------------------------------------------


 

Section 18.09       Ownership and Hypothecation of Purchased Assets.     Title
to all Purchased Assets shall pass to and vest in Buyer on the applicable
Purchase Dates and, subject to the terms of the Repurchase Documents, Buyer or
its designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may, at any time, without the
consent of either Seller or Guarantor, engage in repurchase transactions with
the Purchased Assets or otherwise sell, pledge, repledge, transfer, hypothecate,
or rehypothecate the Purchased Assets, all on terms that Buyer may determine;
provided, that no such transaction shall affect the obligations of Buyer to
transfer the Purchased Assets to Seller on the applicable Repurchase Dates free
and clear of any pledge, Lien, security interest, encumbrance, charge or other
adverse claim.

 

Section 18.10       Confidentiality.     All information regarding the terms set
forth in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise any rights or remedies under the Repurchase
Documents, Purchased Assets or Underlying Mortgaged Properties, (e) to the
extent required to consummate and administer a Transaction, (f) in the event any
Party is legally compelled to make pursuant to deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process
by court order of a court of competent jurisdiction, and (g) to any actual or
prospective Participant or Eligible Assignee which agrees to comply with this
Section 18.10; provided, that, except with respect to the disclosures by Buyer
under clause (g) of this Section 18.10, no such disclosure made with respect to
any Repurchase Document shall include a copy of such Repurchase Document to the
extent that a summary would suffice, but if it is necessary for a copy of any
Repurchase Document to be disclosed, all pricing and other economic terms set
forth therein shall be redacted before disclosure.

 

Section 18.11       No Implied Waivers.     No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.
Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.

 

87

--------------------------------------------------------------------------------


 

Section 18.12       Notices and Other Communications.     Unless otherwise
provided in this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party. Any of the foregoing communications shall be
effective when delivered, if such delivery occurs a Business Day; otherwise,
each such communication shall be effective on the first Business Day following
the date of such delivery. A Party receiving a notice that does not comply with
the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

Section 18.13       Counterparts; Electronic Transmission.     Any Repurchase
Document may be executed in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which shall
together constitute but one and the same instrument. The Parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement, any other
Repurchase Document and any notices hereunder may be transmitted between them by
email and/or facsimile. The Parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

 

Section 18.14       No Personal Liability.     No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller, any Intermediate
Starwood Entity or Guarantor, as such, shall be subject to any recourse or
personal liability under or with respect to any obligation of Buyer, Seller, any
Intermediate Starwood Entity or Guarantor under the Repurchase Documents,
whether by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed
that the obligations of Buyer, Seller or Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived. This Section 18.14 shall survive the
termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations.

 

Section 18.15       Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.

 

(a)           Seller shall take such action as necessary to cause the Repurchase
Documents and/or all financing statements and continuation statements and any
other necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest. Seller shall deliver to Buyer file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. Seller shall
execute any and all documents reasonably required to fulfill the intent of this
Section 18.15.

 

88

--------------------------------------------------------------------------------


 

(b)             Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s rights and remedies under and with respect to the Repurchase
Documents, the Transactions and the Purchased Assets.

 

(c)             If Seller fails to perform any of its Repurchase Obligations
promptly after written request from Buyer, Buyer may (but shall not be required
to) perform or cause to be performed such Repurchase Obligation, and the costs
and expenses incurred by Buyer in connection therewith shall be payable by
Seller. Without limiting the generality of the foregoing, if Seller shall fail
to do so promptly after written request from Buyer, Seller authorizes Buyer, at
the option of Buyer and the expense of Seller, at any time and from time to
time, to take all actions and pay all amounts that Buyer deems necessary or
appropriate to protect, enforce, preserve, insure, service, administer, manage,
perform, maintain, safeguard, collect or realize on the Purchased Assets and
Buyer’s Liens and interests therein or thereon and to give effect to the intent
of the Repurchase Documents. No Default or Event of Default shall be cured by
the payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller. Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP.

 

(d)             Without limiting the generality of the foregoing, Seller will no
earlier than six (6) months or later than three (3) months before the fifth
(5th) anniversary of the date of filing of each UCC financing statement filed in
connection with to any Repurchase Document or any Transaction, (i) deliver and
file or cause to be filed an appropriate continuation statement with respect to
such financing statement (provided that Buyer may elect to file such
continuation statement), and (ii) if requested by Buyer, deliver or cause to be
delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.

 

(e)             Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in its possession or control. Buyer
shall incur no liability to Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets. Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action. Buyer shall have no obligation to
realize upon any Purchased Asset except through proper application of any
distributions with respect to the Purchased Assets made directly to Buyer or its
agent(s). So long as Buyer and Custodian

 

89

--------------------------------------------------------------------------------


 

shall act in good faith in their handling of the Purchased Assets, Seller waives
or is deemed to have waived the defense of impairment of the Purchased Assets by
Buyer and Custodian.

 

Section 18.16       Default Rate.     To the extent permitted by Requirements of
Law, Seller shall pay interest at the Default Rate on the amount of all
Repurchase Obligations not paid when due under the Repurchase Documents until
such Repurchase Obligations are paid or satisfied in full.

 

Section 18.17       Set-off.     In addition to any rights now or hereafter
granted under the Repurchase Documents, Requirements of Law or otherwise,
Seller, on behalf of itself and Guarantor, hereby grants to Buyer and each
Indemnified Person, to secure repayment of the Repurchase Obligations, a right
of set-off upon any and all of the following: monies, securities, collateral or
other property of Seller and Guarantor and any proceeds from the foregoing, now
or hereafter held or received by Buyer, any Affiliate of Buyer or any
Indemnified Person, for the account of Seller or Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Seller or Guarantor
at any time existing, and any obligation owed by Buyer or any Affiliate of Buyer
to Seller or Guarantor and to set-off against any Repurchase Obligations or
Indebtedness owed by Seller or Guarantor and any Indebtedness owed by Buyer or
any Affiliate of Buyer to Seller or Guarantor, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, whether or not arising
under the Repurchase Documents and irrespective of the currency, place of
payment or booking office of the amount or obligation and in each case at any
time held or owing by Buyer, any Affiliate of Buyer or any Indemnified Person to
or for the credit of any Seller or Guarantor, without prejudice to Buyer’s right
to recover any deficiency. Each of Buyer, each Affiliate of Buyer and each
Indemnified Person is hereby authorized upon any amount becoming due and payable
by Seller or Guarantor to Buyer or any Indemnified Person under the Repurchase
Documents, the Repurchase Obligations or otherwise or upon the occurrence of an
Event of Default, without notice to Seller or Guarantor, any such notice being
expressly waived by Seller and Guarantor to the extent permitted by any
Requirements of Law, to set-off, appropriate, apply and enforce such right of
set-off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Indemnified Person by Seller or Guarantor under the
Repurchase Documents and the Repurchase Obligations, irrespective of whether
Buyer, any Affiliate of Buyer or any Indemnified Person shall have made any
demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover a deficiency. Seller and Guarantor shall be deemed directly
indebted to Buyer and the other Indemnified Persons in the full amount of all
amounts owing to Buyer and the other Indemnified Parties by Seller and Guarantor
under the Repurchase Documents and the Repurchase Obligations, and Buyer and the
other Indemnified Persons shall be entitled to exercise the rights of set-off
provided for above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED
PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED
ASSETS OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO
EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY SELLER AND GUARANTOR.

 

90

--------------------------------------------------------------------------------

 

Buyer or any Indemnified Person shall promptly notify the affected Seller or
Guarantor after any such set-off and application made by Buyer or such
Indemnified Person, provided that the failure to give such notice shall not
affect the validity of such set-off and application. If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained. Nothing in this
Section 18.17 shall be effective to create a charge or other security interest.
This Section 18.17 shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.

 

Section 18.18                      Seller’s Waiver of Set-off. Seller hereby
waives any right of set-off it may have or to which it may be or become entitled
under the Repurchase Documents or otherwise against Buyer, any Affiliate of
Buyer, any Indemnified Person or their respective assets or properties.

 

Section 18.19                      Periodic Due Diligence Review. Buyer may
perform continuing due diligence reviews with respect to the Purchased Assets,
Seller and Affiliates of Seller, including ordering new third party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller and Affiliates of Seller, the Purchased Asset Documents, the Senior
Interest Documents and the Servicing Files. Seller shall make available to Buyer
one or more knowledgeable financial or accounting officers and representatives
of the independent certified public accountants of Seller for the purpose of
answering questions of Buyer concerning any of the foregoing. Seller shall cause
Servicer and Sub-Servicer to cooperate with Buyer by permitting Buyer to conduct
due diligence reviews of the Servicing Files. Buyer may purchase Purchased
Assets from Seller based solely on the information provided by Seller to Buyer
in the Underwriting Package and the representations, warranties, duties,
obligations and covenants contained herein, and Buyer may at any time conduct a
partial or complete due diligence review on some or all of the Purchased Assets,
including ordering new credit reports and new Appraisals on the Underlying
Mortgaged Properties and otherwise re-generating the information used to
originate and underwrite such Purchased Assets. Buyer may underwrite such
Purchased Assets itself or engage a mutually acceptable third-party underwriter
to do so.

 

Section 18.20                      Time of the Essence. Time is of the essence
with respect to all obligations, duties, covenants, agreements, notices or
actions or inactions of Seller under the Repurchase Documents.

 

Section 18.21                      PATRIOT Act Notice. Buyer hereby notifies
Seller that Buyer is required by the Patriot Act to obtain, verify and record
information that identifies Seller.

 

Section 18.22                      Successors and Assigns; No Third Party
Beneficiaries. Subject to the foregoing, the Repurchase Documents and any
Transactions shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns. Nothing in the

 

91

--------------------------------------------------------------------------------


 

Repurchase Documents, express or implied, shall give to any Person other than
the Parties any benefit or any legal or equitable right, power, remedy or claim
under the Repurchase Documents.

 

Section 18.23                      Joint and Several Repurchase Obligations.

 

(a)                                      Each Seller hereby acknowledges and
agrees that (i) each Seller shall be jointly and severally liable to Buyer to
the maximum extent permitted by Requirements of Law for all Repurchase
Obligations, (ii) the liability of each Seller (A) shall be absolute and
unconditional and shall remain in full force and effect (or be reinstated) until
all Repurchase Obligations shall have been paid in full and the expiration of
any applicable preference or similar period pursuant to any Insolvency Law, or
at law or in equity, without any claim having been made before the expiration of
such period asserting an interest in all or any part of any payment(s) received
by Buyer, and (B) until such payment has been made, shall not be discharged,
affected, modified or impaired on the occurrence from time to time of any event,
including any of the following, whether or not with notice to or the consent of
each Seller, (1) the waiver, compromise, settlement, release, termination or
amendment (including any extension or postponement of the time for payment or
performance or renewal or refinancing) of any of the Repurchase Obligations,
(2) the failure to give notice to either Seller of the occurrence of an Event of
Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset (whether with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any nonperfection or other impairment of
collateral, (4) the release of any Person primarily or secondarily liable for
all or any part of the Repurchase Obligations, whether by Buyer or in connection
with any Insolvency Proceeding affecting any Seller or any other Person who, or
any of whose property, shall at the time in question be obligated in respect of
the Repurchase Obligations or any part thereof, or (5) to the extent permitted
by Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 18.23, result in the release or discharge
of any or both Sellers from the performance or observance of any Repurchase
Obligation, (iii) Buyer shall not be required first to initiate any suit or to
exhaust its remedies against any Seller or any other Person to become liable, or
against any of the Purchased Assets, in order to enforce the Repurchase
Documents and each Seller expressly agrees that, notwithstanding the occurrence
of any of the foregoing, each Seller shall be and remain directly and primarily
liable for all sums due under any of the Repurchase Documents, (iv) when making
any demand hereunder against the Seller, Buyer may, but shall be under no
obligation to, make a similar demand on the other Seller, and any failure by
Buyer to make any such demand or to collect any payments from the other Seller,
or any release of the other Seller shall not relieve any Seller in a respect of
which a demand or collection is not made or Sellers not so released of their
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of Buyer against
Sellers, and (v) on disposition by Buyer of any property encumbered by any
Purchased Assets, each Seller shall be and shall remain jointly and severally
liable for any deficiency.

 

(b)                                      To the extent that any Seller (the
“paying Seller”) pays more than its proportionate share of any payment made
hereunder, the paying Seller shall be entitled to seek and receive contribution
from and against the other Seller that has not paid its proportionate share;
provided, that the provisions of this Section 18.23 shall not limit the duties,
covenants, agreements, obligations and liabilities of any Seller to Buyer, and,
notwithstanding any payment

 

92

--------------------------------------------------------------------------------


 

or payments made by the paying Seller hereunder or any setoff or application of
funds of the paying Seller by Buyer, the paying Seller shall not be entitled to
be subrogated to any of the rights of Buyer against the other Seller or any
collateral security or guarantee or right of setoff held by Buyer, nor shall the
paying Seller seek or be entitled to seek any contribution or reimbursement from
the other Seller in respect of payments made by the paying Seller hereunder,
until all Repurchase Obligations are paid in full. If any amount shall be paid
to the paying Seller on account of such subrogation rights at any time when all
such amounts shall not have been paid in full, such amount shall be held by the
paying Seller in trust for Buyer, segregated from other funds of the paying
Seller, and shall, forthwith upon receipt by the paying Seller, be turned over
to Buyer in the exact form received by the paying Seller (duly indorsed by the
paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

 

Section 18.24                      Effect of Amendment and Restatement. From and
after the date hereof, the First Amended and Restated Master Repurchase
Agreement is hereby amended, restated and superseded in its entirety by this
Agreement. The parties hereto acknowledge and agree that the liens and security
interests granted under the Original Master Repurchase Agreement and under the
First Amended and Restated Master Repurchase Agreement are, in each case,
continuing in full force and effect and, upon the amendment and restatement of
the First Amended and Restated Master Repurchase Agreement, such liens and
security interests secure and continue to secure the payment of the Repurchase
Obligations.

 

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signature

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signature

 

Second Amended and Restated Master Repurchase and Securities Contract

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

 

Name:

H. Lee Goins III

 

 

Title:

Managing Director

 

Second Amended and Restated Master Repurchase and Securities Contract

 

--------------------------------------------------------------------------------

 

EXHIBIT LIST

 

 

EXHIBIT

 

 

Transaction Request

A

 

 

Confirmation

B

 

 

Power of Attorney

C

 

 

Closing Certificate

D

 

 

Compliance Certificate

E

 

 

Assignment and Acceptance

F

 

 

Account Control Agreement

G-1

 

 

Controlled Account Agreement

G-2

 

 

Guarantee Agreement

H

 

 

Servicing and Sub-Servicing Agreement

I

 

 

Future Funding Confirmation

J

 

 

Certificate of Responsible Officer

K

 

 

Custodial Agreement

L

 

 

Locations of Buyer and Seller

Annex I

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TRANSACTION REQUEST

 

[  ] [  ], 20[  ]

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-160, 16th Floor

Charlotte, North Carolina 28202

 

Attention:

 

Re:                             Second Amended and Restated Master Repurchase
and Securities Contract dated as of January 27, 2014 (the “Agreement”) among
Starwood Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property
Mortgage Sub-2- A, L.L.C. (“Seller 2-A”) and Wells Fargo Bank, National
Association (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Transaction Request delivered pursuant to Section 3.01 of the
Agreement. Terms used but not defined herein are as defined in the Agreement.
[Seller 2] [Seller 2-A] hereby requests that Buyer enter into a Transaction upon
the proposed terms set forth below.

 

Assets (including Class and
Underlying Mortgaged Property):

 

As described in Appendix 1 hereto

 

 

 

Is this a CMBS Purchased Asset?:

 

[yes]/[no]

 

 

 

Book Value:

 

As described in Appendix 1 hereto

 

 

 

Market Value:

 

$

 

 

 

Applicable Percentage:

 

      %

 

 

 

Purchased Asset Documents:

 

As described in Appendix 1 hereto

 

 

 

Purchase Date:

 

[ ] [ ], 20[ ]

 

 

 

Purchase Price:

 

$

 

--------------------------------------------------------------------------------


 

Except as specified in Appendix 1 hereto, on the Purchase Date for each Asset
described in this Transaction Request, [Seller 2] [Seller 2-A] will make all of
the representations and warranties contained in the Agreement (including
Schedule 1 to the Agreement as applicable to the Class of such Asset) with
respect thereto.

 

 

 

Seller:

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------


 

Appendix 1 to Transaction Request

 

List of Eligible Assets requested to be purchased, to include, as applicable:

 

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)

Class (Whole Loan, Junior Interest, Senior Interest, Mezzanine Loan or Mezzanine
Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [ ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

 

--------------------------------------------------------------------------------


 

(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See related Confirmation for exceptions to representations and warranties made
by Seller]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CONFIRMATION

 

[  ] [  ], 20[  ]

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-160, 16th Floor

Charlotte, North Carolina 28288

 

Attention:

 

Re:                        Second Amended and Restated Master Repurchase and
Securities Contract dated as of January 27, 2014 (the “Agreement”) among
Starwood Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property
Mortgage Sub-2-A, L.L.C. (“Seller 2-A”) and Wells Fargo Bank, National
Association (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Confirmation executed and delivered by [Seller 2][Seller 2-A] and
Buyer pursuant to Section 3.01 of the Agreement. Terms used but not defined
herein are as defined in the Agreement. [Seller 2][Seller 2-A] and Buyer hereby
confirm and agree that as of the Purchase Date and upon the other terms
specified below, [Seller 2] [Seller 2-A] shall sell and assign to Buyer, and
Buyer shall purchase from [Seller 2] [Seller 2-A], all of [Seller 2] [Seller
2-A]’s right, title and interest in, to and under the Purchased Assets listed in
Appendix 1 hereto.

 

Purchased Assets (including Class and Underlying Mortgaged Property):

 

As described in Appendix 1 hereto

 

 

 

Is this a CMBS Purchased Asset?:

 

[yes]/[no]

 

 

 

Market Value:

 

$

 

 

 

Applicable Percentage:

 

      %

 

 

 

Purchased Asset Documents:

 

As described in Appendix 1 hereto

 

 

 

Purchase Date:

 

[  ] [  ], 20[  ]

 

 

 

Purchase Price:

 

$

 

Sch. 1(a)-3

--------------------------------------------------------------------------------


 

Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:

 

1.                                          All of the conditions precedent in
Article 6 of the Agreement have been satisfied.

 

2.                                          Except as specified in Appendix 1
hereto, Seller will make all of the representations and warranties contained in
the Agreement (including Schedule 1 to the Agreement as applicable to the
Class of such Asset).

 

 

 

Seller:

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

Buyer:

 

 

Acknowledged and Agreed:

 

Wells Fargo Bank, National Association

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Sch. 1(a)-4

--------------------------------------------------------------------------------


 

Appendix 1 to Confirmation

 

List of Purchased Assets, including, as applicable:

 

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)

Class (Whole Loan, Senior Interest, Mezzanine Loan, Junior Interest or Mezzanine
Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [ ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

 

Sch. 1(a)-5

--------------------------------------------------------------------------------


 

(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See attached for a description of any exceptions to representations and
warranties made by Seller]

 

Sch. 1(a)-6

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF POWER OF ATTORNEY

 

Know All Men by These Presents, that [STARWOOD PROPERTY MORTGAGE SUB-2,
L.L.C.][STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.], a Delaware limited
liability company (“Seller”), does hereby appoint WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”), its attorney-in-fact to
act in Seller’s name, place and stead in any way that Seller could do with
respect to the enforcement of Seller’s rights under the Purchased Assets
purchased by Buyer pursuant to the Second Amended and Restated Master Repurchase
and Securities Contract, dated as of January 27, 2014, among Buyer, Seller and
[Starwood Property Mortgage Sub-2, L.L.C.][Starwood Property Mortgage Sub-2-A,
L.L.C.] (the “Repurchase Agreement”), and to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Assets
to the extent that Seller is permitted by law to act through an agent.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

Sch. 1(a)-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed on the date first written above.

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ]

 

 

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CLOSING CERTIFICATE

 

STARWOOD PROPERTY TRUST, INC.

 

SECRETARY’S CERTIFICATE

 

The undersigned, being the Secretary of Starwood Property Trust, Inc., a
Maryland corporation (the “Guarantor”), which is the parent of Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), a Delaware limited liability company, and
Starwood Property Mortgage Sub-2-A, L.L.C. (“Seller 2-A”, and collectively with
Seller 2, the “Seller”), a Delaware limited liability company, certifies that he
is authorized to execute and deliver this Certificate in the name and on behalf
of the Guarantor and the Seller, and further certifies as follows:

 

1.                                          The Articles of Incorporation of
Guarantor have not been amended or modified since August 14, 2009 and are in
full force and effect;

 

2.                                          The By-Laws of the Guarantor have
not been amended or modified as of the date hereof and are in full force and
effect;

 

3.                                          Annexed hereto as Exhibit A is a
true, correct and complete copy of the Certificate of Good Standing of the
Guarantor issued by the Secretary of State of the State of Maryland;

 

4.                                          The Certificate of Formation of
Seller 2 has not been amended or modified as of the date hereof and is in full
force and effect;

 

5.                                          The Amended and Restated Limited
Liability Company Operating Agreement of Seller 2 has not been amended or
modified as of the date hereof, except as modified pursuant to that certain
Amendment to Amended and Restated Limited Liability Company Agreement of Seller
2, dated as of February 28, 2011, annexed hereto as Exhibit B, and is in full
force and effect;

 

6.                                          Annexed hereto as Exhibit C is a
true, correct and completely copy of the Certificate of Good Standing of Seller
2 issued by the Secretary of State of the State of Delaware;

 

7.                                          Annexed hereto as Exhibit D is a
true, correct and complete copy of the Certificate of Formation of Seller 2-A,
which Certificate of Formation has not been amended or modified as of the date
hereof and is in full force and effect;

 

--------------------------------------------------------------------------------


 

8.                                          Annexed hereto as Exhibit E is a
true, correct and complete copy of the Limited Liability Company Operating
Agreement of Seller 2-A, which Operating Agreement has not been amended or
modified as of the date hereof and is in full force and effect;

 

9.                                          Annexed hereto as Exhibit F is a
true, correct and completely copy of the Certificate of Good Standing of Seller
2-A issued by the Secretary of State of the State of Delaware;

 

10.                                   Annexed hereto as Exhibit G are true,
correct and complete copies of the Consents of Starwood Property Mortgage,
L.L.C. (“Seller 2 Sole Member”), a Delaware limited liability company, the sole
member of Seller 2 and Starwood Property Mortgage BC, L.L.C., (“Seller 2-A Sole
Member”) a Delaware limited liability company, authorizing the transactions
contemplated by the Repurchase Agreement. Such consents have been in effect
since the date set forth therein and have not been modified or rescinded
subsequent to the date thereof;

 

11.                                  The Certificate of Formation of the Seller
2 Sole Member has not been amended or modified since September 14, 2009 and is
in full force and effect;

 

12.                                   The Limited Liability Company Operating
Agreement of the Seller 2 Sole Member has not been amended or modified as of the
date hereof and is in full force and effect;

 

13.                                   Annexed hereto as Exhibit H is a true,
correct and completely copy of the Certificate of Good Standing of Seller 2 Sole
Member issued by the Secretary of State of the State of Delaware;

 

14.                                   Annexed hereto as Exhibit I is a true,
correct and complete copy of the Consent of Seller 2-A Sole Member, the sole
member of Seller 2-A, authorizing the transactions contemplated by the
Repurchase Agreement. Such consent has been in effect since the date set forth
therein and has not been modified or rescinded subsequent to the date hereof;

 

15.                                   Annexed hereto as Exhibit J is a true,
correct and complete copy of the Certificate of Formation of the Seller 2-A Sole
Member, which Certificate of Formation has not been amended or modified as of
the date hereof and is in full force and effect;

 

16.                                   Annexed hereto as Exhibit K is a true,
correct and complete copy of the Limited Liability Company Operating Agreement
of the Seller 2-A Sole Member, which Operating Agreement has not been amended or
modified as of the date hereof and is in full force and effect;

 

17.                                   Annexed hereto as Exhibit L is a true,
correct and completely copy of the Certificate of Good Standing of the Seller
2-A Sole Member issued by the Secretary of State of the State of Delaware;

 

18.                                   Annexed hereto as Exhibit M is a true,
correct and complete copy of the Consent of SPT Real Estate Sub I, LLC, the sole
member of the Seller 2 Sole Member, authorizing the transactions contemplated by
the Repurchase Agreement. Such consent has been

 

--------------------------------------------------------------------------------


 

in effect since the date set forth therein and has not been modified or
rescinded subsequent to the date hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the undersigned has signed this Secretary’s Certificate as of
the       day of January, 2014.

 

 

 

 

 

[                      ], Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

[  ] [  ], 20[  ]

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-160, 16th Floor

Charlotte, NC 28288

 

Attention:

 

Re:                        Second Amended and Restated Master Repurchase and
Securities Contract dated as of January 27, 2014, (the “Agreement”) among
Starwood Property Mortgage Sub-2, L.L.C, Starwood Property Mortgage Sub-2-A,
L.L.C. (individually and collectively, “Seller”) and Wells Fargo Bank, National
Association (“Buyer”)

 

This Compliance Certificate is furnished pursuant to the above Agreement. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the respective meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(a)                                    I am a duly elected Responsible Officer
of                  .

 

All of the financial statements, calculations and other information set forth in
this Compliance Certificate, including in any exhibit or other attachment
hereto, are true, complete and correct as of the date hereof.

 

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and financial
condition of [             ][Seller] during the accounting period covered by the
financial statements attached hereto (or most recently delivered to Buyer if
none are attached).

 

The examinations described in the preceding paragraph did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial

 

--------------------------------------------------------------------------------


 

statements or as of the date of this Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as set forth below.

 

Attached as Exhibit 1 hereto are the financial statements required to be
delivered pursuant to Section 8.09 of the Agreement (or, if none are required to
be delivered as of the date of this Compliance Certificate, the financial
statements most recently delivered pursuant to Section 8.09 of the Agreement),
which financial statements, to the best of my knowledge after due inquiry,
fairly and accurately present in all material respects, the consolidated
financial condition and operations of [             ][Seller] and the
consolidated results of their operations as of the date or with respect to the
period therein specified, determined in accordance with GAAP.

 

Attached as Exhibit 2 hereto are the calculations demonstrating compliance with
the financial covenants set forth in Section 8.07 of the Agreement and in
Section 15 of the Guarantee Agreement, each for the immediately preceding fiscal
quarter.

 

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Compliance Certificate, observed or performed all of
its covenants and other agreements in all material respects, and satisfied in
all material respects every condition, contained in the Agreement and the other
Repurchase Documents to be observed, performed or satisfied by it, and I have no
knowledge of the occurrence during such period, or present existence, of any
condition or event which constitutes an Event of Default or Default (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

 

Described below are the exceptions, if any, to the above paragraph, setting
forth in detail the nature of the condition or event, the period during which it
has existed and the action which the Parent or any Seller has taken, is taking,
or proposes to take with respect to such condition or event:

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Compliance Certificate,
are made and delivered as of               , 200    .

 

 

 

 

 

Name:

 

Title:

 

Exhibit 1: Financial Statements

Exhibit 2: Financial Covenant Compliance Calculations

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

1.                                      Reference is made to the Second Amended
and Restated Master Repurchase and Securities Contract dated as of January 27,
2014, (the “Agreement”) among Starwood Property Mortgage Sub-2, L.L.C., Starwood
Property Mortgage Sub-2-A, L.L.C. (individually and collectively, “Seller”) and
Wells Fargo Bank, National Association (“Buyer”).

 

2.                                      Wells Fargo Bank, National Association
(“Assignor”) and                                   (“Assignee”) hereby agree as
follows:

 

3.                                      Assignor hereby sells and assigns and
delegates, without recourse except as to the representations and warranties made
by it herein, to Assignee, and Assignee hereby purchases and assumes from
Assignor, an interest in and to Assignor’s rights and obligations under the
Agreement as of the Effective Date (as hereinafter defined) equal to the
percentage interest specified on Schedule I hereto of all outstanding rights and
obligations under the Repurchase Agreement (collectively, the “Assigned
Interest”).

 

4.                                      Assignor:

 

(a)                                 hereby represents and warrants that its name
set forth on Schedule I hereto is its legal name, that it is the legal and
beneficial owner of the Assigned Interest and that such Assigned Interest is
free and clear of any adverse claim;

 

(b)                                 other than as provided herein, makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or any of the other Repurchase Documents, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, the Repurchase Agreement or any of the
other Repurchase Documents, or any other instrument or document furnished
pursuant thereto; and

 

(c)                                  makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Seller or
the performance or observance by the Seller of any of its Obligations.

 

--------------------------------------------------------------------------------


 

5.                                      Assignee:

 

(a)                                 confirms that it has received a copy of the
Agreement, the other Repurchase Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance;

 

(b)                                 agrees that it will, independently and
without reliance upon the Agent or any Buyer, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Repurchase Agreement;

 

(c)                                  represents and warrants that its name set
forth on Schedule I hereto is its legal name;

 

(d)                                 agrees that, from and after the Effective
Date, it will be bound by the provisions of the Agreement and the other
Repurchase Documents and, to the extent of the Assigned Interest, it will
perform in accordance with their terms all of the obligations that by the terms
of the Repurchase Agreement are required to be performed by it as a Buyer; and

 

(e)                                  The effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date specified on Schedule I
hereto.

 

6.                                      As of the Effective Date, (a) Assignee
shall be a party to the Agreement and, to the extent of the Assigned Interest,
shall have the rights and obligations of Buyer thereunder and (b) Assignor
shall, to the extent that any rights and obligations under the Agreement have
been assigned and delegated by it pursuant to this Assignment and Acceptance,
relinquish its rights (other than provisions of the Agreement and the other
Repurchase Documents that are specified under the terms thereof to survive the
payment in full of the Obligations) and be released from its obligations under
the Agreement (and, if this Assignment and Acceptance covers all or the
remaining rights and obligations of such Assignor under the Agreement, such
Assignor shall cease to be a party thereto).

 

7.                                      Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement for periods prior to the
Effective Date directly between themselves.

 

8.                                      This Assignment and Acceptance and any
claim, controversy or dispute arising under or related to or in connection with
this Assignment and Acceptance, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law.

 

9.                                      This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed

 

2

--------------------------------------------------------------------------------


 

counterpart of Schedule I hereto in Portable Document Format (PDF) or by
telecopier or facsimile transmission shall be effective as delivery of an
originally executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, each of Assignor and Assignee have caused Schedule I hereto
to be executed by their respective officers thereunto duly authorized, as of the
date specified thereon.

 

3

--------------------------------------------------------------------------------


 

Schedule I
to
ASSIGNMENT AND ACCEPTANCE

 

Assignor: Wells Fargo Bank, National Association

 

Assignee:

 

Effective Date:                            , 201   

 

Assigned Purchase Price

 

$

 

 

 

 

 

 

Aggregate Purchase Price

 

$

 

 

 

 

 

 

Assigned Buyer Percentage

 

 

%

 

 

 

 

Outstanding Aggregate Purchase Amount

 

$

 

 

 

 

 

 

Outstanding Buyer Purchase Amount

 

$

 

 

 

 

Assignor:

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association, as Assignor

 

 

[Type or print legal name of Assignor]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated:                           , 201  

 

4

--------------------------------------------------------------------------------


 

 

Assignee:

 

 

 

 

 

 

 

 

                                                              , as

 

 

Assignee

 

 

[Type or print legal name of Assignee]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated:                           ,   

 

 

 

 

 

Address for Notices:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF ACCOUNT CONTROL AGREEMENT
(Deposit Account and Securities Account)

 

Account Control Agreement dated as of                                      ,
201   (the “Agreement”), among [Starwood Property Mortgage Sub-2, L.L.C.,
Starwood Property Mortgage Sub-2-A, L.L.C. and/or applicable pledge agent]
(“Secured Party”), [identify underlying borrower] (“Pledgor”), and [identify
custodian] (the “Custodian”).

 

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

 

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Accounts and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

 

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

 

1.                                      Collateral Accounts. All Collateral
(other than cash Collateral) shall be identified and segregated on the
Custodian’s books and records under the name “[Name of Pledgor] for the benefit
of [Starwood Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage
Sub-2-A, L.L.C. and/or applicable pledge agent]” (the “Securities Account”). The
Custodian shall treat all non-cash Collateral as financial assets under
Article 8 of the Uniform Commercial Code as in effect from time to time in The
State of New York (the “UCC”), and shall credit such Collateral to the
Securities Account. The Custodian represents that the Securities Account is a
“securities account” (as defined in Section 8-501(a) of the UCC). The Custodian
shall identify and segregate in a separate deposit account any cash Collateral
and hold it under the name “[Name of Pledgor] for the benefit of [Starwood
Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A, L.L.C.
and/or applicable pledge agent]” (the “Deposit Account” and, together with the
Securities Account, the “Collateral Accounts”). The Custodian represents that
the Deposit Account is a “deposit account” (as defined in Section 9-102(a)(29)
of the UCC). All Collateral consisting of cash or funds, whether posted as
initial Collateral or Collateral in the form of Proceeds (as defined in
Section 3 below) shall be held in the Deposit Account.

 

2.                                      Account Control.

 

2.1                               Security Interest. This Agreement is intended
by Secured Party and Pledgor to grant “control” of the Collateral Accounts to
Secured Party for purposes of perfection of Secured Party’s security interest in
such Collateral pursuant to Article 8 and Article 9 of the UCC, and the

 

--------------------------------------------------------------------------------


 

Custodian hereby acknowledges that it has been advised of Pledgor’s grant to
Secured Party of a security interest in the Collateral Accounts and all
financial assets, funds and other property credited thereto or held therein from
time to time (collectively, the “Collateral”). Notwithstanding anything to the
contrary in this Agreement, the Custodian will at all times comply with
entitlement orders or instructions (within the meaning of Sections 8-102, 9-104
and 9-106 of the UCC) received from Secured Party with respect to the Collateral
Accounts, including without limitation instructions directing the disposition of
funds held in the Deposit Account, without further consent of the Pledgor or any
other person.

 

2.2                               Control by Pledgor. Unless and until the
Custodian receives written notice from Secured Party pursuant to Section 2.3
below instructing the Custodian that Secured Party is exercising its right to
exclusive control over the Collateral Accounts, which notice is substantially in
the form attached hereto as Exhibit A (a “Notice of Exclusive Control”) the
Custodian shall take all actions with respect to the Collateral in the
Collateral Accounts upon the joint instructions of Secured Party and Pledgor.

 

2.3                               Control by Secured Party.

 

(i)                                     Secured Party agrees to provide the
Custodian, in the form of Exhibit B attached (as may be amended from time to
time), the names and signatures of authorized parties who may give notices,
instructions, or entitlement orders concerning the Collateral Accounts. Other
means of notice or instruction may be used provided that Secured Party and the
Custodian agree to appropriate security procedures. Upon receipt by the
Custodian of a Notice of Exclusive Control, the Custodian shall thereafter
follow only the instructions or entitlement orders of Secured Party with respect
to the Collateral Accounts and shall comply with any entitlement order or
instructions (within the meaning of Sections 8-102, 9-104 and 9-106 of the UCC)
received from Secured Party with respect thereto, including without limitation
instructions directing the disposition of funds held in the Deposit Account,
without further consent of Pledgor or any other person, and Custodian will not
comply with entitlement orders or instructions concerning the Collateral
originated by Pledgor without the prior written consent of Secured Party.

 

(ii)                                       The Custodian shall have no
responsibility or liability to Pledgor for complying with a Notice of Exclusive
Control or complying with entitlement orders or instructions originated by
Secured Party concerning the Collateral Accounts. The Custodian shall have no
duty to investigate or make any determination to verify the existence of an
event of default or compliance by either Secured Party or Pledgor with
applicable law or the Security Agreement, and the Custodian shall be fully
protected in complying with a Notice of Exclusive Control whether or not Pledgor
may allege that no such event of default or other like event exists.

 

3.                                      Distributions. The Custodian shall,
without further action by Pledgor or Secured Party, credit to Deposit Account
all interest, dividends and other income received by the Custodian on the
Collateral (collectively, “Proceeds”) as additional Collateral.

 

2

--------------------------------------------------------------------------------


 

4.                                      Release of Collateral; Release of
Security Interest.

 

4.1                               Release of Collateral. Subject to Section 2.3
hereof, Custodian will release all, or any designated portion, of the Collateral
held in the Collateral Accounts as soon as reasonably practicable after
receiving written instructions or entitlement orders from Secured Party and
Pledgor authorizing such release.

 

4.2                               Release of Security Interest. Secured Party
agrees to notify the Custodian promptly in writing when all obligations of
Pledgor to Secured Party secured by the Security Agreement have been fully paid
and satisfied (and any commitment of Secured Party to advance further amounts or
credit thereunder has been terminated) or Secured Party otherwise no longer
claims any interest in the Collateral in the Collateral Accounts, whichever is
sooner; at which time the Custodian shall have no further liabilities or
responsibilities hereunder and the Custodian’s obligations under this Agreement
shall terminate.

 

5.                                      Duties and Services of Custodian.

 

(i)                                     Custodian agrees that it is acting as a
“securities intermediary,” as defined in Section 8-102(a)(14) of the UCC, with
respect to the Securities Account and the Collateral credited thereto. The
Custodian agrees, with respect to the Deposit Account, that it is acting as a
“bank,” as defined in Section 9-102(a)(8) of the UCC.

 

(ii)                                       The Custodian shall have no duties,
obligations, responsibilities or liabilities with respect to the Collateral
Accounts except as and to the extent expressly set forth in this Agreement. The
Custodian shall not be liable or responsible for anything done or omitted to be
done by it in good faith and in the absence of bad faith, negligence or willful
misconduct.

 

(iii)                                    Pledgor shall indemnify and hold the
Custodian harmless with regard to any losses or liabilities of the Custodian
(including reasonable attorneys’ fees) imposed on or incurred by the Custodian
arising out of any action or omission of the Custodian under this Agreement,
except for any such losses or liabilities caused by the bad faith, negligence or
willful misconduct of the Custodian.

 

6.                                      Force Majeure. The Custodian shall not
be liable for delays, errors or losses occurring by reason of circumstances
beyond its control, including, without limitation, acts of God, market disorder,
terrorism, insurrection, war, riots, failure of transportation or equipment, or
failure of vendors, communication or power supply. In no event shall the
Custodian be liable to any person for indirect, consequential or special
damages, even if the Custodian has been advised of the possibility or likelihood
of such damages (each, a “Force Majeure Event”); provided, however, that the
Custodian shall (i) make reasonably diligent efforts to mitigate the effects of
any Force Majeure Event and (ii) resume performance under this Agreement as soon
as reasonably possible after the cessation of such Force Majeure Event.

 

7.                                      Custodian Representations. The Custodian
agrees and confirms, as of the date hereof, and at all times until the
termination of this Agreement, that it has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person or entity relating to the Collateral or the Collateral Accounts under
which it has agreed to comply with

 

3

--------------------------------------------------------------------------------


 

entitlement orders (as defined in Section 8-102(a)(8) of the UCC) or other
instructions of such other person or entity.

 

8.                                      Fees and Expenses of Custodian;
Subordination of Security Interest. Pledgor hereby agrees to pay and reimburse
the Custodian for any advances, fees, costs, expenses (including, without
limitation, reasonable attorneys’ fees and costs) and disbursements that may be
paid or incurred by the Custodian in connection with this Agreement or the
arrangement contemplated hereby. The Custodian agrees that any security
interest, lien, encumbrance or other right that the Custodian may have with
respect to the Collateral or the Collateral Accounts shall be subordinate to the
security interest of Secured Party therein.

 

9.                                      Notices. Any notice, instruction,
entitlement order or other instrument required to be given hereunder, or
requests and demands to or upon the respective parties hereto, shall be in
writing and may be sent by hand, or by facsimile transmission, email, telex, or
overnight delivery by any recognized delivery service, prepaid or, for
termination of this Agreement only, by certified or registered mail, and
addressed as follows, or to such other address as any party may hereafter notify
the other respective parties hereto in writing:

 

If to Secured Party, then:

 

[Starwood Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A,
L.L.C. and/or applicable pledge agent]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

If to Pledgor, then:

 

[NAME OF PLEDGOR]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

If to Custodian, then:

 

[NAME OF CUSTODIAN]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

10.                               Amendment. No amendment or modification of
this Agreement will be effective unless it is in writing and signed by each of
the parties hereto.

 

11.                               Termination. This Agreement shall continue in
effect until Secured Party has notified the Custodian in writing that this
Agreement is to be terminated.

 

4

--------------------------------------------------------------------------------


 

12.                               Severability. In the event any provision of
this Agreement is held illegal, void or unenforceable, the remainder of this
Agreement shall remain in effect.

 

13.                               Governing Law. This Agreement and any claim,
controversy or dispute arising under or related to or in connection with this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

 

14.                               Headings. Any headings appearing on this
Agreement are for convenience only and shall not affect the interpretation of
any of the terms of this Agreement.

 

15.                               Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, and
all such counterparts taken together shall constitute one and the same
Agreement.

 

16.                               Successors; Assignment. The Agreement will be
binding upon the parties and their respective successors and assigns. This
Agreement may not be assigned without the written consent of all parties, and
any attempted assignment in violation this Section 16 shall be null and void.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 

 

[NAME OF PLEDGOR]

 

 

By:

 

 

Name:

Title:

 

 

By:

 

 

Name:

Title:

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., STARWOOD PROPERTY MORTGAGE SUB-2-A,
L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

 

 

By:

 

 

Name:

Title:

 

 

[NAME OF CUSTODIAN]

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------

 

Exhibit A

 

[Starwood Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A,
L.L.C. and/or applicable pledge agent]

 

 

Date:

 

 

 

[Name of Custodian]

[Address]

Attn:

 

RE:         [Name of Pledgor]

 

NOTICE OF EXCLUSIVE CONTROL

 

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of January 27, 2014 (the “Control Agreement”) among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Accounts (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Accounts.

 

 

 

Very truly yours,

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.,
Starwood Property Mortgage Sub-2-A, L.L.C.
and/or applicable pledge agent]

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B



TO



CONTROL AGREEMENT

 

DATED                , 2010


AUTHORIZED PERSONS FOR [SECURED PARTY].

 

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A, L.L.C.
and/or applicable pledge agent]:

 

Name

 

Telephone/Fax Number

 

Signature

1.

 

1. Telephone:

 

1.

 

 

Facsimile:

 

 

2.

 

2. Telephone:

 

2.

 

 

Facsimile:

 

 

3.

 

3. Telephone:

 

3.

 

 

Facsimile:

 

 

4.

 

4. Telephone:

 

4.

 

 

Facsimile:

 

 

5.

 

5. Telephone:

 

5.

 

 

Facsimile:

 

 

 

Authorized by:

 

 

 

as authorized agent of [Starwood Property Mortgage Sub-2, L.L.C., Starwood
Property Mortgage Sub-2-A, L.L.C. and/or applicable pledge agent]

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

B-1

--------------------------------------------------------------------------------


 

FORM OF ACCOUNT CONTROL AGREEMENT
(Securities Account Only)

 

Account Control Agreement dated as of                              , 2010 (the
“Agreement”), among [Starwood Property Mortgage Sub-2, L.L.C., Starwood Property
Mortgage Sub-2-A, L.L.C. and/or applicable pledge agent] (“Secured Party”),
[identify underlying borrower] (“Pledgor”), and [identify custodian] (the
“Custodian”).

 

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

 

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Account and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

 

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

 

1.             Collateral Account. All Collateral shall be identified and
segregated on the Custodian’s books and records under the name “[Name of
Pledgor] for the benefit of [Starwood Property Mortgage Sub-2, L.L.C., Starwood
Property Mortgage Sub-2-A, L.L.C. and/or applicable pledge agent]” (the
“Collateral Account”). The Custodian shall treat all Collateral, including
without limitation cash, as financial assets under Article 8 of the Uniform
Commercial Code as in effect from time to time in The State of New York (the
“UCC”), and shall credit the Collateral to the Collateral Account. The Custodian
represents that the Collateral Account is a “securities account” (as defined in
Section 8-501(a) of the UCC).

 

2.             Account Control.

 

2.1          Security Interest. This Agreement is intended by Secured Party and
Pledgor to grant “control” of the Collateral Account to Secured Party for
purposes of perfection of Secured Party’s security interest in such Collateral
pursuant to Article 8 and Article 9 of the UCC, and the Custodian hereby
acknowledges that it has been advised of Pledgor’ s grant to Secured Party of a
security interest in the Collateral Account and all financial assets credited
thereto from time to time (collectively, the “Collateral”). Notwithstanding
anything to the contrary in this Agreement, the Custodian will at all times
comply with entitlement orders (within the meaning of Sections 8-102(a)(8) and
9-106 of the UCC) received from Secured Party with respect to the Collateral
Accounts, without further consent of the Pledgor or any other person.

 

2.2          Control by Pledgor. Unless and until the Custodian receives written
notice from Secured Party pursuant to Section 2.3 below instructing the
Custodian that Secured Party is exercising its right to exclusive control over
the Collateral Account, which notice is substantially in the form attached
hereto as Exhibit A (a “Notice of Exclusive Control”) the Custodian shall

 

--------------------------------------------------------------------------------


 

take all actions with respect to the Collateral in the Collateral Account upon
the joint instructions of Secured Party and Pledgor.

 

2.3            Control by Secured Party.

 

(i)              Secured Party agrees to provide the Custodian, in the form of
Exhibit B attached (as may be amended from time to time), the names and
signatures of authorized parties who may give notices, instructions, or
entitlement orders concerning the Collateral Account. Other means of notice or
instruction may be used provided that Secured Party and the Custodian agree to
appropriate security procedures. Upon receipt by the Custodian of a Notice of
Exclusive Control, the Custodian shall thereafter follow only the entitlement
orders of Secured Party with respect to the Collateral Account and shall comply
with any entitlement order (within the meaning of Sections 8-102(a)(8) and 9-106
of the UCC) received from Secured Party with respect thereto, without further
consent of Pledgor or any other person, and Custodian will not comply with
entitlement orders or instructions concerning the Collateral originated by
Pledgor without the prior written consent of Secured Party.

 

(ii)             The Custodian shall have no responsibility or liability to
Pledgor for complying with a Notice of Exclusive Control or complying with
entitlement orders originated by Secured Party concerning the Collateral
Account. The Custodian shall have no duty to investigate or make any
determination to verify the existence of an event of default or compliance by
either Secured Party or Pledgor with applicable law or the Security Agreement,
and the Custodian shall be fully protected in complying with a Notice of
Exclusive Control whether or not Pledgor may allege that no such event of
default or other like event exists.

 

3.             Distributions. The Custodian shall, without further action by
Pledgor or Secured Party, credit to Collateral Account all interest, dividends
and other income received by the Custodian on the Collateral as additional
Collateral.

 

4.             Release of Collateral; Release of Security Interest.

 

4.1          Release of Collateral. Subject to Section 2.3 hereof, Custodian
will release all, or any designated portion, of the Collateral held in the
Collateral Account as soon as reasonably practicable after receiving written
instructions or entitlement orders from Secured Party and Pledgor authorizing
such release.

 

4.2          Release of Security Interest. Secured Party agrees to notify the
Custodian promptly in writing when all obligations of Pledgor to Secured Party
secured by the Security Agreement have been fully paid and satisfied (and any
commitment of Secured Party to advance further amounts or credit thereunder has
been terminated) or Secured Party otherwise no longer claims any interest in the
Collateral in the Collateral Account, whichever is sooner; at which time the
Custodian shall have no further liabilities or responsibilities hereunder and
the Custodian’s obligations under this Agreement shall terminate.

 

2

--------------------------------------------------------------------------------


 

5.             Duties and Services of Custodian.

 

(i)              Custodian agrees that it is acting as a “securities
intermediary,” as defined in Section 8-102(a)(14) of the UCC, with respect to
the Collateral Account and the Collateral credited thereto.

 

(ii)             The Custodian shall have no duties, obligations,
responsibilities or liabilities with respect to the Collateral Account except as
and to the extent expressly set forth in this Agreement. The Custodian shall not
be liable or responsible for anything done or omitted to be done by it in good
faith and in the absence of bad faith, negligence or willful misconduct.

 

(iii)            Pledgor shall indemnify and hold the Custodian harmless with
regard to any losses or liabilities of the Custodian (including reasonable
attorneys’ fees) imposed on or incurred by the Custodian arising out of any
action or omission of the Custodian under this Agreement, except for any such
losses or liabilities caused by the bad faith, negligence or willful misconduct
of the Custodian.

 

6.             Force Majeure. The Custodian shall not be liable for delays,
errors or losses occurring by reason of circumstances beyond its control,
including, without limitation, acts of God, market disorder, terrorism,
insurrection, war, riots, failure of transportation or equipment, or failure of
vendors, communication or power supply. In no event shall the Custodian be
liable to any person for indirect, consequential or special damages, even if the
Custodian has been advised of the possibility or likelihood of such damages
(each, a “Force Majeure Event”); provided, however, that the Custodian shall
(i) make reasonably diligent efforts to mitigate the effects of any Force
Majeure Event and (ii) resume performance under this Agreement as soon as
reasonably possible after the cessation of such Force Majeure Event.

 

7.             Custodian Representations. The Custodian agrees and confirms, as
of the date hereof, and at all times until the termination of this Agreement,
that it has not entered into, and until the termination of this Agreement will
not enter into, any agreement with any other person or entity relating to the
Collateral or the Collateral Account under which it has agreed to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the UCC) or other
instructions of such other person or entity.

 

8.             Fees and Expenses of Custodian; Subordination of Security
Interest. Pledgor hereby agrees to pay and reimburse the Custodian for any
advances, fees, costs, expenses (including, without limitation, reasonable
attorneys’ fees and costs) and disbursements that may be paid or incurred by the
Custodian in connection with this Agreement or the arrangement contemplated
hereby. The Custodian agrees that any security interest, lien, encumbrance or
other right that the Custodian may have with respect to the Collateral or the
Collateral Account shall be subordinate to the security interest of Secured
Party therein.

 

9.             Notices. Any notice, instruction, entitlement order or other
instrument required to be given hereunder, or requests and demands to or upon
the respective parties hereto, shall be in writing and may be sent by hand, or
by facsimile transmission, email, telex, or overnight delivery by any recognized
delivery service, prepaid or, for termination of this Agreement only, by

 

3

--------------------------------------------------------------------------------


 

certified or registered mail, and addressed as follows, or to such other address
as any party may hereafter notify the other respective parties hereto in
writing:

 

If to Secured Party, then:

 

[Starwood Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A,
L.L.C. and/or applicable pledge agent]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

If to Pledgor, then:

 

[NAME OF PLEDGOR]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

If to Custodian, then:

 

[NAME OF CUSTODIAN]

[ADDRESS]

Attention:

Facsimile:

Telephone:

 

10.          Amendment. No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties hereto.

 

11.          Termination. This Agreement shall continue in effect until Secured
Party has notified the Custodian in writing that this Agreement is to be
terminated.

 

12.          Severability. In the event any provision of this Agreement is held
illegal, void or unenforceable, the remainder of this Agreement shall remain in
effect.

 

13.          Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section 5-
1401 of the New York General Obligations Law.

 

14.          Headings. Any headings appearing on this Agreement are for
convenience only and shall not affect the interpretation of any of the terms of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

15.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute one and the same Agreement.

 

16.          Successors; Assignment. The Agreement will be binding upon the
parties and their respective successors and assigns. This Agreement may not be
assigned without the written consent of all parties, and any attempted
assignment in violation this Section 16 shall be null and void.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 

 

[NAME OF PLEDGOR]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., STARWOOD PROPERTY MORTGAGE SUB-2-A,
L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

 

 

By:

 

 

Name:

Title:

 

 

[NAME OF CUSTODIAN]

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Starwood Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A,
L.L.C.
and/or applicable pledge agent]

 

Date:

 

 

 

 

[Name of Custodian]

[Address]

Attn:

 

RE:         [Name of Pledgor]

 

NOTICE OF EXCLUSIVE CONTROL

 

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of January 27, 2014 (the “Control Agreement”) among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Account (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Account.

 

 

 

Very truly yours,

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.,
Starwood Property Mortgage Sub-2-A, L.L.C.
and/or applicable pledge agent]

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B



TO

 

CONTROL AGREEMENT


DATED                          , 2010


AUTHORIZED PERSONS FOR [SECURED PARTY].

 

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub-2, L.L.C., Starwood Property Mortgage Sub-2-A, L.L.C.
and/or applicable pledge agent]:

 

Name

 

Telephone/Fax Number

 

Signature

1.

 

1. Telephone:

 

1.

 

 

Facsimile:

 

 

2.

 

2. Telephone:

 

2.

 

 

Facsimile:

 

 

3.

 

3. Telephone:

 

3.

 

 

Facsimile:

 

 

4.

 

4. Telephone:

 

4.

 

 

Facsimile:

 

 

5.

 

5. Telephone:

 

5.

 

 

Facsimile:

 

 

 

Authorized by:

 

 

 

as authorized agent of [Starwood Property Mortgage Sub-2, L.L.C., Starwood
Property Mortgage Sub-2-A, L.L.C. and/or applicable pledge agent]

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

 

FORM OF CONTROLLED ACCOUNT AGREEMENT



See Tabs 6 and 7.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTEE AGREEMENT



See Tab 5.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SERVICING AND SUB-SERVICING AGREEMENT



See Tab 22.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF FUTURE FUNDING CONFIRMATION

 

[    ] [  ], 20[  ]

 

Wells Fargo Bank, N.A.

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina 28202

 

Attention: Karen Whittlesey

 

 

Re:          Second Amended and Restated Master Repurchase and Securities
Contract dated as of January     , 2014 (the “Agreement”), between Starwood
Property Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Seller 2-A” and, together with Seller 2, the “Seller”), and
Wells Fargo Bank, N.A. (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Future Funding Confirmation (as this and other terms used but not
defined herein are defined in the Agreement) executed and delivered by [Seller
2] [Seller 2-A]and Buyer pursuant to Section 3.10 of the Agreement. [Seller 2]
[Seller 2-A]and Buyer hereby confirm and agree that as of the Future Funding
Date and upon the other terms specified below, Buyer shall advance funds to
Seller, or at the request of Seller, to the borrower identified below related to
the Purchased Assets identified below.

 

Seller (please select):

 

[Seller 2] [Seller 2-A]

 

 

 

Related Purchased Asset:

 

 

 

 

 

Market Value:

 

$

 

 

 

Applicable Percentage:

 

        %

 

 

 

Maximum Applicable Percentage:

 

        %

 

 

 

Purchased Asset Documents:

 

As described in Appendix 1 hereto

 

 

 

Future Funding Date:

 

[   ] [  ], 20[  ]

 

 

 

Outstanding principal balance prior to future advance:

 

$

 

--------------------------------------------------------------------------------


 

Future advance amount to Underlying Obligor:

 

$

 

 

 

Outstanding principal balance after future advance:

 

$

 

 

 

Purchase Price prior to Future Funding Amount:

 

$

 

 

 

Purchase Price after Future Funding Amount:

 

$

 

 

 

Future Funding Amount:

 

$

 

 

 

Borrower:

 

 

 

Seller hereby certifies as follows, on and as of the above Future Funding Date
with respect to the Purchased Asset described in this Confirmation:

 

1.              All of the conditions precedent in Section 3.10 of the Agreement
have been satisfied.

 

2.              Except as specified in Appendix 1 hereto, Seller will make all
of the representations and warranties contained in the Agreement (including
Schedule 1 to the Agreement as applicable to the Class of such Asset) that it
can make with respect to such Asset.

 

 

Seller:

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.]

 

 

 

[STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Buyer:

 

Acknowledged and Agreed:

 

Wells Fargo Bank, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Appendix 1
Exceptions to Representations and Warranties

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF CERTIFICATE OF RESPONSIBLE OFFICER OF
[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.] [STARWOOD PROPERTY
MORTGAGE SUB-2, L.L.C.]

 

January 27, 2014

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-160, 16th Floor

Charlotte, North Carolina 28202

 

Re:                             Second Amended and Restated Master Repurchase
and Securities Contract dated as of January 27, 2014, (the “Agreement”) among
Starwood Property Mortgage Sub-2, L.L.C. [(“Seller”)], Starwood Property
Mortgage Sub-2-A, L.L.C. [(“Seller”)] and Wells Fargo Bank, National Association
(“Buyer”)

 

Ladies and Gentlemen:

 

The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of Seller, certifies the following to Buyer on behalf of
Seller in accordance with Section 6.01(a) of the Agreement:

 

(b)             the representations and warranties contained in Article 7 of the
Agreement are true and correct on and as of the date of this certificate;

 

(c)             no Default or Event of Default exists or would result from the
execution or performance of the Agreement; and

 

(d)             there has occurred since August 6, 2010, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

All capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to them in the Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

RESPONSIBLE OFFICER:

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF CUSTODIAL AGREEMENT



See attached

 

--------------------------------------------------------------------------------

Execution Copy

 

 

 

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

among

 

WELLS FARGO BANK, N.A.,

as Buyer,

 

STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.,
STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.,
as Seller,

 

and

 

WELLS FARGO BANK, N.A.,
as Custodian

 

Dated as of February 28, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01

Defined Terms

 

2

Section 1.02

General Interpretative Principles

 

4

 

ARTICLE II

 

DELIVERY OF MORTGAGE ASSET FILE

 

Section 2.01

Delivery

 

4

 

ARTICLE III

 

ASSET SCHEDULE AND EXCEPTION REPORT; TRUST RECEIPT

 

Section 3.01

Asset Schedule and Exception Report; Trust Receipt

 

11

Section 3.02

Custodian

 

12

Section 3.03

Discrepancies

 

12

 

ARTICLE IV

 

OBLIGATIONS OF CUSTODIAN

 

Section 4.01

Custody

 

13

Section 4.02

Obligations

 

13

Section 4.03

Levy, Attachment and Other Court Orders

 

13

Section 4.04

Pledge or Rehypothecation

 

13

 

ARTICLE V

 

RELEASE OF MORTGAGE ASSET FILES

 

Section 5.01

Release of Documentation

 

14

Section 5.02

Release of Mortgage Asset File and Documentation

 

15

Section 5.03

Release to Third-Party

 

15

Section 5.04

Other Release

 

16

Section 5.05

Notification by Buyer

 

16

Section 5.06

Tracking

 

16

Section 5.07

Method of Shipment

 

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

FEES AND EXPENSES OF CUSTODIAN

 

Section 6.01

Fees

 

16

 

ARTICLE VII

 

REMOVAL OR RESIGNATION OF CUSTODIAN

 

Section 7.01

Resignation

 

17

Section 7.02

Removal and Discharge

 

17

Section 7.03

Successor

 

17

 

ARTICLE VIII

 

EXAMINATION OF FILES, BOOKS AND RECORDS

 

Section 8.01

Examination

 

18

 

ARTICLE IX

 

INSURANCE

 

Section 9.01

Insurance

 

18

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

Section 10.01

Custodian Representations and Warranties

 

19

Section 10.02

Seller Representations and Warranties

 

20

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01

No Adverse Interest

 

21

Section 11.02

Indemnification

 

21

Section 11.03

Reliance of Custodian

 

22

Section 11.04

Term of Agreement

 

23

Section 11.05

Notices

 

23

Section 11.06

Governing Law

 

24

Section 11.07

Authorized Representatives

 

24

Section 11.08

Amendment

 

24

Section 11.09

Cumulative Rights

 

24

 

ii

--------------------------------------------------------------------------------


 

Section 11.10

Assignment; Binding Upon Successors

 

24

Section 11.11

Entire Agreement; Severability

 

25

Section 11.12

Execution in Counterparts

 

25

Section 11.13

Tax Reports

 

25

Section 11.14

Assignment by Buyer

 

25

Section 11.15

SUBMISSION TO JURISDICTION; WAIVERS

 

25

Section 11.16

Confidentiality

 

26

Section 11.17

Effect of Amendment and Restatement

 

26

 

Annex 1

Form of Mortgage Asset File Checklist

 

 

Annex 2

Trust Receipt

 

 

Annex 3

[Reserved]

 

 

Annex 4

Review Procedures

 

 

Annex 5-A

Request For Release And Receipt

 

 

Annex 5-B

Form of Request For Release of Documents And Receipt

 

 

Annex 5-C

Request For Release

 

 

Annex 6

Authorized Representatives of Buyer

 

 

Annex 7

Authorized Representatives of Seller

 

 

Annex 8

Authorized Representatives of Custodian

 

 

Annex 9

Form of Lost Note Affidavit/Assignment of Mortgage

 

 

Annex 10

Form of Transmittal & Bailment Letter

 

 

Annex 11

Form of Bailee Agreement

 

 

 

iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

This AMENDED AND RESTATED CUSTODIAL AGREEMENT, dated as of February 28, 2011 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, this “Agreement”) is made by and among:

 

(i)                                     WELLS FARGO BANK, N.A., a national
banking association (including its successors in interest, “Buyer”)

 

(ii)                                  STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.,
a Delaware limited liability company (“Original Seller”), and STARWOOD PROPERTY
MORTGAGE SUB-2-A, L.L.C., a Delaware limited liability company (“New Seller”,
and together with Original Seller individually and collectively, including each
of their successors in interest, “Seller”); and

 

(iii)                               WELLS FARGO BANK, N.A., as custodian for
Buyer pursuant to this Agreement (in such capacity, including its successors in
interest and any successor Custodian as permitted hereunder, “Custodian”).

 

RECITALS

 

Original Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2010 (as amended, the “Original
Repurchase Agreement”), pursuant to which Buyer agreed, subject to the terms and
conditions of the Original Repurchase Agreement, that Buyer may from time to
time enter into one or more Transactions consisting of a purchase by Buyer from
Original Seller of certain Purchased Assets and the subsequent repurchase by
Original Seller from Buyer of such Purchased Assets.

 

Original Seller, Buyer and Custodian are parties to that certain Custodial
Agreement, dated as of August 6, 2010 (the “Original Custodial Agreement”),
providing for the appointment of Custodian as custodian thereunder.

 

Pursuant to that certain Amended and Restated Master Repurchase and Securities
Contract, dated as of the date hereof (as amended, restated, supplement or
otherwise modified from time to time, the “Repurchase Agreement”), among
Original Seller, New Seller and Buyer, Original Seller and Buyer have agreed to
amend and restate the Original Repurchase Agreement so as to join New Seller as
an additional Seller thereunder, jointly and severally with Original Seller.

 

It is a condition precedent to the effectiveness of the Repurchase Agreement
that the parties hereto execute and deliver this Agreement to amend and restate
the Original Custodial Agreement in its entirety and to provide for the
appointment of Custodian as custodian hereunder. Accordingly, the parties hereto
agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and defined in the Repurchase Agreement shall have the respective
meanings given them in the Repurchase Agreement, and the following terms shall
have the following meanings:

 

“Asset Detail Report”: A report generated in written or electronic format by
Custodian containing a list of the Purchased Assets held by it under this
Agreement from time to time.

 

“Asset Schedule and Exception Report”: With respect to any Mortgage Asset File,
(1) the Mortgage Asset Schedule; (2) an inventory report listing each of the
documents in the Mortgage Asset File being held by Custodian for the benefit of
Buyer in respect thereof; and (3) a list of codes identifying all Exceptions
related thereto. Each Asset Schedule and Exception Report shall set forth
(a) the Purchased Assets being sold to Buyer on any applicable Purchase Date as
well as the Purchased Assets previously sold to Buyer and held by Custodian
hereunder, (b) all Exceptions with respect thereto, with any updates thereto
from the time last delivered, (c) upon a Request for Release from Seller
pursuant to Section 5.03 hereof, shipping information, including airbill number
and name and address and (d) the number of days elapsed since the date of
shipment referred to in clause (c).

 

“Authorized Representative”: The meaning specified in Section 11.07 of this
Agreement.

 

“Bailee Agreement”: An agreement substantially in the form attached hereto as
Annex 11, delivered by Bailee to Buyer and Custodian with respect to each Wet
Mortgage Asset in accordance with the terms hereof and of Section 3.01 of the
Repurchase Agreement.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which banks in the State of New York (or state in which any of Seller, Custodian
or Buyer is located) is authorized or obligated by law or executive order to be
closed.

 

“Buyer”: The meaning specified in the preamble to this Agreement.

 

“Custodial Delivery Failure”: The meaning specified in Section 11.02(b).

 

“Custodian”: The meaning specified in the preamble to this Agreement.

 

“Electronic Transmission”: The delivery of information in an electronic format
acceptable to the applicable recipient thereof.

 

“Exception”: (i) With respect to any Purchased Asset, any variance from the
applicable delivery requirements of Section 2.01 hereof with respect to the
related Mortgage Asset File (giving effect to Seller’s right to deliver
certified copies in lieu of original documents in certain circumstances),
including any variance from the documents purported to be delivered in any
related Mortgage Asset File Checklist or (ii) any Mortgage Loan Document which
has

 

2

--------------------------------------------------------------------------------


 

been released from the possession of Custodian for a period in excess of twenty
(20) calendar days.

 

“Lost Note Affidavit”: The meaning specified in Section 11.02(b).

 

“Mortgage Asset Documents”: With respect to a Purchased Asset, the documents
comprising the Mortgage Asset File for such Purchased Asset.

 

“Mortgage Asset File”: As to each Purchased Asset, those documents listed in the
applicable subsection of Section 2.01 that are required to be delivered to
Custodian or which at any time come into the possession of Custodian.

 

“Mortgage Asset File Checklist”: As to each Purchased Asset, a document
checklist substantially in the form attached as Annex 1 hereto.

 

“Mortgage Asset Schedule”: With respect to any Mortgage Asset File, a list of
the related Purchased Assets, which list shall specify standard loan information
including the loan number, loan amount, and borrower name.

 

“Originator”: With respect to each Purchased Asset, the Person who originated or
issued, as applicable, such Purchased Asset.

 

“Participation Agreement”: With respect to any Junior Interest, Mezzanine
Participation Interest or Senior Interest, the participation agreement or
similar agreement under which such Junior Interest, Mezzanine Participation
Interest or Senior Interest was created, if any.

 

“Pledge Agreement”: With respect to any Mezzanine Loan, any pledge agreement or
similar instrument, creating in favor of Seller a security interest in all of
the Capital Stock of the borrower under such Mezzanine Loan.

 

“Pledged Stock”: The Capital Stock of the borrower under a Mezzanine Loan in
which Seller has a security interest pursuant to the related Pledge Agreement.

 

“Repurchase Agreement”: The meaning specified in the Recitals.

 

“Request for Release”: A request of Seller in the form of Annex 5-C hereto.

 

“Request for Release and Receipt”: A request of Seller in the form of Annex 5-A
hereto.

 

“Request for Release of Documents and Receipt”: A request of Seller in the form
of Annex 5-B hereto.

 

“Review Procedures”: The procedures set forth on Annex 4 hereto.

 

“Security Agreement”: With respect to any Purchased Asset, any security
agreement, chattel mortgage or equivalent instrument, whether contained in the
related Mortgage

 

3

--------------------------------------------------------------------------------


 

or executed separately, creating in favor of the holder of such Mortgage a
security interest in the personal property constituting security for repayment
of such Purchased Asset.

 

“Transmittal Letter” shall mean the Transmittal and Bailment Letter in the form
of Annex 10 hereto.

 

“Trust Receipt”: A trust receipt in the form annexed hereto as Annex 2 delivered
to Buyer by Custodian covering all of the Purchased Assets subject to this
Agreement from time to time, as reflected on the Asset Schedule and Exception
Report attached thereto in accordance with Section 3.02.

 

“UCC”: The Uniform Commercial Code in effect in the applicable jurisdiction.

 

Section 1.02 General Interpretative Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

(a)                                 the terms defined in this Agreement include
the plural as well as the singular, and the use of any gender herein shall be
deemed to include the other gender;

 

(b)                                 accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as in effect from time to time;

 

(c)                                  references herein to “Articles”,
“Sections”, “Subsections”, “Paragraphs”, and other Subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

(d)                                 reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions;

 

(e)                                  the words “herein”, “hereof’, “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular provision

 

(f)                                   the term “include” or “including” shall
mean without limitation by reason of enumeration; and

 

(g)                                  the headings in this Agreement are solely
for convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

ARTICLE II

 

DELIVERY OF MORTGAGE ASSET FILE

 

Section 2.01 Delivery. With respect to each Purchased Asset proposed to be
purchased under the Repurchase Agreement, Seller shall deliver to Custodian, in
accordance with the required delivery times set forth in Section 3.01 hereof,
the following documents, as

 

4

--------------------------------------------------------------------------------


 

applicable to the respective Class of such Purchased Asset, each of which
documents shall be identified in the related Mortgage Asset File Checklist
delivered in advance to Custodian:

 

(a)                                 With respect to each Whole Loan

 

(i)                                     the original executed Mortgage Note
relating to such Whole Loan, which Mortgage Note shall (A) be endorsed (either
on the face thereof or pursuant to a separate allonge) by the most recent
endorsee prior to Seller, without recourse, to the order of Seller and further
reflect a complete, unbroken chain of endorsement from the related Originator to
Seller and (B) be accompanied by a separate allonge pursuant to which Seller has
endorsed such Mortgage Note, without recourse, in blank;

 

(ii)                                  true and correct copies of each Mortgage,
each with evidence of recording, as well as any related loan agreement,
intercreditor agreement, co-lender agreement, environmental indemnity agreement,
guarantee agreement, letter of credit, lockbox agreement, cash management
agreement, construction contract (if any) and all other material documents
(including, without limitation, opinions of counsel) or agreements, relating to
such Whole Loan or affecting the rights (including, without limitation, the
security interests) of any holder thereof;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the related Purchase Date in respect of the Mortgage Note or any document or
agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

 

(v)                                 copies of all UCC financing statements filed
in respect of such Whole Loan prior to the related Purchase Date, including all
amendments and assignments related thereto, if any, in each case with evidence
of filing in the applicable jurisdiction indicated thereon;

 

(vi)                              an original assignment of each UCC financing
statement filed in respect of such Whole Loan prepared in blank, in form
suitable for filing;

 

(vii)                           the related original omnibus assignment, if any,
executed in blank;

 

(viii)                        a copy of the related lender’s title insurance
policy (provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked-up” commitment for title insurance marked
as binding and countersigned or evidenced as binding by an escrow letter or
closing instructions);

 

(ix)                              a copy of a survey of the related Underlying
Mortgaged Property, together with the surveyor’s certificate thereon;

 

5

--------------------------------------------------------------------------------


 

(x)                                 a copy of any power of attorney relating to
such Whole Loan;

 

(xi)                              a copy of any Ground Lease and/or Ground Lease
estoppels relating to the related Underlying Mortgaged Property;

 

(xii)                           any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xiii)                        any additional documents required to be added to
the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

(b)                                 With respect to each Junior Interest and
each Senior Interest:

 

(i)                                     the original executed Junior Interest
Note or Senior Interest Note relating to such interest, which Junior Interest
Note or Senior Interest Note shall (A) with respect to any promissory note, be
endorsed (either on the face thereof or pursuant to a separate allonge) by the
most recent endorsee prior to Seller, without recourse, to the order of Seller
and further reflect a complete, unbroken chain of endorsement from the related
Originator to Seller and be accompanied by a separate allonge pursuant to which
Seller has endorsed such Junior Interest Note or Senior Interest Note, without
recourse, in blank or (B) with respect to any participation interest, endorsed
by the most recent endorsee prior to Seller, without recourse, to the order of
Seller and further reflect a complete, unbroken chain of endorsement from the
original participation holder to Seller and be endorsed by Seller, without
recourse, in blank;

 

(ii)                                  true and correct copies of the related
intercreditor agreement, if any, and all other material documents (including,
without limitation, opinions of counsel) or agreements relating to the creation
or issuance of such Junior Interest or Senior Interest or affecting the rights
(including, without limitation, the security interests) of any holder thereof,
if any;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the Purchase Date in respect of such Junior Interest or Senior Interest or
any document or agreement referred to in clause (ii) above, in each case, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is recordable, with evidence of recording thereon (unless the
particular item has not been returned from the applicable recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

 

(v)                                 copies of all UCC financing statements, if
any, filed in respect of such Junior Interest or Senior Interest prior to the
related Purchase Date, including all amendments and assignments related thereto,
if any, in each case with evidence of filing in the applicable jurisdiction
indicated thereon;

 

6

--------------------------------------------------------------------------------


 

(vi)                              if applicable, an original assignment of each
UCC financing statement filed in respect of such Junior Interest or Senior
Interest, prepared in blank, in form suitable for filing;

 

(vii)                           the related original omnibus assignment, if any,
executed in blank;

 

(viii)                        a copy of the related lender’s title insurance
policy (provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked-up” commitment for title insurance marked
as binding and countersigned or evidenced as binding by an escrow letter or
closing instructions);

 

(ix)                              a survey of the related Underlying Mortgaged
Property, together with the surveyor’s certificate thereon, to the extent in
Seller’s possession;

 

(x)                                 if applicable, a copy of any power of
attorney relating to such Junior Interest or Senior Interest;

 

(xi)                              a copy of any Ground Lease and/or Ground Lease
estoppels relating to the related Underlying Mortgaged Property;

 

(xii)                           any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xiii)                        any additional documents required to be added to
the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

(c)                                  With respect to each Mezzanine Loan:

 

(i)                                     the original executed Mezzanine Note
relating to such Mezzanine Loan, which Mezzanine Note shall (A) be endorsed
(either on the face thereof or pursuant to a separate allonge) by the most
recent endorsee prior to the applicable Seller, without recourse, to the order
of such Seller and further reflect a complete, unbroken chain of endorsement
from the related Originator to such Seller and (B) be accompanied by a separate
allonge pursuant to which such Seller has endorsed such Note, without recourse,
in blank;

 

(ii)                                  true and correct copies of the related
intercreditor agreement and the related Pledge Agreement and all other material
documents (including, without limitation, opinions of counsel) or agreements
relating to such Mezzanine Loan or affecting the rights (including, without
limitation, the security interests) of any holder thereof;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the related Purchase Date in respect of such Mezzanine Note or any document
or agreement referred to in clause (ii) above, in each case, if the document or
agreement being assigned, assumed, modified, consolidated or extended is
recordable, with evidence of recording thereon (unless the particular item has
not been returned from the applicable recording office);

 

7

--------------------------------------------------------------------------------


 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by the applicable
Seller;

 

(v)                                 each original certificate, if any,
representing the related Pledged Stock, together with an undated stock power
covering each such certificate, duly executed in blank;

 

(vi)                              copies of all UCC financing statements filed
in respect of such Mezzanine Loan prior to the related Purchase Date, including
all amendments and assignments related thereto, if any, in each case with
evidence of filing in the applicable jurisdiction indicated thereon;

 

(vii)                           an original assignment of each UCC financing
statement filed in respect of such Mezzanine Loan, prepared in blank, in form
suitable for filing;

 

(viii)                        the related original omnibus assignment, if any,
executed in blank;

 

(ix)                              the original Eagle 9 insurance policy
(provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked up” commitment marked as binding and
countersigned or evidenced as binding by an escrow letter or closing
instructions), if any, together with a mezzanine endorsement, if any, and date
down to owner’s policy, if any;

 

(x)                                 any additional documents identified on the
related Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xi)                              any additional documents required to be added
to the related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

(d)                                 With respect to each Mezzanine Participation
Interest:

 

(i)                                     the original executed Mezzanine
Participation Certificate related to such Mezzanine Participation Interest,
endorsed by the most recent endorsee prior to Seller, without recourse, to the
order of Seller and further reflecting a complete, unbroken chain of endorsement
from the original participation holder to Seller and be endorsed by Seller,
without recourse, in blank;

 

(ii)                                  true and correct copies of all other
material documents (including, without limitation, opinions of counsel) or
agreements relating to the creation or issuance of such Mezzanine Participation
Interest or affecting the rights (including, without limitation, the security
interests) of any holder thereof;

 

(iii)                               as applicable, true and correct copies of
any assignment, assumption, modification, consolidation or extension made prior
to the Purchase Date in respect of such Mezzanine Participation Certificate or
any document or agreement referred to in clause (ii) above, in each case, if the
document or agreement being assigned, assumed,

 

8

--------------------------------------------------------------------------------


 

modified, consolidated or extended is recordable, with evidence of recording
thereon (unless the particular item has not been returned from the applicable
recording office);

 

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (ii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by the Seller;

 

(v)                                 copies of all UCC financing statements filed
in respect of such Mezzanine Participation Interest prior to the related
Purchase Date, if any, including all amendments and assignments related thereto,
if any, in each case with evidence of filing in the applicable jurisdiction
indicated thereon;

 

(vi)                              an original assignment of each UCC financing
statement filed in respect of such Mezzanine Participation Interest, if any,
prepared in blank, in form suitable for filing;

 

(vii)                           the related original omnibus assignment, if any,
executed in blank;

 

(viii)                        a copy of the related lender’s title insurance
policy (provided that any Exception to this item shall note whether the related
Mortgage Asset File includes a “marked-up” commitment for title insurance marked
as binding and countersigned or evidenced as binding by an escrow letter or
closing instructions);

 

(ix)                              a copy of a survey, if applicable, of the
related Underlying Mortgaged Property, together with the surveyor’s certificate
thereon;

 

(x)                                 a copy of any power of attorney relating to
such Mezzanine Participation Interest;

 

(xi)                              a copy of any Ground Lease and/or Ground Lease
estoppels relating to the related Underlying Mortgaged Property;

 

(xii)                           a copy of each Release Letter relating to such
Mezzanine Participation Interest;

 

(xiii)                        any additional documents identified on the related
Mortgage Asset File Checklist delivered to Custodian in accordance with
Section 3.01(a) hereof; and

 

(xiv)                       any additional documents required to be added to the
related Mortgage Asset File pursuant to this Agreement or the Repurchase
Agreement.

 

To the extent required to be recorded, the original assignments required to be
delivered pursuant to Section 2.01(a) — (d) above may be in the form of one or
more instruments in recordable form in any applicable filing offices. Each of
the documents referred to in Section 2.01(a) — (d) shall be executed, as
applicable, by all relevant Persons.

 

9

--------------------------------------------------------------------------------


 

(e)                                  With respect to each Mortgage Asset File:

 

(i)                                     From time to time, Seller shall forward
to Custodian additional original documents or additional documents evidencing
any assumption, modification, consolidation or extension of the related
Purchased Asset approved by Seller, in accordance with the terms of the
Repurchase Agreement, and upon receipt of any such other documents, Custodian
shall hold such other documents as Buyer shall request from time to time.

 

(ii)                                  With respect to any Mortgage Asset File,
if Seller cannot deliver, or cause to be delivered, any of the documents and/or
instruments required to be delivered to Custodian pursuant to Section 2.01(a) -
(d) of this Agreement at the time they are required to be delivered, solely
because of a delay caused by the public recording office where such document or
instrument has been delivered for recordation, the delivery requirements set
forth in the Repurchase Agreement and Section 2 of this Agreement shall be
deemed to have been satisfied as to such non-delivered document or instrument if
an unrecorded copy of such non-delivered document or instrument (certified by
Seller to be a true and complete copy of the original thereof submitted for
recording) is delivered to Custodian on or before the date on which such
original is required to be delivered, and either the original of such
non-delivered document or instrument, or a photocopy thereof, with evidence of
recording thereon, is delivered to Custodian within ninety (90) days of the
related Purchase Date.

 

(iii)                               Any additional documentation delivered to
Custodian pursuant to this Section 2.01(d) shall be preceded or accompanied by a
Mortgage Asset File Checklist duly completed by Seller. Within three
(3) Business Days after receipt by Custodian of any such additional
documentation, Custodian shall deliver to Buyer, with a copy to Seller, an
updated Asset Schedule and Exception Report with respect to the related
Purchased Assets.

 

(f)                                   With respect to each Wet Mortgage Asset:

 

(i)                                     Pursuant to Section 3.01(h) of the
Repurchase Agreement, with respect to each Wet Mortgage Asset, Seller shall
cause Bailee, by not later than 12:00 p.m. noon (New York City time) on the
related Purchase Date for each such Wet Mortgage Asset, to send to Custodian and
Buyer, via Electronic Transmission, a signed PDF copy of the Bailee Agreement.

 

(ii)                                  No later than five (5) Business Days
following the applicable Purchase Date, for any Wet Mortgage Asset, Seller shall
deliver, or cause Bailee to deliver, to Custodian the Mortgage Asset File with
respect to such Wet Mortgage Asset.

 

10

--------------------------------------------------------------------------------

 

ARTICLE III

 

ASSET SCHEDULE AND EXCEPTION REPORT; TRUST RECEIPT

 

Section 3.01 Asset Schedule and Exception Report; Trust Receipt.

 

(a)                                 On or before the Business Day prior to
delivery to Custodian or Bailee, as applicable, of any Mortgage Asset Documents,
Seller shall deliver to Custodian, via Electronic Transmission, the related
Mortgage Asset File Checklist and Mortgage Asset Schedule. In the case of any
Transaction that is not a Wet Funding, Seller shall deliver the Mortgage Asset
Documents to Custodian one (1) Business Day prior to the Purchase Date. In the
case of any Transaction that is a Wet Funding, Seller shall (i) no later than
12:00 noon (New York City time) on the Purchase Date, deliver or cause Bailee to
deliver to Custodian and Buyer by Electronic Transmission, PDF copies of the
Mortgage Asset Documents and (ii) deliver or cause Bailee to deliver the
original Mortgage Asset Documents to Custodian no later than 5:00 p.m., New York
City time, on the fifth (5th) Business Days after the Purchase Date in
accordance with Section 2.01(f)(ii) above. In the event Custodian has not
received all documents required to be delivered pursuant to
Section 2.01(f)(ii) with respect to a Wet Mortgage Asset on or before the fifth
(5th) Business Day after the Purchase Date, Custodian shall immediately notify
Buyer and Seller by Electronic Transmission.

 

(b)                                 Custodian shall deliver to Buyer, no later
than 2:00 p.m. New York City time, on each Purchase Date, with a copy to Seller,
a Trust Receipt in respect of all Purchased Assets (including Wet Mortgage
Assets) sold to Buyer on such Purchase Date and any prior Purchase Date and held
by Custodian hereunder, and shall deliver to Buyer (i) no later than 2:00 p.m.
New York City time, on each Purchase Date, an Asset Schedule and Exception
Report for Purchased Assets which are not Wet Mortgage Assets, and (ii) no later
than 1:00 p.m. New York City time, on or before the tenth (10th) Business Day
after the Purchase Date, an Asset Schedule and Exception Report for Purchased
Assets which are Wet Mortgage Assets. Each Asset Schedule and Exception Report
shall supersede and cancel the Asset Schedule and Exception Report previously
delivered by Custodian to Buyer hereunder, and shall replace the then existing
Asset Schedule and Exception Report and detailed listing of Wet Mortgage Assets
to be attached to the Trust Receipt.

 

(c)                                  The delivery of each Asset Schedule and
Exception Report to Buyer shall be Custodian’s representation that, other than
the Exceptions listed as part of the Exception Report: (i) all documents
required to be delivered in respect of each Purchased Asset pursuant to
Article II of this Agreement have been delivered and are in the possession of
Custodian as part of the Mortgage Asset File for such Purchased Asset,
(ii) Custodian is holding each Purchased Asset identified on the Asset Schedule
and Exception Report, pursuant to this Agreement, as the bailee of and custodian
for Buyer and/or its designees and (iii) all such documents have been reviewed
by Custodian and (A) appear on their face to be regular (handwritten additions,
changes or corrections shall not constitute irregularities if initialed by
Seller), (B) have been executed, (C) relate to such Purchased Asset and
(iv) satisfy the requirements set forth in Section  2.01 of this Agreement and
the Review Procedures set forth in Annex 4 attached hereto. In no event shall
Custodian list any Purchased Asset on an Asset Schedule and Exception Report if
Custodian has not yet reviewed the related Mortgage Asset File.

 

11

--------------------------------------------------------------------------------


 

(d)                                 During the term of this Agreement, Custodian
shall forward to Buyer, with a copy to Seller and the respective Servicers and
such other parties (not to exceed three) as may be designated in writing by
Buyer or Seller, an Asset Detail Report (or an update of any such Asset Detail
Report previously requested and delivered hereunder) for each Purchased Asset
subject to this Agreement and an updated or amended Asset Schedule and Exception
Report (or an update of any such Asset Schedule and Exception Report previously
requested and delivered hereunder) setting forth the Exceptions for any
individual Purchased Asset, any group of Purchased Assets or for all of the
Purchased Assets, as the case may be, for which Custodian holds a Mortgage Asset
File pursuant to this Agreement (i) on the 10th day of each month, or if such
day is not a Business Day, the next succeeding Business Day, and (ii) promptly
upon written request of Buyer.

 

(e)                                  Upon Custodian’s receipt of written
direction of Buyer, Custodian shall promptly submit for recording and/or filing
any assignments, instruments of transfer or other documents with respect to the
related Purchased Asset. Seller shall be responsible for all reasonable
out-of-pocket costs and expenses of Custodian associated with recording and/or
filing of any such assignments, instruments of transfer or other documents with
respect to the related Purchased Asset; provided, however, that if an Event of
Default does not exist as of the date of any such recording and/or filing, Buyer
shall be responsible for such costs and expenses.

 

(f)                                   In connection with a financing arrangement
described in Section 4.04 of this Agreement and upon Custodian’s receipt of
written direction of Buyer and the prior surrender by Buyer of the original
Trust Receipt, Custodian shall deliver to Buyer a new Trust Receipt.

 

Section 3.02 Custodian. Custodian has no duty or obligation to inspect, review
or examine any of the documents, instruments, certificates or other papers
relating to the Purchased Assets delivered to it to determine that the same are
valid, legal, effective, genuine, binding, enforceable, sufficient or
appropriate for the represented purpose or that they are other than what they
purport to be on their face. Furthermore, Custodian shall not have any
responsibility for determining whether the text of any assignment or endorsement
is in proper or recordable form, whether the requisite recording of any document
is in accordance with the requirements of any applicable jurisdiction or whether
a blanket assignment is permitted in any applicable jurisdiction. Custodian
shall hold any letter of credit in a custodial capacity only and shall have no
obligation to maintain, extend the term of, enforce or otherwise pursue any
rights under such letter of credit. The Exceptions shall be set forth with
particularity in the Asset Schedule and Exception Report, especially as regards
the nature of the defective or missing document or the lack of evidence of
recordation.

 

Section 3.03 Discrepancies. Notwithstanding anything to the contrary set forth
herein, in the event that the Asset Schedule and Exception Report attached to
the Trust Receipt is different from the most recently delivered Asset Schedule
and Exception Report, then the most recently delivered Asset Schedule and
Exception Report shall control and be binding upon the parties hereto.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

 

OBLIGATIONS OF CUSTODIAN

 

Section 4.01 Custody. Custodian shall maintain continuous custody of all items
constituting the Mortgage Asset Files in secure facilities in accordance with
customary standards for such custody and shall reflect in its records the
interest of Buyer therein. Each Mortgage Note (and Assignment of Mortgage) shall
be maintained in fire resistant facilities.

 

Section 4.02 Obligations. With respect to the documents constituting each
Mortgage Asset File held pursuant to this Agreement, Custodian shall (i) act
exclusively as the bailee of, and custodian for, Buyer, (ii) hold all documents
constituting such Mortgage Asset File received by it for the exclusive use and
benefit of Buyer, and (iii) make disposition thereof only in accordance with the
terms of this Agreement and the Buyer’s written instructions; provided, however,
that in the event of a conflict between the terms of this Agreement and the
written instructions of Buyer, Buyer’s written instructions shall control with
respect to Custodian and the actions of Custodian, but as between Buyer and
Seller, the Repurchase Agreement shall govern and control.

 

Section 4.03 Levy, Attachment and Other Court Orders. In the event that
(i) Seller, Buyer or Custodian shall be served by a third party with any type of
levy, attachment, writ or court order with respect to any Mortgage Asset File or
any document included within a Mortgage Asset File or (ii) a third party shall
institute any court proceeding by which any Mortgage Asset File or a document
included within a Mortgage Asset File shall be required to be delivered
otherwise than in accordance with the provisions of this Agreement, the party
receiving such service shall promptly deliver or cause to be delivered to the
other parties to this Agreement copies of all court papers, orders, documents
and other materials concerning such proceedings. Custodian shall, to the extent
permitted by law, continue to hold and maintain all the Mortgage Asset Files
that are the subject of such proceedings pending a final, nonappealable order of
a court of competent jurisdiction permitting or directing disposition thereof.
Upon final determination of such court, Custodian shall dispose of such Mortgage
Asset File or any document included within such Mortgage Asset File as directed
by Buyer in a written communication to Custodian (with a copy to Seller) which
shall give a direction consistent with such determination. Expenses of Custodian
incurred as a result of such proceedings shall be borne by Seller other than to
the extent such proceeding, levy, attachment, writ or court order was the result
of (i) a Financing Arrangement (as hereinafter defined) in which case the Buyer
shall bear the cost of such expenses, or (ii) the result of the gross negligence
or willful misconduct of Custodian, in which case the Custodian shall bear the
cost of such expenses.

 

Section 4.04 Pledge or Rehypothecation. Each of Seller, Buyer and Custodian
acknowledge and agree that Buyer may, subject to the terms and conditions of the
Repurchase Agreement, finance one or more of the Purchased Assets that are held
by Custodian pursuant to the terms of this Agreement by entering into financing
arrangement or arrangements with respect to any such Purchased Assets pursuant
to which Buyer shall sell, pledge, enter into a repurchase transaction or grant
a security interest in, or otherwise rehypothecate one or more of the Purchased
Assets (each, a “Financing Arrangement”); provided, however, that any such
Financing Arrangement shall be expressly subject to Section 18.09 of the
Repurchase

 

13

--------------------------------------------------------------------------------


 

Agreement. In connection with any Financing Arrangement that so provides, Buyer
may cause Custodian to issue Trust Receipts in the name of the financing party.
The financing party shall accede to the rights and obligations hereunder of
“Buyer” solely with respect to the Purchased Asset identified in such Trust
Receipt, and, thereafter, all applicable references to Buyer herein shall be
deemed to include its assignee or designee provided, however, that if the Trust
Receipt is issued in the name of any person other than Buyer or its affiliates,
then such holder and Custodian shall enter into a new custodial arrangement with
respect to such Mortgage Asset promptly and in no event later than ninety (90)
days following the date on which the Trust Receipt is re-issued; and provided,
further, that if the holder and Custodian fail to agree on the terms of such
replacement arrangement within such time, Custodian shall have the right to
terminate the Agreement with respect to such Mortgage Asset and to release such
Mortgage Asset and the related Mortgage Asset File in accordance with the
written instructions of Buyer (with a copy to Seller) and such Mortgage Asset
shall no longer be subject to this Agreement.

 

ARTICLE V

 

RELEASE OF MORTGAGE ASSET FILES

 

Section 5.01 Release of Documentation. From time to time until Custodian
receives written notice from Buyer, which notice shall be given by Buyer only
following the occurrence of a Default or an Event of Default and shall remain in
effect until such time as Buyer delivers further notice to Custodian that the
Default or Event of Default has been cured by Seller pursuant to the terms and
provisions of the Repurchase Agreement, Custodian is hereby authorized upon
receipt of written request of Seller, to release one or more Mortgage Asset
Documents relating to the Purchased Assets in the possession of Custodian to
Seller or its designee, for the purpose of correcting documentary deficiencies
relating thereto against a Request for Release and Receipt executed by Seller in
the form of Annex 5-A hereto. The preceding sentence authorizing release to
Seller, or its designee, of Custodian’s Mortgage Asset Files shall be operative
only to the extent that at any time Custodian shall not have released to Seller
or its designee pursuant to this Section 5.01 or Section 5.02, five (5) or more
Mortgage Asset Files pertaining to Purchased Assets at the time being held by
Custodian on behalf of Buyer. Custodian shall promptly notify Buyer that it has
released any Mortgage Asset Document to Seller or its designee. Seller or its
designee shall hold each Mortgage Asset Document delivered to it pursuant to
this Section 5.01 as bailee for Buyer. Seller or its designee shall return to
Custodian each Mortgage Asset Document previously released from Custodian’s
Mortgage Asset File within twenty (20) calendar days of receipt thereof, or such
additional period of time as Buyer deems, in its sole and absolute discretion,
necessary for Seller to accomplish the matters for which such Mortgage Asset
Document was released. Seller hereby further covenants to Buyer and Custodian
that any such request by Seller for release of a Mortgage Asset Document
pursuant to this Section 5.01 shall be solely for the purposes set forth in the
Request for Release and that Seller has requested such release in compliance
with all terms and conditions of such release set forth herein and in the
Repurchase Agreement. Notwithstanding anything to the contrary contained in the
foregoing, Mortgage Notes shall be released only for the purpose of (i) ultimate
sale or exchange or (ii) presentation, collection, foreclosure of the related
Mortgage (solely to the extent permitted under the Repurchase Agreement),
renewal or registration of transfer.

 

14

--------------------------------------------------------------------------------


 

Section 5.02 Release of Mortgage Asset File and Documentation. From time to time
until Custodian receives written notice from Buyer, which notice shall be given
by Buyer only following the occurrence of a Default or an Event of Default (such
notice from Buyer to remain in effect until such time as Buyer delivers further
notice to Custodian that the Default or Event of Default has been cured by
Seller pursuant to the terms and provisions of the Repurchase Agreement), and as
appropriate for the servicing of any of the Purchased Assets, Custodian shall,
upon written receipt from Seller or its designee of a Request for Release of
Documents and Receipt in the form of Annex 5-B hereto, release to the
Sub-Servicer the Mortgage Asset Documents set forth in such request relating to
Purchased Assets in the possession of Custodian. The preceding sentence
authorizing release to the Sub-Servicer of Custodian’s Mortgage Asset Files
shall be operative only to the extent that at any time Custodian shall not have
released to Seller or its designee pursuant to Section 5.01 or this
Section 5.02, five (5) or more Mortgage Asset Files pertaining to Purchased
Assets at the time being held by Custodian on behalf of Buyer. Seller shall
cause the Sub-Servicer to hold each Mortgage Asset Document delivered to it
pursuant to this Section 5.02 as bailee for Buyer. Seller shall cause
Sub-Servicer to return to Custodian each Mortgage Asset Document previously
released from Custodian’s Mortgage Asset File within twenty (20) calendar days
of receipt thereof, or such additional period of time as Buyer deems, in its
sole and absolute discretion, necessary for Seller to accomplish the matters for
which such Mortgage Asset Mortgage Asset Document was released. Seller hereby
further covenants to Buyer and Custodian that any such request by Seller or its
designee for release of a Mortgage Asset Mortgage Asset Document pursuant to
this Section 5.02 shall be solely for the purposes of servicing of any of the
Purchased Assets to which such Mortgage Asset Mortgage Asset Document relates.
Notwithstanding anything to the contrary contained in the foregoing, Mortgage
Notes shall be released only for the purpose of (i) ultimate sale or exchange or
(ii) presentation, collection, foreclosure of the related Mortgage (solely to
the extent permitted under the Repurchase Agreement), renewal or registration of
transfer.

 

Section 5.03 Release to Third-Party. (a) From time to time Custodian is hereby
authorized, upon receipt of written request of Seller, to release one or more
Mortgage Asset Documents in the possession of Custodian to a third-party
purchaser of the related Purchased Asset(s) for the purpose of resale thereof
against a Request for Release executed by Seller, which must be acknowledged by
Buyer in the form of Annex 5-C hereto. Buyer shall have no obligation to
acknowledge any such Request for Release until such time as the Default or Event
of Default has been cured to Buyer’s satisfaction, as determined in Buyer’s sole
and absolute discretion. On such Request for Release, Seller shall indicate the
Purchased Asset(s) to be sold, the purchase price for such Purchased Asset
anticipated to be received, the name and address of the third party purchaser,
the preferred method of delivery, and the date of desired delivery. If such
Purchased Asset is not sold within thirty (30) calendar days, Seller or its
designee shall return to Custodian the Mortgage Asset Document(s) previously
released from Custodian’s Mortgage Asset File immediately after the expiration
of such thirty-day period.

 

(b)                                 Any transmittal of documentation for
Purchased Assets in the possession of Custodian in connection with the sale
thereof to a third-party purchaser or the shipment to a custodian or trustee in
connection with the formation of a mortgage pool supporting a mortgage backed
security (an “MBS”) will be under cover of a transmittal letter substantially in
the form attached as Annex 5-C hereto, duly completed by Custodian and executed
by Custodian.

 

15

--------------------------------------------------------------------------------


 

Promptly upon (x) the remittance by Seller to Buyer of the full Repurchase Price
of the Purchased Asset or (y) the issuance of such MBS, Buyer shall notify
Custodian thereof.

 

Section 5.04 Other Release. So long as no Default or Event of Default has
occurred and is continuing, Custodian and Buyer shall take such steps as they
may reasonably be directed from time to time by Seller in writing, which Seller
deems necessary and appropriate, to transfer promptly and deliver to Seller any
Mortgage Asset File in the possession of Custodian relating to any Purchased
Asset which was previously a Purchased Asset but which Seller, with the written
consent of Buyer, has notified Custodian has ceased to be a Purchased Asset or
the release of which would not cause Seller to violate any provision of
Article III of the Repurchase Agreement. In furtherance of the foregoing, upon
receipt of a Request For Release and Receipt from Seller in the form of Annex
5-A hereto, which must be acknowledged by Buyer, Custodian shall release to
Seller the requested Mortgage Asset Files.

 

Section 5.05 Notification by Buyer. Following notification by Buyer (which may
be by facsimile) to Custodian (and receipt of such notification by Custodian)
that a Default or an Event of Default has occurred and is continuing, Custodian
shall not release, or incur any liability to Seller or any other Person for
refusing to release, any item relating to a Purchased Asset to Seller or any
other Person without the express prior written consent and at the direction of
Buyer.

 

Section 5.06 Tracking. Custodian shall track the period of time that has elapsed
for any release of Purchased Assets under Sections 5.01, 5.02, 5.03 and 5.04  of
this Agreement and shall report such information to Buyer in the same manner and
at the same time as Custodian provides an Asset Schedule and Exception Report.

 

Section 5.07 Method of Shipment. Prior to any shipment of Mortgage Asset Files
hereunder, Seller shall deliver to Custodian written instructions as to the
method of shipment and shippers(s) Custodian is to utilize in connection with
the transmission of Mortgage Asset Files in the performance of Custodian’s
duties hereunder. Seller shall arrange for the provision of such services at its
sole cost and expense (or, at Custodian’s option, reimburse Custodian for all
costs and expenses incurred by Custodian consistent with the instructions) and
will maintain such insurance against loss or damage to Mortgage Asset Files or
other loan documents as Buyer deems reasonably appropriate. Without limiting the
generality of the provisions of Section 11.02, it is expressly agreed that
Custodian shall have no liability for any losses or damages to Seller arising
out of actions of Custodian consistent with the instructions of Seller. In the
event Custodian does not receive such written instructions, Custodian shall be
authorized to utilize any nationally recognized courier service.

 

ARTICLE VI

 

FEES AND EXPENSES OF CUSTODIAN

 

Section 6.01 Fees. Custodian shall charge such fees for its services under this
Agreement as are set forth in a separate agreement between Custodian and Seller,
the payment of which fees, together with Custodian’s expenses in connection
herewith, shall be solely the obligation of Seller. The failure of Seller to pay
any such fees shall not excuse the performance

 

16

--------------------------------------------------------------------------------


 

by Custodian of any of its obligations thereunder. The obligations of Seller to
pay Custodian for such expenses in connection with services provided by
Custodian prior to the termination of this Agreement and the earlier of the
resignation or removal of Custodian shall survive such termination, resignation
or removal.

 

ARTICLE VII

 

REMOVAL OR RESIGNATION OF CUSTODIAN

 

Section 7.01 Resignation. Custodian may at any time resign and terminate its
obligations under this Agreement upon at least 30 days’ prior written notice to
Seller and Buyer. Promptly after receipt of notice of Custodian’s resignation,
Buyer shall appoint, by written instrument, a successor custodian, subject to
Seller’s reasonable approval. The appointment of a successor custodian shall not
be effective until such successor custodian executes a custodial agreement
substantially similar to this Agreement. One original counterpart of such
instrument of appointment shall be delivered to Seller, Custodian and the
successor custodian. In the event that no successor custodian shall have been
appointed within such 30 day notice period, Custodian may petition any court of
competent jurisdiction to appoint a successor custodian. All fees, costs, and
expenses (including attorneys’ fees and expenses) incurred by Custodian in
connection with any such petition shall be paid (or otherwise reimbursed to
Custodian) by Buyer.

 

Section 7.02 Removal and Discharge. Buyer, upon at least thirty (30) days’ prior
written notice to Custodian, and Seller, may remove and discharge Custodian (or
any successor custodian thereafter appointed) from the performance of its
obligations under this Agreement; provided, that such removal and discharge
shall require the prior written consent of Seller (such consent not to be
unreasonably withheld, conditioned or delayed), unless a Default or an Event of
Default shall have occurred and be continuing under the Repurchase Agreement, in
which case, no such consent of Seller shall be required. Promptly after the
giving of notice of removal of Custodian, Buyer shall appoint, by written
instrument, a successor custodian. One original counterpart of such instrument
of appointment shall be delivered to Seller, Buyer, Custodian and the successor
custodian. In the event that no successor custodian shall have been appointed
within such 30-day notice period, Custodian may petition any court of competent
jurisdiction to appoint a successor custodian. All fees, costs, and expenses
(including attorneys’ fees and expenses) incurred by Custodian in connection
with any such petition shall be paid (or otherwise reimbursed to Custodian) by
Seller; provided, however, that if such petition is the result of Buyer’s
failure to appoint a successor custodian pursuant to this Section 7.02, all such
fees, costs and expenses shall be paid by Buyer. The appointment of a successor
custodian shall not be effective until such successor custodian executes a
custodial agreement substantially similar to this Agreement.

 

Section 7.03 Successor. In the event of any such resignation or removal,
Custodian shall promptly transfer to the successor custodian approved by Seller
(as set forth above), as directed in writing, all of the Mortgage Asset Files
being administered under this Agreement and, if the endorsements on the Junior
Interest Notes and Mortgage Notes and assignments of the Mortgages have been
completed in the name of Custodian, Custodian shall assign the Mortgages and
endorse without recourse the Junior Interest Notes and Mortgage Notes to the
successor custodian, which successor custodian shall provide receipt therefor to
Buyer,

 

17

--------------------------------------------------------------------------------


 

Seller and Custodian, or as otherwise directed by Buyer. The cost of the
shipment of Mortgage Asset Files arising out of the resignation of Custodian
shall be at the expense of the resigning Custodian; provided, however, that if
Custodian’s resignation is due in part or in whole to the non-payment of the
fees and expenses due to it hereunder by Seller, then the shipment cost of such
shipment of Mortgage Asset Files shall be at the expense of Seller. Any cost of
shipment arising out of the removal of Custodian shall be at the expense of
Seller. Seller shall be responsible for the fees and expenses of the successor
custodian and the fees and expenses for endorsing the Mortgage Notes and
assigning the Mortgages to the successor custodian if required pursuant to this
paragraph.

 

ARTICLE VIII

 

EXAMINATION OF FILES, BOOKS AND RECORDS

 

Section 8.01 Examination. Upon reasonable prior written notice to Seller and
Custodian, and at the expense of the requesting party, Buyer, Seller or their
respective agents, accountants, attorneys and auditors will be permitted during
Custodian’s normal business hours to examine, inspect, and make copies of, the
Mortgage Asset Files and any and all documents, records and other instruments or
information in the possession of or under the control of Custodian relating to
any or all of the Purchased Assets. All reasonable fees, out-of-pocket and other
expenses of such inspections shall be paid by the requesting party.

 

ARTICLE IX

 

INSURANCE

 

Section 9.01 Insurance. At its own expense, Custodian shall maintain at all
times during the existence of this Agreement and keep in full force and effect a
fidelity bond and document hazard insurance. All such insurance shall be in
amounts, with standard coverage and subject to standard deductibles, all as is
customary for insurance typically maintained by institutions which act as
custodian. The minimum coverage under any such bond and insurance policies shall
be at least equal to the corresponding amounts typically maintained by
institutions that manage similar properties. A certificate of an Authorized
Representative of Custodian shall be furnished to Seller and Buyer, upon written
request, stating that such insurance is in full force and effect.

 

18

--------------------------------------------------------------------------------

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

 

Section 10.01  Custodian Representations and Warranties.

 

(a)                                      Custodian represents and warrants to,
and covenants with, Buyer and Seller, as of date of this Agreement and shall be
deemed to restate as of each Purchase Date that:

 

(i)                                          Custodian is duly organized and
validly existing as a national banking association under the laws of the United
States of America.

 

(ii)                                       Custodian’s execution and delivery
of, performance under and compliance with this Agreement, will not violate
Custodian’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in a material breach of, any material agreement or other material
instrument to which it is a party or by which it is bound.

 

(iii)                                    Custodian has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

 

(iv)                                   This Agreement constitutes a valid, legal
and binding obligation of Custodian, enforceable against Custodian in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks, and
(B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

(v)                                      To the best of the knowledge of the
undersigned officer of Custodian, Custodian is not in violation of, and its
execution and delivery of, performance under and compliance with this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation, in Custodian’s good faith
and reasonable judgment, is likely to affect materially and adversely either the
ability of Custodian to perform its obligations under this Agreement or the
financial condition of Custodian.

 

(vi)                                   No consent, approval, authorization or
order of any state or federal court or governmental agency or body is required
for the consummation by Custodian of the transactions contemplated herein,
except for those consents, approvals, authorizations or orders that previously
have been obtained.

 

(vii)                                To the best of the knowledge of the
undersigned officer of Custodian, no litigation is pending or threatened against
Custodian that, if determined adversely to Custodian, would prohibit Custodian
from entering into this Agreement or that, in Custodian’s good faith and
reasonable judgment, is likely to materially and adversely

 

19

--------------------------------------------------------------------------------


 

affect either the ability of Custodian to perform its obligations under this
Agreement or the financial condition of Custodian.

 

(b)                                 The representations and warranties of
Custodian set forth in Section 10.01(a) shall survive the execution and delivery
of this Agreement and shall inure to the benefit of the Persons for whose
benefit they were made for so long as this Agreement is not terminated. Upon
discovery by any party hereto of a breach of any such representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto.

 

(c)                                  Any successor to Custodian shall be deemed
to have made, as of the date of its succession, each of the representations and
warranties set forth in Section 10.01(a), subject to such appropriate
modifications to the representation and warranty set forth in
Section 10.01(a)(i) to accurately reflect such successor’s jurisdiction of
organization and whether it is a corporation, partnership, bank, association or
other type of organization.

 

Section 10.02  Seller Representations and Warranties. Seller represents and
warrants to, and covenants with, Custodian, as of the date of this Agreement and
shall be deemed to restate as of each Purchase Date that:

 

(a)                                 Seller is duly organized and validly
existing as a limited liability company under the laws of the State of Delaware.

 

(b)                                 Seller’s execution and delivery of,
performance under and compliance with this Agreement, will not violate Seller’s
organizational documents or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, or result in a
material breach of, any material agreement or other material instrument to which
it is a party or by which it is bound.

 

(c)                                  Seller has the full power and authority to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, and
has duly executed and delivered this Agreement.

 

(d)                                 This Agreement constitutes a valid, legal
and binding obligation of Seller, enforceable against Seller in accordance with
the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks, and
(B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

(e)                                  To the best of the knowledge of the
undersigned officer of Seller, Seller is not in violation of, and its execution
and delivery of, performance under and compliance with this Agreement will not
constitute a violation of, any law, any order or decree of any court or arbiter,
or any order, regulation or demand of any federal, state or local governmental
or regulatory authority, which violation, in Seller’s good faith and reasonable
judgment, is likely to affect materially and adversely either the ability of
Seller to perform its obligations under this Agreement or the financial
condition of Seller.

 

20

--------------------------------------------------------------------------------


 

(f)                                   No consent, approval, authorization or
order of any state or federal court or governmental agency or body is required
for the consummation by Seller of the transactions contemplated herein, except
for those consents, approvals, authorizations or orders that previously have
been obtained.

 

(g)                                  To the best of the knowledge of the
undersigned officer of Seller, no litigation is pending or threatened against
Seller that, if determined adversely to Seller, would prohibit Seller from
entering into this Agreement or that, in Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect either the ability of
Seller to perform its obligations under this Agreement or the financial
condition of Seller.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01  No Adverse Interest. By execution of this Agreement, Custodian
represents and warrants that it currently holds, and during the existence of
this Agreement shall hold, no adverse interest, by way of security or otherwise,
in any Purchased Asset, and hereby waives and releases any such interest which
it may have in any Purchased Asset as of the date hereof. The Purchased Assets
shall not be subject to any security interest, lien or right to set-off by
Custodian or any third party claiming through Custodian and Custodian shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Purchased Assets.

 

Section 11.02  Indemnification. (a) Seller agrees to indemnify and hold
Custodian and its affiliates, directors, officers, agents, employees, and
representatives harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, of any kind or nature
whatsoever, including reasonable attorneys’ fees, that may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of
this Agreement or any action taken or not taken by it hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
cost, expenses or disbursements were imposed on, incurred by or asserted against
Custodian because of the breach by Custodian of its obligations hereunder, which
breach was caused by negligence, lack of good faith or willful misconduct on the
part of Custodian, or any of its respective directors, officers, agents or
employees. Custodian agrees that it will promptly notify Seller of any such
claim, action or suit asserted or commenced against it and that Seller may
assume the defense thereof with counsel reasonably satisfactory to Custodian at
Seller’s sole expense, that Custodian will cooperate with Seller on such
defense, and that Custodian will not settle any such claim, action or suit
without the consent of Seller. The foregoing indemnification shall survive any
resignation or removal of Custodian or the termination or assignment of this
Agreement.

 

(b)                                           In the event that Custodian fails
to produce a Mortgage Note, Mortgage (or assignment thereof), Junior Interest
Note or any other document related to a Purchased Asset that was in its
possession pursuant to Article II within one (1) Business Day after required or
requested by Seller or Buyer, and provided that (i) Custodian previously
delivered to Buyer an Asset Schedule and Exception Report which did not list
such document as an Exception on the related Purchase Date; (ii) such document
is not outstanding pursuant to a Request for Release

 

21

--------------------------------------------------------------------------------


 

and Receipt or a Request for Release of Documents and Receipt in the form
annexed hereto as Annex 5-A or Annex 5-B, respectively and (iii) such document
was held by Custodian on behalf of Seller or Buyer, as applicable (a “Custodial
Delivery Failure”), then Custodian shall (a) with respect to any missing
Mortgage Note or Junior Interest Note, promptly deliver to Buyer or Seller upon
request, a Lost Note Affidavit in the form of Annex 9 hereto (a “Lost Note 
Affidavit”) and (b) with respect to any missing document related to such
Purchased Asset, including but not limited to a missing Mortgage Note,
(1) indemnify Seller and Buyer, as applicable, in accordance with paragraph
(c) below and (2) at Buyer’s option, at any time the long-term obligations of
Custodian are rated below the second highest rating category of Moody’s
Investors Service, Inc. or Standard and Poor’s Ratings Group Services, a
division of The McGraw-Hill Companies, Inc., obtain and maintain an insurance
bond in the name of Buyer and Seller, and its successors in interest and
assigns, insuring against any losses associated with the loss of such document,
in an amount equal to the then outstanding principal balance of the related
Purchased Asset or such lesser amount requested by Buyer in Buyer’s sole
discretion.

 

(c)                                       Custodian agrees to indemnify and hold
Buyer and Seller, and their respective affiliates, directors, officers,
employees, agents and representatives harmless against any and all liabilities,
obligations, losses, damages (other than special, indirect, consequential, or
punitive damages), penalties, actions, judgments, suits, and reasonable costs,
expenses or disbursements, including reasonable attorneys’ fees, that directly
result from a Custodial Delivery Failure. The foregoing indemnification shall
survive the resignation or removal of Custodian and any termination or
assignment of this Agreement.

 

Section 11.03  Reliance of Custodian. Custodian shall have no duties or
obligations other than those specifically set forth herein or as may
subsequently be agreed to in writing by the parties hereto. The Custodian:

 

(a)                                 may conclusively rely, in the absence of bad
faith on the part of Custodian, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any request, instruction,
certificate, opinion or other document furnished to Custodian, reasonably
believed by Custodian to be genuine and to have been signed or presented by the
proper party or parties and conforming to the requirements of this Agreement;
provided, however, that in the case of any Mortgage Asset Document or other
request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to Custodian, Custodian shall be under a
duty to examine the same in accordance with the requirements of this Agreement;

 

(b)                                 may consult with counsel and any opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with such opinion of counsel; and shall not be liable for any error
of judgment, or for any act done or step taken or omitted by it, in good faith,
unless it shall be proved that the Custodian was negligent in ascertaining the
pertinent facts;

 

(c)                                  shall use the same degree of care and skill
as is reasonably expected of financial institutions acting in comparable
capacities, provided that this subsection shall not be interpreted to impose
upon Custodian a higher standard of care than that set forth herein;

 

22

--------------------------------------------------------------------------------


 

(d)                                      will be regarded as making no
representations and having no responsibilities (except as expressly set forth
herein) as to the validity, perfectibility, sufficiency, value, genuineness,
ownership or transferability of the Purchased Assets, and will not be required
to and will not make any representations as to the validity, value,
perfectibility, genuineness, ownership or transferability of the Purchased
Assets;

 

(e)                                       shall have no responsibility or duty
with respect to any Mortgage Asset File while not in its possession (other than
its tracking responsibilities pursuant to Section 5.06 hereof);

 

(f)                                        shall be under no obligation to make
any investigation into the facts or matters stated in any resolution, exhibit,
request, representation, opinion, certificate, statement, acknowledgement,
consent, order or document in the Mortgage Asset File;

 

(g)                                       shall not be liable with respect to
any action taken or omitted to be taken in accordance with the written
direction, instruction, acknowledgement, consent or any other communication from
the Buyer;

 

(h)                                      shall not be responsible for preparing
or filing any reports or returns relating to federal, state or local income
taxes with respect to this Agreement, other than for Custodian’s compensation or
for reimbursement of expenses;

 

(i)                                          shall have no duty to qualify to do
business in any jurisdiction, other than (i) any jurisdiction where any Mortgage
Asset File is or may be held by Custodian from time to time hereunder, and
(ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on Custodian or its property or business or on the ability of
Custodian to perform it duties hereunder; and

 

(j)                                         will not have any liability for
failure to perform or delay in performing duties set forth herein if the failure
or delay is due to an event of force majeure. A force majeure is an event or
condition beyond Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism, provided, however,
Custodian will make reasonable efforts to prevent performance delays or
disruptions in the event of such occurrences.

 

The provisions of this Section 11.03 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Agreement.

 

Section 11.04  Term of Agreement. Promptly after Custodian’s receipt of written
notice from Buyer of the termination of the Repurchase Agreement and payment in
full of all amounts owing to Buyer thereunder, Custodian shall deliver all
documents remaining in the Mortgage Asset Files to Seller, and, except as
otherwise set forth herein, this Agreement shall thereupon terminate and Buyer
shall simultaneously surrender all outstanding Trust Receipts held by Buyer to
Custodian.

 

Section 11.05  Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given when received by the
recipient party at the address shown on its signature page hereto, or at such
other addresses as may

 

23

--------------------------------------------------------------------------------


 

hereafter be furnished to each of the other parties by like notice. Any such
demand, notice or communication hereunder shall be deemed to have been received
on the date delivered to or received at the premises of the addressee. Each
party hereto hereby represents and warrants that its office is located at the
respective address set forth on its signature page hereto, and each such party
shall notify each other party hereto if such address should change.

 

Section 11.06  Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

Section 11.07  Authorized Representatives. Each individual designated as an
authorized representative of any of Seller, Buyer, Custodian or their respective
successors or permitted assigns (an “Authorized Representative”), is authorized
to give and receive notices, requests and instructions and to deliver
certificates and documents in connection with this Agreement on behalf of
Seller, Buyer, or Custodian, as the case may be, and the specimen signature for
each such Authorized Representative, initially authorized hereunder, is set
forth on Annexes 6, 7 and 8 hereof, respectively. From time to time any of
Seller, Buyer, Custodian or their respective successors or permitted assigns
may, by delivering to the others a revised annex, change the information
previously given pursuant to this Section 11.07, but each of the parties hereto
shall be entitled to rely conclusively on the then current annex until receipt
of a superseding annex.

 

Section 11.08  Amendment. This Agreement may be amended from time to time by
written agreement signed by each of Seller, Buyer and Custodian.

 

Section 11.09  Cumulative Rights. The rights, powers and remedies of Custodian
and Buyer under this Agreement shall be in addition to all rights, powers and
remedies given to Custodian and Buyer by virtue of any statute or rule of law,
the Repurchase Agreement or any other agreement, all of which rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Buyer’s interest in the Purchased Assets.

 

Section 11.10  Assignment; Binding Upon Successors. This Agreement may not be
assigned in whole or in part by Seller or Custodian without the prior written
consent of Buyer. This Agreement may be assigned by Buyer in whole or in part
without the prior written consent of any other party hereto. Buyer shall provide
Custodian with notice of any such assignment together with written
acknowledgment that the assignee is assuming all of the obligations of Buyer
under this Agreement to the extent applicable. All rights of Custodian, Buyer
and Seller under this Agreement shall inure to the benefit of Custodian, Buyer
and Seller and their respective successors and permitted assigns, and all
obligations of Custodian, Buyer and Seller under this Agreement shall bind their
respective successors and assigns. Any entity into which Custodian may be merged
or converted or with which it may be consolidated, or any entity

 

24

--------------------------------------------------------------------------------


 

resulting from any merger, conversion or consolidation to which Custodian shall
be a party, or any entity succeeding to the business of Custodian shall be the
successor of Custodian hereunder without the execution or filing of any paper
with any party hereto or any further act on the part of any of the parties
hereto except where an instrument of transfer or assignment is required by law
to effect such succession, anything herein to the contrary notwithstanding.

 

Section 11.11  Entire Agreement; Severability. This Agreement contains the
entire agreement with respect to the rights and obligations of Custodian
relating to the Purchased Assets among Custodian, Buyer and Seller. If any of
the provisions of this Agreement shall be held invalid or unenforceable, this
Agreement shall be construed as if not containing such provisions, and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.

 

Section 11.12  Execution in Counterparts. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

 

Section 11.13  Tax Reports. Custodian shall not be responsible for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of
Custodian’s compensation or for reimbursement of expenses.

 

Section 11.14  Assignment by Buyer. Buyer hereby notifies Custodian that Buyer
may, subject to the terms and provisions of the Repurchase Agreement, assign, as
of the applicable Purchase Date, some or all of its right, title and interest in
and to the Purchased Assets to an Eligible Assignee, provided, that no such
transaction shall affect the obligations of Buyer to transfer the Purchased
Assets to Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim.

 

Section 11.15 SUBMISSION TO JURISDICTION; WAIVERS. EACH OF SELLER, BUYER AND
CUSTODIAN HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)                                 SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(b)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR

 

25

--------------------------------------------------------------------------------


 

THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES
NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED;

 

(d)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

(e)                                  WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 11.16  Confidentiality. Custodian hereby acknowledges and agrees that
(i) all written or computer-readable information provided by Buyer or Seller
regarding Buyer or Seller and (ii) the terms of this Agreement and the
Repurchase Agreement (the “Confidential Information”), shall be kept
confidential and shall not be divulged to any Person other than the parties
hereto without Buyer’s and Seller’s prior written consent except to the extent
that (i) Custodian reasonably deems necessary to do so in working with legal
counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any portion of the Confidential Information is in the public domain
other than due to a breach of this covenant or (iii) to the extent that
Custodian is required to disclose Confidential Information pursuant to the
requirements of any legal proceeding or legal authority, Custodian shall (unless
prohibited by such legal proceeding or legal authority) notify Buyer and Seller
within one (1) Business Day of its knowledge of such legally required disclosure
so that Buyer or Seller may seek an appropriate protective order and/or waive
Custodian’s compliance with this Agreement. Notice shall be both by telephone
and in writing. In the absence of a protective order or waiver, Custodian may
disclose the relevant Confidential Information if, in the opinion of its
counsel, failure to disclose such Confidential Information would subject
Custodian to liability for contempt, censure or other legal penalty or
liability.

 

Section 11.17  Effect of Amendment and Restatement. From and after the date
hereof, the Original Custodial Agreement shall be amended, restated and
superseded in its entirety by this Custodial Agreement.

 

[SIGNATURES FOLLOW]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement was duly executed by the parties hereto as of
the day and year first above written.

 

 

SELLER

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

Starwood Property Mortgage Sub-2, L.L.C.

 

 

c/o Starwood Capital Group

 

 

591 West Putnam Avenue

 

 

Greenwich, Connecticut 06830

 

 

Attention: Andrew Sossen

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Authorized Signatory

 

 

 

 

Address for Notices:

 

 

 

 

 

Starwood Property Mortgage Sub-2, L.L.C.

 

 

c/o Starwood Capital Group

 

 

591 West Putnam Avenue

 

 

Greenwich, Connecticut 06830

 

 

Attention: Andrew Sossen

 

Amended and Restated Custodial Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Custodian

 

 

 

 

 

By

/s/ Leigh Taylor

 

 

Name: Leigh Taylor

 

 

Title: Vice President

 

 

 

 

Address for Notices:

 

 

 

 

 

1055 10th Avenue SE

 

 

Minneapolis, Minnesota 55414

 

 

Attention: Kathleen A. Marshall

 

 

Telecopier No: (612) 466-5416

 

 

Telephone No: (612) 667-8032

 

Amended and Restated Custodial Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Buyer

 

 

 

 

 

By

/s/ H. Lee Goins III

 

 

Name: H. Lee Goins III

 

 

Title: Managing Director

 

 

 

 

Address for Notices:

 

 

 

 

 

One Wachovia Center

 

 

301 South College Street

 

 

MAC D1053-053, 5th Floor

 

 

Charlotte, North Carolina 28202

 

 

Attention: H. Lee Goins III

 

Amended and Restated Custodial Agreement

 

--------------------------------------------------------------------------------

 

Annex 1

 

MORTGAGE ASSET FILE CHECKLIST

 

[Date]

 

Seller:

Proposed Purchase Date:

Description of Purchased Asset:

Class (circle one): Whole Loan, Mezzanine Loan, Senior Interest, Junior Interest
or Mezzanine Participation Interest

 

Check one: Initial shipment   o         Trailing documents  o        Final
shipment  o

 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

1.

Tangible Evidence of Purchased Asset
(Promissory Note, Certificate, Bond, etc.)

 

 

 

 

 

 

 

 

2.

Allonge(s)/Endorsements
Endorsed to: (List complete chain)

 

 

 

 

 

 

 

 

3.

Letters of Credit

Issuing Bank

LOC Amount

 

 

 

 

 

 

 

 

4.

Mortgage(s)/Deed(s) of Trust

 

 

 

 

 

 

 

 

5.

Interim Assignment of Mortgage/Deed of Trust Assignee (if any):

 

 

 

 

 

 

 

 

6.

Assignment of Mortgage/Deed of Trust Assignee: Seller

 

 

 

 

 

 

 

 

7.

Assignment of Mortgage/Deed of Trust Assignee: Blank

 

 

 

 

 

 

 

 

8.

Consolidation Agreement
List all underlying notes

 

 

 

 

 

 

 

 

9.

Assignment(s) of Leases and Rents

 

 

 

 

 

 

 

 

10.

Interim Assignment of Assignment of Leases and Rents

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Documents listed may be modified for applicable Class of Mortgage Asset.

 

(2) Seller to indicate whether the document is required to be delivered.

 

(3) Seller to indicate whether the document is being delivered (applies to this
delivery only — do not mark if documents were previously delivered).

 

(4) Seller to indicate whether the document is an original, certified copy or
copy. For recordable documents, indicate if document is recorded, sent for
recordation, not sent for recordation.

 

(5) Seller or Custodian may indicate any relevant comments.

 

Annex 1-1

--------------------------------------------------------------------------------


 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

 

Assignee (if any):

 

 

 

 

 

 

 

 

11.

Assignment of Assignment of Leases and Rents Assignee: Seller

 

 

 

 

 

 

 

 

12.

Assignment of Assignment of Leases and Rents Assignee: Blank

 

 

 

 

 

 

 

 

13.

Security Agreement

 

 

 

 

 

 

 

 

14.

Interim Assignment of Security Agreement Assignee (if any):

 

 

 

 

 

 

 

 

15.

Assignment of Security Agreement Assignee: Seller

 

 

 

 

 

 

 

 

16.

Assignment of Security Agreement Assignee: Blank

 

 

 

 

 

 

 

 

17.

Survey (with Surveyor’s Certificate thereon)

 

 

 

 

 

 

 

 

18.

Ground Lease

 

 

 

 

 

 

 

 

19.

Ground Lease Estoppel

 

 

 

 

 

 

 

 

20.

Memorandum of Lease

 

 

 

 

 

 

 

 

21.

Title Policy

 

 

 

 

 

 

 

 

22.

Copies of all recorded documents affecting the Underlying Mortgaged Property

 

 

 

 

 

 

 

 

23.

Eagle 9 Policy

 

 

 

 

 

 

 

 

24.

Mezzanine Endorsement and Date Down to Owner’s Policy

 

 

 

 

 

 

 

 

25.

Escrow Letter

 

 

 

 

 

 

 

 

26.

Insured Closing Letter

 

 

 

 

 

 

 

 

27.

Stock Certificates

 

 

 

 

 

 

 

 

28.

Stock Powers

 

 

 

 

 

 

 

 

29.

UCC Financing Statement (Personal Property) - State:

 

 

 

 

 

 

 

 

30.

Interim UCC-3 Assignment/UCC Financing Statement

 

 

 

 

 

 

 

 

 

Amendment (Personal Property)

 

 

 

 

 

 

 

 

 

State:

 

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

31.

Interim UCC-3 Assignment/UCC Financing Statement

 

 

 

 

 

 

 

 

 

Amendment (Personal Property)

 

 

 

 

 

 

 

 

 

State:

 

 

 

 

 

 

 

 

 

Assignee: Blank

 

 

 

 

 

 

 

 

32.

UCC Financing Statement (Fixtures) -

 

 

 

 

 

 

 

 

 

Annex 1-2

--------------------------------------------------------------------------------


 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

 

Fixture Filing Jurisdiction:

 

 

 

 

 

 

 

 

33.

UCC-3 Assignment/UCC Financing Statement
Amendment (Fixtures)

 

 

 

 

 

 

 

 

 

Fixture Filing Jurisdiction:

 

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

34.

UCC-3 Assignment/UCC Financing Statement
Amendment (Fixtures)

 

 

 

 

 

 

 

 

 

Fixture Filing Jurisdiction:

 

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

35.

UCC Financing Statement (Other) - Filing Jurisdiction:

 

 

 

 

 

 

 

 

36.

UCC-3 Assignment/UCC Financing Statement
Amendment (Other)

 

 

 

 

 

 

 

 

 

Filing Jurisdiction:

 

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

37.

UCC-3 Assignment/UCC Financing Statement
Amendment (Other)

 

 

 

 

 

 

 

 

 

Filing Jurisdiction:

 

 

 

 

 

 

 

 

 

Assignee: Blank

 

 

 

 

 

 

 

 

38.

Loan Agreement

 

 

 

 

 

 

 

 

39.

Reserve Agreement

 

 

 

 

 

 

 

 

 

List if multiple Agreements

 

 

 

 

 

 

 

 

40.

Cash Management or Lockbox Agreement

 

 

 

 

 

 

 

 

41.

Guaranty/Indemnity Agreement (applies to all non-recourse events)

 

 

 

 

 

 

 

 

42.

Environmental Indemnity

 

 

 

 

 

 

 

 

43.

Intercreditor Agreement, Co-Lender Agreement or similar agreement

 

 

 

 

 

 

 

 

44.

Interim Omnibus Assignment Assignee (if any):

 

 

 

 

 

 

 

 

45.

Omnibus Assignment Assignee: Seller

 

 

 

 

 

 

 

 

46.

Omnibus Assignment Assignee: Blank

 

 

 

 

 

 

 

 

47.

Participation Agreement/Mezzanine Participation Agreement

 

 

 

 

 

 

 

 

48.

Participation Certificate/Mezzanine Participation Certificate

 

 

 

 

 

 

 

 

49

Closing Letter

 

 

 

 

 

 

 

 

50.

Closing Letter

 

 

 

 

 

 

 

 

 

Annex 1-3

--------------------------------------------------------------------------------


 

 

DOCUMENT NAME(1)

 

REQ’D(2)

 

DEL’D(3)

 

STATUS(4)

 

COMMENTS(5)

51.

As needed - List all other documents/collateral(6) being delivered.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(6) The document descriptions should match the headings listed on the individual
documents. The documents should be sent in the order listed on the checklist.

 

Annex 1-4

--------------------------------------------------------------------------------


 

Annex 2

 

FORM OF TRUST RECEIPT

 

Wells Fargo Bank, N. A.

One Wachovia Center

301 South College Street

MAC D1053-053, 5th Floor

Charlotte, North Carolina 28202

 

Attn: [               ]

 

[               ] [     ], [20      ]

 

Re:                             Amended and Restated Custodial Agreement, dated
as of February 28, 2011 (as amended or modified, the “Custodial Agreement”),
among Wells Fargo Bank, N.A., as buyer (“Buyer”), Starwood Property Mortgage
Sub-2, L.L.C., Starwood Property Mortgage Sub-2, L.L.C. and Wells Fargo Bank,
N.A., as custodian (“Custodian”).

 

Check one:

Dry Mortgage Asset  o

Wet Mortgage Asset  o

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.01 of the above-referenced
Custodial Agreement (capitalized terms not otherwise defined herein having the
meanings ascribed to them in the Custodial Agreement), the undersigned, as
Custodian, hereby certifies with respect to each Purchased Asset described in
the attached Asset Schedule and Exception Report as to all matters (subject to
the Exceptions listed therein) set forth in Section 3.02 of the Custodial
Agreement.

 

The delivery of the attached Asset Schedule and Exception Report evidences that,
other than the Exceptions listed as part of the Exception Report (i) all
documents required to be delivered in respect of each Purchased Asset pursuant
to Section 2.01 of the Custodial Agreement have been delivered and are in the
possession of Custodian as part of the Mortgage Asset File for such Purchased
Asset, (ii) Custodian is holding each Purchased Asset identified on the Asset
Schedule and Exception Report, pursuant to the Custodial Agreement, as the
bailee of and custodian for Buyer and/or its designees and (iii) all such
documents have been reviewed by Custodian and (A) appear on their face to be
regular, (B) appear to have been executed, (C) purport to relate to such
Purchased Asset and (D) satisfy the requirements set forth in Section  2.01 of
the Custodial Agreement and the Review Procedures set forth in Annex 4 to the
Custodial Agreement.

 

Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents contained in
each Mortgage Asset File or (ii) the collectability, insurability, effectiveness
or suitability of any such Purchased Asset.

 

Annex 2-1

--------------------------------------------------------------------------------


 

Each Asset Schedule and Exception Report covering all Purchased Assets sold to
Buyer, delivered to Buyer by Custodian shall supersede and cancel the previously
delivered Asset Schedule and Exception Report attached to the Trust Receipt, and
shall control and be binding upon the parties hereto. The holder of this Trust
Receipt is advised to contact Custodian to determine whether the attached Asset
Schedule and Exception Report is the most recently delivered.

 

THIS TRUST RECEIPT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). ANY RESALE OR TRANSFER OF THIS TRUST RECEIPT OR ANY
INTEREST HEREIN WITHOUT REGISTRATION HEREOF UNDER THE ACT MAY ONLY BE MADE IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT.

 

 

WELLS FARGO BANK, N.A.,

 

solely in its capacity as Custodian

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Annex 2-2

--------------------------------------------------------------------------------


 

Annex 3

 

[Reserved]

 

Annex 3-1

--------------------------------------------------------------------------------

 

Annex 4

 

REVIEW PROCEDURES

 

This Annex sets forth Custodian’s review procedures for each item listed below
delivered by Seller pursuant to the Custodial Agreement (the “Agreement”) to
which this Annex is attached. Capitalized terms used herein and not defined
herein shall have the meanings ascribed to them in the Agreement.

 

1.                                      the Mortgage Note, Junior Interest Note,
Mezzanine Note, Senior Interest Note, Mezzanine Participation Certificate and/or
the Mortgage each appear to bear an original signature or signatures purporting
to be the signature or signatures of the Person or Persons named as the maker
and Mortgagor, or in the case of copies of the Mortgage permitted under
Section 2.01(a)(ii) of the Agreement, that such copies bear a reproduction of
such signature;

 

2.                                      amount of the Mortgage Note, Mezzanine
Note, Mezzanine Participation Certificate, Senior Interest Note or Junior
Interest Note is the same as the amount specified on the related
Mortgage, Intercreditor Agreement, Participation Agreement and/or the related
Mortgage Asset Schedule;

 

3.                                      the mortgagee is the same as the payee
on the Mortgage Note;

 

4.                                      the Mortgage contains a legal
description other than address, city and state on the first page and has
evidence of recording thereon;

 

5.                                      the notary section (acknowledgment) is
present and attached to the related Mortgage and is signed;

 

6.                                      neither the original Mortgage Note,
Mezzanine Note, Senior Interest Note, Junior Interest Note or Mezzanine
Participation Certificate, nor the copy of the Mortgage delivered pursuant to
the Agreement, nor the original Assignment of Mortgage contain any notations on
their face which appear in the good faith judgment of Custodian to evidence any
claims, liens, security interests, encumbrances or restrictions on transfer;

 

7.                                      the Mortgage Note, Mezzanine Note,
Senior Interest Note, Junior Interest Note or Mezzanine Participation
Certificate, is endorsed in blank by the named holder or payee thereof;

 

8.                                      each original Assignment of Mortgage and
any intervening assignment of mortgage, if applicable, appears to bear the
original signature of the named mortgagee or beneficiary including any
subsequent assignors (and any other necessary party), as applicable, or in the
case of copies permitted under Section 2.01(a)(v) of the Agreement, that such
copies appear to bear a reproduction of such signature of signatures, and the
intervening assignments of mortgage evidence a complete chain of assignment and
transfer of the related Mortgage from the originating Person to Seller;

 

Annex 4-1

--------------------------------------------------------------------------------


 

 

9.                                          the date of each intervening
assignment is on or after the date of the related Mortgage and/or the
immediately preceding assignment, as the case may be; and

 

10.                                   the notary section (acknowledgment) is
present and attached to each intervening assignment and is signed.

 

Annex 4-2

--------------------------------------------------------------------------------


 

Annex 5-A

 

REQUEST FOR RELEASE AND RECEIPT

 

Dated:        [              ] [      ], [20      ]

 

The undersigned, [Starwood Property Mortgage Sub-2, L.L.C.] [ Starwood Property
Mortgage Sub-2-A, L.L.C.] (“Seller”), acknowledges receipt from Wells Fargo
Bank, N.A., acting as agent, bailee and custodian (in such capacity,
“Custodian”) for the exclusive benefit of Wells Fargo Bank, N.A. (“Buyer”) under
the Amended and Restated Master Repurchase and Securities Contract (the
“Repurchase Agreement”), dated as of February 28, 2011, among Seller, [Starwood
Property Mortgage Sub-2, L.L.C.][ Starwood Property Mortgage Sub-2-A, L.L.C.]
and Buyer, of the following described documentation for the identified Purchased
Asset (the “Documentation”), possession of which is entrusted to Seller solely
for the purpose of correcting the following documentary defects relating
thereto:

 

Purchased Asset:

 

Current Principal Balance:

 

Documentation:

 

Defect:

 

 

It is hereby acknowledged that a security interest pursuant to the Uniform
Commercial Code in the Documentation herein above described and in the proceeds
of said Documentation has been granted to Buyer pursuant to the Repurchase
Agreement.

 

In consideration of the aforesaid delivery by Custodian, Seller hereby agrees to
hold said Purchased Assets in trust for Buyer as provided under and in
accordance with all provisions of the Repurchase Agreement and to return said
Documentation no later than the close of business on the tenth day following the
date hereof, or if such day is not a Business Day, on the immediately preceding
Business Day, [                            ];
[                                ], Attention: [                          ].

 

Annex 5-A-1

--------------------------------------------------------------------------------


 

 

[STARWOOD PROPERTY MORTGAGE

 

SUB-2, L.L.C.][ STARWOOD PROPERTY

 

MORTGAGE SUB-2-A, L.L.C.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

WELLS FARGO BANK, N.A.,
as Buyer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Documents returned to Custodian:

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

Annex 5-A-2

--------------------------------------------------------------------------------


 

Annex 5-B

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:                        Custodian

 

[                    ]

[                    ]

 

Re:          Amended and Restated Custodial Agreement, dated as of February 28,
2011(the “Custodial Agreement”), among Wells Fargo Bank, N.A. (“Buyer”),
Starwood Property Mortgage Sub-2, L.L.C. [(“Seller”)], Starwood Property
Mortgage Sub-2-A, L.L.C. [(“Seller”)] and Wells Fargo Bank, N.A., (“Custodian”).

 

In connection with the administration of the Purchased Assets held by you as
Custodian on behalf of Buyer, the undersigned request the release, to be
delivered to                 as servicer (the “Servicer”), of the (Mortgage
Asset File/[specify documents]) for the Purchased Asset described below, for the
reason indicated.

 

Mortgagor’s Name, Address & Zip Code:

 

Ship Files To:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone Number:

 

 

 

Purchased Asset Description:

 

 

 

 

 

Reason for Requesting Documents (check one)

 

 

 

o1.  Purchased Asset Paid in Full. (Seller hereby certifies that all amounts
received in connection therewith which are required to be remitted to Buyer have
been credited to Buyer.)

 

o2.  Purchased Asset Liquidated By               
                                . (Seller hereby certifies that all proceeds of
insurance, condemnation or other liquidation have been finally received and
credited to Buyer.)

 

o3.  Other (explain                                                          .

 

If box 1 or 2 above is checked, and if all or part of the Mortgage Asset File
was previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Purchased Asset.

 

Annex 5-B-1

--------------------------------------------------------------------------------


 

If box 3 above is checked, upon our return of all of the above documents to you
as Custodian, please acknowledge your receipt by signing in the space indicated
below, and returning this form.

 

It is hereby acknowledged that a security interest pursuant to the Uniform
Commercial Code in the Purchased Assets described above and in the proceeds of
said Purchased Assets has been granted to Buyer pursuant to the Repurchase
Agreement.

 

In consideration of the aforesaid delivery by Custodian, the Servicer hereby
agrees to hold said Purchased Assets in trust for Buyer as provided under and in
accordance with all provisions of the Custodial Agreement and to return said
Purchased Assets to Custodian no later than the close of business on the tenth
day following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

The Servicer hereby acknowledges that it shall hold said Purchased Assets in
trust for, and as bailee of, Buyer and shall return said Purchased Assets only
to Custodian.

 

 

[STARWOOD PROPERTY MORTGAGE

 

SUB-2, L.L.C.][ STARWOOD PROPERTY

 

MORTGAGE SUB-2-A, L.L.C.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Acknowledged and Agreed:

 

 

 

[SERVICER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,
as Buyer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex 5-B-2

--------------------------------------------------------------------------------


 

Acknowledgment of Documents returned to Custodian:

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

Annex 5-B-3

--------------------------------------------------------------------------------

 

Annex 5-C

 

Request for Release

 

Dated:       [                 ] [     ], [20   ]

 

The undersigned, [        ] (“Seller”), requests release from Wells Fargo Bank,
N.A., acting as agent, bailee and custodian (in such capacity, “Custodian”) for
the exclusive benefit of Buyer (as that term and other capitalized terms not
otherwise defined herein are defined in that certain Amended and Restated Master
Repurchase and Securities Contract (the “Agreement”), dated as of February 28,
2011, among Starwood Property Mortgage Sub-2, L.L.C. and Starwood Property
Mortgage Sub-2, L.L.C., as Seller, and Wells Fargo Bank, N.A., as Buyer, of the
following described documentation for the identified Eligible Assets, possession
of which shall be delivered to [                 ] (the “Approved Purchaser”) in
connection with the sale thereof. The anticipated closing date for such sale is
[            ] [    ], [20    ], and the anticipated purchase proceeds shall
equal: $                                     .

 

Description of Purchased Asset

 

Note Amount

 

Asset Document
Delivered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please send the referenced documentation to:

 

[NAME OF PURCHASER]

[ADDRESS]

[TELEPHONE]

[ATTENTION:]

 

Annex 5-C-1

--------------------------------------------------------------------------------


 

Please deliver documents to the Approved Purchaser via [                 ],
accompanied by a transmittal letter in the form of Annex 10 of the agreement
relating to this Annex 5-C.

 

 

[STARWOOD PROPERTY MORTGAGE

SUB-2, L.L.C.][ STARWOOD PROPERTY

MORTGAGE SUB-2-A, L.L.C.]

 

as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Agreed:

 

 

 

WELLS FARGO BANK, N.A.,

as Buyer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex 5-C-2

--------------------------------------------------------------------------------


 

Annex 6

 

AUTHORIZED REPRESENTATIVES OF BUYER

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 6-1

--------------------------------------------------------------------------------


 

Annex 7

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 7-1

--------------------------------------------------------------------------------


 

Annex 8

 

AUTHORIZED REPRESENTATIVES OF CUSTODIAN

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 8-1

--------------------------------------------------------------------------------


 

Annex 9

 

FORM OF LOST NOTE AFFIDAVIT

 

I, as [              ] (title) of Wells Fargo Bank, N.A. (“Custodian”), am
authorized to make this Lost Note Affidavit on behalf of Custodian. In
connection with the administration of the Purchased Assets held by Custodian on
behalf of Wells Fargo Bank, N.A. (“Buyer”), [           ] (hereinafter called
“Deponent”), being duly sworn, deposes and says that:

 

1.                                      Custodian’s address is:

 

2.                                      [CUSTODIAN’S Address]

 

3.                                      Custodian previously delivered to Buyer
an Asset Schedule and Exception Report with respect to the [Mortgage
Note/Mezzanine Note/ Senior Interest Note/ Junior Interest Note/ Mezzanine
Participation Certificate] [made by [              ] in favor of
[             ], dated [              ] [    ], [20    ], in the principal
amount of $[                 ] which did not indicate such [Mortgage
Note/Mezzanine Note/Senior Interest Note/Junior Interest Note] is missing;

 

4.                                      Such [Mortgage Note/Mezzanine
Note/Senior Interest Note/Junior Interest Note/ Mezzanine Participation
Certificate] was sold to Buyer by Seller pursuant to the terms and provisions of
an Amended and Restated Master Repurchase Agreement dated and effective as of
February 28, 2011;

 

5.                                      Such [Mortgage Note/Mezzanine
Note/Junior Interest Note/Senior Interest Note/ Mezzanine Participation
Certificate] is not outstanding pursuant to a Request for Release of Documents;

 

6.                                      Aforesaid [Mortgage Note/Mezzanine
Note/Junior Interest Note/Senior Interest Note/ Mezzanine Participation
Certificate] (hereinafter called the “Original”) has been lost;

 

7.                                      Deponent has made or has caused to be
made diligent search for the Original and has been unable to find or recover
same;

 

8.                                      Custodian was Custodian of the Original
at the time of loss; and

 

9.                                      Deponent agrees that, if said Original
should ever come into Custodian’s possession, custody or power, Custodian will
immediately and without consideration surrender the Original to Buyer.

 

10.                               Attached hereto is a true and correct copy of
(i) the [Mortgage Note/Junior Interest Note/Mezzanine Note/ Mezzanine
Participation Certificate], endorsed in blank by the most recent endorsee prior
to the applicable Seller, without recourse, to the order of such Seller and
further reflecting a complete, unbroken chain of endorsement from the related
originator/original participation holder to such Seller, as provided by
[Starwood Property Mortgage Sub-2, L.L.C.][Starwood Property Mortgage Sub-2-A,
L.L.C.] or its designee [and (ii)

 

Annex 9-1

--------------------------------------------------------------------------------


 

the Mortgage which secures the [Mortgage Note/Junior Interest Note/Senior
Interest Note/Mezzanine Note/ Mezzanine Participation Certificate], which
Mortgage is recorded at [               ] .

 

11.                               Deponent hereby agrees that Custodian
(a) shall indemnify and hold harmless Buyer, its successors, and assigns,
against any cost, loss, liability or damage, including reasonable attorneys’
fees, resulting from the unavailability of any Originals, including but not
limited to any cost, loss, liability or damage arising from (i) any false
statement contained in this Lost Note Affidavit, (ii) any claim of any party
that it has already purchased a mortgage loan evidenced by the Originals or any
interest in such mortgage loan, (iii) any claim of any borrower with respect to
the existence of terms of a Purchased Asset evidenced by the Originals, (iv) the
issuance of new instrument in lieu thereof and (v) any claim whether or not
based upon or arising from honoring or refusing to honor the Original when
presented by anyone (items (i) through (iv) above are hereinafter referred to as
the “Losses”) and (b) if required by any rating agency in connection with
placing such Originals into a structured and rated transaction, shall obtain a
surety bond from an insurer acceptable to the applicable rating agency in an
amount acceptable to such rating agency to cover any Losses with respect to such
Originals.

 

12.                               This Affidavit is intended to be relied on by
Buyer, its successors, and assigns and [                ] represents and
warrants that it has the authority to perform its obligations under this
Affidavit.

 

 

 

EXECUTED THIS        day of                , 200   ,

 

on behalf of Custodian by:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Typed Name

 

On this                  day of                           , 200   , before me
appeared                                               , to me personally know,
who being duly sworn did say that she/he is
the                                                                   of
                                        , and that said Lost Note Affidavit was
signed and sealed on behalf of such corporation and
said                                                       acknowledged this
instrument to be the free act and deed of said corporation.

 

Annex 9-2

--------------------------------------------------------------------------------


 

Notary Public in and for the

State of                                                         .

My Commission expires:                             .

 

Annex 9-3

--------------------------------------------------------------------------------

 

Annex 10

 

TRANSMITTAL & BAILMENT LETTER
[Custodian Letterhead]

 

Re:          [Insert Description of Purchased Asset]

 

Ladies and Gentlemen:

 

Subject to the terms and conditions set forth below, we hereby transmit the
documents listed on Exhibit A hereto (the “Purchased Asset Documents”) relating
to the above- referenced asset (the “Purchased Asset”). We have released
possession of the [Mortgage Note/Junior Interest Note/Senior Interest
Note/Mezzanine Note/Mezzanine Participation Certificate] to you only in reliance
on your agreement with the terms and conditions set forth below.

 

By your acceptance of the Purchased Asset Documents, you acknowledge that
(i) Wells Fargo Bank, N.A. (“Buyer”) has a perfected first-lien security
interest in the Purchased Asset and (ii) you have received possession of the
Purchased Asset Documents, in trust, as bailee for and agent of Wells Fargo
Bank, N.A. (“Custodian”) (which holds the Mortgage Asset Documents as custodian
and bailee for the benefit of Wells Fargo Bank, N.A.), pursuant to the provision
of the Uniform Commercial Code. Until your status as bailee is terminated as set
forth below, you agree not to deliver the Purchased Asset Documents to [Starwood
Property Mortgage Sub-2, L.L.C.][Starwood Property Mortgage Sub-2-A, L.L.C.] or
any third party and to act only as agent for Custodian with respect to the
Purchased Asset Documents.

 

Your status and obligations as bailee shall automatically terminate, without
further action by any party, upon earliest to occur of (i) payment of the full
amount of the purchase price specified in your original purchase commitment plus
any servicing released premium specified in such purchase commitment (the
“Purchase Price”) for such Purchased Asset to Buyer. (the “Purchase Date”) or
(ii) return of the Purchased Asset Documents to Custodian, as set forth below.
Buyer agrees that its security interest in the Purchased Asset Documents, and
all of Buyer’s. right, title, and interest it may have in and to the related
Purchased Assets purchased by you, are and shall be fully released effective as
of the Purchase Date.

 

For purposes of the Purchase Date set forth above, the Purchase Price shall be
deemed paid in full when Buyer receives a federal wire transfer in the amount of
the Purchase Price sent to Buyer in immediately available funds to:
[                          ]; ABA: [                         ]; Account #:
[                        ]; Account Name:
[                                    ].

 

You agree only to send payments to Wells Fargo Bank, N.A., as specified above,
and not to honor a change in the above wire transfer or mailing instructions
unless provided in writing and signed by                                 .

 

You agree to deliver the Purchased Asset Documents: (a) Upon your receipt of
Buyer’s written request therefore (provided that such request is received by you
prior to your

 

Annex 10-1

--------------------------------------------------------------------------------


 

payment of the Purchase Price); or (b) promptly, in the event that you elect not
to purchase the Purchased Asset, or in the event that a Purchased Asset Document
is defective and requires correction. In the alternative, you agree to take such
other action with respect to the Purchased Asset Documents as may be agreed upon
in writing between Buyer and you. Any delivery by you to Custodian shall be made
by express mail to the address of Custodian set forth below; provided however,
that in no case shall you return such Mortgage Asset File to Custodian later
than twenty (20) calendar days after receipt of such Mortgage Asset File.

 

Any Purchased Asset Documents (or portion thereof) being returned in accordance
herewith shall be sent to Custodian by overnight courier to: Wells Fargo Bank,
N.A.; [Address]: [                                             ], Attention:
[                                 ], no later than twenty (20) calendar days
after the date hereof.

 

Any questions relating to the Purchased Asset Documents should be referred to
                            at [                          ]

 

By acknowledging receipt of this Bailee Letter you shall be bound by the terms
hereof. Purchaser requests that you acknowledge receipt of the Purchased Asset
Documents and this Bailee Letter by signing and returning the enclosed copy of
this Bailee Letter in the enclosed self-addressed envelope; provided, however,
that your failure to do so does not nullify investor’s acceptance of the terms
of this Bailee Letter.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

(Custodian)

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and Agreed this       day of
                  , 20         

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Annex 10-2

--------------------------------------------------------------------------------


 

ANNEX 11

 

FORM OF BAILEE AGREEMENT

 

[Starwood Property Mortgage Sub-2, L.L.C.]

[Starwood Property Mortgage Sub-2-A, L.L.C.]

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

 

                           , 20           

 

[Name of Bailee]

[Address]

 

Re:                             Amended and Restated Custodial Agreement, dated
as of February 28, 2011 (as amended or modified, the “Custodial Agreement”),
among Wells Fargo Bank, N.A., as buyer (the “Buyer”), Starwood Property Mortgage
Sub-2, L.L.C. [(the “Seller”)], Starwood Property Mortgage Sub-2-A, L.L.C. [(the
“Seller”)] and Wells Fargo Bank, N.A., as custodian (the “Custodian”).

 

Dear Sir or Madam:

 

Capitalized terms use but not otherwise defined herein shall have the respective
meanings given thereto in the Custodial Agreement. [Starwood Property Mortgage
Sub-2, L.L.C.] [Starwood Property Mortgage Sub-2-A, L.L.C.] hereby sends to you
documents evidencing or otherwise relating to one or more Wet Mortgage Assets as
set forth on Schedule A attached hereto (“Documents”), for which you have agreed
to act as bailee.

 

Buyer intends to purchase such Wet Mortgage Asset(s) from Seller, and in
connection therewith, Seller will grant a security interest in the Documents
referred to below and the Wet Mortgage Asset(s) to which such Documents relate
to Buyer. The Custodian is acting as custodian for Buyer in connection with the
Documents.

 

Schedule A attached hereto identifies the specific Documents delivered, and each
Wet Mortgage Asset to which they relate. At the end of this bailee agreement
there is a space for you to sign and to acknowledge your receipt of such
Documents. Upon your receipt of all such Documents, you hereby agree to
(i) deliver to Buyer, Seller and the Custodian, a PDF copy, via Electronic
Transmission, of this bailee agreement, signed in the acknowledgment space by
you, pursuant to which you (a) acknowledge receipt of the Documents listed in
Schedule A, and (b) acknowledge that with respect to such listed Documents you
are acting as bailee of Buyer in accordance with the terms of this bailee
agreement and (ii) deliver PDF scanned and fully executed copies of all such
Documents to the Custodian via Electronic Transmission.

 

1

--------------------------------------------------------------------------------


 

Upon receipt by you of fully executed original copies of all of the Documents
and your receipt of written or telephonic confirmation from Seller and Buyer (or
their respective counsel) that any and all closing conditions (including, in the
case of Seller, any and all closing conditions set forth in any separate escrow
letter with the borrower or other counterparty with respect to each applicable
Wet Mortgage Asset to which this bailee agreement relates, you shall do each of
the following in the order specified:

 

1.     Deliver the Documents via overnight mail to the Custodian at the address
listed on the signature page hereto.

 

2.     Notify Buyer that all of the foregoing actions have been completed.

 

All costs and expenses incurred in carrying out these instructions shall be
borne by Seller, and you shall not look to any other party for reimbursement of,
or liability for, such costs and expenses.

 

If for any reason on or before 5:00 P.M. (New York City time) on the Purchase
Date you have not received confirmation from Seller and Buyer (or their
respective counsel) that any and all of the closing conditions have been
satisfied, you shall contact Buyer immediately for further instructions. If
Seller’s origination of any applicable Wet Mortgage Asset is delayed, you will
return the related Documents to Seller unless otherwise instructed by Buyer.

 

By signing this bailee agreement below where indicated, (a) you agree that on
and after the date hereof until you are otherwise notified by Buyer or the
Custodian, any Documents delivered to you as described above will be held by you
as bailee for Buyer, (b) you certify that, as of the date of your receipt of any
Documents, you have not received notice of any interest of any other person or
entity in such Documents or the related Wet Mortgage Asset(s), (c) you agree
that you will deliver the Documents to the Custodian by not later than the fifth
(5th) Business Day after the date of this letter and (d) you certify that if you
have any security interest in the Documents or the Wet Mortgage Asset to which
those Documents relate, you agree to waive any interest you may acquire therein
at any time, whether arising pursuant to law or otherwise.

 

Seller and Buyer hereby irrevocably instruct you that any Documents in your
possession are to be held by you as bailee for Buyer, as provided herein until
they are delivered to the Custodian at the address noted above together with a
copy of this bailee agreement; provided that if Buyer or the Custodian notifies
you that Buyer’s security interest in any of above-referenced Wet Mortgage Asset
has been released or did not attach (the “Release  Notice”), from the date of
such Release Notice you will hold the Documents relating to such Wet Mortgage
Asset (and no others) as bailee for Seller, in which case you will follow
Seller’s instructions regarding such Documents, and such Documents shall be
released to Seller at the address noted above, or its designee (including the
Servicer), instead of returning them to the Custodian; and provided further that
prior to the date of any Release Notice, notwithstanding anything herein or
elsewhere to the contrary, if you receive instructions from Buyer or the
Custodian which do not comport with instructions you may have received from
Seller or the Servicer, including, without limitation, instructions to deliver
the Documents to the Custodian, Buyer or any other person or entity, you shall
abide by the instruction of the Custodian or Buyer.

 

2

--------------------------------------------------------------------------------


 

You agree to immediately give telephonic notice (followed by written notice) to
the Custodian if you receive notice of any inquiry from any other person or
entity of or with respect to any interest in the Documents or the related loan
and you agree that you shall immediately notify each such person in writing,
with a copy to the Custodian, of the prior interest of Buyer therein.

 

This bailee agreement supersedes any bailee agreement or other agreement or
arrangement that may exist between you and Seller. Notwithstanding any contrary
understanding with you, Seller or any other person or entity, or any instruction
to you from Seller or any other person or entity, you shall abide by the terms
of this letter. No deviation in performance of the terms of any previous bailee
agreement between you and any of the undersigned shall alter any of your duties
or responsibilities as set forth herein.

 

Because time is of the essence, please promptly sign and date the enclosed copy
of this bailee agreement and return it via overnight delivery service to Buyer
and the Custodian at the above address and via telecopier, send a copy of this
executed bailee agreement to Seller.

 

NOTE: BY ACCEPTING THE DOCUMENTS DELIVERED TO YOU WITH THIS BAILEE LETTER
RELATED TO THE WET MORTGAGE ASSETS, YOU CONSENT TO BE THE BAILEE FOR BUYER ON
THE TERMS DESCRIBED IN THIS BAILEE LETTER. THE CUSTODIAN REQUESTS THAT YOU
ACKNOWLEDGE RECEIPT OF THE ENCLOSED DOCUMENTS RELATED TO EACH APPLICABLE WET
MORTGAGE ASSET AND THIS BAILEE LETTER BY SIGNING AND RETURNING THE ENCLOSED COPY
OF THIS BAILEE LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO DOES NOT
NULLIFY SUCH CONSENT.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

 

[STARWOOD PROPERTY MORTGAGE
SUB-2, L.L.C.][ STARWOOD PROPERTY
MORTGAGE SUB-2-A, L.L.C.]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

[Bailee]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

Date:

 

 

 

 

 

 

 

 

cc:

 

 

 

Custodian: 

 

       Wells Fargo Bank, N. A.

 

 

1055 10th Avenue SE

 

 

Minneapolis, Minnesota 55414

 

 

Attention: Kathleen A. Marshall

 

 

Telecopier No: (612) 466-5416

 

 

Email: [                                ]

 

 

 

Buyer: 

 

Wells Fargo Bank, N. A.
One Wachovia Center

 

 

301 South College Street
MAC D1053-053, 5th Floor

 

 

Charlotte, North Carolina 28202
Attn: H. Lee Goins

 

 

Facsimile: [                                              ]

 

 

Email: [                                      ]

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

[List to include all documents described in Mortgage Asset File set forth in
Section 2.01(a)-(e) of the Custodial Agreement.]

 

5

--------------------------------------------------------------------------------

 

ANNEX 1

 

BUYER’S LOCATION

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-053, 5th Floor

Charlotte, North Carolina 28202

Attention: H. Lee Goins III

 

SELLER’S LOCATION

 

Starwood Property Mortgage Sub-2, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

 

Starwood Property Mortgage Sub-2-A, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

 

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF WHOLE LOANS

 

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Whole Loan, that except as specifically disclosed in the Confirmation
for such Purchased Asset as of the Purchase Date for each such Purchased Asset
by Buyer from Seller and as of the date of each Transaction hereunder and at all
times while the Repurchase Documents or any Transaction hereunder is in full
force and effect the representations set forth on this Schedule 1(a) shall be
true and correct in all material respects. For purposes of this Schedule
1(a) and the representations and warranties set forth herein, a breach of a
representation or warranty shall be deemed to have been cured with respect to a
Purchased Asset which is a Whole Loan if and when Seller has taken or caused to
be taken action such that the event, circumstance or condition that gave rise to
such breach no longer affects such Purchased Asset or has repurchased such
Purchased Asset in accordance with the terms of the Agreement.

 

1.             The Whole Loan is a performing mortgage loan secured by a first
priority security interest in a commercial or multifamily property.

 

2.             As of the Purchase Date, such Whole Loan complied in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Whole Loan.

 

3.             Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such Whole Loan, and Seller is transferring such Whole Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Whole Loan. Upon
consummation of the purchase contemplated to occur in respect of such Whole Loan
on the Purchase Date therefor, Seller will have validly and effectively conveyed
to Buyer all legal and beneficial interest in and to such Whole Loan free and
clear of any pledge, lien, encumbrance or security interest. There are no
participation agreements affecting such Whole Loan.

 

4.             No fraudulent acts were committed by Seller in connection with
its acquisition or origination of such Whole Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Whole Loan.

 

5.             All information contained in the related Underwriting Package (or
as otherwise provided to Buyer) in respect of such Whole Loan is accurate and
complete in all material respects. Seller has made available to Buyer for
inspection, with respect to such Whole Loan, true, correct and complete Whole
Loan Documents.

 

6.             Except as included in the Underwriting Package, Seller is not a
party to any document, instrument or agreement, and there is no document,
instrument or agreement, that

 

Sch. 1(a)-1

--------------------------------------------------------------------------------


 

by its terms modifies or affects the rights and obligations of any holder of
such Whole Loan and Seller has not and has not consented to any material change
or waiver to any term or provision of any such document, instrument or agreement
and no such change or waiver exists.

 

7.             Such Whole Loan is presently outstanding, the proceeds thereof
have been fully disbursed pursuant to the terms of the related Whole Loan
Documents and, except for amounts held in escrow by Seller, there is no
requirement for any future advances thereunder.

 

8.             Seller has full right, power and authority to sell and assign
such Whole Loan, and such Whole Loan or any related Mortgage Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.

 

9.             Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related Mortgage and/or Mortgage
Note, no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Whole Loan, for Buyer’s
exercise of any rights or remedies in respect of such Whole Loan (except for
compliance with applicable Requirements of Law in connection with the exercise
of any rights or remedies by Buyer) or for Buyer’s sale, pledge or other
disposition of such Whole Loan. No third party holds any “right of first
refusal”, “right of first negotiation”, “right of first offer”, purchase option,
or other similar rights of any kind, and no other impediment exists to any such
transfer or exercise of rights or remedies.

 

10.          No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Whole Loan, other than recordation of assignments of each
Mortgage and Assignment of Leases securing the related Whole Loan in the
applicable real estate records where the Mortgaged Properties are located and
the filing of UCC-3 assignments in all applicable filing offices.

 

11.          Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such Whole
Loan is or may become obligated.

 

12.          Seller has not advanced funds, or knowingly received any advance of
funds from a party other than the Mortgagor relating to such Whole Loan or the
related Mortgage Note, directly or indirectly, for the payment of any amount
required by such Whole Loan or the related Mortgage Note.

 

13.          Each related Mortgage Note, Mortgage, Assignment of Leases (if a
document separate from the Mortgage) and other agreement executed by the related
Mortgagor in connection with such Whole Loan is legal, valid and binding
obligation of the related Mortgagor (subject to any non-recourse provisions
therein and any state anti-deficiency or market value limit deficiency
legislation), enforceable in accordance with its terms, except (i) that certain
provisions contained in such Whole Loan documents are or may be unenforceable in
whole or in part under applicable state or federal laws, but neither the
application of any such laws to any such provision nor the inclusion of any such
provisions renders any of the Whole

 

Sch. 1(a)-2

--------------------------------------------------------------------------------


 

Loan documents invalid as a whole and such Whole Loan documents taken as a whole
are enforceable to the extent necessary and customary for the practical
realization of the rights and benefits afforded thereby and (ii) as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). The related Mortgage Note and Mortgage contain
no provision limiting the right or ability of Seller to assign, transfer and
convey the related Whole Loan to any other Person, except, however, for
customary intercreditor restrictions limiting assignees to “Qualified
Transferees”. With respect to any Underlying Mortgaged Property that has
tenants, there exists as either part of the Mortgage or as a separate document,
an assignment of leases.

 

14.          As of the date of its origination, there was no valid offset,
defense, counterclaim, abatement or right to rescission with respect to any
related Mortgage Note, Mortgage or other agreements executed in connection
therewith, and, as of the Purchase Date, there is no valid offset, defense,
counterclaim or right to rescission with respect to any such Mortgage Note,
Mortgage or other agreements, except in each case, with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges.

 

15.          Seller has delivered to Buyer or its designee the original Mortgage
Note(s) made in respect of such Whole Loan, together with an original
endorsement thereof executed by Seller in blank.

 

16.          Each related assignment of Mortgage and assignment of Assignment of
Leases from Seller in blank constitutes the legal, valid and binding first
priority assignment from Seller (assuming the insertion of the Buyer’s name),
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

17.          The Whole Loan is secured by one or more Mortgages and each such
Mortgage is a valid and enforceable first lien on the related Underlying
Mortgaged Property subject only to the exceptions set forth in paragraph (13)
above and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”): (a) the lien of current
real property taxes, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, materially and adversely interferes with the use of the Underlying
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the Underlying
Mortgaged Property, (c) the exceptions (general and specific) and exclusions set
forth in the applicable policy described in paragraph (21) below or appearing of
record, none of which, individually or in the aggregate, materially and
adversely interferes with the use of the Underlying Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Whole Loan when they become due or
materially and

 

Sch. 1(a)-3

--------------------------------------------------------------------------------


 

adversely affects the value of the Underlying Mortgaged Property, (d) other
matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
use of the Underlying Mortgaged Property or the security intended to be provided
by such Mortgage or with the Mortgagor’s ability to pay its obligations under
the Whole Loan when they become due or materially and adversely affects the
value of the Underlying Mortgaged Property, (e) the right of tenants (whether
under ground leases, space leases or operating leases) at the Underlying
Mortgaged Property to remain following a foreclosure or similar proceeding
(provided that such tenants are performing under such leases) and (f) if such
Whole Loan is cross-collateralized with any other Whole Loan, the lien of the
Mortgage for such other Whole Loan, none of which, individually or in the
aggregate, materially and adversely interferes with the use of the Underlying
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the Underlying
Mortgaged Property. Except with respect to cross-collateralized and
cross-defaulted Whole Loans and as provided below, there are no mortgage loans
that are senior or pari passu with respect to the related Underlying Mortgaged
Property or such Whole Loan.

 

18.          UCC Financing Statements have been filed and/or recorded (or, if
not filed and/or recorded, have been submitted in proper form for filing and
recording), in all UCC filing offices necessary to perfect a valid security
interest in all items of personal property located on the Underlying Mortgaged
Property that are owned by the Mortgagor and either (i) are reasonably necessary
to operate the Underlying Mortgaged Property or (ii) are (as indicated in the
appraisal obtained in connection with the origination of the related Whole Loan)
material to the value of the Underlying Mortgaged Property to the extent
perfection may be effected pursuant to applicable law by recording or filing of
UCC Financing Statements, and the Mortgages, security agreements, chattel
Mortgages or equivalent documents related to and delivered in connection with
the related Whole Loan establish and create a valid and enforceable lien and
priority security interest on such items of personalty except as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditor’s rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Notwithstanding any of the foregoing, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC Financing Statements are required in
order to effect such perfection.

 

19.          All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on the Underlying Mortgaged Property and that
prior to the Purchase Date have become delinquent in respect of the Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established. For purposes of this representation
and warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taxing
authority.

 

20.          Except as may be set forth in the property condition reports
delivered to Buyer with respect to the Mortgaged Properties, as of the Purchase
Date, the related Underlying

 

Sch. 1(a)-4

--------------------------------------------------------------------------------


 

Mortgaged Property was free and clear of any material damage (other than
deferred maintenance for which escrows were established at origination or which
are currently being maintained) that would affect materially and adversely the
value of such Underlying Mortgaged Property as security for the Whole Loan and
there was no proceeding pending or, based solely upon the delivery of written
notice thereof from the appropriate condemning authority, threatened for the
total or partial condemnation of such Underlying Mortgaged Property.

 

21.          The lien of each related Mortgage as a first priority lien in the
original principal amount of such Whole Loan after all advances of principal is
insured by an ALTA lender’s title insurance policy (or a binding commitment
therefor), or its equivalent as adopted in the applicable jurisdiction, insuring
Seller, its successors and assigns, subject only to the Title Exceptions; the
holder of the Mortgage (the “Mortgagee”) or its successors or assigns is the
sole named insured of such policy; such policy is assignable without consent of
the insurer and will inure to the benefit of the Buyer Mortgagee of record; such
title policy is in full force and effect upon the consummation of the
transactions contemplated by this Agreement; all premiums thereon have been
paid; no claims have been made under such policy and no circumstance exists
which would impair or diminish the coverage of such policy. The insurer issuing
such policy is either (x) a nationally-recognized title insurance company or
(y) qualified to do business in the jurisdiction in which the related Underlying
Mortgaged Property is located to the extent required; such policy contains no
material exclusions for, or affirmatively insures (except for any Underlying
Mortgaged Property located in a jurisdiction where such insurance is not
available) (a) access to public road or (b) against any loss due to
encroachments of any material portion of the improvements thereon.

 

22.          As of the Purchase Date, insurance coverage was being maintained
with respect to the Underlying Mortgaged Property in compliance in all material
respects with the requirements under each related Mortgage, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Whole Loan, and in any event, the amount
necessary to prevent operation of any co-insurance provisions; and, except if
such Underlying Mortgaged Property is operated as a mobile home park, is also
covered by business interruption or rental loss insurance, in an amount at least
equal to 12 months of operations of the related Underlying Mortgaged Property,
all of which is in full force and effect with respect to the related Underlying
Mortgaged Property; all premiums due and payable through the Purchase Date have
been paid; and no notice of termination or cancellation with respect to any such
insurance policy has been received by Seller. Except for certain amounts not
greater than amounts which would be considered prudent by an institutional
commercial and/or multifamily mortgage lender with respect to a similar Whole
Loan and which are set forth in the related Mortgage, any insurance proceeds in
respect of a casualty loss, will be applied either (i) to the repair or
restoration of all or part of the related Underlying Mortgaged Property or
(ii) the reduction of the outstanding principal balance of the Whole Loan,
subject in either case to requirements with respect to leases at the related
Underlying Mortgaged Property and to other exceptions customarily provided for
by prudent institutional lenders for similar loans. The

 

Sch. 1(a)-5

--------------------------------------------------------------------------------


 

Underlying Mortgaged Property is also covered by comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the related Underlying Mortgaged Property, in
an amount customarily required by prudent institutional lenders. An
architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake. If the resulting report
concluded that the PML would exceed 20% of the amount of the replacement costs
of the improvements, earthquake insurance on such Underlying Mortgaged Property
was obtained by an insurer rated at least A- :V by A.M. Best Company or “BBB-”
(or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s. If the Underlying Mortgaged Property is located in Florida or within 25
miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North
Carolina or South Carolina such Underlying Mortgaged Property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such Whole Loan and (ii) 100% of the full
insurable value, or 100% of the replacement cost, of the improvements located on
the related Underlying Mortgaged Property.

 

The insurance policies contain a standard Mortgagee clause naming Seller, its
successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without at least thirty (30) days prior
written notice to the Mortgagee (or, with respect to non-payment, 10 days prior
written notice to the Mortgagee) or such lesser period as prescribed by
applicable law. Each Mortgage requires that the Mortgagor maintain insurance as
described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.

 

23.          (a) Other than payments due but not yet 30 days or more delinquent,
there is no material default, breach, violation or event of acceleration
existing under the related Mortgage or the related Mortgage Note, and no event
has occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
provided, however, that this representation and warranty does not address or
otherwise cover any default, breach, violation or event of acceleration that
specifically pertains to any matter otherwise covered by any other
representation and warranty made by Seller in any paragraph of this Schedule
1(a) and (b) Seller has not waived any material default, breach, violation or
event of acceleration under such Mortgage or Mortgage Note and pursuant to the
terms of the related Mortgage or the related Mortgage Note and other documents
in the related Whole Loan Documents, no Person or party other than the holder of
such Mortgage Note (or its servicer) may declare any event of default or
accelerate the related indebtedness under either of such Mortgage or Mortgage
Note.

 

24.          As of the Purchase Date, such Whole Loan is not, and since its
origination, has not been (or, if such Whole Loan was not originated by Seller
or its Affiliate, to Seller’s Knowledge, has not been), 30 days or more past due
in respect of any scheduled payment.

 

25.          Each related Mortgage does not provide for or permit, without the
prior written consent of the holder of the Mortgage Note, the related Underlying
Mortgaged Property

 

Sch. 1(a)-6

--------------------------------------------------------------------------------


 

to secure any other promissory note or obligation except as expressly described
in the following sentence. The related Underlying Mortgaged Property is not
encumbered, and none of the Whole Loan documents permits the related Underlying
Mortgaged Property to be encumbered subsequent to the Purchase Date without the
prior written consent of the holder of such Whole Loan, by any lien securing the
payment of money junior to or of equal priority with, or superior to, the lien
of the related Mortgage (other than Title Exceptions, taxes, assessments and
contested mechanics and materialmens liens that become payable after the
Purchase Date of the related Whole Loan).

 

26.          Such Whole Loan constitutes a “qualified mortgage” within the
meaning of Section 860G(a)(3)of the Code (without regard to Treasury Regulations
Sections 1.860G- 2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage
on a commercial property or a multifamily residential property, and either
(1) substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to 80% of the
principal amount of the Whole Loan (a) as of the Testing Date, or (b) as of the
Purchase Date. For purposes of the previous sentence, (1) the fair market value
of the referenced interest in real property shall first be reduced by (a) the
amount of any lien on such interest in real property that is senior to the Whole
Loan, and (b) a proportionate amount of any lien on such interest in real
property that is on a parity with the Whole Loan, and (2) the “Testing Date”
shall be the date on which the referenced Whole Loan was originated unless
(a) such Whole Loan was modified after the date of its origination in a manner
that would cause a “significant modification” of such Whole Loan within the
meaning of Treasury Regulations Section 1.1001 - 3(b), and (b) such “significant
modification” did not occur at a time when such Whole Loan was in default or
when default with respect to such Whole Loan was reasonably foreseeable.
However, if the referenced Whole Loan has been subjected to a “significant
modification” after the date of its origination and at a time when such Whole
Loan was not in default or when default with respect to such Whole Loan was not
reasonably foreseeable, the Testing Date shall be the date upon which the latest
such “significant modification” occurred.

 

27.          There is no material and adverse environmental condition or
circumstance affecting the Underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the Underlying
Mortgaged Property; neither Seller nor the Underlying Obligor has taken any
actions which would cause the Underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the Underlying Whole Loan
Documents require the borrower to comply with all Environmental Laws; and each
Mortgagor has agreed to indemnify the Mortgagee for any losses resulting from
any material, adverse environmental condition or failure of the Mortgagor to
abide by such Environmental Laws or has provided environmental insurance.

 

28.          Each related Mortgage and Assignment of Leases, together with
applicable state law, contains customary and enforceable provisions for
comparable mortgaged properties similarly situated such as to render the rights
and remedies of the holder thereof adequate for the practical realization
against the Underlying Mortgaged Property of the benefits

 

Sch. 1(a)-7

--------------------------------------------------------------------------------


 

of the security, including realization by judicial or, if applicable,
non-judicial foreclosure, subject to the effects of bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

29.          No Mortgagor is a debtor in any state or federal bankruptcy or
insolvency proceeding.

 

30.          Such Whole Loan is a whole loan and contains no equity
participation by the lender or shared appreciation feature and does not provide
for any contingent or additional interest in the form of participation in the
cash flow of the related Underlying Mortgaged Property or provide for negative
amortization. Seller holds no preferred equity interest.

 

31.          Subject to certain exceptions, which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Underlying Mortgaged Property,
each related Mortgage or loan agreement contains provisions for the acceleration
of the payment of the unpaid principal balance of such Whole Loan if, without
complying with the requirements of the Mortgage or loan agreement, (a) the
related Underlying Mortgaged Property, or any controlling interest in the
related Mortgagor, is directly transferred or sold (other than by reason of
family and estate planning transfers, transfers by devise, descent or operation
of law upon the death of a member, general partner or shareholder of the related
borrower and transfers of less than a controlling interest (as such term is
defined in the related Whole Loan documents) in a mortgagor, issuance of
non-controlling new equity interests, transfers among existing members, partners
or shareholders in the Mortgagor or an affiliate thereof, transfers among
affiliated Mortgagors with respect to Whole Loans which are cross-collateralized
or cross-defaulted with other mortgage loans or multi-property Whole Loans or
transfers of a similar nature to the foregoing meeting the requirements of the
Whole Loan (such as pledges of ownership interests that do not result in a
change of control) or a substitution or release of collateral within the
parameters of paragraph (34) below), or (b) the related Underlying Mortgaged
Property or controlling interest in the borrower is encumbered in connection
with subordinate financing by a lien or security interest against the related
Underlying Mortgaged Property, other than any existing permitted additional
debt. The Whole Loan documents require the borrower to pay all reasonable costs
incurred by the Mortgagor with respect to any transfer, assumption or
encumbrance requiring lender’s approval.

 

32.          Except as set forth in the related Whole Loan Documents delivered
to Buyer, the terms of the related Mortgage Note(s) and Mortgage(s) have not
been waived, modified, altered, satisfied, impaired, canceled, subordinated or
rescinded in any manner which materially interferes with the security intended
to be provided by such Mortgage and no such waiver, modification, alteration,
satisfaction, impairment, cancellation, subordination or recission has occurred
since the date upon which the due diligence file related to the applicable Whole
Loan was delivered to Buyer or its designee.

 

Sch. 1(a)-8

--------------------------------------------------------------------------------

 

33.                               Each related Underlying Mortgaged Property was
inspected by or on behalf of the related originator or an affiliate during the
12 month period prior to the related origination date.

 

34.                               Except as set forth in the related Whole Loan
Documents delivered to Buyer, since origination, no material portion of the
related Underlying Mortgaged Property has been released from the lien of the
related Mortgage in any manner which materially and adversely affects the value
of the Whole Loan or materially interferes with the security intended to be
provided by such Mortgage, and, except with respect to Whole Loans (a) which
permit defeasance by means of substituting for the Underlying Mortgaged Property
(or, in the case of a Whole Loan secured by multiple Underlying Mortgaged
Properties, one or more of such Underlying Mortgaged Properties) “government
securities” as defined in the Investment Company Act of 1940, as amended,
sufficient to pay the Whole Loans (or portions thereof) in accordance with its
terms, (b) where a release of the portion of the Underlying Mortgaged Property
was contemplated at origination and such portion was not considered material for
purposes of underwriting the Whole Loan, (c) where release is conditional upon
the satisfaction of REMIC provisions and the payment of a release price that
represents adequate consideration for such Underlying Mortgaged Property or the
portion thereof that is being released, (d) which permit the related Mortgagor
to substitute a replacement property in compliance with certain underwriting and
legal requirements or (e) which permit the release(s) of unimproved out-parcels
or other portions of the Underlying Mortgaged Property that will not have a
material adverse effect on the underwritten value of the security for the Whole
Loan or that were not allocated to any value in the underwriting during the
origination of the Whole Loan, the terms of the related Mortgage do not provide
for release of any portion of the Underlying Mortgaged Property from the lien of
the Mortgage except in consideration of payment in full therefor.

 

35.                               There are no material violations of any
applicable zoning ordinances, building codes or land laws applicable to the
Underlying Mortgaged Property or the use and occupancy thereof other than those
which (i) are insured by an ALTA lender’s title insurance policy (or a binding
commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) would not have a
material adverse effect on the value, operation or net operating income of the
Underlying Mortgaged Property. The Whole Loan documents require the Underlying
Mortgaged Property to comply with all applicable laws and ordinances.

 

36.                               None of the material improvements which were
included for the purposes of determining the appraised value of the related
Underlying Mortgaged Property at the time of the origination of the Whole Loan
lies outside of the boundaries and building restriction lines of such property
(except Underlying Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse affect on the value of the
Underlying Mortgaged Property or related Mortgagor’s use and operation of such
Underlying Mortgaged Property (unless affirmatively covered by title insurance)
and no improvements on adjoining properties encroached upon such Underlying
Mortgaged Property to any material and adverse extent (unless affirmatively
covered by title insurance).

 

37.                               The related Mortgagor has covenanted in its
organizational documents and/or the Whole Loan documents to own no significant
asset other than the related Underlying

 

Sch. 1(a)-9

--------------------------------------------------------------------------------


 

Mortgaged Properties, as applicable, and assets incidental to its ownership and
operation of such Underlying Mortgaged Properties, and to hold itself out as
being a legal entity, separate and apart from any other Person.

 

38.                               Intentionally Omitted.

 

39.                               As of the Purchase Date, there was no pending
action, suit or proceeding, or governmental investigation of which Seller has
received notice, against the Mortgagor or the related Underlying Mortgaged
Property the adverse outcome of which could reasonably be expected to materially
and adversely affect such Mortgagor’s ability to pay principal, interest or any
other amounts due under such Whole Loan or the security intended to be provided
by the Whole Loan documents or the use of the Underlying Mortgaged Property.

 

40.                               As of the Purchase Date, if the related
Mortgage is a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has either been properly designated and serving under such
Mortgage or may be substituted in accordance with the Mortgage and applicable
law.

 

41.                               The Whole Loan and the interest (exclusive of
any default interest, late charges or prepayment premiums) contracted for
complied as of the date of origination with, or is exempt from, applicable state
or federal laws, regulations and other requirements pertaining to usury.

 

42.                               Each Whole Loan that is cross-collateralized
or cross-defaulted is cross-collateralized or cross-defaulted, as applicable,
only with other Whole Loans sold pursuant to this Agreement.

 

43.                               The improvements located on the Underlying
Mortgaged Property are either not located in a federally designated special
flood hazard area or, if so located, the Mortgagor is required to maintain or
the Mortgagee maintains, flood insurance with respect to such improvements and
such policy is in full force and effect in an amount no less than the lesser of
(i) the original principal balance of the Whole Loan, (ii) the value of such
improvements on the related Underlying Mortgaged Property located in such flood
hazard area or (iii) the maximum allowed under the related federal flood
insurance program.

 

44.                               All escrow deposits and payments required
pursuant to the Whole Loan as of the Purchase Date to be deposited with Seller
in accordance with the Whole Loan documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
material deficiencies in connection therewith.

 

45.                               As of the Purchase Date, the related
Mortgagor, the related lessee, franchisor or operator was in possession of all
material licenses, permits and authorizations then required for the use of the
related Underlying Mortgaged Property by the related Mortgagor, other than any
licenses, permits and authorizations the failure to possess of which would not
have a material adverse effect on the use or value of the Underlying Mortgaged
Property. The Whole Loan documents require the borrower to maintain all such
licenses, permits and authorizations.

 

Sch. 1(a)-10

--------------------------------------------------------------------------------


 

46.                               The origination (or acquisition, as the case
may be), servicing and collection practices used by Seller with respect to the
Whole Loan have been in all respects legal and have met customary industry
standards for servicing of commercial mortgage loans for conduit loan programs.

 

47.                               Except for Mortgagors under Whole Loans
secured in whole or in part by a Ground Lease, the related Mortgagor (or its
affiliate) has title in the fee simple interest in each related Underlying
Mortgaged Property.

 

48.                               The Whole Loan documents for such Whole Loan
provide that such Whole Loan is non-recourse to the related Mortgagor except
that the related Mortgagor and an additional guarantor accepts responsibility
for any loss incurred due to fraud on the part of the Mortgagor and/or other
intentional material misrepresentation. Furthermore, the Whole Loan documents
for each Whole Loan provide that the related Mortgagor and an additional
guarantor shall be liable to the lender for losses incurred due to the
misapplication or misappropriation of rents collected in advance or received by
the related Mortgagor after the occurrence of an event of default and not paid
to the Mortgagee or applied to the Underlying Mortgaged Property in the ordinary
course of business, misapplication or conversion by the Mortgagor of insurance
proceeds or condemnation awards or breach of the environmental covenants in the
related Whole Loan Documents.

 

49.                               Subject to the exceptions set forth in
paragraph (13) and upon possession of the Underlying Mortgaged Property as
required under applicable state law, any Assignment of Leases set forth in the
Mortgage or separate from the related Mortgage and related to and delivered in
connection with such Whole Loan establishes and creates a valid, subsisting and
enforceable lien and security interest in the related Mortgagor’s interest in
all leases, subleases, licenses or other agreements pursuant to which any Person
is entitled to occupy, use or possess all or any portion of the real property.

 

50.                               With respect to such Whole Loan, any
prepayment premium and yield maintenance charge constitutes a “customary
prepayment penalty” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).

 

51.                               If such Whole Loan contains a provision for
any defeasance of mortgage collateral, such Whole Loan permits defeasance (1) no
earlier than two years after any securitization of such Whole Loan and (2) only
with substitute collateral constituting “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(i) in an amount
sufficient to make all scheduled payments under the Mortgage Note. Such Whole
Loan was not originated with the intent to collateralize a REMIC offering with
obligations that are not real estate mortgages. In addition, if such Mortgage
contains such a defeasance provision, it provides (or otherwise contains
provisions pursuant to which the holder can require) that an opinion be provided
to the effect that such holder has a first priority perfected security interest
in the defeasance collateral. The related Whole Loan documents permit the lender
to charge all of its expenses associated with a defeasance to the Mortgagor
(including rating agencies’ fees, accounting fees and attorneys’ fees), and
provide that the related Mortgagor must deliver (or otherwise, the Whole Loan
documents contain certain provisions pursuant to which the lender can require)
(a) an accountant’s certification as to the adequacy of the defeasance

 

Sch. 1(a)-11

--------------------------------------------------------------------------------


 

collateral to make payments under the related Whole Loan for the remainder of
its term, (b) an opinion of counsel that the defeasance will not cause any
holder to lose its status as a REMIC, and (c) assurances from each applicable
Rating Agency that the defeasance will not result in the withdrawal, downgrade
or qualification of the ratings assigned to any certificates backed by the
related Whole Loan.

 

52.                               To the extent required under applicable law as
of the date of origination, and necessary for the enforceability or
collectability of the Whole Loan, the originator of such Whole Loan was
authorized to do business in the jurisdiction in which the related Underlying
Mortgaged Property is located at all times when it originated and held the Whole
Loan.

 

53.                               Neither Seller nor any affiliate thereof has
any obligation to make any capital contributions to the Mortgagor under the
Whole Loan.

 

54.                               Intentionally Omitted.

 

55.                               Each related Underlying Mortgaged Property
constitutes one or more complete separate tax lots (or the related Mortgagor has
covenanted to obtain separate tax lots and a Person has indemnified the
Mortgagee for any loss suffered in connection therewith or an escrow of funds in
an amount sufficient to pay taxes resulting from a breach thereof has been
established) or is subject to an endorsement under the related title insurance
policy.

 

56.                               An appraisal of the related Underlying
Mortgaged Property was conducted in connection with the origination of such
Whole Loan; and, to Seller’s Knowledge, such appraisal satisfied in all material
respects either (A) the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Whole Loan was originated.

 

57.                               The related Whole Loan documents require the
Mortgagor to provide the Mortgagee with certain financial information at the
times required under the related Whole Loan documents.

 

58.                               The related Underlying Mortgaged Property is
served by public utilities, water and sewer (or septic facilities) and otherwise
appropriate for the use in which the Underlying Mortgaged Property is currently
being utilized.

 

59.                               With respect to each related Underlying
Mortgaged Property consisting of a Ground Lease, Seller represents and warrants
the following with respect to the related Ground Lease:

 

(i)                                         Such Ground Lease or a memorandum
thereof has been or will be duly recorded no later than 30 days after the
Purchase Date and such Ground Lease permits the interest of the lessee
thereunder to be encumbered by the related Mortgage or, if consent of the lessor
thereunder is required, it has been obtained prior to the Purchase Date.

 

Sch. 1(a)-12

--------------------------------------------------------------------------------


 

(ii)                                      Upon the foreclosure of the Whole Loan
(or acceptance of a deed in lieu thereof), the Mortgagor’s interest in such
Ground Lease is assignable to the Mortgagee under the leasehold estate and its
assigns without the consent of the lessor thereunder (or, if any such consent is
required, it has been obtained prior to the Purchase Date).

 

(iii)                                   Such Ground Lease may not be amended,
modified, canceled or terminated without the prior written consent of the
Mortgagee, and any such action without such consent is not binding on the
Mortgagee, its successors or assigns, except termination or cancellation if
(i) an event of default occurs under the Ground Lease, (ii) notice thereof is
provided to the Mortgagee and (iii) such default is curable by the Mortgagee as
provided in the Ground Lease but remains uncured beyond the applicable cure
period.

 

(iv)                                  Such Ground Lease is in full force and
effect, there is no material default under such Ground Lease, and there is no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default under such Ground
Lease.

 

(v)                                     The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Mortgagee. The Ground Lease or ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground Lease
or ancillary agreement.

 

(vi)                                  The Ground Lease (i) is not subject to any
liens or encumbrances superior to, or of equal priority with, the Mortgage,
subject, however, to only the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Underlying Mortgaged Property is subject.

 

(vii)                               A Mortgagee is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure any curable default
under such Ground Lease before the lessor thereunder may terminate such Ground
Lease.

 

(viii)                            Such Ground Lease has an original term
(together with any extension options, whether or not currently exercised, set
forth therein all of which can be exercised by the Mortgagee if the Mortgagee
acquires the lessee’s rights under the Ground Lease) that extends not less than
20 years beyond the stated maturity date of the Whole Loan.

 

(ix)                                  Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Mortgage, taken together, any related insurance proceeds or condemnation
award (other than in respect of a total or substantially total loss or taking)
will be applied either to the repair or restoration of all or part of the
related Underlying Mortgaged Property, with the Mortgagee or a trustee appointed
by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Whole Loan, together with any accrued interest (except
in cases where a different allocation would not be viewed as commercially
unreasonable by any commercial mortgage lender, taking into account the relative
duration of the Ground Lease and

 

Sch. 1(a)-13

--------------------------------------------------------------------------------


 

the related Mortgage and the ratio of the market value of the related Underlying
Mortgaged Property to the outstanding principal balance of such Whole Loan).

 

(x)                                     The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial lender.

 

(xi)                                  The ground lessor under such Ground Lease
is required to enter into a new lease upon termination of the Ground Lease for
any reason, including the rejection of the Ground Lease in bankruptcy.

 

Sch. 1(a)-14

--------------------------------------------------------------------------------

 

Schedule 1(b)

 

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF

JUNIOR INTERESTS AND SENIOR INTERESTS

 

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Junior Interest or a Senior Interest, that except as specifically
disclosed in the Confirmation for such Purchased Asset, as of the Purchase Date
for each such Purchased Asset by Buyer from Seller and as of the date of each
Transaction hereunder and at all times while the Repurchase Documents or any
Transaction hereunder is in full force and effect the representations set forth
on this Schedule 1(b) shall be true and correct in all material respects. For
purposes of this Schedule 1(b) and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Purchased Asset which is a Junior Interest or a Senior
Interest if and when Seller has taken or caused to be taken action such that the
event, circumstance or condition that gave rise to such breach no longer affects
such Purchased Asset or has repurchased such Purchased Asset in accordance with
the terms of the Agreement.

 

1.                                      The Junior Interest is (a) a junior
participation interest in a Whole Loan or (b) a “B-note” in an “A/B structure”
(or “C-note” or more subordinate note in an “A/B/C structure”, an “A/B/C/D
structure” or similar structure) in a Whole Loan. The Senior Interest is (a) a
senior participation interest in a Whole Loan or (b) an “A-note” in an “A/B
structure” in a Whole Loan.

 

2.                                      As of the Purchase Date, such Junior
Interest or Senior Interest complies in all material respects with, or is exempt
from, all requirements of federal, state or local law relating to such Junior
Interest or Senior Interest.

 

3.                                      Immediately prior to the sale, transfer
and assignment to Buyer thereof, Seller had good and marketable title to, and
was the sole owner and holder of, such Junior Interest or Senior Interest, and
Seller is transferring such Junior Interest or Senior Interest free and clear of
any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such Junior Interest or
Senior Interest. Upon consummation of the purchase contemplated to occur in
respect of such Junior Interest or Senior Interest on the Purchase Date
therefor, Seller will have validly and effectively conveyed to Buyer all legal
and beneficial interest in and to such Junior Interest or Senior Interest free
and clear of any pledge, lien, encumbrance or security interest.

 

4.                                      No fraudulent acts were committed by
Seller in connection with its acquisition or origination of such Junior Interest
or Senior Interest nor were any fraudulent acts committed by any Person in
connection with the origination of such Junior Interest or Senior Interest.

 

Sch. 1(b)-1

--------------------------------------------------------------------------------


 

5.                                      All information contained in the related
Underwriting Package (or as otherwise provided to Buyer) in respect of such
Junior Interest or Senior Interest is accurate and complete in all material
respects. Seller has made available to Buyer for inspection, with respect to
such Junior Interest or Senior Interest, true, correct and complete Senior
Interest Documents or Junior Interest Documents.

 

6.                                      Except as included in the Underwriting
Package, Seller is not a party to any document, instrument or agreement, and
there is no document, that by its terms modifies or affects the rights and
obligations of any holder of such Junior Interest or Senior Interest and Seller
has not consented to any material change or waiver to any term or provision of
any such document, instrument or agreement and no such change or waiver exists.

 

7.                                      Seller has full right, power and
authority to sell and assign such Junior Interest or Senior Interest and such
Junior Interest or Senior Interest or any related Mortgage Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.

 

8.                                      Other than consents and approvals
obtained as of the related Purchase Date or those already granted in the related
Mortgage and/or Mortgage Note, and assuming that Buyer and any other transferees
comply with customary intercreditor restrictions in the Junior Interest
Documents or Senior Interest Documents limiting assignees to “Qualified
Transferees”, “Institutional Lender/ Owners” or “Qualified Institutional
Lenders”, no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Junior Interest or Senior
Interest, for Buyer’s exercise of any rights or remedies in respect of such
Junior Interest or Senior Interest (except for compliance with applicable
Requirements of Law in connection with the exercise of any rights or remedies by
Buyer) or for Buyer’s sale, pledge or other disposition of such Junior Interest
or Senior Interest. No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

 

9.                                      No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority is
required for any transfer or assignment by the holder of such Junior Interest or
Senior Interest, other than recordation of assignments of each Mortgage and
Assignment of Leases securing the related Whole Loan in the applicable real
estate records where the Underlying Mortgaged Properties are located and the
filing of UCC-3 assignments in all applicable filing offices.

 

10.                               Seller has delivered to Buyer or its designee
the original promissory note, certificate or other similar indicia of ownership
of such Junior Interest or Senior Interest, however denominated, together with
an original assignment thereof, executed by Seller in blank.

 

11.                               No default or event of default has occurred
under any agreement pertaining to any lien relating to the Underlying Mortgaged
Property ranking junior to, pari passu with or senior to the Mortgage securing
the Underlying Whole Loan relating to such

 

Sch. 1(b)-2

--------------------------------------------------------------------------------


 

Junior Interest or Senior Interest, and there is no provision in any such
agreement which would provide for any increase in the principal amount of any
such lien.

 

12.                               (a) Other than payments due but not yet 30
days or more delinquent, there is no material default, breach, violation or
event of acceleration existing under the Junior Interest or Senior Interest, the
related Mortgage or the related Mortgage Note, and no event has occurred (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, provided, however,
that this representation and warranty does not address or otherwise cover any
default, breach, violation or event of acceleration that specifically pertains
to any matter otherwise covered by any other representation and warranty made by
Seller in any paragraph of this Schedule 1(b) and (b) Seller has not waived any
material default, breach, violation or event of acceleration under such Senior
Interest, Junior Interest or Senior Interest, Mortgage or Mortgage Note and
pursuant to the terms of the related Mortgage or the related Mortgage Note and
other documents in the related Senior Interest Documents or Junior Interest
Documents.

 

13.                               Such Junior Interest or Senior Interest has
not been and shall not be deemed to be a Security within the meaning of the
Securities Act of 1933, as amended or the Securities Exchange Act of 1934, as
amended.

 

14.                               As of the Purchase Date, each related
Underlying Whole Loan complied in all material respects with, or is exempt from,
all requirements of federal, state or local law relating to the origination of
such Underlying Whole Loan.

 

15.                               Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Junior Interest or Senior Interest is or may become obligated
under the Junior Interest Documents or Senior Interest Documents.

 

16.                               Seller has not advanced funds, or knowingly
received any advance of funds from a party other than the Mortgagor relating to
such Junior Interest or Senior Interest, directly or indirectly, for the payment
of any amount required by such Junior Interest or Senior Interest.

 

17.                               With respect to each related Underlying Whole
Loan, each related Mortgage Note, Mortgage, Assignment of Leases (if a document
separate from the Mortgage) and other agreement executed by the related
Mortgagor in connection with such Underlying Whole Loan is legal, valid and
binding obligation of the related Mortgagor (subject to any non- recourse
provisions therein and any state anti-deficiency or market value limit
deficiency legislation), enforceable in accordance with its terms, except
(i) that certain provisions contained in such Underlying Whole Loan documents
are or may be unenforceable in whole or in part under applicable state or
federal laws, but neither the application of any such laws to any such provision
nor the inclusion of any such provisions renders any of the Underlying Whole
Loan documents invalid as a whole and such Underlying Whole Loan documents taken
as a whole are enforceable to the extent necessary and customary for the
practical realization of the rights and benefits afforded thereby and (ii) as
such enforcement may be limited by bankruptcy, insolvency,

 

Sch. 1(b)-3

--------------------------------------------------------------------------------


 

receivership, reorganization, moratorium, redemption, liquidation or other laws
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). The related Mortgage Note and Mortgage contain
no provision limiting the right or ability of any holder thereof to assign,
transfer and convey all or any portion of the related Underlying Whole Loan or
the related Junior Interest or Senior Interest to any other Person, except,
however, for customary intercreditor restrictions in the Junior Interest
Documents or Senior Interest Documents, limiting assignees to “Qualified
Transferees” “Institutional Lender/Owners” or “Qualified Institutional Lenders”.
With respect to any Underlying Mortgaged Property that has tenants, there exists
as either part of the Mortgage or as a separate document, an assignment of
leases.

 

18.                               With respect to the Junior Interest or Senior
Interest and each related Underlying Whole Loan, as of the date of its
origination, there was no valid offset, defense, counterclaim, abatement or
right to rescission with respect to any related Mortgage Note, Mortgage or other
agreements executed in connection therewith, and, as of the Purchase Date for
the related Purchased Asset, there is no valid offset, defense, counterclaim or
right to rescission with respect to any such Mortgage Note, Mortgage or other
agreements, except in each case, with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges.

 

19.                               With respect to the Underlying Whole Loan,
each related Assignment of Mortgage and assignment of Assignment of Leases from
Seller in blank constitutes the legal, valid and binding first priority
assignment from Seller (assuming the insertion of the Buyer’s name), except as
such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

20.                               The Underlying Whole Loan is secured by one or
more Mortgages and each such Mortgage is a valid and enforceable first lien on
the related Underlying Mortgaged Property subject only to the exceptions set
forth in paragraph (17) above and the following title exceptions (each such
title exception, a “Title Exception”, and collectively, the “Title Exceptions”):
(a) the lien of current real property taxes, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially and adversely interferes with the
use of the Underlying Mortgaged Property or the security intended to be provided
by such Mortgage or with the Mortgagor’s ability to pay its obligations under
the Underlying Whole Loan when they become due or materially and adversely
affects the value of the Underlying Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (24) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
use of the Underlying Mortgaged Property or the security intended to be provided
by such Mortgage or with the Mortgagor’s ability to pay its obligations under
the Underlying Whole Loan when they become due or materially and adversely
affects the value of the Underlying Mortgaged Property, (d) other matters to
which like properties are commonly subject, none of which, individually or in
the aggregate, materially and adversely interferes with the use of the
Underlying Mortgaged Property or the security intended to be provided by such

 

Sch. 1(b)-4

--------------------------------------------------------------------------------


 

Mortgage or with the Mortgagor’s ability to pay its obligations under the
Underlying Whole Loan when they become due or materially and adversely affects
the value of the Underlying Mortgaged Property, (e) the right of tenants
(whether under ground leases, space leases or operating leases) at the
Underlying Mortgaged Property to remain following a foreclosure or similar
proceeding (provided that such tenants are performing under such leases) and
(f) if such Underlying Whole Loan is cross-collateralized with any other
Underlying Whole Loan, the lien of the Mortgage for such other Underlying Whole
Loan, none of which, individually or in the aggregate, materially and adversely
interferes with the use of the Underlying Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the Underlying Whole Loan when they become due or
materially and adversely affects the value of the Underlying Mortgaged Property.
Except with respect to cross-collateralized and cross-defaulted Underlying Whole
Loans and as provided below, there are no mortgage loans that are senior or pari
passu with respect to the related Underlying Mortgaged Property or such
Underlying Whole Loan.

 

21.                               UCC Financing Statements have been filed
and/or recorded (or, if not filed and/or recorded, have been submitted in proper
form for filing and recording), in all UCC filing offices necessary to perfect a
valid security interest in all items of personal property located on each
related Underlying Mortgaged Property that are owned by the Mortgagor and either
(i) are reasonably necessary to operate such Underlying Mortgaged Property or
(ii) are (as indicated in the appraisal obtained in connection with the
origination of the related Underlying Whole Loan) material to the value of such
Underlying Mortgaged Property (other than any personal property subject to a
purchase money security interest or a sale and leaseback financing arrangement
permitted under the terms of such Underlying Whole Loan or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing of UCC
Financing Statements, and the Mortgages, security agreements, chattel Mortgages
or equivalent documents related to and delivered in connection with the related
Underlying Whole Loan establish and create a valid and enforceable lien and
priority security interest on such items of personalty except as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws affecting the
enforcement of creditor’s rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). Notwithstanding any of the foregoing, no representation is made as
to the perfection of any security interest in rents or other personal property
to the extent that possession or control of such items or actions other than the
filing of UCC Financing Statements are required in order to effect such
perfection.

 

22.                               All real estate taxes and governmental
assessments, or installments thereof, which would be a lien on any related
Underlying Mortgaged Property and that prior to the Purchase Date for the
related Purchased Asset have become delinquent in respect of such Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established. For purposes of this representation
and warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taxing
authority.

 

Sch. 1(b)-5

--------------------------------------------------------------------------------


 

23.                               Except as may be set forth in the property
condition reports delivered to Buyer with respect to the Mortgaged Properties,
as of the Purchase Date for the related Purchased Asset, each related Underlying
Mortgaged Property was free and clear of any material damage (other than
deferred maintenance for which escrows were established at origination or which
are currently being maintained) that would affect materially and adversely the
value of such Underlying Mortgaged Property as security for the related
Underlying Whole Loan and there was no proceeding pending or, based solely upon
the delivery of written notice thereof from the appropriate condemning
authority, threatened for the total or partial condemnation of such Underlying
Mortgaged Property.

 

24.                               With respect to each related Underlying Whole
Loan, the lien of each related Mortgage as a first priority lien in the original
principal amount of such Underlying Whole Loan after all advances of principal
is insured by an ALTA lender’s title insurance policy (or a binding commitment
therefor), or its equivalent as adopted in the applicable jurisdiction, insuring
the Mortgagee, its successors and assigns, subject only to the Title Exceptions;
the Mortgagee or its successors or assigns is the sole named insured of such
policy; such policy is assignable without consent of the insurer and Seller and
will inure to the benefit of the trustee as Mortgagee of record; such title
policy is in full force and effect upon the consummation of the transactions
contemplated by this Agreement; all premiums thereon have been paid; no claims
have been made under such policy and no circumstance exists which would impair
or diminish the coverage of such policy. The insurer issuing such policy is
either (x) a nationally-recognized title insurance company or (y) qualified to
do business in the jurisdiction in which the related Underlying Mortgaged
Property is located to the extent required; such policy contains no material
exclusions for, or affirmatively insures (except for any Underlying Mortgaged
Property located in a jurisdiction where such insurance is not available)
(a) access to public road or (b) against any loss due to encroachments of any
material portion of the improvements thereon.

 

25.                               With respect to each related Underlying Whole
Loan, as of the Purchase Date, insurance coverage was being maintained with
respect to the Underlying Mortgaged Property in compliance in all material
respects with the requirements under each related Mortgage, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Underlying Whole Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and,
except if such Underlying Mortgaged Property is operated as a mobile home park,
is also covered by business interruption or rental loss insurance, in an amount
at least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which is in full force and effect with respect to each related
Underlying Mortgaged Property; all premiums due and payable through the Purchase
Date for the related Purchased Asset have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller. Except for certain amounts not greater than amounts which
would be considered prudent by an institutional commercial and/or multifamily
mortgage lender with respect to a similar mortgage loan and which are set forth
in the related Mortgage, any insurance proceeds in respect of a casualty loss,

 

Sch. 1(b)-6

--------------------------------------------------------------------------------


 

will be applied either (i) to the repair or restoration of all or part of the
related Underlying Mortgaged Property or (ii) the reduction of the outstanding
principal balance of the Underlying Whole Loan, subject in either case to
requirements with respect to leases at the related Underlying Mortgaged Property
and to other exceptions customarily provided for by prudent institutional
lenders for similar loans. The Underlying Mortgaged Property is also covered by
comprehensive general liability insurance against claims for personal and bodily
injury, death or property damage occurring on, in or about the related
Underlying Mortgaged Property, in an amount customarily required by prudent
institutional lenders. An architectural or engineering consultant has performed
an analysis of the Underlying Mortgaged Properties located in seismic zone 3 or
4 in order to evaluate the structural and seismic condition of such property,
for the sole purpose of assessing the probable maximum loss (“PML”) for the
Underlying Mortgaged Property in the event of an earthquake. If the resulting
report concluded that the PML would exceed 20% of the amount of the replacement
costs of the improvements, earthquake insurance on such Underlying Mortgaged
Property was obtained by an insurer rated at least A-:V by A.M. Best Company or
“BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s. If the Underlying Mortgaged Property is located in Florida or within 25
miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North
Carolina or South Carolina such Underlying Mortgaged Property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such Underlying Whole Loan and (ii) 100% of the
full insurable value, or 100% of the replacement cost, of the improvements
located on the related Underlying Mortgaged Property.

 

26.                               The insurance policies contain a standard
Mortgagee clause naming the Mortgagee, its successors and assigns as loss payee,
in the case of a property insurance policy, and additional insured in the case
of a liability insurance policy and provide that they are not terminable without
at least thirty (30) days prior written notice to the Mortgagee (or, with
respect to non-payment, 10 days prior written notice to the Mortgagee) or such
lesser period as prescribed by applicable law. Each Mortgage requires that the
Mortgagor maintain insurance as described above or permits the Mortgagee to
require insurance as described above, and permits the Mortgagee to purchase such
insurance at the Mortgagor’s expense if Mortgagor fails to do so.

 

27.                               Intentionally Omitted.

 

28.                               As of the Purchase Date, the Underlying Whole
Loan is not, and since its origination, has not been (or if such Underlying
Whole Loan was not originated by Seller or its Affiliate, to Seller’s Knowledge,
has not been), 30 days or more past due in respect of any scheduled payment.

 

29.                               Each Mortgage related to the Underlying Whole
Loan does not provide for or permit, without the prior written consent of the
holder of the Mortgage Note, the related Underlying Mortgaged Property to secure
any other promissory note or obligation except as expressly described in the
following sentence. The related Underlying Mortgaged Property is not encumbered,
and none of the Whole Loan documents permits the related Underlying Mortgaged
Property to be encumbered subsequent to the Purchase Date without the prior
written consent of the holder of such Whole Loan, by any lien securing the
payment of money junior to or of equal priority with, or superior to, the lien
of the related Mortgage (other than Title

 

Sch. 1(b)-7

--------------------------------------------------------------------------------


 

Exceptions, taxes, assessments and contested mechanics and materialmens liens
that become payable after the Purchase Date of the related Whole Loan).

 

30.                               Each related Underlying Whole Loan secured by
commercial or multifamily residential property constitutes a “qualified
mortgage” within the meaning of Section 860G(a)(3)of the Code (without regard to
Treasury Regulations Sections 1 .860G-2(a)(3) or 1 .860G-2(f)(2)), is directly
secured by a Mortgage on such commercial property or a multifamily residential
property, and either (1) substantially all of the proceeds of such Underlying
Whole Loan were used to acquire, improve or protect the portion of such
commercial or multifamily residential property that consists of an interest in
real property (within the meaning of Treasury Regulations Sections
1.856-3(c) and 1.856-3(d)) and such interest in real property was the only
security for such Underlying Whole Loan as of the Testing Date (as defined
below), or (2) the fair market value of the interest in real property which
secures such Underlying Whole Loan was at least equal to 80% of the principal
amount of the Underlying Whole Loan (a) as of the Testing Date, or (b) as of the
Purchase Date for the related Purchased Asset. For purposes of the previous
sentence, (1) the fair market value of the referenced interest in real property
shall first be reduced by (a) the amount of any lien on such interest in real
property that is senior to the Underlying Whole Loan, and (b) a proportionate
amount of any lien on such interest in real property that is on a parity with
the Underlying Whole Loan, and (2) the “Testing Date” shall be the date on which
the referenced Underlying Whole Loan was originated unless (a) such Underlying
Whole Loan was modified after the date of its origination in a manner that would
cause a “significant modification” of such Underlying Whole Loan within the
meaning of Treasury Regulations Section 1.1001-3(b), and (b) such “significant
modification” did not occur at a time when such Underlying Whole Loan was in
default or when default with respect to such Underlying Whole Loan was
reasonably foreseeable. However, if the referenced Underlying Whole Loan has
been subjected to a “significant modification” after the date of its origination
and at a time when such Underlying Whole Loan was not in default or when default
with respect to such Underlying Whole Loan was not reasonably foreseeable, the
Testing Date shall be the date upon which the latest such “significant
modification” occurred.

 

31.                               There is no material and adverse environmental
condition or circumstance affecting the Underlying Mortgaged Property; there is
no material violation of any applicable Environmental Law with respect to the
Underlying Mortgaged Property; neither Seller nor the Underlying Obligor has
taken any actions which would cause the Underlying Mortgaged Property not to be
in compliance with all applicable Environmental Laws; the related Senior
Interest Documents or Junior Interest Documents require the borrower to comply
with all Environmental Laws; and each Mortgagor has agreed to indemnify the
Mortgagee for any losses resulting from any material, adverse environmental
condition or failure of the Mortgagor to abide by such Environmental Laws or has
provided environmental insurance.

 

32.                               With respect to each related Underlying Whole
Loan, each related Mortgage and Assignment of Leases, together with applicable
state law, contains customary and enforceable provisions for comparable
mortgaged properties similarly situated such as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the Underlying Mortgaged Property of the benefits of the security, including
realization by judicial or, if applicable, non-judicial foreclosure, subject to
the effects of bankruptcy, insolvency, receivership, reorganization, moratorium,
redemption, liquidation or other laws relating to or

 

Sch. 1(b)-8

--------------------------------------------------------------------------------


 

affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

33.                               No issuer of the Purchased Asset, no
co-participant and no Mortgagor related to any Underlying Whole Loan, is a
debtor in any state or federal bankruptcy or insolvency proceeding.

 

34.                               Except for the related Purchased Asset, each
related Underlying Whole Loan is a whole loan and contains no equity
participation by the lender or shared appreciation feature and does not provide
for any contingent or additional interest in the form of participation in the
cash flow of the related Underlying Mortgaged Property or provide for negative
amortization.

 

35.                               With respect to each related Underlying Whole
Loan, subject to certain exceptions, which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Underlying Mortgaged Property, each
related Mortgage or loan agreement contains provisions for the acceleration of
the payment of the unpaid principal balance of such Underlying Whole Loan if,
without complying with the requirements of the Mortgage or loan agreement,
(a) the related Underlying Mortgaged Property, or any controlling interest in
the related Mortgagor, is directly transferred or sold (other than by reason of
family and estate planning transfers, transfers by devise, descent or operation
of law upon the death of a member, general partner or shareholder of the related
borrower and transfers of less than a controlling interest (as such term is
defined in the related Underlying Senior Interest Documents or Junior Interest
Documents) in a mortgagor, issuance of non-controlling new equity interests,
transfers among existing members, partners or shareholders in the Mortgagor or
an affiliate thereof, transfers among affiliated Mortgagors with respect to
Underlying Whole Loans which are cross-collateralized or cross-defaulted with
other mortgage loans or transfers of a similar nature to the foregoing meeting
the requirements of the Underlying Whole Loan (such as pledges of ownership
interests that do not result in a change of control) or a substitution or
release of collateral within the parameters of paragraph (38) below), or (b) the
related Underlying Mortgaged Property or controlling interest in the borrower is
encumbered in connection with subordinate financing by a lien or security
interest against the related Underlying Mortgaged Property, other than any
existing permitted additional debt. The Underlying Senior Interest Documents or
Junior Interest Documents require the borrower to pay all reasonable costs
incurred by the Mortgagor with respect to any transfer, assumption or
encumbrance requiring lender’s approval.

 

36.                               With respect to each Purchased Asset and the
related Underlying Whole Loan, except as set forth in the related Purchased
Asset documents delivered to Buyer, the terms of the related documents have not
been waived, modified, altered, satisfied, impaired, canceled, subordinated or
rescinded in any manner which materially interferes with the security intended
to be provided by such documents and no such waiver, modification, alteration,
satisfaction, impairment, cancellation, subordination or recission has occurred
since the date upon which the due diligence file related to the applicable
Purchased Asset was delivered to Buyer or its designee.

 

Sch. 1(b)-9

--------------------------------------------------------------------------------

 

37.                               Each related Underlying Mortgaged Property was
inspected by or on behalf of the related originator or an affiliate during the
12 month period prior to the related origination date.

 

38.                               Except as set forth in the Underlying Whole
Loan documents, since origination, no material portion of any related Underlying
Mortgaged Property has been released from the lien of the related Mortgage in
any manner which materially and adversely affects the value of the Underlying
Whole Loan or the Purchased Asset or materially interferes with the security
intended to be provided by such Mortgage, and, except with respect to Underlying
Whole Loans (a) which permit defeasance by means of substituting for the
Underlying Mortgaged Property (or, in the case of an Underlying Whole Loan
secured by multiple Underlying Mortgaged Properties, one or more of such
Underlying Mortgaged Properties) “government securities” as defined in the
Investment Company Act of 1940, as amended, sufficient to pay the Underlying
Whole Loan (or portions thereof) in accordance with its terms, (b) where a
release of the portion of the Underlying Mortgaged Property was contemplated at
origination and such portion was not considered material for purposes of
underwriting the Underlying Whole Loan, (c) where release is conditional upon
the satisfaction of certain underwriting and legal requirements and the payment
of a release price that represents adequate consideration for such Underlying
Mortgaged Property or the portion thereof that is being released, (d) which
permit the related Mortgagor to substitute a replacement property in compliance
with REMIC provisions or (e) which permit the release(s) of unimproved
out-parcels or other portions of the Underlying Mortgaged Property that will not
have a material adverse effect on the underwritten value of the security for the
Underlying Whole Loan or that were not allocated to any value in the
underwriting during the origination of the Underlying Whole Loan, the terms of
the related Mortgage do not provide for release of any portion of the Underlying
Mortgaged Property from the lien of the Mortgage except in consideration of
payment in full therefor.

 

39.                               With respect to each related Underlying Whole
Loan, there are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and ordinance insurance policy
or (ii) would have a material adverse effect on the value, operation or net
operating income of the Underlying Mortgaged Property. The Underlying Senior
Interest Documents or Junior Interest Documents require the Underlying Mortgaged
Property to comply with all applicable laws and ordinances.

 

40.                               None of the material improvements which were
included for the purposes of determining the appraised value of any related
Underlying Mortgaged Property at the time of the origination of the respective
Underlying Whole Loan lies outside of the boundaries and building restriction
lines of such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgaged Property or related Mortgagor’s use and
operation of such Underlying Mortgaged Property (unless affirmatively covered by
title insurance) and no improvements on adjoining properties encroached upon
such Underlying Mortgaged Property to any material and adverse extent (unless
affirmatively covered by title insurance).

 

Sch. 1(b)-10

--------------------------------------------------------------------------------


 

41.                               The related Mortgagor has covenanted in its
respective organizational documents and/or the underlying Senior Interest
Documents or Junior Interest Documents to own no significant asset other than
the related Underlying Mortgaged Properties, as applicable, and assets
incidental to its respective ownership and operation of such Underlying
Mortgaged Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person.

 

42.                               With respect to each related Underlying Whole
Loan, no advance of funds has been made other than pursuant to the loan
documents, directly or indirectly, by Seller to the Mortgagor and no funds have
been received from any Person other than the Mortgagor, for or on account of
payments due on the Mortgage Note or the Mortgage related thereto.

 

43.                               With respect to each related Underlying Whole
Loan, as of the Purchase Date for the related Purchased Asset, there was no
pending action, suit or proceeding, or governmental investigation of which
Seller has received notice or has Knowledge, against the Mortgagor or the
related Underlying Mortgaged Property the adverse outcome of which could
reasonably be expected to materially and adversely affect such Mortgagor’s
ability to pay principal, interest or any other amounts due under such
Underlying Whole Loan or the security intended to be provided by the Underlying
Whole Loan documents or the use of the Underlying Mortgaged Property.

 

44.                               With respect to each related Underlying Whole
Loan, if the related Mortgage is a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has either been properly designated and
serving under such Mortgage or may be substituted in accordance with the
Mortgage and applicable law.

 

45.                               With respect to the Purchased Asset and each
related Underlying Whole Loan, such Underlying Whole Loan and the Purchased
Asset and all interest thereon (exclusive of any default interest, late charges
or prepayment premiums) contracted for complied as of the date of origination
with, or is exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

46.                               Each Underlying Whole Loan that is
cross-collateralized is cross-collateralized only with other Underlying Whole
Loans sold pursuant to this Agreement.

 

47.                               The improvements located on the Underlying
Mortgaged Property are either not located in a federally designated special
flood hazard area or, if so located, the Mortgagor is required to maintain or
the Mortgagee maintains, flood insurance with respect to such improvements and
such policy is in full force and effect in an amount no less than the lesser of
(i) the original principal balance of the Underlying Whole Loan, (ii) the value
of such improvements on the related Underlying Mortgaged Property located in
such flood hazard area or (iii) the maximum allowed under the related federal
flood insurance program.

 

48.                               All escrow deposits and payments required
pursuant to the Underlying Whole Loan as of the Purchase Date required to be
deposited with Seller in accordance with the Underlying Senior Interest
Documents or Junior Interest Documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
deficiencies in connection therewith.

 

Sch. 1(b)-11

--------------------------------------------------------------------------------


 

49.                               With respect to each related Underlying Whole
Loan, as of the Purchase Date, the related Mortgagor, the related lessee,
franchisor or operator was in possession of all material licenses, permits and
authorizations then required for the use of the related Underlying Mortgaged
Property by the related Mortgagor. The Underlying Senior Interest Documents or
Junior Interest Documents require the borrower to maintain all such licenses,
permits and authorizations.

 

50.                               With respect to the Junior Interest or Senior
Interest and each related Underlying Whole Loan, the origination (or
acquisition, as the case may be), and, if Seller is the party responsible for
servicing and administration of the related Underlying Whole Loan under the
applicable Junior Interest Documents or Senior Interest Documents, the servicing
and collection practices used by Seller with respect to such Underlying Whole
Loan have been in all respects legal and have met customary industry standards
for servicing of commercial mortgage loans for conduit loan programs.

 

51.                               With respect to each related Underlying Whole
Loan, except for Mortgagors under Underlying Whole Loans secured in whole or in
part by a Ground Lease, the related Mortgagor (or its affiliate) has title in
the fee simple interest in each related Underlying Mortgaged Property.

 

52.                               The documents for each related Underlying
Whole Loan provide that each such Underlying Whole Loan is non-recourse to the
related Mortgagor except that the related Mortgagor and an additional guarantor
accepts responsibility for any loss incurred due to fraud on the part of the
Mortgagor and/or other intentional material misrepresentation. Furthermore, the
documents for each related Underlying Whole Loan provide that the related
Mortgagor and an additional guarantor shall be liable to the lender for losses
incurred due to the misapplication or misappropriation of rents collected in
advance or received by the related Mortgagor after the occurrence of an event of
default and not paid to the Mortgagee or applied to the Underlying Mortgaged
Property in the ordinary course of business, misapplication or conversion by the
Mortgagor of insurance proceeds or condemnation awards or breach of the
environmental covenants in the related Underlying Whole Loan documents.

 

53.                               Subject to the exceptions set forth in
paragraph (17) and upon possession of the Underlying Mortgaged Property as
required under applicable state law, any Assignment of Leases set forth in the
Mortgage or separate from the related Mortgage and related to and delivered in
connection with each Underlying Whole Loan establishes and creates a valid,
subsisting and enforceable lien and security interest in the related Mortgagor’s
interest in all leases, subleases, licenses or other agreements pursuant to
which any Person is entitled to occupy, use or possess all or any portion of the
real property.

 

54.                               With respect to each related Underlying Whole
Loan, any prepayment premium and yield maintenance charge constitutes a
“customary prepayment penalty” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).

 

55.                               If any related Underlying Whole Loan contains
a provision for any defeasance of mortgage collateral, such Underlying Whole
Loan permits defeasance (1) no earlier than two years after any securitization
of the Underlying Whole Loan or the Junior

 

Sch. 1(b)-12

--------------------------------------------------------------------------------


 

Interest or Senior Interest and (2) only with substitute collateral constituting
“government securities” within the meaning of Treasury Regulations Section 1.
860G-2(a)(8)(i) in an amount sufficient to make all scheduled payments under the
Mortgage Note. No related Underlying Whole Loan was originated with the intent
to collateralize a REMIC offering with obligations that are not real estate
mortgages. In addition, if the Mortgage related to any such Underlying Whole
Loan contains such a defeasance provision, it provides (or otherwise contains
provisions pursuant to which the holder can require) that an opinion be provided
to the effect that such holder has a first priority perfected security interest
in the defeasance collateral. The related Underlying Senior Interest Documents
or Junior Interest Documents permit the lender to charge all of its expenses
associated with a defeasance to the Mortgagor (including rating agencies’ fees,
accounting fees and attorneys’ fees), and provide that the related Mortgagor
must deliver (or otherwise, the Underlying Senior Interest Documents or Junior
Interest Documents contain certain provisions pursuant to which the lender can
require) (a) an accountant’s certification as to the adequacy of the defeasance
collateral to make payments under the related Underlying Whole Loan for the
remainder of its term, (b) an opinion of counsel that the defeasance will not
cause any holder to lose its status as a REMIC, and (c) assurances from each
applicable Rating Agency that the defeasance will not result in the withdrawal,
downgrade or qualification of the ratings assigned to any certificates backed by
the related Underlying Whole Loan or the Junior Interest or Senior Interest.

 

56.                               With respect to each related Underlying Whole
Loan, to the extent required under applicable law as of the date of origination,
and necessary for the enforceability or collectability of such Underlying Whole
Loan, the originator of such Underlying Whole Loan was authorized to do business
in the jurisdiction in which the related Underlying Mortgaged Property is
located at all times when it originated and held the Underlying Whole Loan.

 

57.                               Neither Seller nor any affiliate thereof has
any obligation to make any capital contributions to the Mortgagor under any
related Underlying Whole Loan.

 

58.                               Intentionally Omitted.

 

59.                               With respect to each related Underlying Whole
Loan, each related Underlying Mortgaged Property constitutes one or more
complete separate tax lots (or the related Mortgagor has covenanted to obtain
separate tax lots and a Person has indemnified the Mortgagee for any loss
suffered in connection therewith or an escrow of funds in an amount sufficient
to pay taxes resulting from a breach thereof has been established) or is subject
to an endorsement under the related title insurance policy.

 

60.                               With respect to each related Underlying Whole
Loan, an appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of such Underlying Whole Loan; and, to Seller’s
Knowledge, such appraisal satisfied, in all material respects, either (A) the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation, or (B) the
guidelines in Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act or 1989, in either case as in effect on the date such Underlying
Whole Loan was originated.

 

Sch. 1(b)-13

--------------------------------------------------------------------------------


 

61.                               With respect to each related Underlying Whole
Loan, the related Underlying Whole Loan documents require the Mortgagor to
provide the Mortgagee with certain financial information at the times required
under such Underlying Whole Loan documents.

 

62.                               With respect to each related Underlying Whole
Loan, the related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.

 

63.                               With respect to each related Underlying
Mortgaged Property consisting of a Ground Lease, Seller represents and warrants
the following with respect to the related Ground Lease:

 

(i)                                         Such Ground Lease or a memorandum
thereof has been or will be duly recorded no later than 30 days after the
Purchase Date of the related Purchased Asset and such Ground Lease permits the
interest of the lessee thereunder to be encumbered by the related Mortgage or,
if consent of the lessor thereunder is required, it has been obtained prior to
the Purchase Date.

 

(ii)                                      Upon the foreclosure of the Underlying
Whole Loan (or acceptance of a deed in lieu thereof), the Mortgagor’s interest
in such Ground Lease is assignable to the Mortgagee under the leasehold estate
and its assigns without the consent of the lessor thereunder (or, if any such
consent is required, it has been obtained prior to the Purchase Date).

 

(iii)                                   Such Ground Lease may not be amended,
modified, canceled or terminated without the prior written consent of the
Mortgagee, and any such action without such consent is not binding on the
Mortgagee, its successors or assigns, except termination or cancellation if
(i) an event of default occurs under the Ground Lease, (ii) notice thereof is
provided to the Mortgagee and (iii) such default is curable by the Mortgagee as
provided in the Ground Lease but remains uncured beyond the applicable cure
period.

 

(iv)                                  Such Ground Lease is in full force and
effect, there is no material default under such Ground Lease, and there is no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default under such Ground
Lease.

 

(v)                                     The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Mortgagee. The Ground Lease or ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground Lease
or ancillary agreement.

 

(vi)                                  The Ground Lease (i) is not subject to any
liens or encumbrances superior to, or of equal priority with, the Mortgage,
subject, however, to only the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Underlying Mortgaged Property is subject.

 

(vii)                               A Mortgagee is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure

 

Sch. 1(b)-14

--------------------------------------------------------------------------------


 

any curable default under such Ground Lease before the lessor thereunder may
terminate such Ground Lease.

 

(viii)                            Such Ground Lease has an original term
(together with any extension options, whether or not currently exercised, set
forth therein all of which can be exercised by the Mortgagee if the Mortgagee
acquires the lessee’s rights under the Ground Lease) that extends not less than
20 years beyond the stated maturity date of the Underlying Whole Loan.

 

(ix)                                  Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Mortgage, taken together, any related insurance proceeds or condemnation
award (other than in respect of a total or substantially total loss or taking)
will be applied either to the repair or restoration of all or part of the
related Underlying Mortgaged Property, with the Mortgagee or a trustee appointed
by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Underlying Whole Loan, together with any accrued
interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Mortgage and the ratio
of the market value of the related Underlying Mortgaged Property to the
outstanding principal balance of such Underlying Whole Loan).

 

(x)                                     The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial lender.

 

(xi)                                  The ground lessor under such Ground Lease
is required to enter into a new lease upon termination of the Ground Lease for
any reason, including the rejection of the Ground Lease in bankruptcy.

 

Sch. 1(b)-15

--------------------------------------------------------------------------------

 

Schedule 1(c)

 

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF MEZZANINE LOANS

 

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Mezzanine Loan, that except as specifically disclosed to and approved
by Buyer in accordance with the Agreement, as of the Purchase Date for each such
Purchased Asset by Buyer from Seller and as of the date of each Transaction
hereunder and at all times while the Repurchase Documents or any Transaction
hereunder is in full force and effect the representations set forth on this
Schedule 1(c) shall be true and correct in all material respects. For purposes
of this Schedule 1(c) and the representations and warranties set forth herein, a
breach of a representation or warranty shall be deemed to have been cured with
respect to a Purchased Asset which is a Mezzanine Loan if and when Seller has
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer affects such Purchased Asset.

 

1.                                      The Mezzanine Loan is a performing
senior or junior mezzanine loan secured by a pledge of one hundred percent
(100%) of the direct or indirect Equity Interests in a Person that owns
commercial real estate (a “Property Owner”).

 

2.                                      As of the Purchase Date, such Mezzanine
Loan complies in all material respects with, or is exempt from, all requirements
of federal, state or local law relating to such Mezzanine Loan.

 

3.                                      Immediately prior to the sale, transfer
and assignment to Buyer thereof, Seller had good and marketable title to, and
was the sole owner and holder of, such Mezzanine Loan, and Seller is
transferring such Mezzanine Loan free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature encumbering such Mezzanine Loan. Upon consummation of the purchase
contemplated to occur in respect of such Mezzanine Loan on the Purchase Date
therefor, Seller will have validly and effectively conveyed to Buyer all legal
and beneficial interest in and to such Mezzanine Loan free and clear of any
pledge, lien, encumbrance or security interest.

 

4.                                      No fraudulent acts were committed by
Seller in connection with its acquisition or origination of such Mezzanine Loan
nor were any fraudulent acts committed by any Person in connection with the
origination of such Mezzanine Loan.

 

5.                                      All information contained in the related
Underwriting Package (or as otherwise provided to Buyer) in respect of such
Mezzanine Loan is accurate and complete in all material respects. Seller has
made available to Buyer for inspection with respect to such Mezzanine Loan,
true, correct and complete Mezzanine Loan Documents.

 

6.                                      Except as included in the Underwriting
Package, Seller is not a party to any document, instrument or agreement, and
there is no document, that by its terms modifies or affects the rights and
obligations of any holder of such Mezzanine Loan and Seller has not

 

Sch. 1(c)-1

--------------------------------------------------------------------------------


 

consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists.

 

7.                                      Such Mezzanine Loan is presently
outstanding, the proceeds thereof have been fully disbursed pursuant to the
terms of the related Mezzanine Loan Documents and, except for amounts held in
escrow by Seller, there is no requirement for any future advances thereunder.

 

8.                                      Seller has full right, power and
authority to sell and assign such Mezzanine Loan, and such Mezzanine Loan or any
related Mezzanine Note has not been cancelled, satisfied or rescinded in whole
or part nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

 

9.                                      Other than consents and approvals
obtained as of the related Purchase Date or those already granted in the
documentation governing such Mezzanine Loan (the “Mezzanine Loan Documents”), no
consent or approval by any Person is required in connection with Seller’s sale
and/or Buyer’s acquisition of such Mezzanine Loan, for Buyer’s exercise of any
rights or remedies in respect of such Mezzanine Loan (except for compliance with
applicable Requirements of Law in connection with the exercise of any rights or
remedies by Buyer) or for Buyer’s sale, pledge or other disposition of such
Mezzanine Loan. No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

 

10.                               The Mezzanine Loan is secured by a pledge of
one hundred percent (100%) of the direct or indirect Equity Interests in a
Property Owner and the security interest created thereby has been fully
perfected in favor of Seller as Mezzanine Lender.

 

11.                               The Underlying Obligor (hereinafter defined)
has been duly organized and is validly existing and in good standing under the
laws of its jurisdiction of organization, with requisite power and authority to
own its assets and to transact the business in which it is now engaged, the sole
purpose of the Underlying Obligor under its organizational documents is to own,
finance, sell or otherwise manage the Underlying Mortgaged Property (or the
Capital Stock of the Property Owner) and to engage in any and all activities
related or incidental thereto, and the Underlying Mortgaged Property (or the
Capital Stock of the Property Owner) constitute the sole assets of the
Underlying Obligor.

 

12.                               The Underlying Obligor has good and marketable
title to the Underlying Mortgaged Property, subject to any Title Exceptions,
and, no claims have been made and are pending under the title policies insuring
the Underlying Obligor’s title to the Underlying Mortgaged Property.

 

13.                               Intentionally Omitted.

 

14.                               The Mezzanine Loan Documents provide for the
acceleration of the payment of the unpaid principal balance of the Mezzanine
Loan if (i) the Mezzanine Borrower voluntarily transfers or encumbers all or any
portion of any related Mezzanine Collateral, or (ii) any direct or indirect
interest in the related Mezzanine Borrower is voluntarily transferred or

 

Sch. 1(c)-2

--------------------------------------------------------------------------------


 

assigned, other than, in each case, as permitted under the terms and conditions
of the related Mezzanine Loan Documents.

 

15.                               Pursuant to the terms of the Mezzanine Loan
Documents: (a) no material terms of any related Underlying Mortgage may be
waived, canceled, subordinated or modified in any material respect; (b) no
action which could have a materially adverse impact on the market value of the
Underlying Mortgaged Property may be taken by the Underlying Obligor with
respect to the Underlying Mortgaged Property without the consent of the holder
of the Mezzanine Loan; (c) the holder of the Mezzanine Loan is entitled to
approve the budget of the Underlying Obligor as it relates to the Underlying
Mortgaged Property; and (d) the holder of the Mezzanine Loan’s consent is
required prior to the Underlying Obligor incurring any additional indebtedness,
other than indebtedness relating to trade payables and other liabilities
incurred in the ordinary course of business.

 

16.                               (a) Other than payments due but not yet 30
days or more delinquent, there is no material default, breach, violation or
event of acceleration existing under the related Underlying Mortgage or the
related Whole Loan, and no event has occurred (other than payments due but not
yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by Seller
in any paragraph of this Schedule 1(c) and (b) Seller has not waived any
material default, breach, violation or event of acceleration under such
Mezzanine Loan and pursuant to the terms of the Mezzanine Loan Documents, no
Person or party other than the holder of such Mezzanine Loan (or its servicer)
may declare any event of default or accelerate the related indebtedness under
such Mezzanine Loan.

 

17.                               No event of default has occurred under any
other agreement pertaining to any lien relating to the Mezzanine Loan ranking
junior to, pari passu with or senior to the interests of the holder of such
Mezzanine Loan.

 

18.                               Seller’s security interest in the Mezzanine
Loan is covered by a UCC-9 insurance policy (the “UCC-9 Policy”) in the maximum
principal amount of the Mezzanine Loan insuring that the related pledge is a
valid first priority lien on the collateral pledged in respect of such Mezzanine
Loan (the “Mezzanine Collateral”), subject only to the exceptions stated therein
(or a pro forma title policy or marked up title insurance commitment on which
the required premium has been paid exists which evidences that such UCC-9 Policy
will be issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage
to be provided thereby) is in full force and effect, no material claims have
been made thereunder and no claims have been paid thereunder, Seller has not
done, by act or omission, anything that would materially impair the coverage
under the UCC-9 Policy and as of the Purchase Date, the UCC-9 Policy (or, if it
has yet to be issued, the coverage to be provided thereby) will inure to the
benefit of Buyer without the consent of (but upon notice to) the insurer.

 

19.                               Intentionally Omitted.

 

Sch. 1(c)-3

--------------------------------------------------------------------------------


 

20.                               Seller has delivered to Buyer or its designee
the original promissory note made in respect of such Mezzanine Loan, together
with an original assignment thereof executed by Seller in blank.

 

21.                               Seller has not received any written notice
that the Mezzanine Loan may be subject to reduction or disallowance for any
reason, including without limitation, any setoff, right of recoupment, defense,
counterclaim or impairment of any kind.

 

22.                               Seller has no obligation to make additional
loans to, make guarantees on behalf of, or otherwise extend additional credit
to, or make any of the foregoing for the benefit of, the Mezzanine Borrower or
any other person under or in connection with the Mezzanine Loan.

 

23.                               The origination (or acquisition, as the case
may be), servicing and collection practices used by Seller with respect to the
Mezzanine Loan have been in all respects legal and have met customary industry
standards used by prudent institutional commercial mezzanine lenders and
mezzanine loan servicers for the origination (or acquisition, as the case may
be), and servicing of mezzanine loans.

 

24.                               If applicable, the ground lessor consented to
and acknowledged that (i) the Mezzanine Loan is permitted / approved, (ii) any
foreclosure of the Mezzanine Loan and related change in ownership of the ground
lessee will not require the consent of the ground lessor or constitute a default
under the ground lease, (iii) copies of default notices would be sent to
Mezzanine Lender and (iv) it would accept cure from Mezzanine Lender on behalf
of the ground lessee.

 

25.                               Intentionally Omitted.

 

26.                               No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority is required for any
transfer or assignment by the holder of such Mezzanine Loan.

 

27.                               Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Mezzanine Loan is or may become obligated.

 

28.                               Seller has not advanced funds, or knowingly
received any advance of funds from a party other than the Mezzanine Borrower
relating to such Mezzanine Loan, directly or indirectly, for the payment of any
amount required by such Mezzanine Loan.

 

29.                               All real estate taxes and governmental
assessments, or installments thereof, which would be a lien on any related
Underlying Mortgaged Property and that prior to the Purchase Date for the
related Purchased Asset have become delinquent in respect of such Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established (either by Seller or a Mortgagee
under any Underlying Mortgage). For purposes of this representation and
warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the

 

Sch. 1(c)-4

--------------------------------------------------------------------------------


 

date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

30.                               Except as may be set forth in the property
condition reports delivered to Buyer with respect to the Underlying Mortgaged
Property, as of the Purchase Date for the related Purchased Asset, each related
Underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such Underlying
Mortgaged Property as security for the related Underlying Whole Loan and there
was no proceeding pending or, based solely upon the delivery of written notice
thereof from the appropriate condemning authority, threatened for the total or
partial condemnation of such Underlying Mortgaged Property.

 

31.                               As of the Purchase Date, Mezzanine Borrower
was maintaining insurance coverage with respect to the Underlying Mortgaged
Property in compliance in all material respects with the requirements under the
Mezzanine Loan Documents and/or any Underlying Mortgage, which insurance covered
such risks as were customarily acceptable to prudent commercial and multifamily
mortgage lending institutions lending on the security of property comparable to
the related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, and with respect to a fire and
extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Underlying Whole Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and,
except if such Underlying Mortgaged Property is operated as a mobile home park,
is also covered by business interruption or rental loss insurance, in an amount
at least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which is in full force and effect with respect to each related
Underlying Mortgaged Property; all premiums due and payable through the Purchase
Date for the related Purchased Asset have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller. Except for certain amounts not greater than amounts which
would be considered prudent by an institutional commercial and/or multifamily
mortgage lender with respect to a similar mortgage loan and which are set forth
in the Mezzanine Loan Documents and/or any Underlying Whole Loan related to the
Underlying Mortgaged Property, any insurance proceeds in respect of a casualty
loss, will be applied either (i) to the repair or restoration of all or part of
the related Underlying Mortgaged Property or (ii) the reduction of the
outstanding principal balance of the Underlying Whole Loan, subject in either
case to requirements with respect to leases at the related Underlying Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans. The Underlying Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related Underlying Mortgaged Property, in an amount customarily required by
prudent institutional lenders. An architectural or engineering consultant has
performed an analysis of the Underlying Mortgaged Properties located in seismic
zone 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the Underlying Mortgaged Property in the event of an earthquake. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Underlying
Mortgaged Property was obtained by an insurer rated at least A-:V by A.M.

 

Sch. 1(c)-5

--------------------------------------------------------------------------------


 

Best Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s. If the Underlying Mortgaged Property is located in
Florida or within 25 miles of the coast of Texas, Louisiana, Mississippi,
Alabama, Georgia, North Carolina or South Carolina such Underlying Mortgaged
Property is insured by windstorm insurance in an amount at least equal to the
lesser of (i) the outstanding principal balance of such Underlying Whole Loan
and (ii) 100% of the full insurable value, or 100% of the replacement cost, of
the improvements located on the related Underlying Mortgaged Property.

 

32.                               The insurance policies contain a standard
mortgagee clause naming the holder of the Underlying Mortgage (the “Mortgagee”),
its successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without 30 days prior written notice to the
Mortgagee) (or, with respect to non-payment, 10 days prior written notice to the
Mortgagee or such lesser period as prescribed by applicable law. Each Underlying
Mortgage requires that Property Owner maintain insurance as described above or
permits the Mortgagee to require insurance as described above, and permits the
Mortgagee to purchase such insurance at the Property Owner’s expense if Property
Owner fails to do so.

 

33.                               There is no material and adverse environmental
condition or circumstance affecting the Underlying Mortgaged Property; there is
no material violation of any applicable Environmental Law with respect to the
Underlying Mortgaged Property; neither Seller nor the related Property Owner has
taken any actions which would cause the Underlying Mortgaged Property not to be
in compliance with all applicable Environmental Laws; the Underlying Whole Loan
documents require the borrower to comply with all Environmental Laws; and the
related Property Owner has agreed to indemnify the Mortgagee for any losses
resulting from any material, adverse environmental condition or failure of the
Mortgagor to abide by such Environmental Laws or has provided environmental
insurance.

 

34.                               No Mezzanine Borrower under the Mezzanine Loan
nor any Property Owner under any Underlying Whole Loan is a debtor in any state
or federal bankruptcy or insolvency proceeding.

 

35.                               Each related Underlying Mortgaged Property was
inspected by or on behalf of the related originator or an affiliate during the
12 month period prior to the related origination date.

 

36.                               There are no material violations of any
applicable zoning ordinances, building codes and land laws applicable to the
Underlying Mortgaged Property or the use and occupancy thereof other than those
which (i) are insured by an ALTA lender’s title insurance policy (or a binding
commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) would not have a
material adverse effect on the value, operation or net operating income of the
Underlying Mortgaged Property. The Mezzanine Loan Documents and the Underlying
Whole Loan documents require the Underlying Mortgaged Property to comply with
all applicable laws and ordinances.

 

37.                               None of the material improvements which were
included for the purposes of determining the appraised value of any related
Underlying Mortgaged Property at the time of

 

Sch. 1(c)-6

--------------------------------------------------------------------------------


 

the origination of the Mezzanine Loan or any related Underlying Whole Loan lies
outside of the boundaries and building restriction lines of such property
(except Underlying Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse affect on the value of the
Underlying Mortgaged Property or the related Mortgagor’s use and operation of
such Underlying Mortgaged Property (unless affirmatively covered by title
insurance) and no improvements on adjoining properties encroached upon such
Underlying Mortgaged Property to any material and adverse extent (unless
affirmatively covered by title insurance).

 

38.                               As of the Purchase Date, there was no pending
action, suit or proceeding, or governmental investigation of which Seller has
received notice or has Knowledge, against the related Property Owner or the
related Underlying Mortgaged Property the adverse outcome of which could
reasonably be expected to materially and adversely affect the Mezzanine Loan or
the Underlying Whole Loan.

 

39.                               The improvements located on the Underlying
Mortgaged Property are either not located in a federally designated special
flood hazard area or, if so located, the Mortgagor is required to maintain or
the Mortgagee maintains, flood insurance with respect to such improvements and
such policy is in full force and effect in an amount no less than the lesser of
(i) the original principal balance of the Underlying Whole Loan, (ii) the value
of such improvements on the related Underlying Mortgaged Property located in
such flood hazard area or (iii) the maximum allowed under the related federal
flood insurance program.

 

40.                               Except for Property Owners under Underlying
Whole Loans secured in whole or in part by a Ground Lease, the related Property
Owner (or its affiliate) has title in the fee simple interest in each related
Underlying Mortgaged Property.

 

41.                               The related Underlying Mortgaged Property is
not encumbered, and none of the Mezzanine Loan Documents or any Underlying Whole
Loan documents permits the related Underlying Mortgaged Property to be
encumbered subsequent to the Purchase Date of the related Purchased Asset
without the prior written consent of the holder thereof, by any lien securing
the payment of money junior to or of equal priority with, or superior to, the
lien of the related Underlying Mortgage (other than Title Exceptions, taxes,
assessments and contested mechanics and materialmens liens that become payable
after such Purchase Date).

 

42.                               Each related Underlying Mortgaged Property
constitutes one or more complete separate tax lots (or the related Property
Owner has covenanted to obtain separate tax lots and a Person has indemnified
the Mortgagee for any loss suffered in connection therewith or an escrow of
funds in an amount sufficient to pay taxes resulting from a breach thereof has
been established) or is subject to an endorsement under the related title
insurance policy.

 

43.                               An appraisal of the related Underlying
Mortgaged Property was conducted in connection with the origination of the
Underlying Whole Loan; and, to Seller’s Knowledge, such appraisal satisfied, in
all material respects, either (A) the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform,

 

Sch. 1(c)-7

--------------------------------------------------------------------------------


 

Recovery and Enforcement Act or 1989, in either case as in effect on the date
such Underlying Whole Loan was originated.

 

44.                               The related Underlying Mortgaged Property is
served by public utilities, water and sewer (or septic facilities) and otherwise
appropriate for the use in which the Underlying Mortgaged Property is currently
being utilized.

 

45.                               With respect to each related Underlying
Mortgaged Property consisting of a Ground Lease, Seller represents and warrants
the following with respect to the related Ground Lease:

 

(i)                                          Such Ground Lease or a memorandum
thereof has been or will be duly recorded no later than 30 days after the
Purchase Date of the related Purchased Asset and such Ground Lease permits the
interest of the lessee thereunder to be encumbered by the related mortgage or,
if consent of the lessor thereunder is required, it has been obtained prior to
the Purchase Date.

 

(ii)                                       Upon the foreclosure of the
Underlying Whole Loan (or acceptance of a deed in lieu thereof), the Property
Owner’s interest in such Ground Lease is assignable to the Mortgagee under the
leasehold estate and its assigns without the consent of the lessor thereunder.

 

(iii)                                    Such Ground Lease may not be amended,
modified, canceled or terminated without the prior written consent of the
Mortgagee and any such action without such consent is not binding on the
Mortgagee, its successors or assigns, except termination or cancellation if
(i) an event of default occurs under the Ground Lease, (ii) notice thereof is
provided to the Mortgagee and (iii) such default is curable by the Mortgagee as
provided in the Ground Lease but remains uncured beyond the applicable cure
period.

 

(iv)                                   Such Ground Lease is in full force and
effect, there is no material default under such Ground Lease, and there is no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default under such Ground
Lease.

 

(v)                                      The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Mortgagee. The Ground Lease or ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground Lease
or ancillary agreement.

 

(vi)                                   The Ground Lease (i) is not subject to
any liens or encumbrances superior to, or of equal priority with, the Underlying
Mortgage, subject, however, to only the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Underlying Mortgaged Property is subject.

 

(vii)                            A Mortgagee is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure any curable default
under such Ground Lease before the lessor thereunder may terminate such Ground
Lease.

 

Sch. 1(c)-8

--------------------------------------------------------------------------------


 

(viii)                           Such Ground Lease has an original term
(together with any extension options, whether or not currently exercised, set
forth therein all of which can be exercised by the Mortgagee if the Mortgagee
acquires the lessee’s rights under the Ground Lease) that extends not less than
20 years beyond the stated maturity date.

 

(ix)                                   Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Underlying Mortgage, taken together, any related insurance proceeds or
condemnation award (other than in respect of a total or substantially total loss
or taking) will be applied either to the repair or restoration of all or part of
the related Underlying Mortgaged Property, with the Mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Underlying Whole Loan, together with any accrued
interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Underlying Mortgage
and the ratio of the market value of the related Underlying Mortgaged Property
to the outstanding principal balance of such Underlying Whole Loan).

 

(x)                                      The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial lender.

 

(xi)                                   The ground lessor under such Ground Lease
is required to enter into a new lease upon termination of the Ground Lease for
any reason, including the rejection of the Ground Lease in bankruptcy.

 

Sch. 1(c)-9

--------------------------------------------------------------------------------

 

Schedule 1(d)

 

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING
OF MEZZANINE PARTICIPATIONS

 

Seller represents and warrant to Buyer, with respect to the Mezzanine
Participation, that except as specifically disclosed to and approved by Buyer in
accordance with this Side Letter, as of the Closing Date for the Mezzanine
Participation by Buyer from Seller and at all times while this Side Letter or
the Transaction hereunder is in full force and effect the representations set
forth on this Schedule 1(d) shall be true and correct in all material respects.
For purposes of this Schedule 1(d) and the representations and warranties set
forth herein, a breach of a representation or warranty shall be deemed to have
been cured with respect to the Mezzanine Participation if and when Seller has
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer affects the Mezzanine
Participation.

 

1.                                      The Mezzanine Participation is a senior
or junior participation interest in a performing commercial mezzanine loan (a
“Mezzanine Loan”).

 

2.                                      As of the Purchase Date, the Mezzanine
Participation complied in all material respects with, or is exempt from, all
requirements of federal, state or local law relating to the Mezzanine
Participation.

 

3.                                      Immediately prior to the sale, transfer
and assignment to Buyer thereof, Seller had good and marketable title to, and
was the sole owner and holder of, the Mezzanine Participation, and Seller is
transferring the Mezzanine Participation free and clear of any and all liens,
pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering the Mezzanine Participation. Upon
consummation of the purchase contemplated to occur in respect of the Mezzanine
Participation on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to the
Mezzanine Participation free and clear of any pledge, lien, encumbrance or
security interest.

 

4.                                      No fraudulent acts were committed by
Seller in connection with its acquisition or origination of the Mezzanine
Participation nor were any fraudulent acts committed by any Person in connection
with the origination of the Mezzanine Participation.

 

5.                                      All information contained in the related
Underwriting Package (or as otherwise provided to Buyer) in respect of the
Mezzanine Participation is accurate and complete in all material respects.

 

6.                                      Seller has full right, power and
authority to sell and assign the Mezzanine Participation and the Mezzanine
Participation has not been cancelled, satisfied or rescinded in

 

Sch. 1(d)-1

--------------------------------------------------------------------------------


 

whole or part nor has any instrument been executed that would effect a
cancellation, satisfaction or rescission thereof.

 

7.                                      Other than consents and approvals
obtained as of the related Purchase Date or those already granted in the
documentation governing such Mezzanine Participation (the “Mezzanine
Participation Documents”), no consent or approval by any Person is required in
connection with Seller’s sale and/or Buyer’s acquisition of the Mezzanine
Participation, for Buyer’s exercise of any rights or remedies in respect of the
Mezzanine Participation (except for compliance with applicable Requirements of
Law in connection with the exercise of any rights or remedies by Buyer) or for
Buyer’s sale, pledge or other disposition of the Mezzanine Participation. No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.

 

8.                                      No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority is
required for any transfer or assignment by the holder of the Mezzanine
Participation.

 

9.                                      Seller has delivered to Buyer or its
designee the original participation certificate or other similar indicia of
ownership of the Mezzanine Participation, however denominated, together with an
original assignment thereof, executed by Seller in blank.

 

10.                               Intentionally Omitted.

 

11.                               The Mezzanine Participation has not been and
shall not be deemed to be a Security within the meaning of the Securities Act of
1933, as amended or the Securities Exchange Act of 1934, as amended.

 

12.                               Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of the Mezzanine Participation is or may become obligated.

 

13.                               No issuer of the Mezzanine Participation is a
debtor in any state or federal bankruptcy or insolvency proceeding.

 

14.                               With respect to the Mezzanine Participation,
except as set forth in the Mezzanine Participation Documents delivered to Buyer,
the terms of the related documents have not been waived, modified, altered,
satisfied, impaired, canceled, subordinated or rescinded in any manner which
materially interferes with the security intended to be provided by such
documents and no such waiver, modification, alteration, satisfaction,
impairment, cancellation, subordination or recission has occurred since the date
upon which the due diligence file related to the Mezzanine Participation was
delivered to Buyer or its designee.

 

15.                               With respect to the related Mezzanine Loan,
the related Mezzanine Loan documents require the Mezzanine Borrower to provide
the Mezzanine Lender with certain financial information at the times required
under the related Mezzanine Loan Documents.

 

Sch. 1(d)-2

--------------------------------------------------------------------------------


 

16.                               The related Mezzanine Loan is secured by a
pledge of one hundred percent (100%) of the direct or indirect equity ownership
interests in the Underlying Property Owner or a direct or indirect owner of the
Underlying Property Owner.

 

17.                               As of the Purchase Date, the related Mezzanine
Loan complies in all material respects with, or is exempt from, all requirements
of federal, state or local law relating to the related Mezzanine Loan.

 

18.                               All information contained in the related
Underwriting Package (or as otherwise provided to Buyer) in respect of such
Mezzanine Participation is accurate and complete in all material respects.
Seller has made available to Buyer for inspection with respect to such Mezzanine
Participation, true, correct and complete Mezzanine Participation Documents.

 

19.                               Except as included in the Underwriting
Package, Seller is not a party to any document, instrument or agreement, and
there is no document, that by its terms modifies or affects the rights and
obligations of any holder of the Mezzanine Participation or the related
Mezzanine Loan and Seller has not consented to any material change or waiver to
any term or provision of any such document, instrument or agreement and no such
change or waiver exists.

 

20.                               The related Mezzanine Loan is presently
outstanding, the proceeds thereof have been fully and properly disbursed
pursuant to the terms of the related Mezzanine Loan Documents and, except for
amounts held in escrow, there is no requirement for any future advances
thereunder.

 

21.                               The Underlying Property Owner has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, with requisite power and authority to own its
assets and to transact the business in which it is now engaged, the sole purpose
of the Underlying Property Owner under its organizational documents is to own,
finance, sell or otherwise manage the Underlying Mortgaged Property and to
engage in any and all activities related or incidental thereto, and the
Underlying Mortgaged Property constitutes the sole assets of the Underlying
Property Owner.

 

22.                               The Underlying Property Owner has good and
marketable title to the Underlying Mortgaged Property, subject to any Title
Exceptions and, no claims have been made and are pending under the title
policies insuring the Underlying Property Owner’s title to the Underlying
Mortgage Property.

 

23.                               Intentionally Omitted.

 

24.                               The Mezzanine Loan Documents provide for the
acceleration of the payment of the unpaid principal balance of the Mezzanine
Loan if (i) the borrower thereunder (the “Mezzanine Borrower”) voluntarily
transfers or encumbers all or any portion of any related Mezzanine Collateral,
or (ii) any direct or indirect interest in the related Mezzanine Borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related Mezzanine Loan Documents.

 

25.                               Pursuant to the terms of the Mezzanine Loan
Documents: (a) no material terms of any related mortgage encumbering the
Underlying Mortgage Property (an “Underlying

 

Sch. 1(d)-3

--------------------------------------------------------------------------------


 

Mortgage”) may be waived, canceled, subordinated or modified in any material
respect; (b) no action which could have a materially adverse impact on the
market value of the Underlying Mortgaged Property may be taken by the Underlying
Property Owner with respect to the Underlying Mortgaged Property without the
consent of the holder of the Mezzanine Loan; (c) the holder of the Mezzanine
Loan is entitled to approve the budget of the Underlying Property Owner as it
relates to the Underlying Mortgaged Property; and (d) the holder of the
Mezzanine Loan’s consent is required prior to the Underlying Property Owner
incurring any additional indebtedness, other than indebtedness relating to trade
payables incurred in the ordinary course of business.

 

26.                               (a) Other than payments due but not yet 30
days or more delinquent, there is no material default, breach, violation or
event of acceleration existing under the related Underlying Mortgage or the
related Whole Loan, and no event has occurred (other than payments due but not
yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by Seller
in any paragraph of this Schedule 1(d) and (b) Seller has not waived any
material default, breach, violation or event of acceleration under such
Mezzanine Loan and pursuant to the terms of the related Mezzanine Loan
Documents, no Person or party other than the holder of such Mezzanine Loan (or
its servicer) may declare any event of default or accelerate the related
indebtedness under such Mezzanine Loan.

 

27.                               No default or event of default has occurred
under any agreement pertaining to any lien relating to the related Mezzanine
Loan ranking junior to, pari passu with or senior to the interests of the
Mezzanine Participation or the holder of the related Mezzanine Loan.

 

28.                               Mezzanine Lender’s security interest in the
related Mezzanine Loan is covered by a UCC-9 insurance policy (the “UCC-9
Policy”) in the maximum principal amount of the Mezzanine Loan insuring that the
related pledge is a valid first priority lien on the collateral pledged in
respect of such Mezzanine Loan (the “Mezzanine Collateral”), subject only to the
exceptions stated therein (or a pro forma title policy or marked up title
insurance commitment on which the required premium has been paid exists which
evidences that such UCC-9 Policy will be issued), such UCC-9 Policy (or, if it
has yet to be issued, the coverage to be provided thereby) is in full force and
effect, no material claims have been made thereunder and no claims have been
paid thereunder, Seller has not done, by act or omission, anything that would
materially impair the coverage under the UCC-9 Policy and as of the Purchase
Date, the UCC-9 Policy will inure to the benefit of Buyer without the consent of
(but upon notice to) the insurer..

 

29.                               Intentionally Omitted.

 

30.                               Seller has not received any written notice
that the related Mezzanine Loan may be subject to reduction or disallowance for
any reason, including without limitation, any setoff, right of recoupment,
defense, counterclaim or impairment of any kind.

 

Sch. 1(d)-4

--------------------------------------------------------------------------------


 

31.                               Seller has no obligation to make additional
loans to, make guarantees on behalf of, or otherwise extend additional credit
to, or make any of the foregoing for the benefit of, the Mezzanine Borrower or
any other person under or in connection with the Mezzanine Loan.

 

32.                               With respect to the Mezzanine Participation
and the related Mezzanine Loan, the origination (or acquisition, as the case may
be) and, if Seller is the party responsible for the servicing and administration
of the Mezzanine Loan relating to such Mezzanine Participation, the servicing
and collection practices used by Seller with respect to such Mezzanine Loan have
been in all respects legal and have met customary industry standards used by
prudent institutional commercial mezzanine lenders and mezzanine loan servicers.

 

33.                               If applicable, the ground lessor consented to
and acknowledged that (i) the related Mezzanine Loan is permitted / approved,
(ii) any foreclosure of the related Mezzanine Loan and related change in
ownership of the ground lessee will not require the consent of the ground lessor
or constitute a default under the ground lease, (iii) copies of default notices
would be sent to the Mezzanine Lender under the related Mezzanine Loan and
(iv) it would accept cure from the Mezzanine Lender under the related Mezzanine
Loan on behalf of the ground lessee.

 

34.                               Intentionally Omitted.

 

35.                               Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Mezzanine Participation is or may become obligated under the
Mezzanine Participation Documents.

 

36.                               Seller has not advanced funds, or knowingly
received any advance of funds from a party other than the Mezzanine Borrower
relating to such Mezzanine Participation, directly or indirectly, for the
payment of any amount required by such Mezzanine Participation.

 

37.                               All real estate taxes and governmental
assessments, or installments thereof, which would be a lien on any related
Underlying Mortgaged Property and that prior to the Purchase Date for the
related Purchased Asset have become delinquent in respect of such Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established (either by Seller or by the related
Mortgagee. For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.

 

38.                               As of the Purchase Date for the related
Purchased Asset, each related Underlying Mortgaged Property was free and clear
of any material damage (other than deferred maintenance for which escrows were
established at origination) that would affect materially and adversely the value
of such Underlying Mortgaged Property as security for the related Underlying
Mortgage Loan and there was no proceeding pending or, based solely upon the
delivery of written notice thereof from the appropriate condemning authority,
threatened for the total or partial condemnation of such Underlying Mortgaged
Property.

 

Sch. 1(d)-5

--------------------------------------------------------------------------------


 

39.                               As of the Purchase Date, insurance coverage
was being maintained with respect to the Underlying Mortgaged Property in
compliance in all material respects with the requirements under the Mezzanine
Loan Documents and/or any Underlying Mortgage, which insurance covered such
risks as were customarily acceptable to prudent commercial and multifamily
mortgage lending institutions lending on the security of property comparable to
the related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, and with respect to a fire and
extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Underlying Mortgage Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and,
except if such Underlying Mortgaged Property is operated as a mobile home park,
is also covered by business interruption or rental loss insurance, in an amount
at least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which is in full force and effect with respect to each related
Underlying Mortgaged Property; all premiums due and payable through the Purchase
Date for the related Purchased Asset have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller. Except for certain amounts not greater than amounts which
would be considered prudent by an institutional commercial and/or multifamily
mortgage lender with respect to a similar mortgage loan and which are set forth
in the Mezzanine Loan Documents and/or any Underlying Mortgage Loan related to
the Underlying Mortgaged Property, any insurance proceeds in respect of a
casualty loss, will be applied either (i) to the repair or restoration of all or
part of the related Underlying Mortgaged Property or (ii) the reduction of the
outstanding principal balance of the Underlying Mortgage Loan, subject in either
case to requirements with respect to leases at the related Underlying Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans. The Underlying Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related Underlying Mortgaged Property, in an amount customarily required by
prudent institutional lenders. An architectural or engineering consultant has
performed an analysis of the Underlying Mortgaged Properties located in seismic
zone 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the Underlying Mortgaged Property in the event of an earthquake. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Underlying
Mortgaged Property was obtained by an insurer rated at least A- :V by A.M. Best
Company or “BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the
equivalent) from Moody’s. If the Underlying Mortgaged Property is located in
Florida or within 25 miles of the coast of Texas, Louisiana, Mississippi,
Alabama, Georgia, North Carolina or South Carolina such Underlying Mortgaged
Property is insured by windstorm insurance in an amount at least equal to the
lesser of (i) the outstanding principal balance of such Underlying Whole Loan
and (ii) 100% of the full insurable value, or 100% of the replacement cost, of
the improvements located on the related Underlying Mortgaged Property.

 

40.                               The insurance policies contain a standard
mortgagee clause naming Mortgagee, its successors and assigns as loss payee, in
the case of a property insurance policy, and additional insured in the case of a
liability insurance policy and provide that they are not terminable without 30
days prior written notice to the Mortgagee (or, with respect to non-

 

Sch. 1(d)-6

--------------------------------------------------------------------------------


 

payment, 10 days prior written notice to the Mortgagee) or such lesser period as
prescribed by applicable law. Each Underlying Mortgage requires that Property
Owner maintain insurance as described above or permits the Mortgagee to require
insurance as described above, and permits the Mortgagee to purchase such
insurance at the Property Owner’s expense if Property Owner fails to do so.

 

41.                               There is no material and adverse environmental
condition or circumstance affecting the Underlying Mortgaged Property; there is
no material violation of any applicable Environmental Law with respect to the
Underlying Mortgaged Property; neither Seller nor the Underlying Property Owner
has taken any actions which would cause the Underlying Mortgaged Property not to
be in compliance with all applicable Environmental Laws; the Underlying Mortgage
Loan documents require the borrower to comply with all Environmental Laws; and
the Underlying Property Owner has agreed to indemnify the Mortgagee for any
losses resulting from any material, adverse environmental condition or failure
of the Underlying Property Owner to abide by such Environmental Laws or has
provided environmental insurance.

 

42.                               No Mezzanine Borrower under the related
Mezzanine Loan nor any Underlying Property Owner under any Underlying Mortgage
is a debtor in any state or federal bankruptcy or insolvency proceeding.

 

43.                               Each related Underlying Mortgaged Property was
inspected by or on behalf of the related originator or an affiliate during the
12 month period prior to the related origination date.

 

44.                               There are no material violations of any
applicable zoning ordinances, building codes and land laws applicable to the
Underlying Mortgaged Property or the use and occupancy thereof other than those
which (i) are insured by an ALTA lender’s title insurance policy (or a binding
commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) would not have a
material adverse effect on the value, operation or net operating income of the
Underlying Mortgaged Property. The Mezzanine Loan Documents and the Underlying
Mortgage Loan documents require the Underlying Mortgaged Property to comply with
all applicable laws and ordinances.

 

45.                               None of the material improvements which were
included for the purposes of determining the appraised value of any related
Underlying Mortgaged Property at the time of the origination of the related
Mezzanine Loan or any related Underlying Mortgage Loan lies outside of the
boundaries and building restriction lines of such property (except Underlying
Mortgaged Properties which are legal non-conforming uses), to an extent which
would have a material adverse affect on the value of the Underlying Mortgaged
Property or the related Underlying Property Owner’s use and operation of such
Underlying Mortgaged Property (unless affirmatively covered by title insurance)
and no improvements on adjoining properties encroached upon such Underlying
Mortgaged Property to any material and adverse extent (unless affirmatively
covered by title insurance).

 

46.                               As of the Purchase Date, there was no pending
action, suit or proceeding, or governmental investigation of which the Seller
has received notice or has Knowledge, against the Underlying Property Owner or
the related Underlying Mortgaged Property the adverse

 

Sch. 1(d)-7

--------------------------------------------------------------------------------


 

outcome of which could reasonably be expected to materially and adversely affect
the Mezzanine Participation, the related Mezzanine Loan or the Underlying
Mortgage Loan.

 

47.                               The improvements located on the Underlying
Mortgaged Property are either not located in a federally designated special
flood hazard area or, if so located, the Underlying Property Owner is required
to maintain or the Mortgagee maintains, flood insurance with respect to such
improvements and such policy is in full force and effect in an amount no less
than the lesser of (i) the original principal balance of the Underlying Mortgage
Loan, (ii) the value of such improvements on the related Underlying Mortgaged
Property located in such flood hazard area or (iii) the maximum allowed under
the related federal flood insurance program.

 

48.                               Except for Underlying Property Owners under
Underlying Mortgage Loans secured in whole or in party by a Ground Lease, the
related Underlying Property Owner (or its affiliate) has title in the fee simple
interest in each related Underlying Mortgaged Property.

 

49.                               The related Underlying Mortgaged Property is
not encumbered, and none of the Mezzanine Loan documents or any Underlying
Mortgage Loan documents permits the related Underlying Mortgaged Property to be
encumbered subsequent to the Purchase Date of the related Purchased Asset
without the prior written consent of the holder thereof, by any lien securing
the payment of money junior to or of equal priority with, or superior to, the
lien of the Underlying Mortgage (other than Title Exceptions, taxes, assessments
and contested mechanics and materialmens liens that become payable after such
Purchase Date).

 

50.                               Each related Underlying Mortgaged Property
constitutes one or more complete separate tax lots (or the related Underlying
Property Owner has covenanted to obtain separate tax lots and a Person has
indemnified the Mortgagee for any loss suffered in connection therewith or an
escrow of funds in an amount sufficient to pay taxes resulting from a breach
thereof has been established) or is subject to an endorsement under the related
title insurance policy.

 

51.                               An appraisal of the related Underlying
Mortgaged Property was conducted in connection with the origination of the
Underlying Mortgage Loan; and, to Seller’s Knowledge, such appraisal satisfied,
in all material respects, either (A) the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act or 1989, in either case as in
effect on the date such Underlying Mortgage Loan was originated.

 

52.                               The related Underlying Mortgaged Property is
served by public utilities, water and sewer (or septic facilities) and otherwise
appropriate for the use in which the Underlying Mortgaged Property is currently
being utilized.

 

53.                               With respect to each related Underlying
Mortgaged Property consisting of a Ground Lease, Seller represents and warrants
the following with respect to the related Ground Lease:

 

(i)                                     Such Ground Lease or a memorandum
thereof has been or will be duly recorded no later than 30 days after the
Purchase Date of the related Purchased Asset and such Ground

 

Sch. 1(d)-8

--------------------------------------------------------------------------------


 

Lease permits the interest of the lessee thereunder to be encumbered by the
related mortgage or, if consent of the lessor thereunder is required, it has
been obtained prior to the Purchase Date.

 

(ii)                                       Upon the foreclosure of the
Underlying Mortgage Loan (or acceptance of a deed in lieu thereof), the
Underlying Property Owner’s interest in such Ground Lease is assignable to the
Mortgagee under the leasehold estate and its assigns without the consent of the
lessor thereunder (or, if any such consent is required, it has been obtained
prior to the Purchase Date).

 

(iii)                                    Such Ground Lease may not be amended,
modified, canceled or terminated without the prior written consent of the
Mortgagee and any such action without such consent is not binding on the
Mortgagee, its successors or assigns, except termination or cancellation if
(i) an event of default occurs under the Ground Lease, (ii) notice thereof is
provided to the Mortgagee and (iii) such default is curable by the Mortgagee as
provided in the Ground Lease but remains uncured beyond the applicable cure
period.

 

(iv)                                   Such Ground Lease is in full force and
effect, there is no material default under such Ground Lease, and there is no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default under such Ground
Lease.

 

(v)                                      The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Mortgagee. The Ground Lease or ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground Lease
or ancillary agreement.

 

(vi)                                   The Ground Lease (i) is not subject to
any liens or encumbrances superior to, or of equal priority with, the Underlying
Mortgage, subject, however, to only the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Underlying Mortgaged Property is subject.

 

(vii)                             A Mortgagee is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure any curable default
under such Ground Lease before the lessor thereunder may terminate such Ground
Lease.

 

(viii)                          Such Ground Lease has an original term (together
with any extension options, whether or not currently exercised, set forth
therein all of which can be exercised by the Mortgagee if the Mortgagee acquires
the lessee’s rights under the Ground Lease) that extends not less than 20 years
beyond the stated maturity date.

 

(ix)                                   Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Underlying Mortgage, taken together, any related insurance proceeds or
condemnation award (other than in respect of a total or substantially total loss
or taking) will be applied either to the repair or restoration of all or part of
the related Underlying Mortgaged Property, with the Mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Underlying Mortgage Loan, together with

 

Sch. 1(d)-9

--------------------------------------------------------------------------------


 

any accrued interest (except in cases where a different allocation would not be
viewed as commercially unreasonable by any commercial mortgage lender, taking
into account the relative duration of the Ground Lease and the related mortgage
and the ratio of the market value of the related Underlying Mortgaged Property
to the outstanding principal balance of such Underlying Mortgage Loan).

 

(x)                                      The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial lender.

 

(xi)                                   The ground lessor under such Ground Lease
is required to enter into a new lease upon termination of the Ground Lease for
any reason, including the rejection of the Ground Lease in bankruptcy.

 

Sch. 1(d)-10

--------------------------------------------------------------------------------


 

Schedule 2

 

[See Schedule 2 to the Fee and Pricing Letter]

 

Sch. 2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

TRAILING FUTURE FUNDING OBLIGATIONS

 

[To be provided post-closing pursuant to Section 3.10(d) of the Agreement]

 

Sch. 3-1

--------------------------------------------------------------------------------
